6943

E®HMEPI2 TH2 KYBEPNH2ZEQ2

TH2 EAAHNIKH2 AHMOKPATIAZ

TEYXOZ NPQTO Ap. OuAAou 221

3 OxtwBpfou 2014

NOMOzZ YIT APIO. 4299
KUpwon tng SuuBaonsg Mio@wongs weTtagU tng EAAnv-
Kho Anuoxpatiag Kat Twv etaipidv EAAnviKd Metpé-
Aaa AE, Edison International S.p.A. Kat Petroceltic
Resources ple yia tnv mapaxdpnon tou diKatwépa-
Tog &peuvac Kal exuETaAAEvons UdpoyovavépdKwv
otn @addoota nepioxy MATPAIKOS KOAMOS (Autixd).

O NPOEAPOZ
TH EAAHNIKHE AHMOKPATIAZ

Ex5{Sopue Tov akdAoudo véyo nou Wripice n Bourn:

Ap8po npwto
KUpwon tg Z0puBaong mapaxwpnong

Kupdvetat Kat artokTd toXxU voyou n LUuBaon Mic®w-
ons Yla THY Napaxapnon Tou diKatwdpatoc épeuvac Kat
ekueTadAguons vdpoyovavépdkwv oT Saddoota me-
plox NATPAIKOZ KOANOEZ (Autikd), Tou urtoyed@nke
otnv Aérva otic 14 Maiou 2014, ueta&U apevéc thc EA-
Anvixtig AnuoKpatiac, voyitiwe exnpoownotpevng and
tov Yrroupy6 NepiBadAovtos, Evépyetac Kat KAWATIKS
AdAayns Kat agetépou: 1) THs etalpfac pe Thv ertwvu-
pia «EAAnviKd Netpgdata» (EANE. AE.), 2) ths etaipfac
He Thv ertwvupia «Edison International S.p.A» Kat 3) TS
etaipiag ue Thv enwvuyla «Petroceltic Resources plc»,
To Keluevo THs omofac akoAouset oTNv EAANVIKN Kal
ayyAKn yAdooa:

6944

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

A. Ziv edAnviky yAw@oou:

«H wapotod LUpBaTy Guvoporoyettat ony ADijva, oijpepa tv 14" Mafou 2014 peragu:

(1) Thg EAAnvikti¢ Anuoxpariac, tou extrpoowrreiral voy oto Trapév amé tov Ytroupyé
NepiBdAdovroc, Evépyeiag Kat KAatiktig AAAayris, Kar’ evdoxnon tev SiKawpdrw
Tou emf twv YOpoyovavepdKwy Kard 10 ApOpo 2.1 rou Népou trepi YopoyovavepdKwv,

kaAoupevou Egetic «o Expnodwtiics,

Kar

(2) m¢ EdAnvixd Merpédaia AE., etaipsiag ouctadeloag Kata to EAANVIK6 Sikayo ue Ap
M.A.E 02443/006/B/86/0023 kai T.E.MH. 000296601000, pe é5pa eni tn¢ od00

Xeipdppac, ap.8A, 15125 Mapovat, EAAdda, pe A.M. 09404984,

(3) mg EDISON. INTERNATIONAL S.p.A, eraipeiag cucTa®sioag omy IraMa, ye apibyd
UNTpwou cto Mntpwo Eraipendv tou MiAdvou 08526690154 Kat édpa enf m¢ 0500
Foro Buonaparte, ap.31, MiAdvo 20121, ItaAia, Kal A.O.M. atv EAAda 997476523,

Kat

(4) ig Petroceltic Resources ple (tptinv Melrose Resources plc), eraipsiac
kataxwpia8eioag, ouctaBeloag Kai Aertoupyovoag Kara to Sikaio tng AyyAfag Kat
Ouakiag (HE apl6u6 uNnTPwou 3210072), ys eSpa ent 1g OSod Waterloo Place, ap. 8,

30¢ Opogos, Aoviivo, SW1Y 4BE, kat A.P.M. omy EAAGGa 987476572
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6945

KaAod eves eGe tis KdGE LIA Wo CLuppoBwrrg» Kat arr6 KoWvod WoO «Miabwriicgr.

NPOOIMIO

ENEIAH n avakdhuyn Kal Tapaywyr YSpoyovav8pakwy civa onLaVvTIKA yd TV OKOVOLIKI
avdntuen ing EAkddac, Kcr o ExpoQwri¢ em@upef va Stefax8odv o1 atrapaimnres epyacies
cbpgwva ye tov N. 2289/1995 (PEK A’ 27/08.02.1995) ye tiiko «avatAmen, Epeuva Kat
expetddAcuon udpoyovavepdkwyv Kai Gade Siatd€gicn Kai pe to Mpoedpikd Ardraypa
Ap.127/96 (PEK A’ 92/29.5.1996) pe rho KOpar expic®wong Tou SikaiWparos Epeuvag
KOI EKHETGAAEV ONS USPOVOVaVaPGKW» KABWS KAI KGGE GAANS GXETIKIIS VOHOGEOIaG.

EMEIAH ta cup@épovia tag EAAQViKtic okovopiag Kat rou Expiasuirt amrairedy 1 Siegaywyt}
Epyaoidv Nerpedaiou pe 19 S€oyou empeAcia Kat OUpwva HE Toug Kavéves Emorgyng Kat
Téxvng Epeuvag xa Experadkeuang YSpoyovavOpakuy, Kal etraid] o MioBwrii¢ SnAwvet S11
GABE! TV TEXVIKI, OIKOVOHIKE Kar StorkQtiKh tkKavStTATa va Sekitepaidoer emruxwg pe
empéAcia mG epyauies mou Teptypagoviar oi LéuBaon, Kat ori emiBupEi va ouvepyaorsi pe
tov Exyis@ur wpexeévou va tov ouvépduet omy mpow8ncy ng WapaywyA¢
YdpoyovavOpdKkwy ainv EANdSa, cuNBaAAOVIAG KaTG Tov TAdTO AUTO G¥H YEVIK:] OIKOVOPIK!,
aver rugn tng Xwpac.

EMEIAH yia tav uNoypapy mo waposcac FdyPaonc Exe ekdodef q uT'apiOp. 147/2014
Npdéy tou E' Tyyarog tou Exeyxnikod Luvedpiou.

HAH ME THN MAPOYEA LYMBAEH

Kat ev dwel Tw TrpOavagEpopPévenv, O| TUpBAAASPEVO! amd KoIVOU GUVOpOAOYOUY Kal
OU PUVabY Ta aKeACUBA:

OPIZMO!

Me c€aipeon.ti¢ mEpmMmToeis Grou até ra OULPPAtopeva Guvdyerai Siapopenkd vnucy, oF
axdhoudec AéEei¢ Kat GpGaec EXouV INV TapaKdtw arrodiS6pevy ce aurés Evora:

«AvaxdAuypr» onpaiver inv eupecn Tw TAwTwv YSpoyovavepdaKwy Kara TAv HarpRon pias
yewAoyixnis Sopri¢ Kad Této10v tpdtro GoTE o1 YSpoyovdvepaxes va propa va avaxinsouv
OINV EMpavEIa YE PO LETEHoWN PE TH xXpron yeviKd arodexrdv pEdddwv doxiywv
MApaywyii¢ ing Seevods TetpeAaixric Biounxaviac.

«AvEgGigTnTos Tpitog» Exel AV Ewold Tou aTedidera oinv rapaypayo 10 rou dpepou 1
ou Népou trepi YSpoyovav8paKav.

«ATaVTN ON oNpaivel Eyypagy ywotoroinan arr orKEfa Kpariki ApXt oFo Mio@wr}, On 4
Mpocifxouca Aitnan via pia ddeia eyKpiverat 4 aroppirterar, we 4 Xwpis mpedioBédEIC.

«ATIOKAELOTIKOS ETEIpayv@pwy» Gnyaiver pehoc rou:
(a) Wwototitou yla Thv Evépyeia rau Aoviivou (Energy Institute of London),

(8) Apepikavikot Ivortodtou Metpedaiou (American Petroleum Institute), 4
6946

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

(y) TaAMKod ivoriradtou FlempeAaiou (1FP ae nouvelles),

umé. Inv mpobTd8e0n ou, omy. Wepftrrwon atykpouang oun gepoviwy He 6a ta
mpodvage poevia iVoTTOGId, oO Expioduiitfe SiKaovTai vor opice!-avetdpri1o: avayvwplopéve
IvatiToUTo «terpeAaiou GAAoU KpGTOUC HéAOUG: TNC “EupwTaiKxijg “Evwong--ot0 otofo
Tapdyovrat Ydpoyovavepakes.

«Apyé Nezpéddioy ‘onuatver TO apy opuKi6 TretpéAdaio,:- Inv Ga@aAro, Tov oCoKNpiih Ka Kade © :
eidouc vdpdyor aK Kai 1a BiToUpEVIC, KaI om OTEpEr) KAI: oTHY:UYpI HOPG. ToUGyElTE
Boi aul _MualKH. KaTGoTaON. fre dyovial amd yaikd. Aépio pe OUpTrUKVWoN
amégragn. ee oa sR ae ae

«eaitpnon Arorinono» ofpaiver pa-yedtpnon-trou-optooeral Kara.THV EkTEAEGN ,EvOG
Mipoypdtiarog Arrotiuqone.

Asdopévay onyciiver 6Aa ta. trpwroyevi] Sedopéva wedfou 1 TOU oxerigoviai, ve TH ZUuBaTiK
Neploxs|, ora otrofa OULTEPIAGLBavovral Ta YEWAOYIKG, YEWUTIKG, YEwXNLNKG, TerpopuGIKd;
yewrpntika SeSojiéVa, ra Sedojiéva LNXavikiig iretpedaiou Kal ta Sedopéva Trapaywyis Kadc:
Kat OF TCIViEg TACAYHENG, of payyiiKeg iaivieg, Tuprives, Opsppate Kar nAekrpiké¢ Slaypaglec
GE OTFOIGSATrOTE Lope Kai edv Trap yOnoat Kat THPOOVTAl aT TOV MicGwTh Kara Ty SidpKeia
Tw Epyaoiv Merpehafou.

«Asdopéva Anpociouy onpaiver omoiddrfrore Kal 6Ac Ta SeSopéva yewAoyikd, yewpuoika,
SiarpntiKd, Sedopéva trapaywyic, xaptec GEonC yewIpnons KaBd> KCI GAAEC wAnpopopieg
Tou mpovvrai | wapdyovrat amd tov Exyic@wrr} oe owoiadAimore poppr ge oxéon YE mH
TupParkh Mepioxr} Kade eniong oroiadsfrore Sedopéva Trou caroKTw@Vrer | Wapayovtat cto
TAaicio twv Cadagciwy ceicpiKdv epeuviiv KaTaypagiic Se56péveiv HI] ~ OTOKAEIOTIKI|G
Xpfong Kat Tapoxrg unnpeowdv, of molec elxav évap=q mv 26" OxrwBpiou 2012 o¢
omolddiTrore Hopel} Ge OXEON YE TH LuBariKr, Flepioxi}.

«Agttepn Péon» onpaiver my Sevrepn 9don Tou Baoikod Zrodfou Epeuviaav éTrw>
Treplypdpetat oto ApOpo 2.1(a) mG Wapodoac-Z6yRaons.

«Anpdaioy fy «EAAGSay onpatver thy EAAQVIKK Anuoxpatia.

«Aiadikaaiegy onpatver aywyr, Tpoaguyt Hf GAAR diKcoviicr evépyeia, n otrofa ‘eyelperaa anré
1] O€ oxéon pe inv Trapodca L6pyBady.

«Aohdpiay kal To OULBOAO «$» UTTOSHAWVoUY To VOLO VoOpIoLA Twv Hyvwuéviwy MoMrtenav
ALEpIKC.

«Eyypago EnfSoonc» onuaivel eicaywyikd dikn¢ SiKdypago, aftnon, aywys, kAfTevon,
Tpogpuys, Sidragy, SiaurnnKe] amré@aon, SikactiK} carée@caon | GAAO éyypago trou oyeriferar
pe oTroleoSr Tore Aiadixaciec.

«EKPETchAEuon Ydpoyovavepakwv» Exel Thy Ewold Tou m¢ aTrodiSerar ony Wapaypdipo
5 Tou Gp@pou 1 rou Népou mepi YSpoyovavepdakwv.

WEEYXOG» GNyciver TV KaTOYXs:
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6947

(a) TOUAGXIGTOV Tpxivia ToIG ExaTd (30%) TOU LETOxX:KOU KeEpadaiou HE Sikafwya wrgou
pag erarpeiag ff emyeipnane, fh

(8) tou iKardparos, 10 owofo mapéxercd TUYPuva LE ENIKES SiaTdEeIC, Siopispod 1H¢
Broiknons pias eraipeiag Ff emxeipnonc.

fia roug cKoTrous rou Apepau 20 194¢ LHp Baye Kat TAS MAapaypdpou 5 tou Ap9pou 7 .16u
Noyou Yépoyovavepdkwy, wg «EAsyxo¢» Aa voeitai n KaToysrl dvuy Tou TevAVIG Tor exard
(80%) rou pEToxIKod Kegahaiou Kal 0 6p0¢ «EACyXGpevec» Oa Exel aviiaroixn Evora.

«EvToho56xoG» (Operator) onpativer tay emyeipnon wou GpiZerar wig «evtahoddxoc» fh
«Operatorm opgwvd LE FOUG SpOUG TULPWVNTIKOU GuVdiaxeipiang Tou 9a cuvageel and
yous Luupe@wéc | GAka Tapdpoia éyypaga q owoia airotese! 10 HEpog Tou
ExpaeVveKTAnpwover 1 GUAAOYIKA BOGANSH Twv ZupdBwTdv Kal cfved UITEDBUVN YIG 11g
xaOnpepivés epyaale: ye TAY WaApOvOG TépBaon of Luppisewrés apifouv we EvroA056xo mv
EAAHNIKA fIETPEAAIA AE.

«LOX» onpaiver tov Eupurrciks Otkovopixs XGpo, o o7rofag Snpioupyhanke pe TH Zuppwvia
yia Tov Evpwraiké Cixsvopixé Xeop0 wou uTeypden ato Mépto ot¢ 2 Malou 1992, OTWG
TPOTOTOU|SNKE CT To FipwrdKOAAO Trou UTTEYEagA OTE BOUEEAREC on¢ 17 Mapriou 1993.

«Epyacies ExperaAaevong» onpaiver tig spyaoieg wou exteAgivicl aUpgwva we eva
Mpdypappa Avantugns kar Napaywync, pe Kod tv avarrrugy pag Avakdauwng Kar Thv
Tpayyarorroinan m¢ Experahaeuon¢ Ydpoyovavepakwy.

«Epyucies “Epeuvac» onpaiver ddeg 1¢ epyacies wou exteAodvrar ya rou aKoWONC IHG
‘Epsuvas YSpoyovavepaKwy Kat repihapBdvouv kal mC epyagieg trou exrehouvtat yict TOUG
oKotratig tng Sievepyeiac Evd¢ Mpoypappatos Arrorinonc.

«Epyacies Metpedaiou» onpaiver ng Epyacies Epeuvac i 1¢ Epyaoiec Experdddevonc.

«Epydoin Hyugpa» onuaiver ula nuépa (exrd¢ YaBBdrou Kal Kupiakric) kata my orroia ot
rpamrevec efvay avoikrés yia ouvadAayés anv A@riva, EMdoa.

«Epeuva Yépoyovavpdkwv» éxei tiv éword Tou mS aodiderat oT Trapaypapa 4 Tou
Ap8pou 1 rou Népou Tepl YSpoyovavepdkwv.

«Epeuvnnixr Pe@tonon» onuaivel Ka8e yewrpnan oKordc tn¢ oTrofac, Kata mv évap—n m¢
6puens, elver n Epeuva auykévipwong YSpoyovavOpdkwy, n Uirapfn mC omofacg dev Exel
arrodetxOei Ori upioraTal Ews TérE jEOW yewTpAGEWV.

«Erioio Mpéypapypya Epyaciwy Kar MpotioAoyioyd¢» éxet inv éword wou rou awediderar
oro Apepo 5.1

«Eup», «EUR» Kal 10 TUYBORO «Ey uTPOdHAwVOUY TO VOpipo YOpIOYa Tw KpaTdiv HEAGV
¢ Eupwraixns Evwonc wou Exouv uloBerjoet To eviato vVouioHa

«Hpepohoyiak6é Eros» onpaiver tv trepiodo SwSeKa (12) Mnvev, 4 oroia apxiZer hv
wpwty (nq) nuépa tou lavovapiou Kai Ayer TaV tplaKooT MpwdIn (3tn) NeEpa TOU
AexepBpiou trou cKohouvel.
6948

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

«Kavévec:.. Emorjuns. Kah Teena. seaculag KGL, Exuerdincuong

«HpEpodoyiakd.Tpinqvo» onuciver inv TEpIOSO rpiudv- (3) GUYEXO[EVWY Mnyov,..n..o1rofc
apxiZer. KaGE, <1 lavouapiou, tne AnpiNou, AN JouNou Kann OkiwBpiou «JOU.
Hpepodoylaxou “Erouc Kar Trepiaupaver THY TEp{od0 amré Thy Hjepourvia ‘Evapeng loxdoc
Héxpl inv EvapEn tou edpevou Hyeporoyiakod Tpipiryvou Kai o Opog «Tpiinviaioy

THY. aviiotorxn Evia.

«Hep opnvia: Evapsns foxdog» onpaiverany. AHEpopvia: TTOU. opiceran GoTo ApOpo 32,

Ad6kinra Asbopéve > onpiatver “dee. epuinveyievar’ “Kai Tiapayesya Sedo a,
OULITE IAG Bavopievuy GN YEIwpdresy: EOWTEPIKAG XPtons:, EKOECEWY, avakvoeuiy, Eppnverdy.
kal agjoAoyicewy trou 6 Mucgemig OuvIdooet AvaGOPIK IE ag Epyaotes Nerpedafou.

poyovayEpéKanv»
(Good Oilfield Practices) onpiaiver 6Aa aura trou elval yevixd¢ cmrodektd ard, TH Sie8v}
Biounxavia Tetfoehatou WC .eNapKH, aopaA, amodonKd: aid. OIKOVOPIKAS aTréwews Kar

‘ amroiehegpianicd wa at Epeuva Kar ekeiéhNebon YSedvovavendinaiv.

«Koiraopa YBpoyavavepdiini’y onyaives tikes SraKpirt, oUYKEVIpwon
YopoyovavOpdkiy aro umésapac. i

«Kpaniki) Apt vosirar Ka8e apxr qou aoxet VoHOGETIKH, KavovioTIK 1 StorKNTIKE Kpartiky
Asiroupyia yia Aoyapiaoyd tou Anpoaiou.

«Mépocg» onpatver efte tov Expiodwni efte. ro MicOwn} Kal «Mépn» onpaiver tov Ekpio6wri}
Kal To Mic@wrH extd¢ av mrpoBAérerai diapopenkd ony 1rapotoa Xppacn.

«Mijvacg» onuaiver évav nuepodoyiaKé juiva,

«MOE» onpaiver my peadém TepiPadAoviKwy. emrdcewv OMWG TpOBAgTETal amd mv
NepipahAoviikr, NopoSecia.

«N6pO¢G» oNyaive! Orolovrirore vouo, kKavova, Kavovioyd, vopobEnKd didraypa, yrigiopa,
Siarayy, vopoBETiKH MPAEN Ff aTrd~aon Kpamixiig Apxti¢ trou trapayer amroteAéopiara evi6c TN¢
EMnviktig Anuoxpariac.

«N6pog trepi YdpoyovavapaKwy» onuatvel 3 Tov Népo 2289/95 «Avatimnon, épevva Kar
expeTaAAevon vdpoyovavepakwv Kai Ghhes diardEEIgn Strws 1oX Get.

«flaparrpoiévra» €xouv thy Ewoid trou toug avodiSerar omy Tapdypapo 2 tou 4p8pou 1
tou Noyou Ydpoyovavépakwv.

«Mapaxéévreg Kar ArcowSévteg» onuaiver Ydpoyovavepakes trou Taprixenoav of _ bia
Nepioxi ExyerdAAcuanc, AAG otous oTrofouc dev oupTrepiAauBavovtal ot YopoyovavepaKes
TOU XpHoiWoTOIEHKay Kata 1 SidpKeia 1A¢ Tapaywy¢ f amwAéo@nkay, extds a6 Tous
YSpoyovavOpakes Tou cmwAgo8nkav Adyw auédciag Tou Mio®wrtt un OULLOP@WaNs Tou
MicGwrf}- pe: -toug Kavoveg Emiotryng-:Kat TeXvnC TNG. “Epeuvac.. kat -ExpeTdhAcuon¢
Y6poyovav8pdakwy.

«flepiBaddoviixi) Nopotecias onpaivel my icytouca omy EAAdba vovoSeaia avagopiKa
be 1a TepiBaAAoviikd Catipara.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6949

Mleproxiy ExperadAcvong» onuaiva ia wepioxd n oioia ouviora Mm LupBank Mepioxy 4
amorekel Typo auTi¢, OmwW¢ avid cploOereiral KaTéMW Pig spTTOpIKa EKxpETaAAECoIpAS
AvaxdaAung, sippuiva pe Tig Siardgeig 1g Wapaypdpou (a) tou ApOpou 7.6 Ing wapotdcacg
LopBaons.

Mepioxi} “Epeuvac» anpaive nv LupBanxi) Mepioys] wou Karéxe1 amd xaipou E1¢ KaIpdv o
Mio@wit\¢ Kata I SidpKeia ro Tradicu Epevvun, n omoia dywe Sev repcuRaver Kavéva
Tpya IN¢ LupBanxes Neproxijg tou omoredei Neptoxe Expetadrcvonc.

Mp ayparixi Aandi» exe mv Ewoid Trou 1N¢ atrodideTa! o70 ApBpo 3.9,

aflpoypappa Avdérttuéns kat Napaywyricgy onpaivel ro wesypaupa wou KarapriZetar avd
to Modu}. Kat UTTOBGAAE Tal GTOV ExjicBwtt Cbygwva pe To NpoedptKd Atdrayya Kat ro
ApSpo 7.6 mn¢ Waposaag LépBaong.

«Mpéypappa Arroripnoys» onyaivel éva. wedypayya, wou ouvidooerat peta awd pia
Avaxcdupn YSpoyovavGpdxwv oi LupBanci NMepioxA, mpoxeypévou va opiodernOe! to
Kofiaspa YSpoyovavGpdxwy oro orroio apopa n cuyKeKpipévn AvaKdAuyn OXETIKG YE TO
wEXOG Kei TV WAEUpIKA Tou Extacn Kal va exTNdel Q Tooémia avaxtijowwv
YOpoyovavOpdkwy. To mpdypauya auté propel va iepikauRdvea ceiouiKég Epeuvec fh
Fewtproeig Amotiuqang emapKovc BdBoug wote va BeidSdoouv otov umd extiynon
TOPIEUTHFPA, ff Kat 7a GUO.

«Mpoypappa EAdXlatwv Epyaoiwv» onuaiver ig cpyagieg wou mpfr va exteAeatoy,
avifatoixa, omny Newty dan, 1 Aeviepn Odan Kai inv Tpitn baon, adypwva pe ro ApOpo
3 ( Acopetoeic rou Mic6wt yia Epyasies Epsuvac).

«Mpoedpixd Aidraypo» onuadivet ro MpoeSpixe Araraypa 127/96 «Opoi expiaBwong tou
SiKaiwparos Epeuvac Kal expETGAheuaNs vbpoyovavapakwv».

«Mpoatkovoa Aitnon» Exes mv Evvora Trou 1g atrOSiSerai ato Apapo 27.6.

Mew Péon» onuaiver nv mpdtn don tov Bacikob Lradiou Epeuviw rou tepiypdpera
oto Ap§po 2.1.(a) 1n¢ TapeGoag LépBaonc.

ciradi0 ExyeraAAgvan¢» onuaiver qv tepiodo mou wepiypdigerat oto ApBpo 8.1 mc
Tapotioas Z0uBaon¢.

«214510 Epeuvav» onpaiver tqv wepiodo tou weplypdpetar oto ApOpo 2 ing Tapotcag
YGpPaons.

«LTOIXEIDSES Opeoytsvion €xel Inv €vvaid Tou tou airediderau omy Yroupyix) Arrégaon
A1/6/12657/30.06.1995 (EK B' 615/30.06.1995).

«Zuyyeviis Emxeipnon» onpaivel, avapopikd pe ro MicGwrf] 4 of oxéon pe OTOIOVGrTrOTE
Typwloowrh, eraupela | GAANS LOPES VOIKS H GUOIKS TrPSOWITO, To oTrOIO EAEyxeTa Gueoa
fh Eupcoa a 1o Micdwrf f oTroiovOrTore Luppia@wrrjxor KGGe craipeia f GAAO voutKd FH
Quaikd mp6awTo, To oof Ehéyxer f} EA€yyetai, deca Hf Eupeca, ad eraipeia H vouiKd 4
quoKé mpdowmo, 10 omolo EAéyyel f EAéyxetci cmé To Miceur} 4 omrarovoi Tore

Luppiodwri}.
6950

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

«ZuyKaradeon» onpaiver OAE¢ 11g eykpioel¢ Kal G5Ele¢ tou atrarrefrai va ExSwoe! o Miobutii¢
amd Kd8e Kpatixr] Apxr.

ZoyBaon» onuatver my opotod osubagn HioSwone Pare Mopapruans ™m

uppanky Tepioxi» ohpiatver, KaTas.tny Hpepopnvia“Evapene. AoxGocy THY TMEPIOXA Trou
Teplypagerar oto Napdprnya A Kal arrotutrdverargr0-xdp1 Tou: MapapThyaToG:B;,Kal ‘oT
Guvéxeld, » TV. ITEpioys auth, oirws Tuxov hewiveral Kara Kaipod¢ Aaya emeTpow i ie
irapaimons abypwva pe iol ‘epoue THe wapoueac oo:

éciated Natural! ‘Ges) quatver uoikd. A€pio tou
UGEr ‘oid apy. Tieraéhato We omrws iver

Terpéhaio.

«TparregiKh Eyvonon> onpaivel TOV. eyyGnon WARP wG.amTd pia la rpemeca1 TrpwTNns Tagews n

rake} Evuidh Kar Siarnpel UiroxdidorMyE th teaTEZ Kr
og GiHVAOTHVa, aTEdSEKiF ATS TOV Expic@wrt},

otdier AeiToupyel Vi i
oxéon pe aviatroKpitpia
KGL 1h otrolice Bet eval QUGIIMS Opioid HE Jo umddelypa Tou, apapifyatog LT. H idxt¢ ng
Eyyuniij¢. EriaroAj¢ Tpané?ng 6a dpxerar kard thy Hyepounvia “Evapén¢ loxtog Kat 6a
Tpétel va Tapadoel oToV Expio8wi ro apydétepo wévte (5) nuépeg wiv ard mv
NpEspounvia Kara tHv oToia n wapodoa L6yBaon Ga KupweOel card To EAANVIKO Koivopouhio,
nLEpopinvice 1] oTroia Ga ywotorwoinel eyypapuss amd Tov Yrroupy6 TouAdxIoTov 15 nuépec
TPlv THY NHEpOpNVia KUpWonNs.

omy

«Tpim Odon» onyaive: mv Ipitn ydon Tou Baoikod Zradiou Epeuviv trou Treplypdapetat ato
Ap€po 2.1(a) 1n¢ Wapotoag LbpRaons.

«Yépoyovavopakecy Exouv rv Ewoid trou atrodiderat otnv wapaypago 1 Tou Gp8pou 1 Tou
Nopou mepi Yépoyovavepdkwy.

«Yrroupydc» onpaiver tov Yrroupyé MepiBGAAoyros, Evépyeias kat KAipariKii¢ AAAayrs
™m¢ EAAGS ac.

«Yrroxpéwory Ekdxiomns Aartavnc» vootvial 1a wood tou opifoviai oto -téAoc,
aviloroixa, ing’ Tpctiig dang, Acbrepnc aang Kai Tpitng” dang Béoe! | tou Ap8pou 3
(Aecpetoeic Mic8wri} yia Epyacte¢ “Epeuvac).

«don» onpaiver omoiadirote, f Ohec, sx mg Mpwing ddons, mg ActiepNG aon fH m¢
Tpitng dons, Otrws atrarréfrar ord ta cupPpaToueva,

«Puoikd Aépio»n onyaiver toug Ydpoyovavepakec oe agpia popyA, TEpAGHBavopévwy
evbelkTikd Tw uypwiv ce agpia KaTGcracn (‘wet mineral’gas”), tv Enpwv oe agpia
kardotaon (“dry mineral gas"), rou fin erefepyaopévou aépiou (“casinghead gas”) Kai rou
QuoIKod Gepfou trou crroyével peta inv crOLKpuVGN. Twv, Uypibv UdpoyovavepdKwY Ta
orroia atropévouv peta inv e€arywyr fh Tov Giaxwpiatid twv uypdv YSpoyovavepakuy arré ta
uypd o¢ agpia KaTdataan (“residue gas") kat GAAa TOAUTING a€pia rou dev TrpCépYovrai até
Ydpoyovavepaxec.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6951

EPMHNEIA

Linv wapoved LupPasn, extd¢ av pytac SnAdiverat to avriGsro:

()

102)

6)

44

12

1.3

1.4

omoladhirate avagopa ce ApOpo Oa Gewpeita we avapopa ve GpOpe iG Tapotoa
LpBaons Kai omomdwore avagopd ce Mapdpinpa Ga dewpeltar we avagepda ce
wapdpTnya m> wapovcag LUuBaon¢

oTOdSToTEe avagopa ce rPsowio Ga Bewpefrar oti wepiAauBdver:

(i) Ke8e Mpdowno, emyefpnon, eraipeia, Kparixh Apyi, KepaAatouyiKr eralpeia, Evwon,
eqmrioteupa (trust),} pupa, Kupépvqcn, ro Sqpdcio f Popéag tou Syjooiou Hf GAAA
eraupik) Ouvepyaoia f ouppagn (kat oe Kade Tepfitrwon avetapIiTWS TOU av
SiaGérer auroredh VoIK TpcowmKdInTa fF 6X!) Sto fH wepicodtepwv awd wv
Tpouvagepoutvuny,

(i) avagopa o¢ 5iaddxouc, emitpEemdpevouc SiKaoddxouc Kas emrrpEeMdpevous eKSoxeic
KGOE TPCOMTTOU Trou aVapEpETAl OTNV UTrO-Trapaypago (i) avwIépw,

owuiddifirore avagopa atny rapoved EGpPaoq  xGhe GAA sOuRaon 4 éyypago Oa
Bewpelrar we avagopad oe aur mn oULBaGN Hf Eyypago SMW KaTd KaIPOUG Exel Hh
TPOxElTAI Va TpoTOTTOINBEl, avavewbeEl, avTiKaTACTaeE! | CUpTrAROWOel,

owoladrTote avapopa ce Nope a Gewpelrai we avagopad ge auTév dirs evdexopeving
éxet | evSéxerai KaTa Kaipotig (Ve qf xwpi¢ rpoTroAoyia) va éxe1 TpoToTroinsel ff
erravadeoriatel, Ka9WE KcY Ce KAGE TapGyWyn vopobEnKy WEdER Hh GAAN TrPGEN trou
Exel TeOel Of 10X0 KATE KaIpOUG.

O} 6por je KeEQaAGia Tou XpNoIPOTOIOUVE OrnV TapolGa LUuBaon Ga éxouv ro vénya
Toy rous airodiSerat o10.KEpaAaio Twv Opiopwy f o1roudiiToTE GAAOU GTHY LUpBaon.

APOPO1
ANTIKEIMENO THE EYMBAZHE

H rapotod LuyBacn atoredei GUpBaon pid@won¢ Suvapel Ing oTrolac, OUpPpWwva HE
jo GpBpo 2 mapdypagog 10 rou Néyou Tepf YSpoyovavOpdxwv, to Anydaio, we
Exwioowirig mapaxwpsi ato MicBwri, o0pwva HE Tous Gpous Kal Tig TpOUTOBECEIC
TS Wapoboac, aToKAcionKG SikadpyarTa yia TV Extédeon Epyaoidiv Netpedafou ain
LupBarixy Meproxry.

O Mis@wt\¢ avakauBdve, cUupuva YE iouG 6pouC Kal TI¢ MpodWoGEceIG Trou
WOevrat dia Hs Wapodoac, va SeEdyer, Kad" o1ovdrore xpdvo, Epyavies MetpsAatou
din LupParikd Mepicx oe cup@wvia pE tc diatagerc rou Nowou,

Oj} Bartdveg Kar o xivSuvog mo die~aywyr¢ Epyaciiv Merpedaiou Ga Baptivouv
amokheionkd To Mio@uri, Kato Mio®wrri¢ Sev Ba Exel ood wore Sikalwya va
avakijoet ri¢ Ev Ady Gonrdvec Fj pépos auTwv amd Tov Expio8wrh, mapd Hove 6TwWC
TpoBAéweral Karwrépw oTnv Tapodod LGuBaen.

Kade Zuppa wrc
6952

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

(@) 8a efven GAANAEyYOWC. Kal. E1C OhOKANpOY- GuVUTIEUBUVOE Vic IG UTFOXpEWoEIC
OWI. KLTV 4 poBwrdv. tou: THydZouv ard tmhv wapodca

(B) 8a karéyer e& ‘adiaipérou wogooré oé 6Aa ta Sikaiwpara Suvayes 1¢- Tapoicac
LHEBaoy¢ (cdp@uivar pe ro ApOpo 1.5).

fa TOUS oxomrous Tg Wapodoac. LOyBaons, owrorabiinore avapopd yivera orov N.
duvepyacia == twy
iplG Va OuOTiivEtal fh
T C Tpdbeon GUGIGONS olaodifitore
Lopen¢ dia" Vojiou h ev’ tic TWpUyLidol ‘eTaipeiay tf ovréthrac YE. xwWpIG vouIxt
TWeooWMKGTHTA.

To tocoort (GE LUpPicOWwiH oTHY TapodGa LGpPaon Exe! (kata mv HpEpopnvia
laxGoc) we akohoteuic:

EAAnvikd Merpérdia A.E., - 33 1/3%
EDISON INTERNATIONAL S.p.A; 33 1/3%
Petroceltic Resources ple 33 1/3%

Expio@u rig Kai MioBw rig pte Kat avéxkAnra suppwvouv Kal aTrodéxoviat ot

(@). kavéva cuppwvnik6 tou. oTofou. 0 .Exyic@wrij¢ Sev amoreke! cu BAAAdLEVO
Hépoc 10 otrolo ‘mepléxel dpoug Kai cuppuvieg Trou puBLIZouv mG OXEéCEIC
HeTagG rou Mic@wr} ti/Kat olovdrrrore LuppcGwir, KaL/t} oloudhTrote rplrou
uépoug Sev Ba yewa o1adifTrore agiwon Evavt rou Exyio8wri} 4, Sev oa
Tporrdnolet tv Tapodaa LopPacn f Sev Oa puopiel mv Wapodou Zippaon pe
omolovirjrote 1pétr0,

(B) KAGE CULPwvNTIKG Tou oTrOioU o MicBw rig | KGBE LuppICOWTH¢ Sev arrotehet
OULBaAASLEVO pépoc, To orroio Trepiéyet Opoug Biardéerc trou Ka8opifouv tig
oXéGelg petagG tou Expio6wr} Kal tpitwv pepibv, Sev Sa Snpnoupyrjoer
omoiagifirore_agiwon évavit tou Expiowrt i iporromoijoe: Thy Tapodod
XU"Baon A pudpioei aur Kata Tpdtro Siagopenkd,

(y) of Gpot Kar of puOpicsig TwV GULpWvNTIKwy Tou dvagépovial ony
TrponyouvEvn Tapdypapo dev Ba Sbvaviai va xpnooTOMPobV yia Thv
eppnvela tg Tapodoac LbyBaons, obte Oa voeftar Ow uTEpICxdoUV YE
Ouoiovorfirore Tpdtro, ev pEpel F} OUVOAIKG 1¢ apodaac ZoyuBaan¢ Kat

(@) 600 0 Expio8wri¢ 600 Kal o Mio8wrtt}¢ Tapairosvral dia Tou Wapdvtog KaE
diKaiwWpatos Tous va diapprigouv, akupwoouy f/Kal aypioBnTiGouv Tv IoxG
OU TrapOvrog épou.

APOPO 2
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6953

AIAPKEIA EPEYNON KATA TO ETAAIO EPEYNON

To E1d5i0 Epeuviav apxiler mv Hpepopnvia ‘Evapéng toxtoc kat, extds edv n LupBaon Audei
VwPITEPA CULPwva HE TOUG dpouC iN¢, EEakoAouGel va UgiotaTal yia TIG Tep1d5ouG TroV opitEl
1o Tapdy ApGpo 2.

24 Tia ro Baaiké Eradi0 Epsuviov

(@)

)

(9)

Yd TV EMIUAAEN Twv TPOBAETIOPEVWV KaTWIEPW, TO BaTIKO GTASIO EpEeUVdY
(eget to «Baoiké Erddio Epeuvdv») diapkef yi oxrd) (8) érn. Tia tous
aKomrotcg rou tapévio¢ ApOpou Kai tou Apdpou 3, 10 Z1ddio Epeuvwv
GStaipeital of Siadoxixég epeuvytixés Hdoeig wou opi~ovrar yia mH LupPanes}
Meptayr we e€i¢:

Npwrn &don: 3 mq
Agttepn Pdon: 2ém
Tpit ddan: 3 ém

Le uEpiirTwon wou, KuId 1 GiGpKeia m¢ Mpwing dauris, 0 Mioustig Exe
EXTTANpWGEL TO Mpdypappa EAdXxictwy Epyaoiav Kai my Yrroxpéwon
Eddyiams Aatrdvyg rou cxerifovrai pe aur] 1m Odon atppwva pe to Apspo
3, S0varat, UTORGAAOVIAG yYwWoTOTTOqaN MPO Tov ExyicOwr}, va cuveyxicet
tg Epyacies ‘Epeuvacg kata m Aettepn daon, Kai amé To cnpeio auré
avaAduBavel Kal Kara 1 didpKeia mg Aebrepng Odong Sti Oa EKIrANpWaET 10
Apoypapya EAdxioTw Epyaaiwy Kai tv Yroxpéwon Eddxiotng Aairdvn¢ tou
WOU apopouv GE aur Th PGon Kai TPOBAETOVIat GTO ApGpo 3.

Xe wepiniwon wou, Kard 1m didpKeia ts Aedrepn¢g Pdonc, o MicOwrij¢ éxer
exAnpwoe to Mpdypapypa EAdyiotwy Epyaciav Kat my Yiroxpéwor
EAaxiomn¢ Aanavn¢ ou oxeriZoviat pe aun} 1) Odan, odpqwva ye To Apepo
3, dUvatatl, UTOBAAAOVTIAG YwwoToTroinan WpoG tov Expic8wrh, va ouvexiogi
Tic Epyacies Epeuvag xatd mv Tpitn don, Kal até io onpeio curd
avaAapBdver Kat Kara 1 didpxeia mg Tpitng dons 61 8a eKTANpwcel 10
Mpdypappa EAdyiorwy Epyacidv Kar. inv Yuoxpéwon Eddyioms Aatravng
TOU Tou OXEZovial PE AUT TN Paon Kai TPOBAETIOVIAl Oto ApEpo 3.

Le mepittwon wou, Tet. tH AVEN HS Newr¢ Paong fH, Kata TepitTwon, piv
tH AMEN tng Aetitepng Pdoncs, 0 MicGuriig dev éXei uTTOBGAAE) Y~woToTrofnaN,
Trpog tov Expic@wrt oGupwva ye To ApSpo 2.1(8) 4, Kata wepitrtwon, 10
ApOpo 2.1{y), Ta Sikatwpata Ka.oF UTroxpEdiaeic Tou Mioewrt avagopiKa HE Th
Luupanky Mepioyh mavouy va vpiotavrai Kai, Ye INV ETIPUAGER Wavrote Tw
uToxpewoewv tou Mic@wrtt mou éxouv AGn yewwnGef Suvdyer mn¢ Trapotcac
Toupaoys, 6a SEupodvrar xatapyneévra.

Meri ané Fpoonkéviws airloAoynuévo Kal EvAoyO aitnua rou Mio®wtH,
Tpokepéveu va tapacyedel oro Mic@wt} etrapKi¢ xp6vog yia 1 SidtpHon
f/xat inv extédeon Soxips Tapaywytis lag yewrpnang Kal TpoKeévou va
6954

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

tiduxohuvdel fe) MioBuriic vie m Agyn aropaons oxen He TO av Oa GeopEUudEl

amie. . Kal Karémriv mpoonkoviw¢
I Mico TH, 1 -Paon ddvarai va

‘of TS Tplin¢ donc)
Traparaver Bijipuve tie 10 Apepo 2. on yo Ypoviké OiGornYa Kata To OTO{O
Trapareiveran n TpéXoua. don agaipeftar.cmr6 To, Xpovikd SiGotnya trou Exel
opiaysl ae thy erSpevn bdon.

fa mv Hapéraon Tou, Ziagiou Epeuyaw

@ oO Miobwiic ddvarai, oupigwve HE TIC Giaragere you ApOpou 5, Tapaypagoc 3,
Tou 'NouoU tepr F Yosoyovdvendkwy, va. UiroBGher aitnon yia tapdracn tou
TAO IO EpenUAY EGEERS e aperaoy tou Lradiou-Epeuvwv»).

(RB) Euvopodoyetrar Kar cupowveita pEeraéG-Twv Mepiov tin avdyKn yia TpdaGero
xpdvo yia Iv oAOKApwon Evdg Mpoypdypatog Atoripnons, i} ya tov
EVIOTIOUS EMTAEOV aTrOBELdTWV WpoTOG va TeKpNnplwOel Eva KOiTaopA WC
eyTropiKa EKUETAAAEUOIO, yia mv avaAnyn epaitépw epeuvntiKiov
yewtprcewy, f yia TH Snuioupyia ciyopac ucikod Aepiou, ouviord avaykn n
omoia epmfirtet oto TAaioio tou ApSpou 5, wap. 3 (B) tou Népou epi
Ydpoyovavepakwv. A

() Eav xopnynési Napdraon rou Lradiou Epeuveov Guppiwva pe to GpOpo 5, Trap.
3 Tou Népou tepi YSpoyovavEpakwy, o Mio@wri¢, mv Trewin nyEpa m¢
Mapdraong rou Lradiou Epeuviov ,utroxpeosta va mapdoyet orov Expia6wir
Tparrevixi} Eyyinon ya to tAipe¢ tood,. ay ugioratal, omoloudsAToTe
EMeipHaro¢ tou mpoKUrTEl wo Sagopa peTAgs ng Yroxpéwong, EAdyiorn¢
Aandvn¢g oto iéAo¢ tou Baoixod Eradiou Epeuviov Kal ing Npaypankr¢
AaTrdviig tou MicOwri} Kata 1h didpKeia tou oradfou autod, dTrw¢ opiletal, gto
Ap8po 3.9. H wo vw Tpamezix Eyyinon 6a aviukaraorios Ka0e 10XxJouoa
kara 1o xpévo exeivo Eyyuntixt) ErioroAn, 1 otroia eixe trapaoxedef Sovaper
ing Wapodous EspBaons. Liqv wepirtwon wou Sev upiotarai réto1o EAAEIA,
0 Expio6wri¢ uToxpeottal va emorpéiye: apeAAnTi Ka8e Tpairedix Eyydnon
TOU. Tapaoyéonke OULPWVE LE Ta avwrépw KATA Inv évapEn tg MNaparaon¢
tou Lradiou Epeuviov.

Tie hv Eidik4 Naparacn rou Lradiou Epeuviav

(ce) Z6pypwva pe to ApSpo 5 trap. 4 Tou Néyou tepf YSpoyovavepdku, Edixe
Mapdracn tou Lradiou Epeuve n ovrofa dev Oa urspBaiver ta oKTw (8) Em
Svarar var xopnynGel oro MicSuti} ce ouvéxeia GXETIKAG Gitnor¢ TOU, HE
anégaon tou Yrroupyikod LupBouAiou Kardiiv eisiynong tou Yiroupyou.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6955

Enmmpdaderor 6pot kat Trpoto@éceig propel va eiiBAnBoov pe THY arrépacn
you Yrroupyikot LupBouAfou, Kata wapéKkhton Twv Siardgewv HC trapotoug
TupRaone, kal wapodoa LbpBaon ba TpoTOTOLEfTAI AVHOTOIXWC.

(8) Lmv wEpiTwan Trou o MicBwrri¢ Exel Tpaypatorrorjoer:

(i) AvaxdAuyn pn LuvSeSeuévou ucixod Acpiou (non-associated Natural
Gas) om Zupfarixy epiox ff Avaxdduyn evdg Korrdoparo¢
YdpoyovavOpdkwy om LupBank TWeploxt| ta o1roia Sev eivan Suvarév va
amrorgAégouv epTopikig = exyeraMdeuong §=Xwpic hv
eketaAAguon tou Zuvdedepévou Ouarxod Aepiou, fh

QVTIKEINEVO,

(i) AvaxdAuyn Korréaparog Yépoyovavepdkwy oe paséa ddara,

0 Exprodwri¢ 8a urroompiel tay aitnon Trou uTTOBGAAE o MicBwrr¢ GUupwva
pe to dpepo 5, map. 4, rou Népou mepi YSpoyovavepdkwy yia E1diK} Hapétaon
tou Eradiou Epeuviav, wate va emnpéyer oro Micdwri, mpotod avré¢
Wpayparomoijoe! SiAwon eyTropeuopStnTAG, va Eferaoel mV KQTQOKEUT] Ka! Th
xpnparoddrjan m¢ anrairodpevn¢ uTToSopti¢ yia 1 SiG@ean Tou bucikou Agpiou
4, Kara repfirrwan, ve AGBEr UTTOWN TOU To PUOIKG Kal OIKOVOUIKG TrPOBAHLATa
Trou oXErifovial YE TV avaTITUEN Evd¢ KoITGopATOS Trou Evrorriferal oe Pabéa
Gdara,

APOPO 3
AEXMEYEEIZ TOY MIZOQTH FA EPIAZIEE EPEYNAZ

3.4 O MicOwrrjc, oe ektékeon TwV UTOXpEdoEwV TOU YIa Th diefaywyr} Epyaciwiv
Terpedaiou evtég tag LupBarixrg Mepioxric, uTroxpeotral va Eekivejael TI¢ Epyacie¢
“Epeuvag 10 apydrepo evrdc €€1 (6) Myvidv aid tv HHepounvia Evapén¢ loxuoc kat
uToxpeotral va EexteAéget 11g epyacieg Kal va Satravrjce! TOUAGXIOTOV Ta Trood trou
avapépovial-cto Ap6po 3.2.

3.2 Tia toug okoTros rou Trapdvrog Ap8pou, To Mpdypapipa Eddytorwv Epyaoiwy m1po¢
extédgon, Kal n Yrroxpéwon EAaxiotag Aatrdvng tou Mia@wr| ce Ka8e don rou
Bacikot Lradiou Epeuviv, OTrw¢ Teplypagovrai ato Apspo 2, eivat we EENC:

Tipoypappa aon 1 don 2 aon 3
EAGXLoTWV
Epyaoiav
“Eros |. Ero | Eroc | Erocg | Eroc | Erog | Eroc | Ero
4 2 3 4 5 6 7 8
i BéBato épyo
Lelop Kes Enavetetepyacia = 1.500 | Etavagiohéyno | EravatioAéynon
KaTaypapes XAH. UMIOTaLEVWV | ceiopikdy | ceiopikdv Sedopévwv
Sedopévenv Kal KaTaypagr | dedopévwv
(3D) éxraon¢ 800
TeTPAYWVIKUV XA. Kall
(2D) 300 XAH.
TEPIPEpEIAaKwY YPawV
Aormés epyacies Avarrrugn TEKTOVIKOU | AvamrTugn AvamrTugén, TEKTOVIKOU
povréhou, Terpopucikés | TEKTOVIKOU povréAou, — TETpOPUAIKy}
MeAéTEC, K.ATT. yoviéAou, Kat yewXnyIKi, avaAuon,

6956 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

& “YEWwQuCIRES uehétec
KGL :CeIOIKG

ottola aviiotoryet OE epyaotec. yia TV-ey, Ad yes don, bev efvat 1 TOUAGXICTOV fon ue. 4.
umepBalver 10,7006 Ing. Yroxpéwang EAdxiomng Aatrdving yia 1 Odon-cuti}: urd tv
em@UuAagn Gps dt, sdv, o£ oTfoladitote aon o Miodutrig exe 1 exteAéoe to
Npdypayiia.EAaxiotwy Epyaciéy yia thv.ev Adyw .odon, itp0g eGAoyy tKavoTroinon
jou Exyio8wri, 1 Yroxpéwon EAdxiotng Aairdvng 6a Sewpeltau. 61 exe exitAnpw0et
Via th Pdon auTA, Tapa Thy Urapén, TUXOv. ehhefaros,

34 Orrou n AlpayyanK Adiravy tot: frpaypyatorronjOnKe-atré to Mio@iwt Kata i
Sidpkeia pag Hdong uTepPatvei rv Yroxpéwon EXayiorng Actravyg yia tav.ev Ady
dan, 10 Todd THC Ev Ady UTEPBaoNS Oa Hetagépercr Kar Ba Tho tebvErarévavtn 1G
Yrroxpéwong EAGXIot|ag Aatravn¢ imo apéows edyevng~ dane, utd Tv

7 TrpovT6eeon, wordco, dri i) trapodoa Sidragn Sev 6a" Epyirivederar HE TéfO1I0 Ipdir0
ote va Katapyel, avapaader 4 Tpotrorrorel Orroradiftrore-UTFOXPEWON TOU Mic@usti} va
exiedéaer Epeuvnniktl Pedtpran. o0uiGwva pe to trapdv Appo.

3.6 -H exréheon” Epeuvipiixric Fedtonong ars to MicBwrH GbpWvA YE TOUS Kavoveg
Emoniyng Kar Téxvng “‘Epeuvac Kat Exuetddevon¢ Yépoyovavepdkuy. Oa Gewpeftar
611 aTaAAGoGE! To MicOusti até Inv UTTOXpéwor extéheong EpeuvntiKiis Fedrpnong
Guvdper tou tapévto¢ Apopou, edv:

(@) n yéedrpnon exer Siavoixeel ce Pabo¢ pnxdtepo twv_ 3.200 uétpwv 300
HETPWV CTV aVvOpaKIK akOAOUGia “Kdrw atté-Ta Neoyevf irpafa. i tov
OAdtyoxaiviKé pAdoxn, HL

(8) TpIv a6 my eniteugq tou tapamdvw BaGouc, n yewtpnon POdcer oto
uiTéBabpo ing yewtpnon¢ auti¢ Kdiw awd to omrofo 7 yewAoyiktf Sour] dev
eel To omrapaitnta xapaKinpioniKd ‘via i Guowpsven YSpoyovavepakwv
CE ELTTOPIKE EKHETAAAUOINEC TOTSTNTES, ff

(y) avakumrouv avuTépBAnia texviKd 1POBAKYATA Ta OTTola Sev eiven Suvatéy Ver
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6957

3.6

37

3.8

3.9

AVIIPETWMOTOGV EpapHdfovrag 1a TpdtuTTA GUpPWva YE TOUG KavovEes
Emoriung «kai Téxvn¢ Epeuvac kat ExpercAkevong YopoyovavGpdkwy 1a
omrofa dev SqploupyASnyxay ff WpoKAeqxay and to MigGw1{ wou TrpoKUWTOUV
GE BIKpOtEpO BABOG OTNV Ev Adyw yEWIPHON KaBIoTaVIAG INV Teportépw
didtonoN Waka avégikrn,

©) A yewtpnon suvavirjcel onpavrikos trapaywyiKouc opigovies Cbvec).

Kapila Tearpqon Aoriinans, Kapia oeopKr Epeuva trou divepyetrar odppwva pe
KaTTOIO Npdypayya Aworiunons, Kat kayla Samavn wou éxel TpayparotroinGel Kata
tav exréAeon tou ev AdyW MpoypGuuarog Atrorinonc, Sev Ca Bewpowviar 61
amckAdooouy i cuvteAody aInv amaAAays rou Mio®wr od rv extédcoq rou
Mpoypduparos Edayicrwy Epyaoiy q my Yiroxpéwon Ekdyioms Aandvng.

O Miobwrij¢ mévie (5) qLépes melv tay nuepoynvia Kara inv otroia n EGuBaoq 6a
KupwOei Kai, Epdoov o MicOwri¢ Exel EmSWoe! ywwotororjoelg oTov Expio8utr}
otuguva pe ro ApOpo 2.1(B) ff 10 ApBpo 2.1(y), Kara my WpwIA QHEPG TNC AsUrEpNG
dans § mv mewn qHépa ing Toftng ddan, avriotorya, uToxpeotral va tapaoyeEl
TparreZixty Eyydnon avagepicad pe my .Yoxpéwon Eddyorm¢ Aandvn¢
(agaipoupévou orroloudrfiTore todos Exel TeXdv Tatu Gai KatG to ApBPO 3.4) yia TH
OXEnKA Paon. To Gyo mg Tpametixhs Eyyonong tov Oa mapacxeée! Suvayer rou
wapdviog Ap8pou Ba yeiwverat ota TéhOg KaBE HpepoAoyiaKod Tpifvoy Kara 1606
foo ye tav Mpaypatorom—eioa Aatrava mou irpaypatomoince oO Mic8utig Kara 1
didpKeia autou tou HyepodAoyiakod Tpipiivou. Mpoxempévou va dteuKoAuvoe n peiwan
ms Tpametixc EyyGqong Guvdyer rou wapdvto¢ ApBpou 3.7, 0 MicOwri¢ Oa
Wapdoye! arov Exyicdw1} vtroyeypaypévy eSowoinen mou Ga wepiypagel (\) 10
WOG6 TAS yElwaNs ing TparrEdixiig Eyydnone Kat (ii) 10 AngnrpSeeop0 ToGG yia 10
omoio n tpanefa Oa unéxer evOdvy CUppwva YE THY TpareZix Eyyinon. O
Exuio@wrfc, emi ing wapadaBri¢ ing eSotroinons awd tov Mic@wr4, Oa mpérel, OXI
apyorepa amé 45 quépec amd ty Ag tou oXENKo HyEpodoyiaKod Tpiprvou, va
uTToypalpel Ka) va apadwaet Inv EldaTroiqen auTy orny TpdteZa Kar (ExrOc cav N
eotroiqon tou Micewr{ ay@ioPnrneei a6 tov Exyictwr evrd¢ me iia¢
TrpOseopiag) SHV TEepiiTwoR Tou oO Ekyic@wri¢ Sev uTroypawel kal wapadwWoe TV
eldoTroinon aur}, To Weds mH¢ Tpametixtig EyyUnong rapdAa aura 6a Cewpsira 61
Exet perwGel KATE To T1roG6 Tou avaypagetai OTN OXETIKI ESoTrOINGN.

Yu wy empGdagn tou ApOpou 3.3, edv ato réko¢ oTrolaGsifTore Pdons, 4
Neaypanxn Aardvy wou WpayHaToTronenke ard 10 MicBwrr} KarG 1h SiGpKera THC EV
Ayes dons (AauBavopévou uTréyn oTroloudr Tore yrooou trou petapépetat Guvauer
tou ApOpou 3.4) Sev toovrat ff Sev uTTEpBaive Inv Yroxpéwan EAayiomng Aaravns
yia iq Déon aut, q Tpamedixd Eyynon Oa Xpnoiporrom eet yia TV manpwnt
OAOKANPOU TOU TaD! Tou EAAEILATOE CTOV Expicdwri.

Tia ous oxoToUs TRS Wapataas X6yRaon¢: «Mpaypariky AaTrévn» onyaiver rq
Sandvn Tou Tpaypyatorote’ o Mis@unrt¢ Kata rn 6idpKeIa OUYKEKpILENS Pagng tou
Baorkot Lradfou Epeuvioy, n omroia:

(a) amodideror aroKheionkd Kar dyesa ori epyagieg rou MpoypGyupatoc
6958

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

3.10

3.11

44

4.2

4.3

Edaxlotuv Epyaciav mg deSopévnc. bdong. 6vw¢ TpopAETErar aTO ApBpo
3.2..KaL OTA FEVIKG KOL-AIOIKNTIKE Ef05a.6Trw¢-auTd opiZovtal.gTa THApata 2.5
(@) ff /xai2.5 (B) tou Mapapriparog fF wou Karavépovtat oe -autés in¢
SpactnpiomniEs, Kal

(®) uiré=tov. 6po, 61 10.. Apdypariia. EAdxioTwy: Epyaoidv-yia inv cuyKeKpipévy
don éxei exrehcorel, OAEG: ol SaTraveg trou payparoTromankay (elite wp 1
Hera ard my. exrédeon), via. Epyagies:. Epeuvac, -ora eyKeKpipéva Enron
Npovedypara, Epyaoiy Kat MpotmoAoyiopodg. yia-tyy Gon auth” Kai to
Fevike Kan Atorcntikd E€odovo 3g: opGovrat-ota tphpaTas2:5e(a) Kain 2.5 (B)
Tou Mapapripartos [rou Katovépovrat oe autég 11¢ Epyacies.Epeuvac.

O Mic®wri¢. uToxpeodrar. va-Tnpel aKPIBA.croIxefa Kal AoyapiagpoUs yia SAEs TG
MpaypanKés, Aardvec Kal 6cov_ agopd ora Fewikd-Kat AloiKkntikd “Egoda (drrew¢
opiZovtai oto TYLA 2.5) f/Kai2.5(8) tou Napapsjparog 1), uwoxpeobrat va tnpei
oda 1a Eyypaya oupTEpiAcuBavopévww TipoAoyinv, apyeiwy Kal SeATiWV KaTaypagr¢
WPV aTFASXSARGHC. NpdKEefiévou yia mv ‘eiTiPEBalWon rwV Apaypanikdv Aarraviv
6m airoreAowy- L6Vo Ta Trood Trou Efvar aTrapaimnia yia Thy EKTEAEGN Tw OXENKWV
Epyaonoy Epeuvac yia pice uvyKeKpiyévn don, o Exuiobwr¢ Siarnpei to diKafwpa, ,
obppwva ye 10 ApSpo 19,13(a), va Sievepyel Aoyionko EAEVXo GUjpwva pe to Tyra
4.6 tou Mlapaptiiparoc Fr.

Avapopika He THY Teploxt] amd Thy OTroia Wapaiteitar ff THV OTrOfa EMOTpPEPE! GuVapEL
tou ApSpou 6, 0 MiaOwtig uroXpeoUTal, OUPLPWVE- PE TIC OUVTBEIG TpAaKTIKEs OTN
dieOvij Bropinxavia terpedaiou, péoa oe Sidotnpa €€ (6) Mnvev ard tay nepopnvia
Ajéq¢ ooiacdrrote = Odong tou Liadjou Epevvidv, va atropaKptver tic
eyKaTaaTdoelS Trou XoHoIPoToiGE, va o~payice! Kal va EyKaTaAEiper LOvIpA OAES TG
YEWTPIGEIG KCl Va ATTOKATAaTHGEI TO TEPIBGAAOY THY aPXIkH TOU KaTdoTAON.

APO©PO 4
TEXNIKH EYMBOYAEYTIKH EMITPOMH

O Ekjo8wth¢ Kalo Mig6wrtt}¢ uTToxpeotvrat evid¢ eve (5) NUEpoAoyiaKwv NnuEpwV

‘amé tv Hyepopnvia Evap—ng loxdo¢g va ovotijcouv pia emmporry n-orroia 6a

avagéperat ws Texvikr LupBouAeutiKr Emirporr] Kar 6a ouyKporeftar ard:

(a) évav mpdeSpo Kal SUo aK6épn Mpdowia, ta oTroia Siopifovrar ard tov
Ekyio@wrt, Kat

(8) tpia akdpn MPdowra ta oTrOia SiopiZoviat atré ro Micdwrs}.

Téco 0 Exyio@wrii¢ ooo Kal oO Mic®wir¢ tropotv va diopiouv eyypaqus¢
omolodsfrore trpdowno Trou Exe! avnoroixwe uTTOdExBEi amd auTOU, ya va evepyet
orn Séon oTroIOUdrTorE LéAoUG TAG Emtpotii¢ Texvixwdv LupPotAwy oe Trepittwon
atrouciag ff avikavérntag Tou teheutaiou va evepyricer wo HEAOg th¢ Emitoomic
Texvixiy LupBouAwy,

Otay Eva Té1010 avarrAnpwyankd WEAoS evepyel otn BEan GAAoU PEAOUG, Ba EXE! TIE
e€ouoies Kat Oa exredei 1a KaSiKOVIE TOU LEAOUS aUTOU,
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6959

44

45

4.6

47

48

4.9

4.10

Xwpic va wapaBAdrrovrar ra Sikardpara Ket ot uToXpedWoess Tou Mio®wtr\ we mpocg
Th diaxefpion Twv Epyaaiav rou, of apposisrntes m¢ Texvikiig LupBoudeurikr¢
Enmitpomc auvioravrai:

@ pe efalpeon ug Teprticei¢ dtou To TporElvopEevo Erjoio Mpdéypappa
Epyaciav Kai Mpottodoyiopdg Sewpeitar on Exel eyKpiGet amré 1o Mia8wrr}
GUPPUVA LE TO Mposdpikd Atdrayya Kai To Ap8po 5 im¢ LOpBaon¢ quis,
omy e€étagn Tou Erjciou Mpoypayparog Epyaoidy kai rou AlpodtroAoyicpod
Trou uTTOBGAAE! 0 MigBwiij¢, Kal ornv agioAdynon mpoTacewy yia mv
avaseipnon oUyKEKpIPEVWY XAPAKINpIOTIKwY auTwY, Tig OTTOles UTEBAhE O
Mic@wrtic,

(8) ony cfétagn omoloudrrore Mpoypdpypatog Arorinong Tou uiéBahsc
atpouva fe To ApOpo 7.3 mG LUyBaon¢ auriic o Miadwir¢ oTov Exyio8wrh,
Kal

(y) ainy e€€taon oworoudrmore Npoypdppatog Avémrugy¢ Kat Mapaywyr¢ rou
uTéBahke abupuva je To ApSpo 7.6 mn¢ L6pPaon¢ aurrig o MiaBu rig pag
tov ExpioOwr oxenkad pe pia AvaxGAuwn epiropixd expetahedoiptov
Y5poyovavepakwy.

‘Oheg ot cuvedpidoeis mg Texvixrig LupBoudeutix¢ Erirporrg Ga AauBavouv xuvpa
of Tomo, effe evidg EAAGSoc, efte, pe INV TeoNnyoULEevn Eyypagn EyKpion Tou
Expic8wri, ekté¢ EAAGSoc, kard xpovo irou 6a opieral opdpwva ard ta pédn 11>
Kal TOUAGYIOTOV Lia Popa KaBE TpiLNVvo.

Enmmpoodéw¢ twv Tpoypappanopevwy cuvedpidoewv mg Texviktig ZupBouAEuTIKAS
Emitpomijc, 1600 0 Exyicewni¢ 600 kal o Mia@wrii¢ Exouv 10 Sikafwpa va ouyKaAoby
ouvedpidoeig ing Texvikti¢ ZupBoudeuTixrig Emitporrij¢ evidg EAAGSoc oe wepintwWon
éxrakmn¢ avayKng ff arrpéBAEting Katdoraons, pe Eyypagn yvwatotroinar Touc oe
xaéva arré ta péAn Ing TexviKiic LupBouAeuriKrig Emmporriic, roudaxicrov rpEet¢ (3)
nHepoAoyiakés nuEpes Trplv.

Pévre péAn mo Texvixrig ZupBoudeutixiig Emrpotrig ouviotodv amapria yia nC
Guvedpidoeis mH¢ ETITPOTTHAC.

O Exproswriig Kato Mic®wrig Ga Exouv ap@drepar to dikafwya va KaAoUV
OTolOvorTroTe TpayyaroywWpova oe oTOIcdHTOTE ouvedpiaon mN¢ Texvikiis
LupBoudeunixiic Erirporriig Mpokelpévou va mapdoxel cupPoudés othv emitpomn ent
orrorovdrftrore SépaTOS TEXViKIG PUGEWG, Ya To OTFOfO aTralTeftat nN cupBouAr e1diKou.

Ohes ot amogdasig HG Texvikii¢ ZupBouheuriKti¢ Emnpomrig AauBdvoviar pe
OusPWN WrPO TwWV PEAdY Trou Efval TapévIa OTH ouvedpiaon Kai oxnparifouv
anaptia.

Ee Tepfrtwan mou n TeXviKt LupPoudeunKe Emitporr} aduvatel va ABE! opdpwvn
amrégaon emi Kotrorou £k Twv orrowvorrore CyTHUdTwy Tou e€erdZoviai ad mv
EMTpoTr] oUpPwWvA HE To ApOpo 4.4, KaGE ZAtnua TaparépTerat oro MioBwrtr} Kat
oroy ExpioGwn{ ev1d¢ Sexomévre (15) npEpodoyiakwy nuepwv amé ty nuepopnvia
6960

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

5A.

5.2.

5.3

5.4

Kai Exouv Wwe oKoTrs va,
EAdxiotwv Epyaciav Kat tyy Yitoxpéwor E. xlorne Aairéving = ciwva pe To
ApOpo 3.

ETHEIO MPOTPAMMA EPFASION KAI MPOYTOAOHIEMOE:. bade

Tpeig..(3) Mijvegarpry. amd.tyAr|§n.s Ka0e -Huepohoyiaxob.Eroug;st} .ofs0m01d AKAN
XPOVIKI|-OTLYHH, Tou, Ba, GUU@WVNBEl. EmT6KOIVOS He Tov Expio8wrTh, 0 Mio@wri¢
uToxpeatrar va Kcraptioe:. Kal va uTroBdAEl trpos . EyKpion: aTov Ekyio@wri}
TIPOYPALL To: oTrofo ~opiZel GAEG TIG:epyaotes KaI-AEtroupylegsmroU-TPOBAE Tova oT
LUpPaon (WEhétes, Epeuvec, ipoprjGeies, eEotrMiopdc, eyKaTaoTdoEIG, K.AT.), LE TO
TpotTTOAoyiGBEV KboTOG.yla KGBE OrTOlXEio: (egeEtc «Etijo10: Npdypappa Epyaoimv
kal MpottroAoyicpd¢») to oTroio wWpoteivel Tpoc vAoTrOinon evtdg ING ETOpEVNS
Sw5eKaunvng mepiodou (uT6- Tv empuragy, oni, gTny Tepintwon Trou n Hyepounvia
“Evapénc lox dog elvat dia@popetixi} ane “TH pojinVier évapeng £V0¢ Hpepodoyiakot
‘Erouc, evrog effvia (60) Epyacipev Hep a6 THV Huigpojinvia “Evapéng loxtoc o
Mio®wri¢ uroxpeodratva-uTroBaAel trpdypaypa yar TO EVvaTrOHEevov didotnya Tou
Tpéxovtog HyepoAoyiakod ‘Erouc). :

Evid¢-ev¢ -(1) Mnv6¢- amd: thv-uiroBoAr tou, or EkpuoOwTi{¢- Sikaiovrar va Ty THOE!

. dieuKpivicets enri:tou Errjciou: Mpoypapparog Epyaoiwv:-Kat MpoitroAoyiopod Kai va

UTOBGAAE! rpoTdoEIg tpg Eféraon omy Texvikt}.;ZupPouAEwnKty Emipom}

“TIPOTAOEIC, VIC: THV-CVABEW PRAT: CUYKEKPILEVWV-XAPAKTAPIOTIKMV-AUTOU OXEUKE HE TH

don Kal To KdoTOG TwY Epyaciiv. Kal, wv AEiToUpyIv. Av-o MicBurri¢ Sev
UTToBGAAel rét01e¢. Wpordoeig Evtdg IHG WpoBAETdpevng WpoGEcpias, To Erro10
Npdypappa Epyaciy Kat o eee Oa texyaipovrat wo eyxpidévta ard Tov
Expic6wrt.

KdGe Enjoio Mpéypaypa Epyaciv kat MpottroAoyiopés Kal Kd8e avadewpnon A
iporowoijon autos 6a eivar oUpowva (He 1G araiticerg. Tou Npoypdyparo¢
EddxioTwv Epyaoniv kat av Yroxpéwon Eddxioing Aatravng yia 1h OXETIKA Pdon.

Edv o Mic@wtri¢ kal o Expio@wri¢ dev KataAfgouv of cup@wvia we mpocg ttc
TPOTEIVGLEVEG = tpoTroTroIfosi¢ ~Tou Erfjoioy Mpoypaypatog Epyacimv kal
Npoitosoyiopod péoa ce dicornpa déka (10) Epyaoriwvy Hpepwv ard mv
Tpoypaypatiaseion ouvedpiacn yia tov e&€tagy Twv SyTHLGrwy Tou ExkpEpOuy, TOTE
Wa exkpepr Cqtpara Ga TapaTéTovial oe AtrokAsioniKd Epreipoywwpova pes
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6961

5.5

5.6

6.1

dievGET|ON.

O Exjucewrig Ca éxer to dikafwya va ewowrever my exréhcon tou Enjoiou
Npoyadpyaroc Epyaouby kal NpotiroAcyiopou.

Ze wepitrtwon efaiperikisv Weplotdoewv ot ooles Sev Eixav TpoBAEPOet oto Erjo1o
Npéypaypa Epyaowiv kar araiody Gueon evépysia, 0 Micdurijg Sbvarat va mpoBet
Ge. AEC TIC KATGAANAES Evepyeles yin THY ETriTEVEN TWV OTSYWV THC Z6pBaans. Tux6v
é§0d0 wou wooKitriow w¢ cuVETEIA ba OULTFEPIAGUBdvovTal oTi¢ battaves Tou
avapépovra oro Tpa 3.1. rou Napapripares FO Expia6uiiic ea Evqpeptibverat
GHEOG yid OAEG TG TPOTOTOI{GEIG WOU avapépovral avusTépw.

APGPO 6
TIAPAITHEH KATA TO ETAAIO EPEYNON - ETIETPOOH

Mapairnon

(a) Yu6 mv em@dAagA Tw SiardEewv tou Trapdvro¢ ApEpou, Tpiv aTré To TEkOG
Tou Zradiou Epsuviiv, o Miodwrti¢ dieciodta, ye €yypapn. yvwa roroinor rou
orov ExyioGwi{ mou wapdye ta éwoya amoreAeapatd m¢ TpKavia (20)
Epydaipes Hyépeg pera rqv evisoon te atov Expiodwri, va Tapaitnde! amd
Ta dixandpara épeuvac eni rou cuydAou WS LupBarikis Meproxne fF tuhparoc
auTj¢, 10 omfoio arrorecitar ard Eva | wepioadrepa OUVEX6HEva Trayewbdy
Opsoyuvia.

(PB) Ze wepittwon mou o MioGwri¢ emiBupe! va Waparndel arré ra Sikawpard tou
va biegdyel Epyaolec Merpekafou aro odvoko tH¢ LupBarixig Mepioxiig xwpic
va éyel extrAnpwoe! to cdVoAO Tou Mpoypdupatoc EAdxigtwv Epyaoiwmy Kat
uy Yroxpéwan EddXiomng Aatravns Suvdye tou Apepou 3.2 (4 ug Otroteg
uTOXpedaels Epyaoiv Kal SaTaviv mou ruxdv ouppwvnBodv peTagi rou
Mio8uitf kar rou Expicdur} yi omro1aSiftrote Mapdiacn tou Lradfou Epeuviav
} Evi, Napdraon tou Erabiou. Epeuviiv) (epefiis of «Mpdéadereg
Yitaxpeaoeis Aattdving»), 0 Mia®wi¢ uTraxpeobrar va KaTaBdAEl oTOV
Exutodwrj, mprv ard. | xatd tv nuepopnvia Evapeng 10xGo¢ orroiagdi{Trote
rrapaimans, wood foo pe tm diapepd ig Npayparixiis Aatravng ou
karahoyiZerar oro Nedypapypa Eddyiorwy Epyaouwiv omy ev A6yw daon A
athy wepiodo wapdraon¢ Kar Ing Yroxpéwong EAaxiotng Aatrdavns Kare 19
Sidpxeia mS ev Ady Daong Hf TAG EkGxLOINS SaMavNg TOU CULPWVAENKE ard
Ta Mépn avapopikd pe m ouyKEeKpiyévy Mepiodo Napdtaanc. O Exuiodw ttc
SixcioG7a1, TpoKepévou va TpaypatorroinGEl n KataPoAH TOU Ev Ayu Togod,
VO EMdIDEE! Thy KarcHIwWoN TUXSV TOCOS Trou KarégTn ANETPOGEGLO aTTS Th
oXenKr Tporezixi] Eyydnon.

(¥) O MoGwrig Sivatai-va wapairn®el a6 ta Stkaidpatd Tou, - xtupic
oroadirore uTroypéwon, oto téAo¢ OMolaotrTorE donc, edv Eyer
exTAnpioet Gheg Tig OUpPanKég Tou uTToxpemoric duvdpel Ng Tapodoag
LoyBaong (GupwepihapBavoyévwv tov epyaowv Kat tho Yroxpéwonc
6962

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

6:3

©)

OE

0)

©)

@)

(8)
y)

Ehdyioing Aaravng. péxpt-to A0¢ 1G ev-Adyw Oddone:

Xwpi¢ va wapapAdirovrat ot uTrdAonmEs EUBGVE KAI UTTOXPEICEIS TOU SuVayE!
me Tapovoag ZOuBaans, n wopatijon: Tou Mio6urr dev yew agiceis unép
tou (tou Kai Kara Tow EkUIOOD TE VIG SaTaVES F -CAtiiec.

Zuypaniki Nepioxy row i Biciypetran Vai i a UirepBalver To fib
exaTd Cea mg LupBanke¢ Meproxfs kara thv Huepowavia ‘Evapénc loxtac.

oO Miodwriig eer, mw, Le) réhos ms. Aeiteons Paong tou
Baoikod Zrabfou Epeuvidv, uiroBdAet wpo¢ tov Exyicdwr] yvworortroinon
Suvdpe: rou ApOpou. 2.1(y),. 0. Miadwrif¢ umoxpeorn Tpiv mv évapénetas
Tpitng Paong.va emorpéper turyor f prpara m¢ LupBanKig Mepioxec (urd
Thy MpotTdGeon dir aura amaprigouv oFIpd oUVvExdpevwv Lroryewdav
OpBoywvinv) “éTo1 wore. n. LuyBanik Flepioxi) tou dtatnpefrai, va pinv
umepBaiver ro 50% ing LuyBariKr¢ Mepioyrig KaTd my Hyepopnvia Evapéng
loxdoc.

Kara 10 .1ého¢ tou Eradiou Epeuvwov, duvdper tou ApSpou 2, 0 Micduric
uTroxpeodtal va..emotpéwel OASKANPH tT LupBanKe Mepioxi} trou diarnpet,
e€aipoupévng oirolacdrote wWeploxri¢ Tou, Suvdyer tou Apepou 7, éxer
kataotel Meptoxr| ExpyetadAcuonc.

Olav, OUPWVA HE TO Tapd6v ApApo, o MicBwrrg Taparteftal amd fh EmoTpEger
Hépog tH¢ ZupBanKrG Nepioxiic, n everropeivaca treploxn TrEpIOXES Trpétet
va ‘€xouv opBoywvio oxrLa Ka va UNV arrorehov Wepicodtepes and SUo pn
GUVEXITOLEVES TrEPIOXES.

Kabdpiafiog *

pw thy wapaimnon ff emorpogr omoiaodrjrore LupBarikrc Nepioxri¢ r| wEpous auriic,
0 Mio@w rjc umoxpeodtai:

OULPWVA LE TIC CUVIGEIG TpAKTIKés OTN die8v"4 Prounyavia Tetpedaiou, va
Giefdyer SAE¢ IG amapaitntes evépyeies ya Tov KaOapIopLd ,IN¢ TeEpIOXric,
OUpTEpIAaUBavopevng THS aTrOLGKpuvONS oTrolwvoriTOTE EYKATACTaGEWV Kal
efomAopou tou éyei eyKaTaoTHGel 0 MicBwriic, WE OKO THV aTroKaTaoTacn
TG ev Adyw reploxtic Kara To HéyigTo Suvatd oTny apxiKH m¢ KaTdoTaSN,
Omrw¢ auri ioxue KarG inv Hyepopnvia Evapéne loxdoc,- i

VO EKTIANPWOE! TIC UTTOXPEWCEIC TOU OGLMWVa HE Ta ApBpa 9.1 Kat 9.2,-Kat

Vo AGBel KaBe aTrapaitnto LETpO yict THY aTTOTpOTTT KIVOUVWV Trou aTrE:AOUv 70
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6963

TA

7.2

7.3

7.4

75

TEpIBaAAQY, THY avOpMTTIVA Guaf} f Thy WepiouTta,

APOPOT
ANAKAAYWH: LTAAIO EKMETAAAEYEHE

Ze Tepiriwan tou o MicQwri¢ WpoBel of Avaxdduyn YSpoyovavEpdkwyv oth
ZupBankh Nepioxd, uTOypeorar va evaLepwoet apeAnii pe éyypap Yywororcinon
Tov Exyio6urt} Kal OTN CUVvEXEiG, To. cUVTOUSTEpE SuVvaT6y; va HEPIUVAGEL yil TH
Sievépyeia OoKINGY, OYETKE HE INV AvaKGAUYpN, EPOaOV ot Soxiés auigc onrarodviar
Gote va Tpsodiopiatel 0. BaGU6S OoV orcio Avaxchuwn xpriZer arroripinans. Ta
amorehgouara Tuy SoKydv aur, cuvodeudjeva ard TEXVIKH AEIOASyNGH aurwy,
uTToBdAAovrat Grov Eki Ow apéows LSNG AOKANAWOOLY oF Soxipyés Katy texviKt}
agioAdynon.

Edy 0 Miodwrii¢ avakakder evidg rng TupParixiic Mepioxi¢ opukré trou Sev eivar
Ydpoyovavpaxac, urroxpeodiay va evnpepwoe! apedAnri we éyypaga ywwotorainon
TOV Expuo8wit}.

Obi

Egarpouyévns m9 mephirtwang orgy omola o Miodutis evqyepiaoe tov
KaTd MV UTTOBOAH twv aotcheoydrw Tw SoKWaY 6TH Avakdkuyn dev xprzet
aivotunons, | dev xpriZer atroriunons expr mH Gievépyela Trepartépw epeuvaTiKuV
yewtpijcewv om LuppanKkih Mepioyd, o MioGurig uroxpsodtat, pera iv
OAOKANPWGN TUV SoKIEWV Trou avagépovial ato Ap8po 7.1, va Kataprice: Kat va
uToBdhe otov Expio6wr} mpos éykpion, Npdéypaupa Atroripqong oxenké pe iv
Avaxdauipy. Evid¢ 800 (2) Maven. arré-thv quepoynvia uIToBoM¢ rou Mpoypaupyaro¢g
Arroripnong. orev Exwio@wrq, o Expiaewrrig Ga syxplver 10 Fipsypappa Aroripqonc
eKT6G. edv, peta iny e€étaoh tov amd tv Texviky ZupBoudeutixt} Enpomj, o
Exuicdwirri¢ xpiver 61 10 Mpdypappa Atroriinong Bev WANPO! 1G TpouTOBEGEIg tou
ApBpou 7.5(a) uss (€). Emv wepirtwan oun, epdcov o Expo®uiti¢ Kat 0 Mia®wrt¢
Sev propéoowy va ouppwviicouy no “KaTGAANAEG aAkayés ato Fpéypaypa
Atroriynogs, ro Shmua F ta Cqtipara viré Sagwvia Traparréutrovial ¢ ATTOKAEICTIKG
Eurrepoyviapova wrpo¢ SievdErnon adppuva pe ro Ap8po 23,

Kard my odox{pwon evé¢ Mpoypapparog Arrovinons, 0 Micbwri¢ evnpeptivel tov
Expiadwr} pe éyypap_ yvworotoiqgon edv 4 Avaxdkuyn ivar eptropixked
EXHETGAAEGOIN KAI N OXETIKH Anrépaoy Tou MicewrHj Ga sfvat OploTiKe.

H éyypan ywwororoinan Base: tou Apepou 7.4 8a wpétrer va cuvodetierat and
x8eon yia my AvaxdAuyn 9 omrola 8a Tepieet ra aTOIXEIa:

(2) tag XqEKAs OGoTaONC, TwY guOKCV Kar BepHOduVamIKE DloTATWY KAI TG
WoISMHIAG TwV avaKahuPSEvIWY YSpoyovavOpdKwy,

(8) tou mdxous Kat mg Extaon¢ roy mapaywyikod OTpHyaios,

(y) Twv Teipopuarkdy iiorjiwv wv oxNaTopdv Tou Kortéoparog
Ypoyovavépdkwy,
6964

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

©). rev deKidv wapaywyKdmTag tou Kolrdoparog. YSpoyovavepaxwy oe
syewTproeig.<trou- Exouv eKteAcotel SoKipés apaywyrg: Karw ard Sid@popoug
pubpod¢ parc, i Beoplaga of aed

(©) me Stateparémrtag Kal Tou qopwdoug TOU OXNWATIGHOU Kordoparog
YSpoyovavépakwv:

(ot) mn¢ exiinon mo Wapaywyik¢ —Suvardintag. toy, KorGoparog
Y5poyovavepakwv:

© tow pererdy, oxomns 18)
éxouv dievepyn bei aré 4 yi to MiG@wrih oXETIKG |

dynong tou. .Koiaoyaros .YSpoyovavOpakwy , kal, TwWV YElToviKiv
TEPIOXOY, KAI ;

(8) twv TPSoBETWV yEWROViKiiv: SEBOuEVwv KAI GAAWY CUVaPdY ANPOgoDIeYV
Trou oxeriZovial pe my AvakdAuipn.

Le wepimtwon wou o Miodwiijc ue éyyectpn yvuicrorroinen Guvdyer rou ApOpou 7.4
eviepticel tov Exprodurt 6m n AvakdAuyn élval eprropikd exPETaAAEOIUN:

(@) to ouvropdrepo Suvard pera amd avid o Expio@wr\¢ Kat o MioOwr{¢
Tpaypyarorroiody ouvdvinon Kal, Ee THY EMIPUAGEN rw TeploplopV TOU
dpOpou 5, wap. 9, 1ou Noyou mepi YSpoyovavOpdKwv, oplobetobv jE
ocupgwvia my Mepioxi} ExyeraAdeuong avagopikd ye rv Avakdauyn, Etat
ore va Trepihap Pavel og pia evicia Treploxi}, oto BaGys trou To EmTpETrOUV Ta
Opia m¢ LupBarixii¢ Nepioxric, To Koiracpa YSpoyovavOpdkwv avagopiKd pe
To oTrofo KoIVoTTOIOnKE N yvworoTrainon GbPwva je-10 ApOpo 7.4, Ladi pe
EVAOYO TrEPIOWPIO To OTFOlo TEPIBGAAE! THY TEPIPEPEIA TNS EV ASYW TIEPIOXIIC...
Liv tepfirrwon ou o ExyicOwrijg Kal o MioS8wrr¢ Sev KaTapépouv evTd¢
effivra (60) nuepodoyiakwv nyep@v'arrd Iv nuEpopnvia enidoong m¢
yyworotroinang Bdoel tou Ap8pou'7.4 va cup@wvijoouv emi tw opiwy m¢
Teploxii¢ EkperdAdevong, o Expio8wri¢ © Mic8wiri¢ propovv va
Traparépwouv ro immpa yia SievOérnon oe AtroKAgioTIKO Eptreipoyvwpova
CUUPWVA HE TO Ap8po 23.

(8) O MicGwni¢ Karaprifer Kat uTOBGAAE! GTov ExpioBwr}, dx! apydtepa a6 £e
(©) Mrvec and my nuepounvia yvworotroinons Bdoe tou Apepou 7.4,
Tipdypappa Avdtrruéng Kat Mapaywyric oxeTiKa YE tyv Avakdduyn. To
Npsypappa Avarrugng Kai Mapaywyri¢ Ga rpérer va Anpof tig Tpotiro@EcEIC
tou Mpoedpikol Aiardyparos, va éxet KataptioBEl Pace! akidmMotwy apxwv TC
ENXAVIKAG Kal THY OIKOVOLIKGV GEL PWVA Le ToUG Kavévec Enionryn¢ Kar
Téxvng ‘Epeuvas Kai ExperdAAeuong Yopoyovavepdkwy, Kai va éxet oxediaore!
éro Mote va GiagganiZer:

@ m péylom orKovopiKr] =avdKinon §=YSpoyovavepakwy péow —N¢
amorehcoparikiic, aTrodotikij¢ Kar Ge apydtovra xpévo xpron¢ Tw
épwv YipoyovdvOpdKwv m¢ Mepiox¢ ExyeTadevonc,
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6965

(ii) ewapki wérpa yia mY WpocTadia Tou TepIBGAAOvTO, atyQwva HE To

Ko omOdeKra TpétuTa wou emKparoiv om SieSve) Propnxavia
etpedcio, Kar AGUBavopévw uTTdWN Twv IdiaiTepwv XapaktnpiotiKwy
1G LupPatKig Neproxes.

(y) Y6 inv emipdAa—n rou yevixod Xapaktfipa Twv omarrjoewv tou ApBpou
7.68), 10 Mpdypappa Avantugn¢ Kat Mapaywyrg 8a wpéter va Tepléxel 14
axdAou@a oToixeia:

)

Gi)

EMAPHOOIPES EvadAaKTIKES yId INV avarTTUEH kal TV Wapaywyr amé my
AvaxdAun, cuptrepiAauBavouévyg Kat mg HEAdSou yia TH SiGOEon Tou
Luvdedepévou Ouarkos Aepiou,

Tpordoeic avapopiKd YE TH XwWPOBETNON, TH SidrPNGH Kai OADKAAPwON,
YEWTPHGEWY Trapaywyrs Kal EloTHEONG, Tig EyKaTATTaOEIG Wapaywyri¢ Kal
aroBikevang Kal TI¢ povdBe¢ perapopdac Kai Mapddoan¢ wou atrairoGvrar
yia THV Tapaywyh, arro@rKeuoN Kal HETapopad YSpoyovavepdkwv. OF
mpordoeic tpétret va trepikapBavouv ric E€F{¢ wAnpo@opiec:

(A) exrpdpevo apioyd yewrproewy Trapaywyi¢ Kal comieonc,

(B)  Gromxeia oXETIKG PE Tov EfoTAIGHS Trapaywyri¢ Kal Tig EyKaTaGTaoEIC
airo8r}Keuans,

() otoixeia oXenkd pe 1G EpappdoipEes evadraKniKes WE TrpOG TH
petapopd. twv YdpoyovavOpdxwv, ouprrepihapBavopévwy Tv
aywywv,

(A) oroyeia oxETiKd pe TIC EyKaTaCTaOEIC Kal To Aomrd TeXvIKd
E€OTTNOPO Tou atratteftal yia Tig Epyaaiec:

(1) 10 Trapaywyik6 mpo@iA tou Apyod Metpedafou Kar bucixod
Acpiou atré ta Koitdapata Yopoyovavepdkwy,

(2) ouykexpipéva pétpa, ta orroja Tporeivel va AGBet 0 MicBwri}¢
Kata Th SidpKeia tH¢ Tapaywyri¢ yia THY aTropUYH HOAUVONS
KG! TV aTTOKaTGotacn Tou TrEpIBGAAOVTOG HETH Th AMEN TOU
Lradiou Expetaddevons,

(3) UTOAOYIOHS KOaTOUG KEPaAaioU Kat TaKTKdV Sorravi,

(4) MeA€tes olkovopiKrig CKOMPOTATAG Tou SievepyOnKkav arré
H} yla Aoyapiacy6 tou Mic@wri} avapopiKa pe TV
Avaxdéhuyn, AauBavovias uIréyn thy ToTroBEaia, To Ba80¢
vddrwv (6Trou 10XUEl), TIC pETEWPOAoYIKEG GUVOrKEC, TIC
EKTIUNH OEIC EEOSwv, THY TUT] Twv YSpoyovavOpaKwv, Kat KG@E
hho auvayés SedopEevo, Kabdd¢ Kal AEloAOYraEIG AUTOV,

(©) (tuxdv)~— rpordaeig = oXerikeG HE TV KATOOKEUH
eykaTaoTacewv emrefepyagiag - Kal mV emregepyacia
6966 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

YSpoyovavepdkwy amy EAMGOa,.

(6)... uétpa: agpareiag,. ta o7ro'a: Tpit. va -AN@BOGY KaTd 1
Old pKeiat- s.e TUNE Epyaoidv. Expetahacuons,
‘GupreprhopPavapevay: Kar yeTpPUV aVvTIpETHMONS EXTAKTWV
avayKay, no ss

(7) extiunen tOU amanodpevou xpdvou viet TV OAOKA WON
Kdbe PaINS TOU Mpoypdptiatog Avéirrugys Kai Napaywyric,

Td 10 49510,» vito Y wheat OTOV., Exuicdeon fsTOU., Npoypauparoc,, Avaigrugn¢ Ken
fiapaywyii¢,HKaly -TIPONYOULEWG, 0. Midwri{c., -epdcoy Gningef a6. 1OV.EKuic8wrA,
emnpAgoy, ing MINE. TAVOG LWA Ye TO.ANBPO.12;-OErEI GTN. BiGeEGN
Tou Expiodwrh, Heder TiepiBaAAoviiKiay erimaoewy, Kayapnia8efon coré tpirov
(eykexpipévo ard Tov Exqnoouit) ye euireipicr cro xbpo “Tw SteBvev
TIEPIBAANOVTIKIDY:.:peXerov, *[E" OKOTTO “TA: “ekiiynon Twv” emitrBoewv m¢
WPOEIVOPEVNS AVANTUENG GTO WEPIBGAAOY, cuLTTEptAGBavayiévwv twy eTirricEwv
TMS OTov GvOpiotio,: ory dypiatravida Kor. xAwpiSa Kar Oty BuAdaaa Gur} evrds Kat
yopw and mm *Zuppankiy TMepioxifi H ev Adyw- MME e€erdZei, Kat’ ehGxioro, 1a
Cnwipara wou cvarpepovTar oT ‘oTo-Aptpo'12:6:-

fy

7.8 ., Evid duo (2) Mnveiv amd Thy nuEpopvia ,uTOROAs_ Tou Mpoypayparog-Avamiugns
. . Kar Mapaywyg.otov Expicdwth,, o-Exyo@wit¢.eyKpivel 10 Apsypaypa Avatrrugéns
Kat Mapaywyrg exté¢ edv, pera iy. e€étact rou awd -iqv Texvici} LupPouAEvTIKA
Emipotr§, 0..Ekpio®uri¢, Kpiver Ott to edypappa. Avarrrugy¢ Kar Mapaywyri¢ dev
TANPO! TIC. aIratti}geg you, Ap8pou, 7,88). Lmnv. wepintwon aut, e~daov o
Exyigowrr¢. .Kal..¢,, Mig@witig. Sev. Katayépouv..va_ GuppUVi}couv LOXEUKG HE TIC
KarGAAnAEG GAAayéc. cto Npdypauya Avamrugn¢ Kat Mopaywyiic, 10. CAtnpa foro
Totiara uid Siagwvia Trapanéprrovia Ge, ATOKAEIOTIKG-EHTEIPOYVWLOVA TrPOG
SieveéTHON CULPwva UE To ‘Apepo 23,

7.9 H yen tou AroxkeroiKkod. Eumeipcyvdjyova civat SeopeuTiKl. yia Ta Yépn Kat
emnpépel 1a E€N¢ aioTEMOpaTa:

(@ av o Arrokheioikég Eptreipoyvpwy efvai myc,.iroyn¢ 611 To Mpdoypapnya
AvamTuéng Kat Napaywyrs tou éxer uiropdAsi o Micdwrrg tAnpel uc
arrariijaei¢ tou. ApOpou 7.6 (B), To Npoypapya Avemrugys Kai Napaywyric 6a
Rewpelta eyKexpisvo amré tov Exyiobwii,

(8) av o AtroKhsionKé¢ Eytreipoyvapwv Eivar ing atroging 611 10 Npéypappa
Avantuéng Kat Tapaywyrii¢ Sev wAnpef tic atraitroEg Tou ApEpou 7.6(B), 0
Mio@wrij¢, 10 apyotepo evidc -eErvia (60) NHEPOACYIaKwY NYEpwv ard INV
Npepopnvia dirov o AtrokheiouKkd¢ EpTeipoyvopovag Wupoddtyge, 6a ipérrer
lie va uToBGAel ex véou To: Mpéypappa Avdrtu—ng Kai Mapaywyri¢
TpowoTonpévo, Wore va AauBdver vTdwH TH Yo"N TOU ATIOKAcOTIKOU
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6967

8.2

Epiretpoyvauova eire va tapartGei amé my Neproxr Ekperaakcuone, Kat

(y) orn wepitwon Tou o Micdwii¢ éxer umToBGAE sx véou 10 Npsypaypa
Avamrugy¢ kai Napayuyric, rporrotromnpévo.omw¢ avapéeponke avwiépw, Tate
To Ev AdyW TpoTroTOInLévo Mpdypappa Averrrutns Kat Napaywyr¢ Sewpettar
Ont €xer eyxpieel ard tov Expra@uit} evrég wévte (5) Epydoyiwy Huepwv ard
TY WapakaBd Tov air6 tov Expioewti}.

APOPO 8
AIAPKEIA KAI AHEH THE NEPIOAOY EKMETAAAEYEHE

Yard my empvrdatn ing Suvardmmrag waparacng Suvdper m¢ wapaypagou 13 rou
Ap@pou 5 rou Novou epi YSpoyovavOpdKuy, n didpkeia tou Lradiou ExyeraaAeuonc
ya KdGe Meploxy Experdbdeuang opilerat oe eikooi wévie (25) ém amé my
nuepopnvia Karé my owoia 6 MoGwri¢ uméBadhs mp0¢ Tov Exyicdwtt}
yuoronoinan Syvaue: tou Ap@pou 7.4 (ekeonrévie (25) tn ouv Oo (2) wapardoeig
trEvte (5) erdav ékaorn).

O Mosunig Svara omvredrrore va Trapaimneel aveu Opuwv amd vo Exatd ro1g eKarTd
(100%) wv dikalwparwy tou Tpo¢ EKLETaAAEUON ya pia (1) A mepicoétepes ff yia
Ode Hig Mepioxés Experddevong tou dnpioupyisnxav Bdo wv Siatdgewy jou
Apepou 7.6, emdidoviag yuwororroijan Gtov Expig8wr} evevijvra (90)
NHEpoAoyIGkeS NYépes vuspitepa. H ev AdyW Wapaitnan dev yewd ortoicdrrote
Sikaiwpa Tou Mioburf va agwioer Kord rou Exwiodwri atregnpiwan avapopixa pe
Satrdveg 4 Cqulec. Mapaitnoy tou Mioéutj} aré rosodt6 Ay6rep0 Tou EKaTé OIG
exatd (100%) twv Sikawpdtav experGihevatic rou o&.pia (1) 4 TEPIOUOTEPES 1} OE
OAES 1G Trapandvw Neproxés § Tapaiman und Opoug dev emnpémerar ANY Opws
kapia amré mi¢ Siardgerg rng Tapotcag Tapaypdpou Sev Ga eppnvetictar | 8a
OewpEital dw amayopeel oe o7roiovérftrore XULMIOGWI var aTroxwproe amd tyv
Taposca LipPaon, urd tov 6po 61.10 SiKandpata Kar o1 uiroxpewoei¢ tou a6 1
EGuRaon Ga avakayBavovrat am toug uroACfToUG Tunpobwie¢ tf ard tpfto Wépos,
GUUpwya YE TOUC dpous Tou ApBpou 20 Hg Trapotisac,

Me im AWéq tou Zradiou ExperdArcuons o¢ orroiadthrote Mepioy Expetaddcuonc,
aur erravépxertal cAcUGepn Kal KaGapd oto Anydatio.

(@)_H xprjon akivatng meprouoiag tou exe atroKTnGei oGppWva HE 1G SiaTaEei¢
Twv tapaypdpwy 1 éwo kai .4 Tou Ape@pou 6 rou Népou rept
Yopoyovavepakwy Kat Twy Tapaypdewv 1 Ew¢ Kai 5 rou ApSpou 114 tou iiou
Nopou, KaGW¢ Kal n Kupldr|Ta KivATIIG TEpiovCtac, A ala Tv oTrOiw Exel
TApws atroopeotel, wepiépxevrat oToy Ekj1o8wi} avrodikaiwc xwpi¢ TAV
KoTaBoAq Oroloudttrote aviaAAdypatoc.

(8) Axivatn wepiovcia rou Sev éxe amroKiGel GSupwva pe tig diardgeig wv
Trapaypaguy 1 Eu¢ kat 4 Tou ApBpou 6 tou Népyou Trepi Yopoyovavepakwy Kat
Tov Tapaypagwy 7 £w¢ Kar-5 rou Apepou 11 rou Wiou Néyou, Ka@iws¢ Kat
Kivat Tepiouoia, q agia ing owolag dev éxei wAnpws atrooBeorel, Oa
6968 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

HeraBiBdgovrar crov Ekpio®8wr pe mv-kaTaBoAr: oe aurév HG EGAOYNS
ayopaiag. agiag~ roug: AcBavoviag uiFéyH thy ‘KaTdGtdon oTNV oToia
Bpiokoviai ta tepiouciaké oroixeicr Kar GPaipwvtag thV arooBeDsEfoa agia
Tou éXel dy avaxtn get | duvdyer mS, mapovoas. =my Tepiirtwgn wou dev
duvaral va emreuxdet sup pwvia we tipo¢ mVveb yn ayopata agid, to fhmnya
preva TIpoG dievBErnon « OE AmroKheionik6 Ejireip0wvapova oupguva

He To ‘Apepo 23.

7] Nnkay amd tov
TG Bev éper
omoiad rere euduvey évavin Tov davelorwy Tou Micbuy ia TUX6v xXpéq Tou
Mic8wri} Kat o Mic®urij¢ Si rou Tapdvt0g arrognpuuaver Kq@i aTrahAdooel tov
Exuio8wr| amd Kad_ eu8bvn yu omoadiTrote amaitnon ex pépoug twv
Savelortiv rou. Ze TEpitTwon Kard my omofa éxet-xopnynGel efaopadion urrép
orroioubrfirore téroiou Saveioti}, © MicBwrti¢ uTroxpeotircy va trpoBet ony
Gpon mg ev Adyw E€aoHadIons Trpdrod TepIEADOUV Ta TrEpIOUTIAKa otoixela
ato Anyéato,

Wy)

B.4 Exré¢ edv o Exyio@wrrig SnAdoet Giapoperikd, 10 apydtepo Sex (10) Mijvec pw
ard m Angn tou Eraviou ExperaAscuang o Micdwri¢ uroxpeourat:

(@) va oppayioe dheg tig WapaywyiKés yewrpifoeig Kal Ta ywword udpopdpa
oTp@para,

(8) va atropakptivel dAEc TI¢ eyKataoTdoEic,

(¥) va atroKaraorrjge! to TEpiBGAAOV obp@wva Le TIC TPOTAGEIG Trou. .:TEpiEXoVTAl
oTo Npoypayya Avdirrugys kai Mapaywyric, Ty MME, Kat Ka9e trux6v wpdo0erny
Heke TepiBahdoviik’y enimwcewv tou Karapriomke Suvdysr tou Ap8pou
12, kat cUpwva LE THY NepiBaAAoviiki} Nopodeoia.

8.5 Oa ouyKpomnGel emtporr} OGpewva pE Tic BiardEeIG tg Wapaypdwpou 1 Tou Ap8pou 8
Tou Mposdpikod Atatdypyatog yia tv TapaKoAosenon Kat to cUVTOVICLs Tw
epyaciy, WoTe va SiacpaAicel TV EKTTAH pwn TwWY UTOXpEWOEWV TOU Mic8writ
Suvduet Twv wapaypdpwv (B) Kat (y) rou ApOpou 8.4 (Meee n «Etitporriy yia thv
Atropdkpuvon Kar Aiddeon Twv Eykatactdcewv»). H Emnpom aur) 6a
anrorehettat amré tpi (3) yEAN. Eva péAog Siopiferar ard tov ExpioBwr}, éva amd ro
Mio®ui{ Kat to Tpito éAos, to orrofo Oa Efvat o Mpdedpog 1¢ Enmipomrjs, diopigetar
airé KoIvo§ amr6 1a HSN Siopiopéva én. To rpiro auté pédoc emiA€yeTar peragy
TPOOWITWV aVvEgapTATWY até Tov Explo@wr} Kat To MicBwri}, 1a oTrofa dia6érouv
eyTreipia oe Cytrpara Kavovww Emoriung Kor Téxvac ‘Epeuvat kat ExperaAAcuon¢
YSpoyovavepakwy oty SeOvi Plounxavia wetpedaiou. Le wepirtwon tou 1a dvo
HéAn dev Karagépouv va Siopicouy 10 rpito yéAog ing Ev AdywW Emitpomig evtéc
Tprdvia (30) nyepodoyiakwv nuEepdsv ard to Siopigud rouc, o Exwicdwrig fo
Mio®uri{¢ Exouv dikaiwpa va fqiFgouv mv eToys} Kal TO Slopiops Tou TpiTou yéAOUG
ard Tov AtroxAgiouixé Eprreipoyviipova.

(a) O xpdvog xara tov otrofo n Emiporr yia tay Arropaxpuven Kat Aiden wv
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6969

8.6

87

88

Eyxaragrdoewy efoucroSoreiial va Spdoei Oa opiotel pe Kot) cupgwvia tou
Expic@wr kat rou MioQwtr, n omoia 6a cuvopoAoyeitat pe tay EvapEn tou
Lradiou ExperdAsevans.

(8) H Enitpow aunj eferdZe1 Ska ta rexviKd, vopikd, tepiBadAovikd Kai
Popodcyikd Géyata wou GxeTiZovral HE TyV dtTopaKpuvon Tw eyKaTAoTGcEwv
kor SUvoral, Kad 1 SiakpiiKA m¢ cuxépeta, vet entice m ouvdpour
e€elOiKeUpevv ETOTALGVWV Gta BEYaTa auc.

(y) H Emtpom§ aur} avogaaiZe pe 1 obPewvy yvmpN TNS TAsiowneiag Ka ot
amrogdoes mg eivar Seopeutikég yin tov Expicdwt} Kar 10 Micdwrj. Or
arropdaeic mg Emrpomti¢ uTréxevrat ory €yKpian tou Yroupyou.

(6) Ta oda tng Emnrpoms Karagdddovrar and ro MioBwri} Kat Xpedvovral oto
Aoyapiaoyd Ecdbwy Kat E€65wv tou Mia@wtih.

O Miodwris, Tpckeipévou va KAGE TIC SemTGVvEG TroU GiTatroNvral yia TIC Epyaoies
trou cvapépavict oro TPonyoULEVv ApOpo 8.4, uTToXpEOUral Kara mv évap—n TOU
Zradiou Experadkevons va avoitel t51Kd Aoyapiagyé oF ula f wepicadrepes rocemeZeg
Tou Aelroupyouv vopipa otnv EMdda obppeva pe Tic dicTaei¢ rou Ap@pou 8.2 tou
Fpocdpikod Atatdyparoc. Karta th didpkeia tou Lradiou ExpergAAevong 9a tpétel va
wpayyatoroil meprobixéc Kara8éceig oto Aoyapiacpd auTd, Kal TO KepdAaio auT6,
padi ye ToUg T6Koug rou, Ga KABiorATa TO ESIKG aTrOBEpaTIKG tou Micdwrt yia THV
EXTANPWON TWV UTOXPEWGEWY TOU CXETIKG YE THY aTouaKPyvon wv
eykataoraoewv. H Siadikacia Kar GAgc of GuVvageElc AETIIOMEpEIEG yIa auUTés UG
TEplOdIKE KaTaBEGEIG GULPWVOUVTAI ad KOIvoG KaTd thy EvapEn TAS Tapaywyc.
Ze TEepinTwon- py ENitevENg upMwviac, Ta OXENKG Cqtijara TapanéyTrovral cTov
ATfoxhgtorikd Epnreipoyvipova yia Thy opiatixs SievOerHor TOUS.

(a) © xpdvoc Kara Tov orrojo 10 E151KO aTTOREATKS Ga XpaILOTIOLital, KAGE Kat
Ta amaltodpeva mood kal o xpdvog KardOsor\¢ tovc aid ro Mic@wri,
kaBopiZovial ye aTSqcan m¢ Emrpomi¢ yia tv Atroydkpuvon Kat 1n Araeeon
Tuv Eyxaraotdcewv.

(8) To GuvoAK6 11006 rou airoBepaTiKOG, xwpic To OXETIKO TOKO, XPEWVETAL OTO
Aoyapiagyé Eoddwv Kat E€66wv Tou Micéwr.

Ol uToxpEew@oels yia TAY GrroUdKpUVOT] Tw EyKaTaCTdoEWV pTOpotv va avacTaAotv
we guyxatTad8eon tou YrroupyoU yia omolodtote xpovikd Sidornpa OEewpeirar
avayxola n dTrapén auiwov yia mv ektéheon Tov epyaoiwy Tou Miaéwtt} orny fda fh oe
GAAn EupBark Mepioxt, odppwva pe rg Siardéei¢ Kat mm Siadikacia im¢
Trapaypa@ou 4 rou ApOpou 10 Tou Nopou wepi YSpoyovav6pdKwv.

O1 diardEelg Tou Ap@pou 8.4. epapydZoviat. Kar’ avahoyia oe mepitiwon Trou oO
Miodurii¢ Knpuxéel Extriwrog Suvduer twv Tapaypdpwv & éw¢ Kai 14 rou Apepou 10
tou Népou Tepi Yépoyovavepdkwy ff of TEpiiTTWON TOU 9 Mio8ustr¢ Trapanneef ard.
yar OIKCUDPATa EKpETaAAEUONS TOU GUL@wva HE THY Tapdypago 14 rau Ap@pou § rou
fd1ou Népou Kai rou Ap@pou 8.2. C1 diardEerg twv ApSpwv 8.6 kai 8.7 epappdfovrat
emlong Kar’ avadoyia otny Tepittwon Tou A Emirporr yia tiv AToyaKpuvon Kat
6970 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

5 AlgBEGn, Tavs Eycaraoréoswy Gev, EXEL oudTasel Kaa “TY oun Tou. 0 MicBwrj¢
KnpuxGehexmiwrog heKxerAaBer Xtipas Naiapatnar ou:

" Nouobeoide; ULE pIAGLBavopEvw evieigfixc® Tv Kavowopdy Tou
Seo miceytal kor’ seaphoyl ine Wapaypdpou ii Tou Apepgu 412A tou

On 10 “poctpiKs ivan To orrolo. ogupuve: HE. Tov Trapaypago 29 Tou
Ap®pou--2--10U~ N6piou:-rep YSpoyovavepdKxwv; -epappdgeral omy
Tapotoa, Z6yuPaon.MicOwons,

(8) Ye empércia, cUppwva pe ToUG Kavéveg Emorung Kar Téxvng ‘Epeuvag kc
Experaddeuong YSpoyovavOpaxwv (Good, Oilfield Practices), Kal Kata tpétro
aogai} Kat apydgovia Ge cuveté EpyaZépevo Kal, avapopiKa pe TG Epyacieg
Netpedaiou evrdg orroiaodirrore Meptoxiig ExpetaAAeuons, c€ cuppoppwon pe
To Npéypappa Avemruéns Kai Mapaywyri¢ yal tHv Trepioxr} aut.

9.2 Me tv em@vdaagy 1G yevikdTntag Twv avwrépw, o MicBwriic, oGppwva pe Tou
loxdovrec KarTd Kaipode kavoviapiodc:

(@) AapBdver 6Aa Ta pérpa yia tov EdeyXo TNS Por KAI THY amotpomr Ka8e popes
arrAelag 1) Ing GrraTGAng YSpoyovavpdxwv utrépyeia fy uTéyera KaTa 1h
didpkeia Twv epyaciwy yetTpnonc, Trapaywyr¢, ouAAoyrc, diavouri¢ Hf
amroériKeuons, :

(8). AauBdver~orroradifrrore“tipaKtiKdpérpa~eival avaykaia’ yi’ TV atrotpotT
ororagdiirore Cypioyovou eioporjg vepou #] Cnpiac omoiovdrmote efdoug oe
otroiovrirore oXnjidnops Tou" treplexel YSpoyovdvepaxec you propel va
ouvavinosi KaTa THY EKTEACON yEwTPnTIKwV epyaoniy i} KaTa thy eyKaTdAEipn,
oTroragSrfrrove yewtprang, ‘kaw Kar EvrOTTIZEl TPOCEKTIKG Kal CUVINpE! KAGE
Tnyq yAukou vepod Trou Tux6v 6a avakaAupée Kata 1 SIdpKeta rwv Epyaciiv
quia,

(y) AauBdver dda Ta WpOANTITIKa étpa yia THY OTTOTPOTT TruPKaywV Kal TV
adikaiohdynTn oTarakn YSpoyovavepdKwv fj vepou,

(6) Kata thy CAOKANpwon Hg SidtpNoNs. tag yedsTpNONS, EvnLEpWVvE! oO Mic@wrr¢
Tov Expicdurh méte 6a Ader xpa n oxi] Tapaywyrs ta¢ yedTpnon¢
KaGW¢ Kai TOV PUBLS TapaywyhS, Tou emBEeBawWENKE.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6971

9.3

(© pe my efcipeon weprmi@cewv Grou woAAarAci wapaywyikol oxnpaticpoi
omy iia yewrpnon dbvatal va wapayGouv olKovopIKG pdvo péow
HEpovwpEevnG OWANVWaNS Trapaywy¢ (tubing string), aTrogebyer va Tapdyer
YdpoyovavOpakec amd ohdaTrhéc tetpedaiopdpes Cwveg péow piac
oWAHVWONS Tapaywyr¢ TauTéxpova, Eexté¢ edv Exel AGBer TnV TrponyowpEevy
éyypapn éyxpion tou Expio@wrf,

(07) edty o Expiodwri¢, evepywv Kata edAoyo rpdrro, Kpivel Gri of Epyacies Fo!
AVEVEIPOPEVES ATT TO MicBwrt eyKataoTadeic, Suvavrat va Bécouv GE KivSuVO
Th] GWLANKH agPaAeia rpitwv ff INV Teptoucia Toug H va TrpoKaAécouv
ptravon f GAAN TepiBaAAovtiky Cnpia emBAaBH yic tov Gvepwrro, mnv Travida
A rn xAwpida, AcpPaver, 6Trw¢ prope! va ZyTGowv arré Tov ExpioOwrh, pérpa
emavépewans Kal aTroKaGloTd THY TEPIBAAAOVTIKA Copia,

@ ouvopodoyei kai Siarnpel agpadionk KdAuyn ya ig Epyaoies Netpedaiou,
utré Tm HOP~H Kal ya ra Trood, Tou GUVNGiZovral KaTa Tig TpaKTIKés ™1¢
SieBvouc Plopinxaviag tretpedaiou Kal CUpPUva jE TOUS Kavéveg Emoryng kar
Téxvn¢ ‘Epeuvag Kar ExpetahAevong YdpoyovavOpdkwy, Kat Karétiv
auijpartos, mpooxopifer orov Expig@wr morowoinnka amd 1a owoia
Wpokdmrel 611 n ev Adyw ac@a\an eivar ce tox G6tav AauPdver yopa
orroiadtrote “Tapaitnon. H ev AdywW aogdAion, pe mv em@dAaEN mC
yeviKOmtag Twv Wpoavagepopévwyv, Oa KadtiIEl Ta Cytipata ov
traparigeviai oro Napaprnya E,

(n) araitei amé toug epyoAGBoug Kai toug uTEpyoAdBoug tou va diatnpov
AoPaNouKe KGAUYN UTTO TH LOPOr Kat yia ta Trood Tou GuvNPiZovtai Kata Tg
TrpaktiKés TG SieBvotc Propnxaviag TerpeAciou kai abppwva jE TouG Kavéve¢
Emorjpng kai Téxvng Epeuvac kat ExyeraAdeuons Yopoyovavépdkwy, Kat

(0) atrofnpidvel, uTepaotiZerat Kal aahAdavel Tov Expic®wrT} évavt dong
QUoEWs agiwanc, arroBetiKr¢ Cnuiag Kal atrofqpiwons,
OUpTrEpIAGLBavopévwy, EVOEIKTIKG, AEIM@cewY yia aTrwWAeia H Cla Trepiouciac,
owpanki BAGBN fh BGvato QuoiKwv Trpocwtrwv f Gnia oto WepIBGAAOV Trou
TPOKANHONKE ff] TporAGe ad tm dtevépyeia Epyaowv Metpedaiou tou
extehéoOnkav arré 4 yla Aoyapiaopé rou MicBwrr, uTré tov 6po 6T1 o MiaBw trig
Sev Ba evdbverar Evavtl rou ExpicOwrtr OG Pwva pe INV Tapotoa SidTa—y yia
omodirore aoGerikh Cnpic, afiwon, (quia  owpanKr BAGBH Trou
TIPOKANONKE H} TIPONAGE ard TIPGEN ef apedeiac rf S6Aou tou TpocwIIKOU TOU
ExproOwri fj amd evépyeies kar’ evroAr tou Ekpicewti}.

O MoG8urri¢ uTOXpEodra va Edotrorjoe ayéws tov Expic@wr} yia orroiadrfrore
copapa yeyovéra” wou éhaBav X®pa evrdg tm¢ LupBariKri¢ Meptoxrig § yia
omroladrfrrore oquavuK Cnpia eni rwv eyxataordoewy, n orrofa duvatat va epTodioet
thy extéheon tou Erjoiou Mpoypappatog Epyacivy Kat tou MpotitroAoyiopiod. Le
TrepitTwon Tou eyefperar eu@Gvn rou Expio8wrr} Evavi Tpitwv cad wmpdgeig
rapaaeipers ek uépoug Tou Mic®wrH} f Twv EVTOAOSOXWV 1H} TPOTTNVEVIWY AUTON, O
Miodwri¢ aTrofnunmver Kat aTrahAdooe! tov Expio6wrt} avapopiKd pe Kade Té101a
eutvg.
6972

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

9.4 O Miceuri¢ uTroxpeotta, trpiv.1y Sidipnon ofelaodifMrore Epeuvanikiig Pe@rpgonc 4

Tedronangs Avoriunonc:

(a) verrurTroBahe yyworotroijon. crow -Yrroupy6..Kal, ce Tepirrrwon,.. UTEPaKTIAG
Trepioxiic, eiong orouc Ywoupyodc EBvixiig Apuvag: Kal: Eytropixi|¢ NautiAfac:

(i) -Tpag (3). Miiveg TouAdyioroy. Tp my, évapén...m¢ Epeuvarixeic
Tecdrpyanc, Kal - "

(i) (1) sB3o"doa ToUAaXioToy Tv. Tay, év¢ pen, me Pedrpnong
Aworipnone, Ka :

ang ya 1

(i) tpeig “() Mijveg rouAdyiorov mp trv évapga m¢ ‘Epeuvnrixti¢
‘Te@rpqons, kai 7

(iv) uler (1) eBSoudda, rouddxierov. may ty. évapEn ms. Cewtpnonc
Amrotipnons.

9.5 Ye nepiirwon wou o- Micdwij¢ sXel, yia ToUg oKOTTOUG ING EkréAcong Evdg
Npoypdyparog Avaaiuéng Kal Napaywyri¢ wou agora pia Ff tepioodrepes Mepioxéc
ExperdAAcuong, Karaoxsudoel évav 1] Wepicoorépoug aywyot¢ uToxpeotrar KaTOTIV
quifuares tou Exyio6wr, Kat uiré Tov dpo 61) uTTépyer diaGéo1yN xwENTKTNTa, wo
TPOG THY ool o MigBwri}¢ 8a éxel TreOTepaIdtNHTa, va HiaBéoe! tov aywys Tou yi TH
petapopa YSpoyovavepdKwv tou ExpiaOwt} ff Avefdpmtwy Tpitwv. OF avuxépw
avapepsyevos YOpoyovavOpakes Sa trpéwer va petapépovral amd to MicOwrh YE
EUAoyouC SpouS Kai TPO TOBéEIG, Kat GE TepimiwoN Tou Sev propel va Emriteux Bel
oULpavic WE WEOG TOU 6poUC GUTOUS HETAEG Tou MicBuwrt} Kat rou Expio@wri} A, Kara
wWepitTTwon, pETAgI TOU MioBurH} Ker Ave§dprnrou Tpfrou, evtic. exardy efkoor (120)
Npepohoyiakiov npepidv ard my évapén twv outqrfcewy, 10 GAYA q Ta Cntt|poro
umd apeiofirjcn wapanépwovrat ge AtrokAetlouKd Epteipoyvwpova Trpo¢
KABOPIOHS GUL@wve HE To ApEpo 23.

9.6 Tpeig (3) Mrivec mpiv inv évapén Ka9e HyepodoyiaKod ‘Erouc, 0 Mic®wrri¢
uTroypeovrai vor viroBGAei GToy Expiodwr Katdotcon omy omoia waperiderar q
TrposSokwyevn wapaywyr YopoyovavEpdKwy Kai Mapartpoiéviwy yia yo ewdpEevo
Huepodoyiaké Et0¢, xaGw¢ Kav tv extipcopevn aff touc. Tpeig (3) Mivec mpi thv
avapevouevn Evap§ 7 tng MpwTAG KavoVIKIIg Trapaywyrg YSpoyovavepdKwy Kat
Naparrpciéviwy, 0 MicBwr|¢ uTroxpeodral ve uTroBGAe TEPGLOIa KATaGTAGN TOU ga
KaAGiiet to Gidormpa ou peooAaBel péypr to TéAog Tou 1OTE TpEXovTOC
Hpepodoyiaket ‘Exouc.

APOPO 10
EKTEAESH EPPAZIOQN NETPEAAIOY ETH LYMBATIKH MEPIOXH
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6973

10.3

10.4

16.6

AIKALOMATA TOY MIZOOTH

O Mio@uwri¢ éxer To aroxdeionkd Sikaiwpa Siegaywyri¢ Epyaowy ‘Epeuvac Kat
Epyaoidy ExperdAkevans orn ZuuRarxKi) Mepioxy Kat my Siaxeipion Kar tov €AEyXO
Tw Ev AGYW Epyaaiuv. i:

Yird mV empvAagN wv Siardfewy wou apopowy omny aogdAeld Twy EyKaTUGTdoEWY,
01 EKTPSOUTO! Tou MidGWI}, TO TPOGWINKG TOU KA! TO WPOGWTIKS TwY EPYOAGBWV
KA! TWV UTTEBYCAGBUV TOUG, SKaiodvral va E1sépxovtan G7q LupPanky Meproyr| Kal va
éxouy eded@epn MPSaPagn Ge GdEC TI EYKaTGGTaCEIC TOU Micewrr.

Yrd inv em@sragy wv Giatékewy wou apopotv aim ouykupldinra éwouU Ta
{WodGpata siowpdrrovial GE eiSog SUG avagépetal cro ApGpo 13, Kai TwVv
Napaybéviwy Kar AracwGéviwy YSpoyovavapakwy perd ad Sori oTw¢
aTpoBAgirerar ato ApOpo 7.1, KAGE Zuppiodun|c, COW Pwva pe To WoGOGTS Tou OE
aur tm L6pBaon Sa éxer tirho Kupi6tnrag eheUBepo Bapwy. evi Chkwv tw
NapayGéviuv Kar AlacwGéviwv YopoyovavOpdxwy ony KEpaA Ing yEedTPRONG
rapaywyiic evtds Ig LupParixig Nepioxric. =

O Mic@wri¢ Kati KAI OF XYPNGILOTOIOULEVvE! ATG aUTOV EPYCAGBOr Kal UWEPYOAGBO!
SikaioUvTa EAeHBEpa va eTravetayouv ehetGepa AvIKEiVEva Trou siodyouv OTN YEA.

O Micbir{¢ Sixmovrar va Twhei evrd¢ Hh extTdg TNg xHpac, EfowAIspS KGBWE Kal
uAIKa Tou mpoépxoviat ané TQV atroguvapyoAdynon syKaTagidcewy Tou Sev
XONGIPWOTOIOdVIAl TAEOV, ESoTTOIVTAG Tov Exjio8wT4 evrd¢ Tpiev (3) Mavav we
TOG Ta TrWwAOUPEVE AVTIKEILEVa Kot THY TIP] TOUG.

Oudepia Kpanxi) Apxt 8a xXopnyei of ovowSjwore ipito beg avagirnons
Ydpoyovavepdkwy oth LupBarixh Mepioy (} orraodijrore pépo¢ autAc) yia 14
ouAAOYH GelopiKiv Xai GAAwy ScdopEvW YE CKOTTO INV GEOASYNON Tou SuvapIKod
Ge TEIPEAGIO Ken CEPI XWHIS THY TponyabpEVA Eyypagn Guvaivesn roy MicOwri}.
6974

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

12.4

AP@PO.11
ENONOIHZH

Edy: éva' Koitactia YopoyovavOpakiiv exreivera irépor aid 1a 6pia m¢ LUUBATIKAG
Nepioxiig Tou Miodwry ce-cuLPRatK iE ployi] GAACU fiGeWTN, KaTOmV TrpdaKAnang
Tou Yatoupyou;"o Mobwing (ard *Kawed? ve“VfiidowT tHe Gpopne oupBariktic
Treploxic) uTroxpeodrar va karaprice Kiva Uiropahe? aTOY Yroupyd evtég Ho
Tpo8egpiag Tou 8a pigs! o Yroupyéc, Tpeypayiat evoiroinons. ang épeuvag Kat
éva Té1o1I0 -WpdypayC
TAaiGiou, o-Yiroupyé¢
diver .va., xarapriog. fva,.1érol0. mpdypquua,.oOupuva.,YE,, TOUS Kavéves
ING. -KOL, Téxung. JEpeuvac.. Kali EkyetaaAguang.. Yépoyovavepaxuy » Kal oO
Mio@urig utroxpeodrat..va-.EkTEAEGEL -KOL..Vot. PATEL --OAQUE TOUGAOPOUG KAI TIC
TrpoiTroBEGEIG Tou, oe aviiGern Trepiiwan o Exptodunric Sbvaral va KaTayyeiAel mv
LOppaoncbjipwva pe my dia ji 15T0U alae 5° 1ou Népou tepi
YOpoyovavEpaKkwves ss 727 dont

Edv. éva Koftaoua a wépa amd ra 6pica m¢ LuuBariki¢
Tepioxtic TOU, Mic8wTr-Ge TEpIOXN.oTHV orrola oO Yrroupy6¢ €Xél. 1a ctiroKAEIOTIKa
Sikaudpera Epeuvers Ked EXpETGAASUaNG, KcYoTiV TpooKAnoNng Tou Yiroupyou, o
Miobwrii¢ uToxpeoticr va Karaptiog eviaio Tp6ypappya avatruéng yict tay Epeuver
Kall ekLETGAAEVaN Tou: Kotrdoparog YSpoyovavOpdkwy, Mert amd mv UTFOBOAI] Evég
eviaiou Tpoypdppatog. avémtu—ng o Expo8wrj¢ 6a EVEPYAGEL CULPWVA HE TIC
Siardgel¢ TH¢ TWapaypdpou 15'rou Ap@pou's rou'N6pou wept Yopoyovavepdkwv.

Amé ThHV NHEpopnvia Kara. thv oToia o-Yioupyog TpooKaAEt To Micdwih va
katapriogr-mpdypaya evorroinons otj~wva pe 10 ApBpo 11.1 H evialo Tpdéypaypa
avamrrugng oppwva. pe To Apepo 11.2, o1 Tpodespieg ya thV exiApwon amd to
MioGwrh twv cupBankdy uTOXpEtdTEWV-TOU avaGTEMOVTAI 6VO TO Ba6ys Trou oO
uTroxpem@aei¢ aulég oxerifovrat carokAcioniKa Kal. Gyeca pe Cntjyara rou
MPOKUTTTOUV Gro WAaicIo IHG SiadiKaolac evorroinon¢ mou TIEPIYPAPETAI GTO Trapév
Ap8po 11.

wAPO@POMM 2:
FIEPIBAAAONTIKH MPOEZTAEZIA

Ohor of Spo! Tou trapdvrog ApSpou 12 ekerdZoviai oGPWVa YE TV 1oxGoUTA
VopoBecia, extd¢ edv MpoBAETeEral Kan Siapoperikd omy Trapotoa.

O Mic8wri}¢ umoxpeodtar:

(G) va diegayer dAec ig Epyaciss Metpedafou Kara 1pdi0 wou va diaopadiZer tyv
Tpoctacia tou TepiBGAAoviog ovupwva YE ToUC Kavévec Emorjun¢c Kat
TExvng Epeuvac kai Experdadeuonc YSpoyovavepakwy,

(8) va exredei Ode¢ ig Epyacies Fetpedatou ce wanpn oupLépewan pe:

(i) tay NepiBakkovikh Nopo@ecia,
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6975

(i) av. eykekpipévg Exparnyikg Meher OepiBadAovakiv Ennrimosuv
(ZMNME) (Strategic Environmental Assessment - SEA),

(i) Tyv Arégaon “Eyxpiong MepipaAdoviixov Opwy (AENO) (Terms of
Environment - ToE) wou tpogpxoviar awd 1H oXenkh SiadiwKacice
Extignong NepiBaddovikiay Exrirdicewv (ENE). (Environmental Impact
Assessment -ElA), kat

(iv) KaGe TuX6v wpdoBero Fxéd10 MepiPadrovtiKrs Apdong (xT)
(Environmental Action Plan - EAP)

obPUVG HE To Tapsv Apepo Kal ToUg Kavoves Emorfyng cai Téxvng
“Epeuvac kat ExperdAdcuang YSpoyovayOpdxwy, SiacparZoviag fauTéxpova
611 oF Epyacieg aurég mapakoousOGvial KATOAMIAWC

(y) va epappdtsr KatéAAnhes TEXMIKEC, GUWVE HE TOU Kavoveg Emoryng Kat
Téxvng ‘Epeuvag Kar Experddeuong YSpoyovavapakwy yia THY atrotpoT
omamodrore TEPIBAAAOVTKIG Squlag Tou evdexerat vat wPoKANGEl aaré 1G
Epyaoies Metpehaiou, Kal yi Tov TepiopigHd Tw . wepifaAAovTiKtOV
smimTWcswy twy Epyaouby Metpekaiou evrdg m¢ ZupBaixrg Mepioxhs Kar
EVTOC Tw GOP i YEITOVIKEAV H} TIO GTropaKpLOLEVWY TEPIOXLV,

(©) va epappscel Kaid wpoarkovia Ipérro Ka EyKaipa nv 17Xsouca Nopoeecia
wou apopa omy acpdhea twv dpaompioijruvy Epeuvag Kar wapaywyi¢
Y5poyovavOpdkwv kard 1n StapKeia twv Epyaowiv Merpedatou,

(©) va pepivd ore n rexunpiven m¢ wepiBadAoviKric OUpHdpPwang Kara INV
exréhean Twv Epyacisy NetpeAaiou, dru | EMNE, ot AEMO Ata INA Kor to
oxenGopeva pe autiv éyypaga, va eivar BiaGéctpa O10 MpoowNIKd Kat TOUG
EpyOAGBouc Kai tous UMEpyoAaBouc toy yia va éxcuv erapki] Kar ap®4 yon
Tw LErpwWY Kal THY LEGOSWV TrepIBahAOVTKC mpootadiag wou ea
XpnoipoTraindody Kartd thy exrédean tv Epyaoudy Merpedatou, kat

(a1) va Stacgaliel 611 KaGe CUppwvia Heras rou MicBwr] Kat Tw EPYOAGBuv Tov
kal Twv uiTEpyohaBuv touc wou oxeriGerai ye TI¢ Epyaciec Metpedafou ba
mrepihaypavel Toug 6poug dws Taparidevrar oto wapév Ap@po 12.1, Kar
omoiaéiirore KaGlepwyéva yétpa Kar pEB65ouc yia Tv vAoTOinoy iwv
UTTOXpELiceWY TOU MicBwti avagopikKa Ee TO WepiBGAAOV Suvayel mn¢
mwapodcag Lup Bans.

12.3 O Mio®uni¢ Seopeteral yia tous oKatra m¢ Wapotoas LOpBaons va Tpopaive: oe
KG0e anratoupeva kat KaTGAAQAG WéTpa:

(Q) ya my TANpn kat éyxaipy EKTAPWON GAWV Tu MpotiTrabécEW ING KEiLEVNS
NepiBaddoviKxr\¢ Nopobeciag:

(B) yia inv anotpomr wepiBaddovtiKis Cnifag orm LupBarikh Mepioyy Kar oe
YEITOVIKES | THO aTVoPaKpUGLEvES TEPIOYES, TOU TPOKGAEiTaL cnTd nC Epyacies
Netpedatou.
6976

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

12.4

12.6

12.7

12.8

12.9

Edv o Ekpio@wnj¢ éxe1 edAoyo AdyO va wiatedEl StT oTrOLEGOHTTOte “Epyacies
eyKaTaoTasel¢ wou éxouv aveyepset amd To Mio@eri} 4 Smoreodrmore Aeioupylec
Tou Exouv GiEVEpYAOE! aNd TO MicOwth O€ouv H Sivavian’ va Sécouv OE kivouvo
Quoiké Wpdowna | wepiouoies orotoudiTOTe GAAoU Trpcod OU 4 puTTaivouy Ff
BAdirrouy. iny. wavida,.f.1o MEpIBGAAOY Ge..PaGYS. TOY. EKuicBwri¢ Beef
amapdSekto, o Migdwricg 6a propel va: AdBet péTpa EWavopBwong. evrd¢ EVAoYOU
Giaorparoc. Tou.Ba opiget o Ekpic@wihc, Kal, va atreKaTaa ioe! oTroladrtroTE Cqyict

- O10 TEPIBGAAOY, Eved Ta EF05a Tg Ev hOyw erravdpBwans Paptivouv. to Mid@wrr. Edv

0 Expiaswrig ro Kpive! avayKafo, Sévarat va Cqrigel até, 10, Mio@wrr:va-Sraxdwer 1G
Epyacieg Meipehaiou, ev AW A ev pepe, fwo 6tou o MioSwrig va Adel ta
TIAPATIGVo) LETPU ETTAVE PBWONG if Va ATOKATAS TICE OiTo1ss HiroTe Zijpia:

Ta yérpa Ko! o1 péGodo1 wou 8a, yonayoTraNGedy ard 1o,Mig@wrr} HE KOTO mH
SUPPdOPPWON Tou YE Toug dpouc Tou wapsvros Apopou 12, Ka8opiZovia! pera awd
éykaipeg O1aBouAcUaee Kor CUM PUVOUVIA HE Tov-ExyioBwrtH-tWwply amd ty évapen
Tw oXeTiKOY Epyaoiy Merpedaiou f/kal twv cuvapiiv epyacidv Kal orroredrftrore
undp§el onpavixi) Siapopotoinan o71o aviikeipevo’ 1 “GIy péO0G0 EXTEAEOIS
Epyaoiwy Herpehafou, o Mio8wri¢ Oa wpéret vor AGBet uTdwN Tou ToUG Kavévec
Emorjunc kai Téxvng Epeuvac kai ExperdAdguons Yopoyovavipdkwy, Ka8We Kal Ti
oxEtKég aTraiTAaEts mg AEMO.

Yoppwva ps 10 Apepo 12.2(a) avwtépw, o Moewii¢ uirexpeodiar va Karapriter
Kal Va UTTOBGAE! Orny apLsdia KpanKi} cipXi] MeAétn NepiBadAoviKay Eminrdoswv
(MAE) yia Tig oxerikég Epycoieg Merpedciou avapopixad pe t1¢ orroies amraiteita
SiaSixaoia ENE. H MNE wpétel, kar’ eayioto:

(Q) va cuULpopEwverat TAN pwG HE TIC aNatTOEIC ING loyJouTaG voLOBEGiag
ENE,

(8) Va trAnpoi tig axraitifoeig Kal iG KaTeUBUVTAples Ypaypées TG ZME, Kar

(vy) va karapriert amd rpirov pe emapKil epmeipia’ oto wedfo rw
wepiBahhovtikwy pEerct@v, 0 oTTofog Ba emiAgyerar a6 tov MisOwi}
TrPOKEINEVOU Va THY ExTrovijgEl yi AOYapIAGUS TOU.

Ka@e Epyo, epyaoia, Spacmpidinta i GAAO ra Twv Epyacniv Metpedafou wou
uTékerral Ge ENE Eexive pdvo érrena od my Eyxpion mg AENO.

KG@e tporetoinon, eméktacn, Bedtiwon | emikatporoinon épyou, epyaotac,
Spaompldtntac | GAAou TpHpara¢ Twy Epyaonov Metpedatou pe eykexpiévg AETIO,
amairel 1 OULLdpPwaN HE TIC OXENKES SiaTdeEr¢ 1G voHOVEGiag TEpf ENE. To {io
loxue! Kal yict TAV avavEwon (xpovikh Tapdtagn) tng AENO,

Ziv Tepintwon Spaorplorjrwy yia Tig otrole¢ Sev efval uoxpewrixr) EME, AAG
Wordo0 avapéveral eUAoya va Teaktyouy tepiPaddoviiKés emnTTdaeig focoveg
anvasiag, GTUS iw¢ OMY Tepitrwon TwVv TElOpIKwV KaTcypapav, o Migduwrti¢
UTroxypeodia va caraptice: EMA yia toy KaGopleysd, my ekriqon Kar mV GuBAUVOR
TWV ETTMTTOGEWY aUTdy, soTIGgOVIUG GTMY arToTpoTT Kal TOV TEPIOPIOHO THv
EMMTUOGEWV AUTAV, TULpUVA PE TOUS Kavévec Emiorreng Kar Téxvng “Epeuvacg Kat
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6977

12.10

12.14

12,12

12.13

12.14

13.1

EkperaAdeuons YSpoyovavepdkwv.

To EMMA uToBGAAstat ctov Expio8wr} mWpo¢ e€éraon Kal Trpéret va THPEfTal até To
Mic6wrH.

O MicBwrij¢ uToxpeodtal va cupTrepIAay Pavel oe Kae Exrjolo Mpdypaypa Epyaciwv
kai [pottoAoyioH6 trou umoBdAAeral oTov ExpicOwt, TepiBadAovuKt)  éxBeon
OXETIKG HE TIC Epyaoies Trou Trpétrel.va EkTEAEGBObv, STG TPOPAETETA! ato Eyypago
GUTS, KAO Ka! OXETIKG HE TIC avaAN@OEIES Epyacies OULPWVA-pE To TPONYOULEVO
Enjoio Npdypaypa Epyacwv kar MpotiroAoyiopd.-

Mpiv amd my exrédcon oroiacdtrote Spaotypidrnrac yewrpnonc, o Miceuti¢
uTroxpecttat va ikavorroiel WANpwE TI¢ TpoTOeEEIG TN KElyEVNG voHOREGias yia
TyV aopaicia, TY avTiper@ion éxtakrwy avayKwv (I.X:- of Tepimtrwon
metpeAatoxnAidac, TrupKayid¢, aruxiiyaroc, exwoymwv, KAT.) Kal Ta oxédia
Siaxeipiong pelovwv kividvov.

Lm wepirrwan eelyovtos wepiorankoG f aTUXryaTOG To oTOfo TPOKGAEiTaI ad TiC
Epyaaiec Nerpehaiou Kal ernpedder ro TepiPGAAov, 0 Mic@wrii¢ eldoTrorel apeAAnti
Tov Expio8wrf, wapéxovrag nc oxenKég pe To TWepiorankd Acirouépsies Kat
epapHozer apéow¢ to avriotoixo oxédi0 Extaxmn¢ avayKn¢. Kara mv aviiperw@mian
omroloudr} ore Erreiyovrog WepioTatiKOU Ff aTUXTPaTOG Trou ENpEdZel To WEpIBGAAoV,
0 Mic®wrg umoxpeodra ava doa ony va mpoPel ce Kae evépyeia. Kata 10
auveré Kat avayKaio 1pé6TO OL Pwva HE Ty MepiPaddovtik Nopoecia Kat rouc
Kavovec Emorfpng Kar Téxvng ‘Epeuvag xa ExperdAdcvong YopoyovavOpdaxwy tou
appdéZouv onc mepiotdceic.

O Miodwri¢ dev evOdverar yi Kapia TepipaddoviiKi, KaTdotaon | Cnpuia
evuTapxoucd om LupBarik} Nepiox mpiv awd mv évap— twv epyacidv rou
Mic®wrr evtég aurig Kat Kavévag dpo¢ In¢ Wapodoac LopuBaons dev epynvederat pe
Tpdmo Tou va KaGicrd to Mio8wi} umEs@uvo avagopiKd pe oTrOIaSATroTE TéroIM
tpotmapxouod tepiBaAAovtikH Kardoraon 1 Zqyia. Ma 10 aKkoTré auté, o Micwrt¢
katapriger éxBeon apxixii¢ Kardotaong yia m1 KaTaypa~pA mg Katdoragng TW
TEPIBAAAOVTIKWY TTAPALETPWV Kal TOpwv KaTd To xpdvo Trpiv and my EvapEn rw
epyaoiiv. H éx@eon apxikii¢ Katdoraon¢g uToBGAAEral Tpoc eféracn oTov
Expic@wth. Epdcov dev uTrapxouv avtipprigeic até tov Expio@wrtr} evtéc eikoor (20)
Epydoipwv Hyepdiv amé tv uTroBoht mo éxOeonc, n éxOeon texpaiperar w¢
amrodexti.

APOPO 13
MIZOQMATA

Luppwva pe to Mpoedpixd Aidtaypa, o Mic@wtti¢ uTToxpeodrat va KaTaBGAAEl oTOV
Expic@wr Mic@wpa yia ddoug toug MapaxGévreg Kal AiaowOévteg

Y5poyovavEpakes kai 1a Naparrpoiévra aurdv orn Lup Bark Nepioxi. To MicBwya

utroAayitetar Kat KaTaBGAAETa! OUp@Uva LE TIC diaTdgeiG tou Wapdvroc ApOpou 13.

Tia toug okotrotic tou Tapdévtoc Ap@pou 13:
6978

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

EKTIUMHEV Hapayayi> onyaives, ce. oxéon, ue inveMpGin Mepioda. Kar Kade
Errduevo HilepoAOyiak6 ‘Fpitinvo;ty. extiunen: Tou» Mio@wristg. 1rpogs tn, OUVOAIKT
wooéinTa MapaxGéviwy Kar. Aiaowbévtwv Y6poyovavépdkuw Kal Mapampoiéviuy
oi CUBAN He pioxi Kara mv ev Adyo repid50." :

«Exripdopevo Micéwya of ee onpcives, aE ayéi ui HE my Apiary Mepiooo th kdGe
fs Eido¢ yiahv wepiodo

deinaiaevo Moco Md diawatbcn onydiver, de oxéon HE INV Hearn Hepiodo
Kal KGB EroYEevo HpepodoyiaKd Tpfarivo, To Hoaoatd Mio®gyaroc yia inv TEpiodo
aur}, 10° OWOIo"UTTOKO ail’ Baer tou Extipipevou “Suviekeoia | R yia THY TrEepiodo
aur.

«EktipMpevos LuvreAgotijg Ro onpaivel ce ox€on pe: @) TH Mpitirg Mepiodo Kar to
EMOHEVO. Huepohoyiake Tpij 9, INV “extiunon Tou. Mi Suri, (we TpoG Tov Zuvteheori}
R yia Kd téro1M Trepiodo, 10 SevTEpO Hrepodoyiaké Tpijinvo er TAY Apart
NepioSo, jov Luviekeotr] R ya my Mptrn Mepiodo, xeu, (8 Kae en Gueve
Huepodoyiaké Tpipnvo, tov LuvreAconi{.R exeivou tou HpepoAoyickod Tpiyjvou Trou
TPONYAENKE Tou ayéows mrponyobpevou Hyepodoyiakod Tplurvou.

«Hpepopnvia Karapodiis Mio@aparog oe Xphya» onpaiver Kade pia oerd us
akGhouse¢ nuEpouNvies: (i) avapopKa pe mv Mputn Mepiodo Kar Kade ewOpEevo
HyepodoyiaK6 ‘Tpijinvo; tv HEpopnvia wou -~atroreAel av tegoapakeor wey
(45n) quepohoyiakiy nuépa pera my évapén tou ewdpevou Hyepodoyiakos Tpiprivou,
Kat (i) THV nuEpopnvia TH¢ Aféns TH¢ Tapovcag XGpuPaons.

cHpepopnvia YrroAoyiapou Excrysdapevou Mio@@partog ce Eido¢» onyciver KaGe
wie amd wi aKédoube¢ NuEpopnviecs: (i) ce oyéon YE thy Mpwrn Mepiodo, tv
NuEpounvia (6Trw¢ cULPUVIenkE LETAED Twv LupPaArdopévwy Mepdv) f oTroia
Tiponyeltar rouAdyiotov Ge (2) Miives tng eKTiutopevnc Npepopnviag medn¢
EpTropikric Tapaywyri¢, Kal (ji) ce oxéon pe KGBe epevo Hyepodoyiaké Tpiinve, my
NHEpoLvia (6TrH¢ GULQWVAONKE LETaES TwV YupBaAhopévwv Mepwv) n ottoia
Tponyeltai touAdyIcrov Guo (2) Mijveg 1N¢ MEWTNS nuEpas auTOd Tou Hyepodoyiakod
Tpipjvou.

«Hpepopnvia YrroAoyicyot Mic@@patog oe EfSog» onpalver KaGE pia amd TE
aKdAouGe¢ nepopnvies: (i) Ge oxéon pe THY Mowry Mepfodo Ka KaGe erdpuevo
Huepodoyiaké Tpipnvo, rnv nYEpoynvia wou atroreAEl évac prvac amd mv évapEn
Tou emopévou HuEpodoyiakod Tpipiivou , Kat (ji) TAY nHEpopnvia THC ANenS TNS
Tapoboas LOyuBasn¢.

«Hpepounvia Yrrodoyicpos MioS@patog ge Xray onpaiver KaGE pia cad TIC
aKdAouGeg nyepopnvies: (i) avapopiKa pe Tov Mpwtn Nepiodo Kar KAGE etrdysvo
Hpepohoyiaké Tpiinve, my nyepoynvia ou arorekef my rpiakeorh (30n)
NYEpohoyiak!} Nea pera Inv EvapEy tou eSpevou Huepodoyiakod Tpiprvou, Kar Gi)
THY NHEpoyNvia TAS ARENS TNS Tapovoas Lbupaons.

EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6979

«Miobupa ae Eidog» onyaiver ovoidiwors Mic@wya to omofo tekycipeiar 61
eiédete va AGBel 0 Expicduni¢ o€ EfSo¢ otppwva Le 10 Ap9po 13.3.

«Miodwpa oe Xphya» onyaiver orroiodiwoere MoBuyia o Expio6wriis emtAéyer va
AGBel Ge xpriya PGoei tou Apépay 13.3,

Mocoords Moswparos» onpaivel, ce oXEaN pe TAY Mpdity Mepiodo Ka) GE CXéoN LE
kd@e etdpevo HEpodoyiaxd Tpiynvo, to mogoutd exeivo, tou umoAoyierar pe
avagopd orov Luvtehcat R, E101 Wore, Edv o Luvredcorig R yia mv wepiodo aur}
elvat:

(@) pikpdrepog ff foos pe 0,5, 16 Nogoaté MiSuiparos Ba Efval 2%,

(B) HeyaAdtepo¢ ard 0,5 chad juKpdtepog Hf igog pe 1,0, 19 Noccots MigBuuatog
Ga eivat 5%,

(y) peyaAdtepog anrd 1,0 GAA iKpdiepoc Hf fog LE 1,5, To Mogostd Mioadparag
Oa Elva 10%,

(©) PEYGAUTEPOS GIT 1,5 GAAG piKpdrEPOS Hf {G0¢ YE 2,0, 10 MocogTd MioawyaTOG
Ga civat 15%, ;

(€) pleyaAdiEpog aire 2,0, 10 Mocootd Miabwparos Oa civat 20%.

<Mpaypatixy Napaywyi» onpaive, avapopKa pe my Mpdm Mepfodo Ah Kade
eTéuevo HyepodoyiaKé Tpipnvo, Mm GUVOAKH tToodt1a Mapayéévtwv Kal
Araowsévruv YSpoyovavepdkwy Kai Naparpoiovrwy orn LupBarkr Mepioxe} Katd 1
Gidpxeia avrg mg Npwing Mepid6ou f autos rou HyEpodoyiaxod Tptuyvou, Kara
TEpinTwon, OTrwWo Weplypagerar OTN oXeTIKF. SFAWON Tou cuUvIdooEeral and To
MicGwrh odppwva pe to ApBpo 13.7 Kat tav Evérnta 6 tou Mapapriparog F
(Katdotaon Experdddevan¢).

«Mpaypaniké MioBwya ce Eid0¢» onuaive, avagopiKa pe my Mostyn Mepiodo 4
KGGE errdpievo Hpepodoyiaks Tpiynvo, to Micdwtia ce Efdoc, tou Kasopifetar Aacet
tou ApSpou. 13.5.(B).

«Npwtn Mepiodoc» onyaiver tnv mepiodo and my nuepoynvia Kata thv o1ola
utéBahe 0 Mic®wri¢ Tpao¢ tov ExyicQwi] ywororoinan otppwva ye to Apepo
7.4, pe THY oTOfa Evnpépwoe TeV Expicewr} én pia AvaxdAuyn eivat eprropikd
ExpETaAAEGoIpN “EXPL TY EvapEn Tou Ev Ady) HYEpoAoyiako Tpiyfvou tou état
ing NHEPOLAVIAS TNS TedING euTOpIKHS Wapaywyric.. aoe

SEUVTEAEG TES Ry» onpaiver, oe oxéon pe THv Mpdi7n Nepiodo xa! o€ axéon pe Ka0E
emépevo Hpepodoyiakd Tpipnve, 10 atrorékeoua wv: (i) Lwpeunkiv AKkaddpiatwv
E1opowv Via nv Pipworn Mepiodo “ to ev hdyw Hyepodoyiakd Tplpinve, Katd
Trepirtwon, Siaipodpevo fe vi¢ (ii) Lepeurixég LuvolKég Expoég mg Mpewrng
Mepiddou tf roy ev A6yw Hpepodoyiaxod Tpyunvou xara, wepirtwon.

Avapopikd pe TOV vIrohoyiayss TOU Luvieheotr| R: ()) Tuxév mood Tou Kararidevrar
orov edikK6 aToSeparikd yi Thy atoguvapyoAdynon A Inv atoudKpuven Twy
6980

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

EyKGTaGTddewy ©» KaNSyia” “TV aTroKardoradi © mG LupBanKre: Mepioxri¢
(cEyKardhgilyn») Kal, Epdcov IdXtEl, TO CUVOMKS O06 TwY TPayLaTikGWSdiravev
ya epyaaies

CEMpeuTiKes Akad aprores EiSpoegnion aiver, Ge GEG LeIV-Mpwriy Meplodo Kat
KQGE ETTOLEVO' HilEPOAOYIGK fNVvo, owpEuTiKt-aKd@apiaty aéfa:

‘G) riV TOATCEO TEbiONCIEKiV ‘oroixelaiy iFou ceroKTHaNKAY POS xerion
Troll oxetiCoviai | oUVoEOVIG! [le Tic Epydotéc Hetpedatou, Kau

(ii) twv KaBapwby eoddwv a6 mG cuVveAAayés wou Teplypcovrar omnv
Trapaypagpo 3.6:rou ‘Flapaprijyarog F, Kor KaGe GAAou-e0d50u Tou
oyerigerar 4 ouviéetat pe TI Epyaofe¢ Metpedaiou
GULTTEpIAGHBavOLEVWV; EVSEIKTIKG “Kat OXI TEpIOploNKG,. EGdSwV Trou
eloTrpatrovral atré TEA Xpijon¢ Tou rpoKUTrToUV car THY KaTAOKEUH KC
Aeiroupyia owhnydcewy yia 1h HETapopa twyv YSpoyovavEpdkwy Kat
Napairpoléviny Kase Luppicewrr};-€fte To ev-Adyw £oo5o-oWEeiXeTar oTO
LuppicBwT} Ff oe oTToIadrIrore Luyyevel Eixeipnon tou , eoddwv trou
TWPOKUTTIOUY yid THY Tapaywyr| nAEKtpIKr evépyeiag Kal EGOSWV Trou
TPOKUTTTOUV ANd OTTOIOSI{TOTE ATPAAOTAPIO TULPOAGIO H ATrOTHPiwWon,
yia Oda ta, érnh a6 TAV NHEPOLNVIa_IN¢ TPUINg EyTropIKIG Tapaywyr¢
HEXP! Ka TG. TeAeuTafaG NuEépac..aurAg. mg Mpwin¢ Mepiddou AH tou
emouévou Huepodoyiaxol. Tpliivou, kara tepirrwon, Mia youg oKoTrouG
Jou Wapdv10¢ opioyou, aedploTy.agia ,onyaives Ihy,.agia mpiv tv
agaipeon, oroioudroTe Mig®wparos, orrolwvdhrore Popwy, TEAWV Fh
GAAwv gopohoyiKiav empPaptvoewv, s€6dwv perapopac, XEIPIOpOU,
aviirpoowrreiag, Kal KaGe GAAoU-e€S5ou H Samrdvng wdong pucews,

«ZwpeuTikés LuVOAKES Expoéc» onuaiver, ya tnv Mpdrn Mepiodo kat KdGe eTrOyeva
Hyepohoyiakd Tpipnva, to adpoiatixd GUVOAD SAW Tw E€ddwv Epsuvac, E&6Swv
ExpetdhAevon¢ Kal ‘Aatroupyixtov E€ddwv, kai GAAa exmimrdpeva é€05a iou
avapépovrai omy Evérnta 3 rou Mapaprtryarog F yia OAEc Hg Trepid50uG ard mV
Hpepopnvia Evapgns. loxtog péxpt-kal tv. teAeutala nuépa auris mo Mpwrnc
Nepiddou kat KaGe err6pevou Huepodoyiaxod Tpiurvou, kara Tepintwon.

To Mic8wya wou KarapGAe o Mic®wri}c¢ orov Expic8wi} 6a uTroAoyiZeTar we
Toso0Té em wy Mapayeéviwy Kal Aiagw8éviwy YdpoyovavepdKwv Kat
Naparpoldviwy amd m ZupPanki epoxy ce oxéon pe tv Npwtn Mepiodo kai KaGe
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6981

13.3

13.4

eduevo Huepodoyické Tpiuqvo odupuva pe no AkdAou8ec GiardEEIg Tou Tapévr0¢
Ap8pou 13.

O Expoewii¢ Sixctodrar vor emiAg€el, Kard wav airéAurn Siakpuiki] tou euyépeia, va
AGBei To Miobwya ve siSo¢ («Mio@wpa of E(Sogn) | Ge Xora («Micdwpa o¢
Xprwom) foe Evav ouvdvacpyd Kal twv sto, avapopixG YE orotodtprote
Hpepodoyiaké Eroc. Edv o ExpioOwri¢ eQupel va e1oTrpdget 7o Mio@wyia ev 6Aw
ev pépel wo MicOwya ce Xppa, o Ekpio@wii¢ utoxpeotrat va evquepmoer
EVYPAPWC TO Micbwir yia inv TpéGeor tou TOUAGXICTOV EveviivIa (90) quépEs TrpIv
Thy évapgén Ka8e Hyepohoyiaxod ‘Eroug (4, yia 10 TIPwTO Hpepodoyiakd ‘Erog oro
oroio 8a mapaxBouv YSpoyovdvepaKec, rouhdyaroy Uo (2) Mriveg woiv ard my
EKTIUDHEVN HEpopqvia IAG TpdsTns EpTropIKAC Trapaywy¢). O Expio6urii¢
uToxpeodral eviang, va Tpocdopioet 10 Tocacté Tou MioB@patog wou tporBerat
Va ElOTIPAEE! WE MicBuipia ce Xphyct Kata rh SidpKeie tou ev Ady Erous (fj, o€ ayéon
He To puro HyuEpoAoyioKé ‘Eros kara to oTrofo Tapdyovrat YSpoyovavOpakec, kata
ro évarrapiévoy didornpic tou ev Aéyw Huepodoyiakou ‘Erouc). Edv o Exyic@wnic dev
emihéfet va AdBei 10 Mio@uyia ev OAws 1h ev pet we Mio@wpa oe Xpiua of oxéon Ve
omeiodtrore HucpoAoyieKd Er0¢, texpaiperav 61 0 ExproGurriic éxer emtAéger vor AGBet
19 OUVOAO Tou Mia@typarog we MicBwyc oF. Eidog yia to HpepoAoyiakd ‘Ero¢ utd,
To Ev AGYW TOGOGTS TOU Micadpatos to OO;o 0 ExpioOuti¢ Oa AGBEI Ws Mic@wpa
oe Xpriya Oa uiodoyiZerar Kar Ca KarapcArErat SGppwVa HE To ApBpo 13.4. To
TooodTs rou Mig8Wpato¢ 70 oTTOfo 0 Exuiodw rig 6a AdBet we Miodwpa ce Efdog ba
urrodoyierar Kal Ga wapadiSerar odppwva Le 10 Ap@po 13.5,

Eav, yia onro1biwore HuEpodoyiakd ‘Erog, 0 Ekyiodutrig emagéer va AdBet
orroiodifirore pépoc rou Mis@wparog wo Mic@upa oe Xpripa, toxtovv ot akoAoues
Sraragetc:

(Q) To Mioswxia ce Xpfua (edv upiotatay, avagopika HE thy Mpwin MepioSo Kat
KGGE ETOWEVO HyEpodoyiak6é Tpiunvo, ea umodoyifetat Kara Vv Hyepounvia
YrrodoyigHod Mis@@parog ce Xpra trou agopa anv Mpdin Nepiodo h oe
ekeivo 10 ewdpevo HyspoAayiaKxd Tpiunvo, Kata mepinqwon, Ka 6a
KaiaBGAAEIal até ro Mio@utt otov Expio@wr} inv Hpepoynvia Karapoags
Mia®dparog Ge Xprya wou .apopd omy Taparavw Mpwin Nepiodo A ce
Exeiva To akSAOU8 HiepoAoyiaKd Tpipnvo, Kata TEpiT TWO.

(8) Kara mnv Hpepounvia Yrohoyiopod Mio®dpatoc oe Xprua wou agopd omy
Nipawin Mepiddo Kot Kata mv Huepopnvia Yrrokoyiopo Mioddparos oe Xpripa
TOU apopa Ge KAGE er6Evo HuEpOAOYIOKG Tpiunvo, o Mic8wiii¢ uroxpeotrar
va Trpaadiopice! 10 Todd tou Mic@aparos oe Xprya yietv wepiodo aur w¢
seis:

@ opoviag tov LuvteAcor} R.Kxat ory uvéxeia to Mosooté Mic@uparog
Trou aopd oTNv Mpdin-Nepiodo i Ge Exsivo To emdyevo Hpepodoyiakd
Tpipnvo, Kara wepintwor,

(i) WoAkarrAdaidGovtag 10 Nocooté Mic8dpatoc, trou KaGopicinke
CUppWVE pe To Ap8po 13.4.8 (i) avwtépw, Ye THV Moaypatixr Napaywyr
6982 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

Via if Tpistn Mepiobo ff yict To’ ev AdywAHPEPOADYIAKS Tpljirvo, Kara

HiEPOAOVIGKS “Etog -yia’ 10 oTr6fo o ExtnoBaniiigs eviéhe€e varAGBer to
Mic@wpa ce Keri osppuva wer TO 9 Apbpo 13. 3, Ka

Micdunic utroypeodrcn ve
@) Tpoddiopices ro troaé Tou Exripdpevou Mic®uypcerog ce Eféog we e€ri¢:

(A) Ka®opiZoviag Tov Extipmpevo LuvreAcot| Rat oTn ouvéxeia to
Ekriidpevo Mogoord Mio@dparog ya in’ Nipw@in Mepiodo tf yict ro
ev devo HuepoAoyaxé Malaika ‘kate mephirroon

(B) TroMamAcondCovrac: TO Exripiapevo Flogooté -Mic@wparoc, étrw¢
KaGopiferal.coppwva-fie..10 Ap8po" 13.5;(a)(i)(A) avwiépw, YE TV
ExnpOpevn Mapaywyr: yi tyvMparry Mepiodo tf -eKeivo to
Huepodoyiaké. Tpiinvo, kara tepitttwon, Kar

()  rodkatrAaaidZoviag 10 trood wou vioAoyiferal cUppwva pe to
Ap®po 13. @@@6) civwrépw HE woooTTé {oo mpog 10 trogooTd
Tou MigBiyonds, yia' to t Hpeponoyiaxé Eto¢ Yidl To Orolo TeKparperar
6m 0 Expicburiic ‘eméAeée var siompdgel To Micdwya os ElSo¢ kara
T0.ApOp0.13.3, Kal...

0) _ Karas ier Eva mpdypapya Hadi He Tov Exyicdwr}, Suvdpe: tou oTrofou 0
Expigounic trapakappavei TO &v Abyus Ekripdpevo Mioeuipa oe Ejdo¢
Kard Thy mep{odo gutt Kal oO Mio®w ric. Urroxpeoé rar va napadace: TO
Extipdpevo of ‘Elo¢ Mic8w uc 0 CULOWVa HE TO ouppuivnsév Trpdypapya
O10 OnpEfo Tapddoang wou cup WAKE pETAEU rwV LupPardopevwv
Mepwv oto Mpdypappa Avarrrugncexar, Napaywyric.

(8) Kara mv Huepoynvia YrroAoyiapow Mio@dspatog oe EiSo¢ Tou avioroixel omy
Fipwin Mepiodo kar ce _KaGe Endpevo Hyepohoyiakd Tpilinvo, o Mio®wri¢
uToxpeoUta: va pocdiopilei 10 Todd Tou MigdwpaTo¢ at Efdoc, we sf¢:

() — opiGovrag tov EuviedcorH R kat a7 Guvexeia to Mogooté Mic@Wyarog
yiG TV Mod7n Mepiodo f yia to ev Adyw Hyepodoyiaké Tpipnvo, Katé
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6983

1.2

13

14

1.5

TEepintwon,

(i) woddamhaciaGoviag 10 Mocogié MicSdparos, Orws KaBopietar Kard
To Ap8po 13.5. (B)(i)) avwiépw, HE TaV Alpayyankt Mapaywy4 yia mv
pwn Mepioda 4 10 ev Adyw Hpepodoyiaké Tpipnqvo, xara wepitrwon,
Kal

(lif) wohkatAaoIdoviag 10 TOG Tou uTToAoyiZerar Bdcer tou Apspou
13.5:(6)(i) ye Teasor6 ico TpO¢ 10 ToGCOTS Toy MigAdpartos yia To
Hpepodoyiaxé Ero¢ yia to orreio Tekpaiperal 61 o Exwio8uttic evédcée
va AdBet 10 Mio@wya oe Eidog karéTo ApOpo 13.3.

(y) Edv to Exnpmpevo Mio@wpia of Elso¢ yia my few Mepiodo fl yia xdBe
ewOyevo Hyepodoyiaké Tpltinvo, civar pxpétepo FL UEYOAGTEpO amd To
NpaypanKkd Miodwpa ve EiSo¢ yia mv ida Nepiodo, tore avarrpogapysZoviat
avaAdyws ta pEehAovikd Mic@ipara oe Ei6o¢ § ce Xpriwa, wou wpéier va
TrapadoBotv f va KaraBAnGoGv amd to Mia8wr4 orov Exo 8wiy wpoKeipévou
Va Fiopeweel oTroIdSrrore Giopopd, oUppurva je 1G Siardéeig tou Ap9pou 2.3
(8) tou Mpoedpixod Aiardyparoc.

Ze wepittwon wou Kdéroio Mic@wya oe Xpripa Kataores amrain1é amd tov
Expic6wrh, Kaee LunpoGwrs aTroKta Owe pe To MoGCaTS Tou omy LupBacn
Sikaieipa Kuplomrag emf twv e§opuxSévrwv Ydpoyovavepdkwy, avd kat ye mV
arr6KION KATOXAS GUTLV INV KEPAAH THG yetITpNaNG. Ze Tepirtwon rou KéTraIO
Mic®wpa ge Eid0¢ Karaotel amraiqté a6 tov Exyic@wry, o Expia@wrjg Kat Kade
ZuupoewN|C, TUPwva pe To TOGODTE rou, KaBloTavra! ya 10 SiGornpia tou
wEcohaBel amd my e€6pusy Twy YopoyovavepdKwv. uéxpr tav Tapddo0on tou
Ma8Giparos atov Exyic8ut} GuyKipior et auTdv KaTd avakcyia rou SiKkaidparosg rou.
MloGuipatog Tou Expio®wr| Kar Tou Sixarwpatog rou Mio@wr1-(apaipoupévou rou
Mic@mpatog you Expic®wn{) Kata tv [pdt Fepfodo To cuyKeKpipéve
Hyepodoyiaxé Tpfunve, xara mepittwon, mpc to GuVeAIK6 OyKO Tw Napaxsévrwy
kar Aacw6éviwv Yopoyovavepdxiwy Kat Maparrpolovrasy Kard thy pdm Aepiodo Ff
TO GuykeKpILevo Hyepodoyiaké Tpiiqvoe KaTd Tepittuon.

Evré¢ Sexatecodpuv (14) nuepodoyiaKdy nuepwv amd to rého¢ m™m¢ Npwrn¢
Mepidd0u Kai oro zéhog KG8e emouevou Hyepohoyiaxod Tpiprvou, o Mio®untr¢
vTroBdMel otov Expio8wr} SiAwon otqv otroia taparidera nN Opayparnky
Tapaywyi} yia mv Np Nepiodo 4 yia ev Adyw Hyspodoyiakd Tpfunve, Kata
wepintwon Ty Pwva pe thy SiadiKagia Kar Swe mpoRAéTETat OTV Evétqta S Tou
Flapaprijyatoc ©.

O Moai eustveral yia KaGE Kivuve, oda Kal Samdves OXETIKG YE TO Mioewpa
oe El6o¢ rou ExpioQwrr yéxpr To onpefo wapdbeong Tou ouLwvianke peTaet swWVv
ZupPadkopévwy Mepiiv cro Apdypayya Avantuéng Kai Mapaywyii¢ Kat o
Exyioduric 8a ~épet mv evOtvn yia KaBe Kivouvo, — Kai Gamdvec Tépay Tou ev
hOyw anpeiou Tapa5oonc.

Yiré Tay em@sAaeR twv Giard§ewv tou wapdvtag ApOpou, GXENKG YE To Sikaiwpa Tou
6984

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

1.6

ExptoGwiy va AauBaver Mioéuspa of Ef6oc; KaGe Luppicwri|g dSiKcnodrar ver ebdyet
ehedSepa touc YSpoyovavapaKes Karta Mapampoiévia trou etopute.

Me ty empdAagn tav dtatagewy tov Apopou 1.4 Kat KaTa TIAVEKKAON OTrOLAGOfrots
dIdTGEAS TEAL Tou avii8étoU oINy Tapodoa EGyRaon,- Kae wANpGay TousogetAEtct
orov Expiadwn} Suvauet tou trapdvrog ApSpou 13, KATUBAAAEIAI.aiT6. 10 Mige@wir.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 6985

APOPO 14
@OPOAOCTIA

To PopohoyiKd KaBeaTW¢ Ing Mapadoag LbuPaans puopiferar arroKAeioriKa ard Tig Siaraeetc
Tou trapévroc GpOpou, in EPappOTOPEvWY TwV Gpepwv & Ka! 9 Tou Vv. 2289/1995 (PEK 27A’),
He e€aipeon tv Tap. 5 Tou ap8pou 8 kat TI¢ Wap. 10 Kau 11 rou Gpepou 9 tou 1dfou. vopou.

14.1 O KdGe TuppoOwii¢ uTOKEITAI GE E15IKG Pdpe E1GoSrpaTOS pe GUVTEAEOTH EIKOO! TOIG
exaTd (20%), KGBWC Kal GE TEPIPEPEIOKS PbpO WE GUVIEACOTI} TévrE TOIG EKArd (5%),
xwpig Kapia mpdoGer taKniKA fH éxtaktn siogopd, TéAOG A GAA EmMPBdpUVoN
OraiacdTOTE PUoEws uiTép TOU Anpooiou | oTOIOUdHWoTE TplrouU. O ~Pdpo¢
emPGAAETat Eni Tou TPOKUTTOVTOE ATs IG CULBaTIKES Epyagies tou KdBE LUppIOWTH
ka6apatd popodoynréou eicodipard¢ rou, dws auré Ka@opifetar amd mG Siaraéers
Tou twapéviog GpSpou mo wapoboag LhpPaonco. O Kade Luppodwriic exer
GAANAEyYGw¢ KAI EG OASKANPO EUBUVA yia Tov OWEIhOWEVO ATTd TOUS UTTOAONTOUG
Luppioswrtés Pdpo eigodyatog. Me inv ewiBoA auted tou pépou e€avtAeirat KAGE
PoporoyiKe UTTOXPEWAN TOU KAGE LupWORWT] Kat TWV HETOXWW/eralpWwy/PEAwv auTad
W¢ TPO Ta KépdA TOU MpoKUrrToUV and Tg GULPaTKéC epyagies TOU. H arrddcon
Tou OPEIAG{IEVOU PdpOU yiveral EgaTTAg. Kara wanéKxAon Woy Biardkewy tou KwSKa
Popodoyiag Etcodiparo¢ Kay tou KWdika opodoyikdv AtcdiKaoiv, o KBE
YuppioBuri¢ arrahddaoerat mg TPOKATABOANG PdpoU EITOSrjLATOG yia 10 Pdpo Trou
avadoyel ora ergodi\ptata Tou TpoKtnTouy and 116 Lup PansKes epyacies tou.

14.2 Odes o1 epyaoles, o1 ayopé¢ Trayiwvy Ken ot Aonrég Satrdvec Tov arraitobvral ya mV
ExTAnpwon TwY OKOTUIV Ing Tapodods FWpuBaong 6irw¢o avaduTiKd avagépovrat
amy wapdypapo 7 Tou rrapéyroc, Tpayparotroiotvrat amé rov Evrokodé6xo cto
6vopad rou yia Aoyapiaopyd tw LuppicOwrav. O Evrododéyog ouvarrie 1G
amrarroGHEves CupBdoeic, AGHBdvEl ta GXENKa TapaoTaTiKG OUpOWVA HE THY KElLevy
PopoAoyIKi] VoHOGEoia Kal KaTaywpE; auTd SiaKkexpipéva avd Tepioxr Epeuvac
EKUEIGAAEUONS OTA tNPOULEva aTré auT6y PIBAla. O EvroA0ddxog exdi5ovrac pnviala
exkaddpion HEXp! THY 15n Hépa TOU ETOLEVvOU NHEPOAGYIAKON pfva. KaTaVvepEt 1g
qrapaTravw ypeWoeig oe KdGE LULWIGBWI apPwva LE 10, TOGOGTO Fou KaBEVdG
oinv Tapodoa ZUyBaon. Me 1] OXENKA EXKAGdpION YETAKUAfeTa! Kal O avriaToIXoS
OMA, Otou emiBdAAera, ce KaGe Luppioewr}. Stav uTdwn exxaddpion, q oToia
amroteAei SiKaIOAOyNTIKG «eyypagr¢ ora BiB wv YuppIOOWTHV KAI TOU
Evrodod6xou, emouvdirroviar aviiypaga twv dikaloAoynrik@y pe BGon ta ovoia
GrevepyhOncav ot Trpwroyeveis eyypapéc Ota PiBAia 1oU EvtoA0S6xou. Le Tepittwon
trou 0 EvToAod6yo¢ eivat évag eK Tw ZupLIGBWIWY h KATAVOLT apepa Tous AoNTOUG
LuppioBwréc. Ta toad wou siomrparte: o Evrohod6xo¢ and toug Luppio8wréc ya tv
KdAuyn Tw Xpedoewv tou EvroAoddxou Sev arroreAobv aKxabdpicro Eo0d0 Tou
EvroApd6xou yid Gxowog rou mapévrog dp@pou Kat yia oKxorot¢ popohoyiac
e1oodrparoc. Mépav rw Sataviwv ou Katavéyovial ce Kdde Luppiocbwri, w¢
avutépw, 0 KaGe Luppodwitic Ga exer emrAgov ro Sixaiwya va exméce! Sarraveg
Trou TpoBAétrovial ar thy Tapaypago 7 rou Trapdvtog Kat TpAyPaToTroovral ard
tov fdi0.

14.3 © Kade Luppio@wri¢ inpef BIBAia Kat orotxeia Tou atreikoviGouv TrANpWws TIE
6986

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

14.5

“fa.

avmag ms anyoplag np VIO! Oe ee Mevabigonetc Gia BING TOU

Tia sKkorotg rpootiopignod rou erroiou qopohpitead: i ooeaiatht Tou
LWLpwIOWwrr}, To EwitpEndpEvo Vpos atroaPéoewv mg aEiaC Two yevopéevuiv SaTravev
Vio 1G Epeuved Kc Tig EyKATAGTaOENG exHETaAuaNs Kar THAdMTa Tdyia TEploUcIaKd
CTOIXEla, CULTEPIAGLBAVOLEVOY TW Saitaviov rou EyiVev Trpiv GOxiceI n, Trapaywyy
UdpoyovavOpdKwy Kal Twy Satravdy mptimg eykatdoTacns wou Xpetiverct oTov
Royapiac 6" eodduwv., Kal “e6dwv oGpi wva ‘HE Thy Trapdypco 9 avépxera o&
qrowooT6 _wevivig, TOIG Kad. (50%) in. agiac.. tw emoiiag Tlapay6évrwv KCL
Araowbévtwv Y5poyovavepdKwv kal Mapamrpoiéviwv. Orrocodsrrore amroaBécetc
evepyoulieves KaTd 1a wapamdvw dev. popodv va elvar avwrepes ard Tig yevopeves
damdveg Epeuviav Kal Thy agia KrGews TWY oTOIYEiwv Trou mpéirel va aTroaBecTouy.
Hagia rev emsiw¢g Mapax8éviwy Kai Ataoweéviwy +Ydpoyovavopdkwy
TPoOdiOpifEral COLWVa HE TO ApOpo 16 IG wapotoac LbpBacnc.

le) Koyvapiacpos codbinv Kat (es ev. KdGe nepiongs Ke: dieu mn Totdvetat pe TH
“axéAousa® *

(@) pe stay atid HV -udpoyovavepaKwy “KO TWY -Trapampojéviwy Toug Tou
WapHXenoav Kar TWAHENKAV aT Tov KaBe Lupo ow,

(8). We THY aia TOU KaTAaBANGEvTOG CToV. ExptoSwrH pio@dparo¢ O£.€1506,

(y) He To tiunuc aré mV TwANGN TeplouTiaKwv orolyefuiv KaTd to Togé tou
uTeppaiver my aia arrékinorig touc, mpokeiévou Ge epi rayiwv
TEPIOUTIAKWY oToIXelwy KaTd 10 TroGd Trou uTEpBatvel myV aEfa wou dev exer
akoun crodBeotsi Kat

(6) Ye Kale GAho Eoodo Tou oyErietai pe Ti¢ Gu BatiKés epyacies 1} Weoépyerar
amé in yeTa@opd Tpoidviwy yia AoyapiaGLd avetdprntwv Tpitwv soa orn
Xda Kal 1g Kara mV Tap. 1 Tou dp8eou 148 Tou MeradkcuTiKol Kwdika
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6987

14.7

TWEPIOXES PE TOUS AYwyoUs TOU MicBwr Ff Mpogpyerar amd thy efoTpagy
aoPahanKay f GAkwy ciroZALKioEwv,

Le wepitrtwoy wou Kaw9I0 ad ra avwrépw éooda tpayyatororettal aid ov
EvroA056xo OTo GvouG rou ya Aoyapiagys Twy LuypoOwriov Ba KaTavépETaI OTOUS
TeheuTaloUs Le avGAoYN EFAPHOYr Twv OpToLEVW OTRY TaPaypage 2 Tov Trap6vro¢.

fe) Aoyapagpag ecdbwv Kal c€dduv KaGe TEploxrG Epeuvac fh eExpeTGAAcvoN
Ypewverar we EENG:

@

(8)

”

(6)

{le ti¢ damdves tou yivovra yia 1G épeuvec, ya WG eyKaTaoTdoEIG
EK[ETGAAEvong — Kat ta roma = ayia TEploUIGKG orotxeia,
cUpTEpIACHBavopevwy Twy Sarravesv, wou éyivav piv my évapgq no
exerdAdeuang udpoyovavepakwv, Ka8d>. Kal rwv Sawaviv mpwrn¢
eYKATAGTAGNS, Tou uTrohoyiovrai Bagel m¢ Tapaypagou 5 tou Wapdvioc.

HE ug TpéxouTEG Samdveg wapaywyrc, Kat 15iGirepa pe 1m Sawdvy yia ra
XpnoiporroiBévia ff avakwEvia UKG, EPdTIA Hh Evepyeld, HE TOUS LIGBOU¢ Kal
Tig Guvapetg pe autog emBapbvoes, pe 1 Sarrdva yia uTnpecieg Tou
wapaoxé6nxav atré rpirouc,

He Ta yeviKd Eada trou éyivav oT xWPEA Vid 1G Kata 1 CGpBacn Epyacies tou
KaBe LUpWOBwiH, TOU TEpiayPavouv iiaitepa tg SaTdves yia pioCods, yia
picOMpara KTV Kal AKWI}TWV Kal yia aopaAoTpa,

Ye road yia picGoUG SieuGuvr@v fH UTTAAAAWY OTO EfWTEPIKG Kat YEVIKa
SioikNnkG Ef0da twv iwy ypageiwv Tou Kd0e Luppicewry cGppwva YE TIC
Tapaoyeseioes aid aurotic ummpEsies yia Tg GupPanKés epyaciec. Ta Tood
utd Sev wropody va uTrepBaivouy tooodTd mwV TrpaypareTroloUpevwy
avriotoixwy e€ddwv atqav EAAdda, 10 otroio KaGopiferar oro MA
127/29.05,1996 (PEK A’ 92),

(©) pe ta rood yia TéKoug Savelwy fF yia GAAEG rpametixé emiPapdvoEic TOU

KaTaBAHONKAV yia va AGBel Sdveio A yia va THOTWOE! WE oTTOIOVrTOTE GAAO
qpOto KaGe Luppiobwrrig yi va diekaydyei ig oupParikéc epyaciec TANY Twv
epyaouiy Epeuvag kar Teprxdpaeg¢ tw Koaopdtuy. Aev TrepiAauBdavovrat
Xpedmoels 1oKWv: 1) KaTd 10 woos Trou TO KaTaBAAAGHEVO emdKio UTTEPBaivEr
to evdoyo obpLQuva ue mV apyr rwv fowv aooTdcswv (arm's length
principle), 2) Kaia to wood wou ra éooda awd thy Tapaywyi
udpoyovavepdKwy Xpnowortroieouv yla va Xpnyatodornsei KePaACIOUXIKdG
ELOTMGLOS avamruENs KaTa 7 SidpKea Ing Tapaywyrc,

(oT) HE 1A 1OCE TH TIPOPACWEWV yiG ATP6CBEGH EMOPaAwy aTraNGEwWV ospouva

G

He Ta opicsyeva. ctov Kawika Popohoyiacg E1codrpateg Ka@w¢ Kar Twv
arroZHPIBGEWY THOU KaTABANEnKay AdyW TNIV TroU TrpoKAHenKay GE ipirouc,

ve mH WN amrogBed8eiod atia kaTaorpagéviwy = eykaTaherpOévIwy
TTEPIOUCIOKWY OTOIXEIWV,
6988

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

14.10

TAA

14.42

aia oxen He wW oupBariKés

(n) Hes KaGe; GARE TPEXOUTAP SatTavn’ Kar Kade: Ti

He To TOG6 you Karat
*Rerroupyouy” Sh ‘oT EMGOor

upPanixri¢ TEploXis, STs ElsiKéTEpa opiZerai aro MA 127/29.95.1996 (OEK A’ Be

Hagia ov USpoyovavopdcwy. Kar jwv vic ifaripotovien Tpocdiopiferar pe Pacer "to
Gp8po 16 INS wapodoug “nojisaan.

1 Cnpiég trou wpdexupav piv mV fvapéy oroiaodirore EKJIETAAAEUOIING
mapayinyg pErcpépovra xiwpic TEPIOPIOUS yia TY TeploBo auTA ya au Tv
GUYKEXpIpevn Nepioyih ExierdAeuons. ‘ATO mV évapth  omo1aoSrrrote
ExpeTaMASUorping “Trdpaywyie ‘KCN etd ioxvouv ot yevikéc BiardEeIc opodoyiag
e1odPatos 600 ag~opd OT HETAGOPA TWV POPOAOYIKwY TNIV.

Le TWEPiTTWON AVAGTOANS mG EKVETOAAEGOILNG Tapaywyri¢ pe To GpSpe 26 1mM¢
LopBaonc, n .wepfodoc .avacroars, bev Wpogperparat yia tov UroAoyIGpHO NG
Xoovixr|s Tepid5ou yiat mv oTrofa toxUer To GiKafwpa percapopag opohoyiKtiy qo
He Bdon ag yeviKés diardkEls popodoyiag eigodAparoc.

Ol, Wpaesic: ING Wdpaxwpyon¢: TOU SiKawwpato¢ Epeuvac Kal -ekpEercAkeuang Tw
vdpoyovavepdkwys-cTov, Migdwr{,. GUW@Wva. HE Iv: aTapodoa obpBaon, m>
Heropipagnc Sikenopcrey ek. Le Tou KaGE Pupwiodurtd HE oupBdorc

Kard 10 Gp@po 20° "IAC jTapovoae Lbppaoye; THe WOANOTG TWY TrapayopEvw
udpoyovavepdiov amd rov KdGe Luppioowrt of SupBagers Epyou Tou GUVaTITGVTAL
vid TOUG GUPBaTIKONS, oKomotg m6 Tov MugBeort] pe epyondBous Kau aTré UTOUG HE
umepyoAGBouc, 7 Lic8won, n mapaxéenen ape omroiovormore ipd670 KioT mS
Xpfions akivijrwy Kare tg diardgeig Tou Wapdyro¢ earaAAGoooviat OVIIKEEVIKG OTT.
KAGE .YEVIKS fF} EIGIKS, TOKTIKG #-EKTCKTO. PEO, TEAS, TEAOG Xaptoohpou, Sicalwpa,
Takzikel Ff ExtakTy elo@opG,-KEdiNON KaLyEviKd ard KAGE oiKOVaLIKS Bapos UTEP Tou
Anposiou Kcr-KGGe tpfiou, Avapopikd. ye Tov PMA Epapydzovial oF Siardge1¢ Tou
Kwdixa OA (v. 2859/2000), Oiws 1oXGouy. H WpoKUTTroUGG: UTTEpAgia aS my
TPIT. HETABIBAOH Sikcuspdiwv TOU KasE LUpMIGOWTH HE CUEBGTEIG oUvaTrrdpEVES
Kard Tic Tapaypda@ouc 4 gw¢ 8 rou dpO8pou 7 tou v. 2239/1995-Kct_KaTd ro dp6po0 20
mg Tapovons LipBaay¢ wou wpayyatorroriray Kad 70 XpoviKé Sidoinua €&t (6)
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6989

14.13

14.14

14.15

15.4

unvav amd my évap—n toxto¢ tg wapotcag LdpBaonsg awakAdovera amd mH
opodoyia eicodiyatog pe mv Tpoimddeon 1 10 KaTOBGAASHEVO Tipnya dev
utrepBaivel ro atvoho Tw KaTaBOAwv: auUTOU yi INV eKWARpwon THV oupparikav
epyacidy, Kard 10 WOGeGTO Trou HETABIBAZETaL.

Ot oupBdceig twv Savelwy A MordoEwy TOU Trapéxovrat otov KaGE Lup picowT and
Tparrezec fh MoTwrKod opyavicpous F wdaon¢ ices addodand A nyesard vopixa
TPSoWG yia va EKtehecBovv oF oupBankés epyacies Epeuvac Kal. EKUETGAAEUOTIS
uSpoyovavepaKwy, 1 TOKO! Kaif EgSPANaH TOUS KaGt¢ Kal OF TANEIAKES KATABOAES
jou wapéxoviar aré tov KaBe EuppicBwr orov EvroA0d6xo atrakAdagovrat
AVTIKEINEVIKG cnr KGBE yeviKG | E1IKO, TAKTIKG | éxtaxto pdpo, rédog, téh0¢
xaprooripou, Sixaiwpa; rakriky ff éxraKkty e1opopa, Kron Kal yevikd amd KGGE
oiKovouikd Bapos UTEP TOU Anyooiou Kai Kd8E Tpfrou, WANV ING Elo@opas rou vopyou
128/75. O1 TOKO! Twv Taparravy) Saveiwy Kal ToTuGEW dev aITaAAGGoovTAl amré 10
Qdpo E1GoSraTOG. Avagopika YE Tov OMA EapydZovrat ot diaraEerg rou KwdiKa
MA (v. 2859/2000), 6TrwW¢ 1oxUEI.

O1 avwrépw diardéets epappdZovrar kata WapéKkAion Tw Siardgewy tou Kwddixa
opodoyiag Eicodrparog (v. 4172/2013 (PEK 167A) 0 orroiog 10 XVEI Kaid 10 pépog
Tw (hinparwv tou dev puBpiZovrat airé To dp8po'aur6.

O Kwdikac Siatdgewv popodoyiag KAnpovopiwy, SwpELdv, yovikwWv Trapoxwv Kat
kepowv amd ruxepa tralyvia, 0 oTrofo¢ KUPWENKE HE TO Tpwro Gppo Tou v.
2961/2001 (EK 266A’) egapydcerar epdcov cuvIpéxouv a1 tpdiTrobéoEI¢
eappoyric aurou.

APOPO 15,
AMOZHMINEEIE KAI MPOLOETA ANTAAAAT MATA

O Mio®wriic Oa KataBaAAE! Tig aKdAOUBES oTPELHATIKEG arrofnpidaeic:

(a) 5éKa (10) cup avd terpaywviKd XIMOHETPO. IN LupParikrig Mepioxrg ernoiw¢
ard 1 didpKeia rou Lradiou Epeuvav (Npwtn Pdon):

(B) Sexarévie (15) cup ava terpaywvikd XIMGLETPO TNC LupBankri¢ Mepioxi¢
etnoiwg Kaid 1 Sidpkeia Tou Eradiou Epeuviav (Aettepn don):

(y) eikoot (20) cup ava TETPAYWVIKO.XIAIGHETPO. TS CupBariksic. Fepioxiic emoiw¢
Kara 1 Sidpkela Tou Lradiou Epeuvwav (Tpitn bdon) kar yia KdGe Trapdracn
aurod émws¢ TpoBAEtrE! To ApSpo 2.3,

(8) emnrAgov Tw amoZnpimcewy wou KaTaBdAAovTal oro tAaicio = TWwV
qrapaypapuv (a), (8) Kat (y) avwwrépw, Siaxé6cia (200) eupw ava TETPAYWVIKS
XIMGHETPO TNS Mepioxric ExuerdAdeuons. emoiws om Sidpkera GAWV TW
dacewv tou Lradiou ExperadAcuonc.

Tia to HuepohoyiaKd “Etog evtég tou oTroiol uTroypageral q trapotod Luppaon, 7
OTPEPPATIKH aTrofnpiwon Tou TpopAétetal ainv wapaypapo (a) “‘avuTépw
urroAoyiZerar_ Kar’ avaAoyia amé mv Hyepopqvia Evapgéng loxvoc éws my 3in
6990

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

AcxeyBpiou' Tou'év-AGyw: Hie pONOYIOKOG “Erouc, ‘Kat KATGRGAAETar evtdG TplGvia (30)
NpEepodoyiakwy nyepwy até hv Hpepounvia Evapéng laxtioc.
fia ta emépeva Hpepodoyick “Er, ol-orpeppankés cnropimoeic- wou ‘TPORAETOUV

or tapdypapor (a), (RB) Kar (y) avwrépw impoKaraBcAAoviat tpidvta (30)
NHEpoAoyiakés npépes wpiv my Evapsn KaGe HyEpodoyiakod ‘Erouc, i

Tia To" HUE OAoyiak6 ‘Ero¢ kare to Sridio' n Mepioddc EkpierahAcuanc¢ kv oe oxéon
He TH LupPomKy Mepioyg, of crpepparnés amrognuicicerc Trou opi@evrai omy

nig us Hv 31) Aexe|i Boh

oyIaKG, Er... STPEWatTRH cgrognuiwar
a WpoKay BGAKEt Tp1dvict (30) NHEpoA 7

¢ NHEPEC Trpiv

, ard. ty évapén:kabe Hye podoyiakod ‘Etouc,

O1 onpejparikég amogiiagers, urronoyiovran Bdoel TS eTrMpaverag m6 Zyupernris
Flepioxii¢ Kal, epdaov ugictavial, Twv Mepioxav ExpetagaAdeuonc¢, rou dianoet °
Mio®uti¢ Kar any nYEpolinvid KaTaBOAKS Tw ev Adyw LICOWpLdiWwy EMIgaVEIAg Te
TepiirTwON EToTPOOT eWIpavelag KaTa Th GidpKela EV6G HpEpoACyIaKO “Eroug 1} oe
Wepittwon ewéAeuang yeyovdtog Avwiépag Biag, 0 MioBwriig dev exer Sikaiwpc
EMOTPOPHC OTOWVO! ITO TE OTPEPPATIKY aNTOfHHIWGEWY Trou EXouV HON KcTaBANGel.

O Mic®wrri¢ KaTaBGAAEl ta aKOAOUSa Todd WC TPdOBEra avrakAdypaTa:

(a) éva exaropptpio exard xiAiddec cupid (€1.100.000) we mpda8ero avrdAAaypa
yia TV uTroypagr mn¢ ctpBaon¢ (signature bonus) evrd¢ tpiavia (30)
nuEpoAoyiakdwy nuEpwy amr6 THY HuEepoynvia EvapEng laxdoc,

(8) éva exatoppipio cup (€1.000.000) apétou n cuvoAKH péon nuEepioim
TrapaywyA amd mm LupBarikr Mepioyy avédGer yia pwn pop TévtE xtAiddec
(6.000) Bapédia terpeAciou avd nEepodoyiakr nuépa f icoddvaya Rapéhia
tretpeAdaiou yid Teplodo e€tjvra (60) cuvEexwv NHEPOAOVIaKwv NEpwv,

(y) dbo EKATOUHO wa eupt (€2.000.000) apdrou 4 uvoikt Héon, nuepriaia
Trapayaiyry am 1 Sujiparike Nepioxt avénder yia rpan gopa Béxa XiNdde¢
(10.000) BapéNia tetpedaiou ava NMEpoAoyiakty npépa 4 tooddvaya BapéNia
mretpedaiou yid trepiodo e€fvra (60) cuvexwv NuEpoAoYiaKwv NuEpdv,

(©) téc0Epa exaToppdpia supw (€4.000.000) apdrou n ouvoAiKH Léon quEprioia
TrapaywyA amé mm Luu Batik Mepioxy avéAeei yia Trpwin Popa eikoornrévie
XIMGSE¢ (25.000) BapéAia trerpedaiou avd nuepoAoyiakr. nuépa ff icoddvaya
Bapéha werpedaiou yia tepiodo e€fvra (60) ouvexaov NLEPOAOYiaKkwy NYEPwv.

To buoikd Agpio AauBaveral uTT6WN ya Tous GKoTOUG Tou mpocdioplopos m¢
OUVOMKIG HEONS NHEPI|gIag Tapaywyr¢ oty LupBariki} Nepioxs| Kara tv Eword tou
Ap@pou 15.2 (B) Ewe (5) kai rou ApSpou 15.3 (y) pe HV ETaTpOTT 7G NuEproIAG
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6991

15.3

15.4

Toddintac. Puoikod Aepiou o¢ igo0dbvaya BapéAta qLEproiag tapaywyrs Apyod
Netpedafou adpowva YE Tov Eéf\¢ 1070:

MSCF x H x 0.167 = 1c0d8vapa Bapélia Apyot Metpedaiou
6rrou

MSCF = xiNa KuBIKG 1W6dia UT KavoviKés GuverKEG (K.E.) (standard cubic feet)
Aepiou.

H = 0 api@ydc evdc exaroppupiou Bperavikwv Movadwv Oepydrnrag (British Thermal
Units) (BTU avd MSCF).

Ol ev Adyw TWAgpwyES KaTaBGAAovTat evtdg Tpidvia (30) nLEpodoyiakisv HLEPEV aTrS
Thy tedcuraia nuépa rag cvriororxng TepidSou e€rjvia (60) NuepoAoyiakwy nuepdiv.

O1 otpeppankés arro%qpidoeig (surface fees) Kat o1 ta 1PdoETa avTAAAGYLaTa Trou
TPOPAETOvral até to Tapdv Apepo Sev weptAauBdvovrat ong Lwpeupéves LuvohKéc
Expogg yict rouc ckotrou¢ Tou uTOAoyicod Tou MicBtyatoc kata To Apopa 13.

O Mio®wrig cuuBdAker eniong otny exwaiSeuon Kai on BeAriwon Tw
emayyehpanikwy Seforirwy rou romikd ardoXoAOUHEVvOU THOGWTTIKGU OvQWVG HE
Tig, Siarageig rou Népou wep{ YSpoyovavepdxwy xa oyxediou wou KaopiCera oe
Gupuvic pe Tov YTroUpY6 G70 1éAOG KaBE HpEpoAoyiaKod ‘Erous. Mia 10 oxoTré aurd:

(a) Kard ™ didpKeia rou Eradiou Epeuvwv, o Mia@wiri¢ Gamava ya To ev Adyw
oxébi0 4, Kar’ EwiAoys{ Tou Yrroupyou, 6étel orn 5iGeon Tou Yroupyou ya inv
udoTroinan Tou ev Ady oxXediou, Touddxictov oyS6vta yIMGdec Eupe (€80.000)
ava Hpepodoyiaxé “Exoc.

(8B) a6 thy nHEpopnvia Kata my oroia o Mig@u tig SNAdveE! Tug pia Avaxdhuyn
eival ENWwopikd expetahAcUoiin Kara 10 ApSpo 7.4, to Ev Aéyw ood Ba
augdveral O19 1006 Twv evevijvia XIAGSWV Eupt (E90.000) ava HpEpoAoyiaK6
‘Etog:

(y) am6 my quepounvia Kard Thy omoia o Mio@witi¢ emtuyxdvel péon quEpioia
tapaywy amd ty LupBarKy Mepioxr swoug yAiwv (1.000) Bapeduv
Tretpeddiou ava nyEpodoyiaki nvépa f iooduvapa Bapédia TetpeAaiou, 10 ev
Ady 1606 aUEGvera: GTO TOGd wv EKaTdS yINiGSwv Eup) (€100.000) ava
Hyepodoyiake ‘Eroc.

Oheg ol TWANPWHES TOU KaTaBGMero Miobwiti¢ oTov Expioéwt. 6uvayer mH¢
wrapotcag LsPaong Mpayyarorrootvral ywpic. otroiadrTore = TapaKpdtnon,
oUupTeplAayPavopévuy, Xwpig WeploploHd, OTrolacSiore Tapakpdtnong Adyw
amairjoewy, avtarranjoewv ff oupyngicpos.
6992

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

Aaj Bavopeyny
YSpoyovavepdakwv-

(8)

ous. TpoedprKoussAi
oy, Fepampoléytwv- Bde WG ae

n aga tw

ge Avefdprnrous
éEheGREpN emi tou
EO OUr.OTOVes TOTO WOPTWONG,«(@FOBy EAAGSa = onyeio
NG?) TOUeTFETEDXON ath to: Micdwri} uTéevetTpOUITGECN Sti Elva
HeEvAOYN Migurui) Qewpetra UdoyIpedveDEevsb apepel adikcoAdynta

mpaKsiuévou, vat “Angdoty uTmown. erie = WG IPOS ToxEi5IKd Bapoc, mv
VEPIEKIKOTHIG Ge OEio, Ig OcATavEG HETapopag Kal TouG 6poug HANES (a)
«Enfonpn. Tip»). Sv. wepirrwon wwAjoewv ge rr n-orroia wepiAayBavel
Ta ‘E€oda Aggdhtons Kai NatiAou (CIF), 6a apcipodvrat or avdAoye¢ Xpewoeic
aopahiong Kal vatAou yi tov UTToAoyIoHS ING TING FOB EAAdda onueio
trapdadoons.

10)

0)

LINv TepfiiTwon MWAKGEWV and To MicBwr oF Luyyevei¢ Emixeiprioeic
Kal O& TEPfTwWOR ToGOT}TwWY TOU TapaKparienkav amd to Micewr}
yia 18fa Sidon Hf Xprjon a6 auTév Kat auTOUGIOU ApyoU MetpeAaiou
Tou EAHPON Ge EiS0¢ aS Tov ExpioBwrr, n TIA TOU Oa sive _n Léon
OTGOUIKA Tun, eheG8Epn enf tou petapopikod péoou TOV 1610
Goprwans ya Kade Hyepodoyiaks Tpltinvo, trou Tpoéxuwpe amd 1G
TwAtoeic” obpgwva pe Tv Apxf Tw lowy Atroaréoewy yia avdAoya
eid ApyoU Metpedaiou trou MpayparoronfOnkav To {510 tpinvo aud
amd mv wapaywyr tng LupBanKti¢ Meproxri¢ amd 10 Mic@wrr Tpoc
Ave€dpinrouc Tpftoug kat anré tov Exyio8wti}-mp9¢ Tpfrouc.

Edv, xard mm didpKeia evdcg Hytepodoyiaxod §=Tpiprivou, Sev
TpayparorronjenKe Kavevdc efSoug MwAnoN opOwva pe nV Apt THY
‘owy Atocrdoswv Apyot fMerpeAaiou amé to MicOwrt tmpoc¢
Ave€dprntous Tpiroug ore amé tov Exyio@wr mpog rpirouc, wAnv
KPOTWV Kal VOHIKwV TrpOGwTTWY Trou EAgyxovTal GpEeoa Ff éppeca até To
Anysoto Ff amd GAAa Kpatn, 1 Tr Oa efvan_n Extionun Tw},

(y) Ze wepfirrwon tou, yia toug okowov¢ ms Trapaypd@ou (a) Kar (8) Tou

mrapdviog ApSpou 16.1, 1a Mépn Sev Gvaviai va Tpocdiopicouy rv Ewionun
Tip Apyou Merpedaiou trou wapdyOnke Kai tuwAROnke, Tore n TIF Ga
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6993

©)

(cr)

i)

()

KadopiZerat otpguwva pe Tv Wapaypage (¢) rou Wapdvroc Ap9pou 16.1 yia To
Apyd NerpéAcro ro oroio, KatG TO YPGvo uTTOAoyIgYOU, EuTropeteral edetSepa
Kal evepyd O17 dleSvi| ayopd Kar éxe1 Wapdpoid yapaKrnpIoMKa (6TrW>, XGPIV
Tapadeiyparos xat ydvo, 2151Kd BApos Kai TEpieKIKSTHTa GE Belo) Le TO Apyd
Metpékaio avapopixG pe 10 oTrofo yiveral Mpoadiopiop6g me TUNG («A€iKrrs
Apyod»). H rpr mueAnans FOB, yia to Agikin Apyow Oa mpocbiopifero: atrd
THY NKEPHoia Sjyoievan tw npdy Platts Crude Oil Market Wire («Platts»).

Ye Tepintwon Tou 1a Mépq dev Katapépouv va cuLpwvicoUV WG TpO¢ INV
TayTOmia tou Asikrn Apyot, Ga epapydzerat 10 ApOpo 16.3.

H np yia Toug oKoTods Tw Tapaypapwv (y)rou Wapdvte¢ ApOpou 16.1 9a
elval 0 api®unnKkdg péoo? Opos ing avidrEpNS Kal EAdKIOTAG THING FOB ava
Papélt rou Acikty Apyod Smug Snyostesovrat oto Platts yia Kade pia aT 1¢
Trponyoupevec wévre (5) diadoxiKéc Epydoipes Hyépec, yeta mv mpocappoyr
Tuy ev AOyw TV Gore va emrp£MEerat _n Siapopomoiqon w>o mpAg mY
Trolomnta, Ta ££05a petapopdc, ro xpdvo TrapdBoans, toug épous TAnpWpS
THS ayopas ornv otroia mwAgitat to Apyé Metpédaio, tg SiaEoies més INS
eyx@piag ayopac, mv airddoqn tou Mpoidviog, my emoxiaki Siapopotroinon
Ge Tip KOH Efron, Ig TdoEg mg ayopdc, GAkoug GULBaTKOUs Spoug ato
Babs ou civar yvworol xa Aomoug oxerkets irapdyovrec. Orav o
uiroAcyloyds yia 19 péon mun WepIAauBdvet Lop BaroKdpiako f npépa Kara Hv
ooia To Platts Sev Sqpooiederal, ire n reAcuTaia Sypoorevpévy mp
epappocetat yia mv quépa rf ric NuEpEes KaTd Mv atroic to Plaits Sev Oa civar
Siadaipo.

O1 npéc FOB rou avapépoviat oiny wapdypago (£) tou wapdvtog ApOpou
16.1 dev TepiAapBdvouv rig emionues TWéG TdwANONS WoU opiZovrar ard
Kpaikég apxég fh GAdec még Tou KaBopiZovral ce KpatiKés GuvadAayéc,
avraMayés, avrimpayyanopotc, wwAoels spot, cuvahdayéc . ud
Tepiopiopods fj urd Sugpeveic cuverKes, oTolecSroTe GAAES cUvaAAayés
wou axerifovrar pe iiairepa oiKovopIKG f EUTTOpIKG avrakAdyyara f| GAAES
mrpdéeig SiG8eang mou bev cupnitrrouy pe uc emiKparodaes npés mG ayopdc
yia wapdyaio Apyé MerpéAcio.

Lmyv Tepitiwan wou to Platts waGoe! va Snpocteterar yia Wepiodo rptévta (30)
ouvexspevuv Epydoiwy Hiepiiv, ta Mépn 8c ouprpwvijoouy pia evaAAaKniKt
quepriaia Exdoon avdAoyns puons Kai KUpous Tou xpnaipotraiital orn Steve,
Biounxavia Terpedaiou. Edv ra Mépn Sev Stvavicn va ouppwvicouy hv
TAUTOTHIA ing EvaAAaKUKIS NuEpHoIag ExSeans ot PWwva YE 1a avwiépw, Ga
epappdzerat ro ApSpo 16.3.

Tia 1oug oKorrous Tou mapdvtacg Apspou, n Exppaay «NwAijgers cbppwva pe
THY ApXi] Twv Towv Arrootdcewy» onpaiver TwAgEI¢ wou OuvdTTovTat
peTags evo WpdGupou mMWARTY Kai Evdg MpdBupou ayopacri, Ravel
EUTTOPIKWY OPW, Trou avrikatoTTpiCouy Tg TpExouGeS GUVOrKES TS EAEGBEPNS
ayopds, atrokheGpevwy TwWV aviakAcydiv, avinmpaypatiopdy, cuvahAaywv
urd wepropiapous ff umd Sucpeveig cuvGrKEec Kat KdGE GAAQ GuvaAAayr Trou
6994

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

16.3

17.4

17.2

“TTPO
Tapadderai' 10

(8)

6a cuppwveita amd Kolvot
dvoviag uTrowry ty Tt

OpionkrAeusérjon,

Ze nepiriwon omroimgdimore.,,diapopds, diagwviag , aduyapiag mpoc
ouppuwvict peTaéd Tou Expio err Kal TOU MicOwr WE Trpog My aia nv TA
Y6poyovavepdkwy Hf. qov-1p61r0 TPOGHIOpIoVON cuTwy KATE TI¢ diaTaEEIg Tou
Trapévro¢ Ap8pou, To aynikefievo, TO QVTIKEIHEVa. TAG Siapopac-uTOKEIvTAl GE
OploTiKi}. dievaernor ATroKAEIoTIKOU -Eptreipoyv@pova. obpipwva je-to Ap8po
23.

Ma toug oKoTrouG tou Ap@pou auto Kage. avapopd orov Mic8wrt| 6a Sewpeltar dri
apopd tov MioBurre H/Kar KaGe FuppioOwri,

‘APOPO'17
METPHZH YAPOFONANOPAKON KAI MAPATIPGIONTON

O. Mio@uri¢, xpnopotromviac.-die8vwc. tuTOTIONLEVES -peBSdouc: “LETHON,
uTOxpeodtal var HETpdet SAoUG. TOUS EfopuXBEvTeg YOpoyovavepaKes ‘Grov dio
e§6puegg Touc Kal uiroxpeourat.va-petpderddouc Touc Mapayeévies Kar AiaowOévteg
Ydpoyovavepaxes Kat ta Maparrpoiévra trou waprxenoav Kal SiaowenKav oULPWva
ie 10 Ap@po 17.2.

oO ekTpowrrol Tou Expio@wrrf Sikalodviar va Trapioraviai Kai vat 7apakoAOUBoUy Th
pétpnon aut, Kaw Kal va efeTdZouv Kar va. ehéyxouv ta otroiadrfmore
XPHotpoTroiovyeva pinxavika péoa. Eqv. kayd_1.diGpKeia Tou. d€yxou, f.1n¢ SoKipyc
BpeGsi pnxavnya trou ‘ev Asiroupyei fj eivat Kata oTroiovdrTrore 1p61r0 EAQATTWHATIKS,
0 ExpioSutii¢ diKatodrat va Cnrijoei tay emdiop8won f.tnv avikaraéotacn Tou amré To
Mio8uit Kal edv To aitnya auié d¢v iKavorroinel uéoa Ge EUhoYO XPOVIKG diGaTHHA,
To oTroio KaBopiZErai aTr6 Tov Exyo6wrr}, o Expiobwir¢ dixarodiai va erdiopS@oat rf
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6995

17.3

17.4

18.1

18.2

19.1

Vd QVIKaTAG TSE! TO PNXavNHA GUIs Kal va avaKrigel Md To MiaOwit} To oXETIKO
é€050,

Edy Karé tov tapaTrdvw édeyXxo ard tov Expicdwri, 6m avapépetar avwiépw,
avakahupés! oToI0di{TTore GPGAPA | EAGTIWPA CE PNXAVIKG péGo, To OPGAYA A
eddrrupia auré Ga Gewpeita Tpotindpxov en! perc (8) Mrivec welv iV avaKdAuyr
Tou ff amd inv ALEpouNyia Tou TeAEyraiou EhéyXou Kat SoKipc, Orolo aT Ta SUO
EMNHAGE TIO TPdGGaTA, KAI CI TOGOINTES Ba AvaTTPOGapLSZavtat avahdyw>.

Edy 0 Mic®wii{¢ eri®upei va emipépes LETaBOAEC ara Spyava Pérpnons, owetre: va To
ywworotroijoe! dtov ExwicGwi mpiv ad evAoyo xpoviké didotnya, Wore va
ptrop€souv oF exTrpGowiro! Tou TeAeuTafou va Wapaciodv KaTd 11g TPOTOTFOIFGEIC
auré¢.

APOPO 18
IKANONOIHEH ETXOPION ANAC KON

LGpPwva Pe mv Wapaypago 1 row ApSpou 7 tou Ndjiou wepi YSpoyovavapdkwy, oe
TepirtTwen woAguou, arrerr¢ Woheyou H] GAANG Kardotdan¢ éxtaxrn¢g avayKn¢, 9
Mic®wrh¢ uTroxpeoditat Gatepa amré airy tou Anuociou, va mwas otov teAeuTaio 19
ctvoho 1} Kadoptopévo LEpog ING woodmras Toy YEDIdiou Tov EM TAG Wapaywyrc
YépoyovavOpdkwy Kai Mapamrpoiéviwy omy Nepiox| ExperdAdeuvonc, pe tov
TpoUmd6eeon St, EGY Tp. ad THY GoKQOn. Tou avwrépw Sikaispatog uTpxav
PEpIKEG TEploxés ExyetdAAcuoNS ory (Sia. Cupane Nepioxe. | oe GMeg trepioxés
otnv EAAGoa, n ouveicpopd Tou Micbwr] oGypwva PE GUTS 10 aitTnya Ga KaTavépetar
ge avahoyiki Bacon avdpEecd atoug plodwrés og GxeUKES TrEpIOXés.

H tpr Xpéwons yia ug Woodtntes YSpoyovavapdkwv kar Mapanpoléviwy trou
TwAodvrai wpos to Anpdoio Suvdyer rou Apépou 18.1 Ba eivat 4 Tyr) Trou
Ko@opiarnKe yia Tous Y5poyovavOpakes Kai ta Napatrpoidvia trou Exouv An@eet oe
efSo¢ até tov Exwia6uit}, oJuqwva pe 10 Ap6po 16.

Edv, otnv mepittwon tou Apyob Metpedaiou, n Aap Pavopévy ty Elvar n péon
OTAOPIKI Tut] TOU ApBpou 16.1(B) Tote, EPSaoV ExKpEpE! o TpCGHIopIapdE Ing TUN
GUTHG, N KATABOAH yi Tig TOGOTNTES Trou TWARENkKav GTO Anudao Kata TH diGoKEIa
KG0e Hpepodoyiakos Tpryrivou 6a Baoietrat mpoawpivd sinv aviiororyn péon
OTOOUIKI} Ty, Tou Tponyoupevou Tplrvou, evd KdGe wpoKUMTOUCA Biagopd Sa
avatrpocappszeral peta Tov TPOGHIOPIOS mM> oprowKr¢ HEGNS OTGONKAS THC.

APO©PO 19
APXEIA, ANA®OPEE KAI EMIOEQPHEEIZ AEAOMENON

© Mio@usri{c, Otws MpPOBAETE! To Trapév ApOpo, uTroxpeodTas:

a) va mhpet evquepwpéva, TAKON Kat aKPIBr apyeia evrd¢ 1n¢ EAAGGaC yict OhES
nig Epyaaies Merpedafou Kat ig SpacinpiOomMrés tou ory EupPanike Mepioxn,

(RB) va emrpémer oToug exirpoodstrous TOU Expicdwti va smi@ewpodv 1g Epyacies
6996 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

Tetpedatou Kai ta Mposueva Kardemnv.trapdypago.(a)-avwrépw ‘apxela,

OLE KATE: Tg
Ou: uNopau WES ‘Yonayovavopsxay x Kat

avitypdigar
v Hawnroramay kar exGhoti eplinvetes

a yewrpricewy, nuepriorec avapopéc., YEWTANTIKOV
epyaondy Kal avilypapa Tw apxelov Ta oola TEepéxouv TAK] oToixeia

(il) Ng StdrpHong,.1wv epyacioy, TAG -EKBGBuvenc, TG SoS Tapayuytic,
TOU. coerce ee eyKarchenpng Tw eee

ii), twv orpupidrey Kal, Tou. ‘Unebdpous, uéow Tou _oTrofou diavofyerar o
yedstengn,

(iv) mo HOviENG “owARvGHS “Tou elodyerar oTIG yewrproeie” KaN KAGE
peTaTpOTH auTI¢, Kat

(Vv) TUX6v: oxNHATiGHON-GSaTog Kal GAAWY opuKTaY -KaTd To Ap8po 7.2
eTTikivouvwy-oucidv:TroU BAEONKaY,

i 2 Y) avrfypaea aye TG. rego eloec Soxives Tapaywyric, KABW> Kat
kde ekérn, rou OXEIICEFOL He mV xk mapayw vi}, Kae Yedtpnons:

“ ©) avilypaga rwv avagopwv avakuans Selypdrwv JTupfivu ‘kat tH mee tuE YAS
: Bradikctaas Serwidionnyieg

(e) avilyoaga orrolovorfwrore GMwy Texvikiv cvapopayv wou Elva Suvatév va
karaptictouv avapopixd pe 11 Epyaoiec Metpeaaiou, Kal

(Gr) avagopés nuepriaias trapaywyris Kal Ka8E oxenikt{ TrAnpogopia trou oxeriferat
HE TAY Tapaywyr.

19.3 O Miodurtri¢ uTroxpeotrat, apéows peta THY UTTOYpAgH} -TOUC, Va UTOBAAEI (oe EvtUT
Ty nAektpovik Yop@H) GTov Exyio8wr| avilypaga CAwv wv cULBdoEWV TOU oO
Micdwrri¢g exe cuvawer He TpounBeuréc (OvpTEpikayBavopévuy twv Luyyevwv
Eniyeipicewy), epyoAdBouc kar uTrepyoAaBouc xar Aomrd Trpdowira avagopika PE TIC
Epyaoies Neipehafou, O Expic®wrig Sbvarar va Cnrijoet ereényfoeig OXETIKG YE TOUG

EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6997

19.4

19.5

19.7

19.8

Opous Kat Tig THES Tw GULRGCEWY aut.

O Micdwiti¢ uT0BGAAei orov Expiodwrr Aemtoyepsi¢ ipiunvicicg KOI EroIEG
OIKOVOLNKES KA! TEXVIKES EKBEGEIC CXETIKG HE IG SpucTnpIOMPTé¢ Tou DUpQwva YE THY
LOpBacn. O1 rpyinviaies ekOEoeiG UTOPGAAGVIaI Evids Eveg (1) Mavdg airé 1 ANE
KG6e HpEepodoyiakod Tpipivou Kar Q etjGia ExBeoR evtdc rpiwv (3) Mnvidy amd 1
Agjén Kae HpepodoyicKxod Erouc.

Evid¢ tiv (3) Mnviby amd ro réA0¢ tou ev Ady HyepodoyiaKod ‘Eroug - Ex1d¢ Ca
WpoPAE Era Guyroystepn wosdecpia yia mY UMOBCAH IAG EMaTPOMC PdpoU
oUEPwvd YE To Gpepo 8, Tapaypayos 5, Tou Népou tepi YSpoyovavepakwy, atv
omroia wepitrrwon epapydetal n piKPdtepN Treplodoc- o Mig®wiig uTOXpEodral va
uToBaker crov ExpioGer| avtiypaya tw Aoyapicopiv eodbmv Kew c&65wv
ovpgwva YE To Napdptnua F. :

O Mio®wri¢ vToxpeodta va uTToRGAEi avinTpoowTEUTKA Sefypata Tuprvwv Kat
Bpupparwy trou AqyBavovtai aid KG9e yswWronan, KAadWC Kal SEfyarA PEeUGTaV
Tapayuyy¢. Apéswg pera ty AVE mG Tapoboas LGuPagnes, ra Sefyyara muprivav
KOH BpUpGIWy Trou cTroHévouv oTHV KaTOXH TOU Mio@wr} wapadiSovrar crov
ExpioOw ri}.

O Exyio@wrii¢ eyyudrar én diaGérer TA KupIsTATaA oe 6A Ta AcSopéva Anuoaiou Kat
xopnyel crov Moswii Gveu dpwv, dveu aviaAAaypatog caré piodwya, dda pdve ya
aurd ta AcSopéva Aquociou tou Karéxe f avatriace o Expo@wri¢ éxpr my.
Hyepopnvia évap—ng loxtog (un ouptepiAapBavouévuv twv detouévwy trou
arroxtSnxav f/Kai taprx8noav oto wAdioio twv Sakagoiwy cElopiKOV EpeuvoV
xaraypagpi¢ Se6opeévwv py - aoKAgionKr¢ Xphon¢g Kat WapoOxXAG yTMMpECILV, OF
otroies eiyav évapén tov 26n Oxtwfpiou 2012) trou 1oxver «and tn SidpKeia aurii¢ tS
LopRaong Wore va Exel WpdoBaon, va Siatypsi kav va yonoorrotef téroia Sedopévar
yla Toug oKoTrOUG TAC EKTEAESNS rw Epyaotdv Metpedafou, O ExyioSwrii¢ diadéter
Inv Kuplomnra o¢ Oda ia Aedopéva Kat xopnyel orov MicOwrH xwpic Spouc, ehetOepo
av6 pio8wya, adeia ou ioxGe Kata mH Sidpxeia auriig 14¢ LpPaang wore va Exet
ipdaBaon, va diatnpel Kar va Xpnoworoll réroia Sedoyéva yia Tous oKoOTFOG, mG
ekrédeang twv Epyaoiiv Merpedaiou. Aur} f Gdeta Oa efvor-arroxAionKr] avagopiKa
pe Ta AgGovéva Anuocfou kar 1a Aedopéva ge oxéon pe GAG Ta TPApaTA mH
LuuBarkis Neproyi¢ trou dev éXouv ettiatpapel | 1agadovel a6 tov Micbwit| Kal
LN ATTOKAEIONIKA YI iG TEPlOXés TOU EToTPG@NKAV A TWapadd6OnKkav ard Tov
Modwtt} kara Tm Sidpxeia m¢ LGuRaons. Kara tapéxkNon ad ta avwitpw
Expio6urtti¢ 6a inpel ta Asdouéva Aqpociou: ce oxéon ws mV LupBatiki) Neproxh
epmioveunkd adAd 6a Siamnpei to SiKkalwyd va ywworororel aura ta Se5opéva yia iv
trpow’non SiadixaoKoy Tapaxwenong -yia my €épeuva Kar avarTuen
vdpoyovavepaKwy dé TapakEipeves Tepioxéc.

O- Exyiasuni¢ avayvwpiZet ta Sikadyara Wioxmoiag. rou Mio@wrj ata ldiéKryta
Acdopéva, 1a o1ola ouvexiZauy va eivat SioKTqAo!a rou MicOwti}.

O MicSwrt}¢ uToxpgotirar va UTTOBAAAE! EpTMPOBEopA, KaTOTV GXETIKOG alTAUaTOS,
Oa ro Acdopéva Kat ra (iSKrnta AsSopEva yia oranarkods oKotoUs, 6mwe prropet
6998 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

Ver CTTGITH GET GUyiGeiVE ie TOV Noo:

7 ia. or liovievon,
a adquaika ivortroura ya emort
Asdopeviny, Eagoy auré, prop
Mic rr}.

. 19.13 O Expic®wrtii¢ Kat of ekirpdowror aurou:
(@) éxouv dikaiwpa:

(@) mpdoBaong om LupParixr Mepioys oe KG@e edAoyo xpdvo Kal avd
evAoya: SiaoTiipara Kal He evAoyn Mponyouuevn Eyyoa~n yvwatorroijan
To Mic8wri}, He diK6: TouG Kivouvo (ue THY c€alpeon Twv TepITTTMGEWV
6trou. cwyanKi} BAGBH | Cnuia~ogelActat ce Bapid ayéAia 1 BdA0 TOU
Mio @wrtt}) kai Satrdvec,

di) va Tapatnpobv tig Epyaciec Metpedaiou, kat

(iii) va emBewpobv Oda Ta TepiovoiaKd oTorxefa, Ta Aedopéva Kal Ta
{SidktnTa AcSopéva trou Exer omqv KupIOrATA fH GINV KaTOXA TOU oO
Mic@wrii¢ oe oxéon ye 1i¢ Epyaoies Merpehafou,

umd tv mpotTd¢_eon Ot 0, Ekyio@wrtti¢ Kal, oF exTrpdowirol autod dev
TrapepBaivouv ong Epyagieg, Netpedafou kara my doKngn auréav rev
Dikayw|sdTwv, kat

(8) dtkaiobvrat va KatapriZouv eGAoyo apidud pederiv, oXEdiwv, SoKiywv Kai
avilypagwy He oKoTé rv TapaKoAovOnon mN¢ GULHGp@wons Tou MicBwrF PE
Toug Spoug mo Wapotoac FGuPaonc. Kard tnv doKxnon rou SiKaiwpato¢
qutob, 0 ExpioOwri¢ Kai o: ekitpé6cwroi rou ea BikaioGvrar_ va KGvouv
Aehoyiguévn xpian. Tou efoTmGLON Kal TwV Opydvewy Tou Mig@wrr fe Tov 6po
671 Sev Ca TrpoKANGel Kapia Cnpia orov efoTMopd Af ota d6pyava A kauia
mapéuBaon orig Epyacies Merpedafou a6 th xprjon auTA. O Expio@wr\¢ Kat
Ol ExITpdGWTO! Tou Ba TpéTrE! Va EXouV TV EGAOYN GuVOpOLF TOU Mic6uTr yict
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

6999

19.14

19.15

19.16

19.17

va emiTeux8ouv of avwrépw cKomo, Kat o Mic@wrij¢ 8a efaopaAios! crov
ExpioGwr} Kal oTOUG EKTIpoGwTOUG Tou SAEC TIC SieuKoAbvaelg Kat TApOXES
rou wapéyel oro 5K TOU TPOGWMKS TOV TOTO ETIXEIPI|GEWV,
oupTrepiAayBavopévns Kal ING dwpedv xprons SiaGEoIPOU ywpou ypageinv
Kal oréyaon¢.

Efcipoupévwv tv Trepmruicewv twv ApOpwy 19.12, 19.15 Ewes 19.20, yia 6An 1
SidpKxera mg waposoag TbpPaon¢, dda ta Acbopéva Tou aToKtwvtas ard To
MicOu 1} Kara Tay extéheon HG Wapotoas E6uBacn¢ Ga tnpobvrar ELTIOTEUTIKG Kat
dev 6a avarapdyoviat ore 8a yvworotroiobviat oe Ipita pdowna ard
omrolodijmore Mépocg ornv Tapodoa Z6pBaon xwpic my Trponyoupevn éyypapn
cuyKard6eon tou GAAou Mépous. O Miodwttj¢ 6a xonoiporoi! 6Aa ra Acdoyévar
Anposiou we epmioreuniKd Kat Sev Ga aTroKTd otroi@difrore Sikaiwpara emf twv
avagepopevwy dedopevov WEpa Tw dikalwydrwWV Tou Gpepou 19.7.

O Expio@wri¢ ogetaer var Thpef eptricteunika 6AG TO Acdopéva Kai dev avarrapayet
oUrs yvworotroiel aud ta Sedopéva oe Tpftoug xwpic 1 TpOnyOUpEVA Eyypapn,
cuykaTddeon Tou Mio@wr}. Katd mapéxkAion Twv avwrépw, 0 Expiodwrii¢ éxet
Bikafwya va avarrapayer | va yvwororroiel AcSouéva of tpitoug tou éxouv
CTOKAEIOTIKA «OXEG PE OTOIOSHTroTE THY TAC LupPanKi¢ wepioyxrig Tou
emorpégerai | wapadiderar amd Tov Mic@wr} obppwva HE TOUG Opoug mm¢
LupRaons.

Oka ta l6i6Krqta Aedopéva Ga typodvrat eymateunkd Kal 8a Sev avatrapdyovrat
ovIe yywororroIotvial o Ipiroug amé Tov Ekyicdwr xwplc my Trponyoupevn
Eyypa@n cuyxaté@eon rou Mic@wrf. Kara TrapeKKAion Twv avwrépw, o Expic@wrri¢
éxe1 Sikaiwya va avarrapayer f va ywwororroisi {51dxrnta AeSouéva oe rpirous pe TV
qrapéheuon tévre (5) evdv amd ™m AH~N Tg wapodcag EGpBaons | amd mv
EMOTPOPH OTOIOUdHToTE TyrpaTo¢ mH¢ LupBarKes Tepioxri¢ pévo yia exeiva Ta
[516KtATa Aedopéva Trou avTIoTOIXOGV oTHV EpioXr Tou EMOTpEETAL.

O1 BiaTdée1g tou ApOpou 19.14 Kai 19.15 dev Ga airotpénouv 1 yywotorroinan
Tous ard:

(a) To Mic@wrr mpog tay KuBépynan, TIS éSpag atotaong rou f oMoIaodrToTE
GAANG Sikaiodociag otnv orrofa Aeroupyei Ff] GAAOU THFPATOC, utmpsoiag tf
opydvou Tou epdoov To arratrei.n vopodeoia Hg Ev Adyw SikaloSociag, | POG
avayvwplopéva xpnpatiaripia ata oTrofa diarpaypatedoviat pEtoxé¢ TOU
Miodwrf 4 tv Zuyyeviov Emyerprcety rou, epdcov To arraitel vopobecia F
ol Kavdves TOUg

(8) to. Mic@wrt| mpo¢g Zuyyevil Emixefpnon | wpoc Toug epyoAGBouc A TouG
utepyoAaBoug aurdv i Touc eTrayyeAyatixoti¢ oupBodAoug ToUC, TPG
xenpatomotwrkd pdyuara A aopahionkés eraipeiec, Epdaov Kpivetat eGhoya
avaykaio yia Tous oKoTrouc diefaywyric THV Epyaciv Nerpedaiou,

(y) to MicBwrt} po Kahémiatous uToynplous exdoyEic SikawWpaTWV OUPHETOXAS
oinv wapotoa LUpRaon, Tpo¢ graipeia pe mV oToia o MicBwrri¢ 4
7000

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

omoiadifmore Luyyevrig Emyeiprjon diskdyer Kar rm itioziy Oiarpayparedarcg
ouyyvevan¢ 6 awoppogiioew dia OUOTAHE véag EraipElag TPES 1
SidBeon Toy peroxiKoU TAG KepoAaou, yETa amd wWponyodpevn éyypaon
Ywotorroinon SeKarrevie (15) nuepohoyiaKxw@y nLeptsy Weo¢ Tov Expio8wr},
HE.THY ON Oia KaTovouGZovTat. 14.WEPN. TPES ja oO a, Oq-yivel.n Koivorroinan
Tv Sedopuévuv, urd tov 6po, wordoo, 6 o ExpiaBwri¢ 6a éyet Sixafosxia
apvnoikupiag of Kae tér01a yvwotomdinon omy omoia io Yépo¢ trpG¢ To
owolo mpoteiverar ev “Ady yvwororroijon Bpicketat oe KaASTHOIES
ougntioec ps tov Expic®uri) avapopik& ye 1a: SiKanoporra SieEaywyiig
Epyaouby Merpedaiou oto Kpdirog fh yia Adyous sOvikii¢ aogdheiac,

(6) 10 Mio6wit mpo¢g Ka5e tpito ye tov orrofo o MioBwri¢ éxet KANGEf airdé tov
ExpioQwn{ va.cuvaye tpdypappa evorroinane atppwva ye To Apepo 11°

(2) Tov Ekpo8wrt) mpeg oroiadrore Kpank Apxt, o1Kovo, opyavia}!6
WOGaWMO iou evepyel We. GUBoUAOS rou Anuoaiou 1 erayyeAparice o5p:B0uA0
jou,

(07) Tov Expio@wi] Kat Mio@wi] mpeg rouge GictnrEC Kat TOUC ATroKheioniKotc
Eprreipoyvispoves trou Siopifovrat ouppuver le THY Tapotca LépyRaon.

19.18 Odd 1a AeSouéve Kat |OKATA Acdoyéve Tou ywwoToTaOdvra! oe rpiioug obypuiva

19.19

49.20

2.

HE TiC WapPaypa~ous (B) Ew (aT) tou ApSpou 19.17, Ga yvwaorotraicdvrar uid 6pou
of orator Oa efaopadiZouy Kara to Suvardv bit 1a Acdopéva aura avinperwriZoyrar
aiTé Tov amodékmn TOUS wo EMOTEUTIKG ya 6go Gidotmnpa ia Asdopéva avid
Tapapévouy umd to KaBEaTwE Tw UTOXpEcEwy EUTMOTEUTIKOTATAS Trou opiZovrat
omy Tapotoa.

Osie oO Micduiig odte oO Ekpiobwric Geopetoviar amd Wo uToxpeduec
ELMIOTEVIIKSTNTAG IHG Wapotoas GxXETKa WE oTTOIASH OIE Agdopéva A 1BiOK TATE
Asdopéva ra oTroja civey Sn Hh WpSKEHral va KatTaoTOUV, Snpoding yvwatd xwpi¢
unaTiétara Tou KoIvOrroIodvTOG Mépoug f Ta oTFoia To EUTAEKOpEVO Trapamdvus
Mépog propel va texpnpidicel 611 HON yale ard To Mépog auré ply amd mv
Huepounvia Evapéns loxGog 4 crroKrjenkav am Ipito pépo¢ to omofo elxe ro
Sikafwud va oroKadsipel ia SeSopéva aura.

Kapia Sidtagn tou wapdévroc-Ap@pou 19 Sev UTOXpEwvel 10 MioBwii, Tic Luyyevei¢
TOU Emyeipfigeis, 1oug epyohdBouc ff tous wirepyoAGBou ¢ Toug va yvwaotoTroiodv
texvohoyia emi m¢ oTroiag Exouv SikawWpata BropnXaviKHc 1ioKTAGiag EKTdg EGv H
yywotorroinon aur eivor amapaftam yia my exriyqen Ka mh Af orroiwvérrote
GedoHEvwv Trou TuXév TPOKOTTOUY aTT6 GUTH, UTIO TOV 6pe TaVTOTE On OTrOIGONTrOTE
TETOIS texvoAoyia ET! IHG OTTOLag UTMpXbUV SiKaItspaTa Blopnxavikti¢ Gioxtnolag tou
Yrwororroiital avoKxakdTTerat oroy Exyicdwr Kard tov-7pdiwe auTév Oc mpéme! va
Inpeltar epTioteunki aid tov Expicdwri, yéxpr ro KpowiKd exelvo cnyeio Kara 10
orrolo Oa mde va UTapye! Sikafwia PlopnXavici¢ GioKinolag ew! rA¢ TexvoAoyiacg
aurqg amr To YywaroTroinuy Mépos.

Pia roug akoTOUs Toy ApBpou auToU KaGe avagopg GTov «Micewr|» Sa Gewpelrat dr
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7001

20.1

agopd tov Mig@wii H/Kat Kaee Zuppio6wrd.

APOPO 20

METABIBAEH KAI EKXQPHEH AIKAIQMATON KAI YNOXPEQZEQN

Me inv emipdragy wv Stardgewv m¢ Wapaypa@ou 2 rou ApSpou 4 rou Néyou epi
Ydpoyovavepaxwv Kal GUyPwva YE TIC SiarTdeer¢ Kar 1 SiaSikacia wou wapariSevrat
ony Tapdypago 4 rou Ap8pou 7 Tou tdiou Népou:

(Q O Mosuwiti¢ Sivara va vEraBiPdoel ev OAW | EV pépel, Ta GUpPaTIKG Tov

()

Wy)

Stkaxdpra Kar uwoxpe@oeig of Ave—Gprnro Tpito pévo étrena awd tv
Eyypagn ouvaiveon rou Expio8wr} Kat eyxpion Tow Yroupyou, tv orroia
duvaiveon dev Oa apveital f KaGuotepef aSiKaoAdynta. O Expio@ur}¢ SUvarat
va apvnOel mh ouvaivect} rou epdcov cuvipéXouv ot TepIoTdoei¢ TC
wapaypdgyou 2 Tou dpepou 4, tou N6you trepi YSpoyovavepdkwy if edv o
Ave€apintog Tplrog Sev mWAnpol ra xpiripia Tou avagépovral oro OTN
Tapaypago 18 rou ApSpo 2 rou Nopou epi Y6poyovavepakuv. Kara 1m
XOPHYNEN ME GXEnKiG Ovvaivednc, O ExynoBwri¢ Suvatar va eMBGAEr wUXSyY
Spoug To Mio8wrti Tpokeipévou va Tpoctatedaet te GUppéepovTa TOU,

H mpoavagepéeion ouvaiveon toy Expiodwr anaiteiar eviong Kade popa
WOU otTOIOdr OTE TreGoGT6 Ge Luyyevy Emyeipnon n oioia ed€yxXet, Gueoa 4
éppeoca, to MicOwr wpdxetrat va peTaBiPaciEi, YE WOT TéTOIO WoTE va
wpokahéoel LetaBoAr EAgyxou tou MicQwrt, Kalo Mic8urti¢, Stav aitefrat 1
suvaiveon aul, uToxpcodrar var Trapéxet Errapxeic wANpopopies avaPOpIKG HE
THY ETAIPIKA Sour, 1 HETOYKr] GtvOeon, tov EAcyyo kat tm Siciknon TH¢
emixeipnonc.

Me inv emi@vaaey twv Siatégewy th¢ Tapaypapou 2 tou Apdpou 4 rou Népou
wep! YSpoyovavepdkwv Kai cUpowva ye Tic Sarde Kal ry SiadKacia tou
opiZerat atnv tapdypapo 5 rou Gpepou 7 rou idiou Néyou, 0 Mioduri¢
Sikaiottat Gorepa and Tponyodpevn Eyypaon cuvaivesn tou Expic@urh Kat
Eyxpton tou Yiroupyod, va pEetaRiBdoel, ev dAw fh ev HEpEl, ta SikaiWpara Kal
Tig UTTOXpEddoEI¢ TOU SuvGpE! Ing LUpPaons oe Luyyeve Emxefpnon, uité Tov
6p0 Or o MicOwri¢ 6a mapapeiver Evavir TOU ExpioOutr amd KOIVOU Kai EIC
OASKANPOV UTTEGOUVAG pO! LE. T]V aTrOKTw&oa Luyyeve) Enxeipnon, yia thv
qpnsn. 6Awv Twv uTToxpewoewv Suvdper tag LGpuPaon¢. H Tapoxi] tS
ouvaiveons auric propel va jin S08! pvov emi 1 PACE! tng Wapaypagou 2
tou dp@pou. 4 rou Néyou trepi YSpoyovavepdékwv A edv n Luyyeviic
Emryeipqon Sev wAnpof ta Kpitipia trou avayépovtai atyv Tapdypapo 18 TOU
Ap@pou 2 Tou Népou tTrepi YSpoyovavepakwy. 4

KaGe Lupploburric Ga éXel to Sikaiwya vo pEiapiBACEs OAGKANPO FH LEPOS TWV

ouLBauKdy Trou Sikalwydrwv Kai UTTOXREdCEW Suvdyer mg LoyBacn¢g ve
owodrmore GAAO Luppo@wrA KaTd TAY xpovIKA OTyER TIC ueTaBipacns,
Karom éyypagns guvaiveong Tou Expicdwn{ Kai éyKpiang aid rov Yroupy.
7002

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

20.3

20.4.

24.4

21.2

Odee of pErapiPdcerc: diKau ls WV KA uiroxpevioewy ord TO Mice, Suvdyer m6
C ZbupaonC Ow ditéKrodv JOXGsEvavT. TOU. | Exio6darh ‘and “Tv NHEpop Via
Koiorrofjonc Ge -auTOV EMIKUPWHEVWV avinypdgwy Twy PGEEWY pETABIBaon¢
orolodryrore GAAO Eyypago eTapiPacnc. Edv wie TErOIG uerapiBaon AdpBdve: xopa
Kara thy didpkera tou Lradiow Epeuvav™ iq Kara iv Eidikh faparaon Eradiou
Vs Tepinttwan),, i Eyyunnky Emgnohn Tou Ap®pau 3 3.7, 61rW¢ piltvetat
Kare Kaipouc, Trapapével o€ 10X0, deqpeuTier kal exIEMEOTA, ava Trace onypy 4
avrikasiorara Kara tepitwon (Edv amattngei).

Aev enupénerdt 4 wero ral) qrpdawirou rou. EyroAobdxou yalpic mv
Tponyotuevn Eyyoagn uvaivesn tou Expioowrf, iy omoia o teAguraiog dev Oa
Apvetrat..tiapd.,u6vo, yi “AbYOUS. TOU avayovTE oTIG OIKOVOUIKES KOI TeXVIKES
Rave rec Tou"

OTeivO[EVOU Eviokodoyot Use

op oTOV aiieuth» 84 Gewpefra du

APOPO 21
MAPABAEZEIE, EXNTOLH TOY MIZOQTH

Ev o Miotwrin¢ H/kal LuppicOwnj¢ tapafidest oTOdSAToTE EK TW UTTOXpEdoEY
Tou Suvaper mo XUpBaong; 0 Expwio@wr\¢ Sivarar va KeivoTroirjoer Eyypagn
yvwotorroinon ing ev Adyw TapaRiaang aio Mio@wrt evréc €& (6) Mav and thv
AUEpOpNVia-KaTa mv OTTOia EAaRe yvwon mG Ev Aéyw TapaBiaan¢ Kal, arnvev Adyw
YwwoToTOMAN, vrroxpeotrar va KaAE 10 MicOwrr va omroKaraorfser iy Tapapiacn
Kal va pO UAGEE! | aiTOTHoE! TOV ExuicOwr| amd Ka6e ruxdv amr@Aia Ff Sui
Tou TPOKAHONKE arrd auirv. Edv 0 Mio8wiij¢ Gev awoxaraorjoe TV TapaBiacn i
av Gev enireuxGel giAiKd¢ Siakavovicpds pETAEG TwV Mepiwov (EKaoTo evidg Twv
errdueviwy eveviivra (0) ApepoAoyidKwy NuEpwy aTrd THY NLEPOLAVic: KoIvOTrOinaNS
TAS WwotoTo!VONS),; O EKyio@Wit¢ Sivatar va Karayyeider NV TapOtCR LopRaoy pe
TIEpaITépw YWOTOTTOINGN ato Micdwri}.

© ExpioOwrtij¢ cuvouodoys! én dev Ga-aokraet 10 SiKkaiwya tou va-KNpUEE! 10
Micéwr} éxriwro twv dixawpdrwv row Kara mv Tapotca: LbpBaon wou tou
wapéxerar ex*iou Nopou tepi YSpoyovavepdxwv ong Tepimimaeis Tou Ap@pau 10
wrap. 8 Kai 9'Tou Néyou trepi YSpoyovavepdkwv, Tapa éve edv:

(@) 0 Expic8wriicg ye Eyypagn yvHororroinon TOG To Mic@wri}, Exel EvNHEPwOE!,
evevivta (90) TouAdxiotov nepodoyiakés npépes vwpitepa, yia TAY Pdr
Tou va Tov Knpii€er éxmtwro, exGéravrag Aerropepws Toug AdyouG TNC
OKOTTOU PENS EKTTTWONC,

(B) 0 Exyiodwrrc, oT] ywortorrdinon, éxe1 opie: npepoynvia tou améxe
TOVAGYIOTOV FpIdvia (30) nUEPoAOYiaKkEs NHEpES aTTS In YwwWOTOTFOINGN aTré THY
omroia (nuepoLgvia) o MioBwrii¢ 8a SixcaiodTa! va uTPOBGAc! ciov Expioowir
oroiodrrote Girapa emiOupel va AGE uTFdyq Tou Oo TeAEUTaloc,
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7003

21.3

21.4

245

22.4

(Y) 0 EkpiobuiTic, a1] ywwororroinon, exe! opioe wEepiodo touddy:orov e€fjvta (60)
Hyepohoyiaxwy Hyepiv, yia mv amokardoraon Kai Gpon rou Adyou
EKTIIOONS,

©) o Exproduriig éxer AGBet uT6yn:

@  owowbrjrore Cqtyya uTTOBANSel oF aurdv airé to Mio8wTh Odpewva jE
10 ApGpo 21.2(B), Kar

(ii) oworadrfmore evépyeia otny omoia éxer TrpoBel o MioOwri¢ yier‘va
OTrOKATAOTHGE! Kal Va Gpet ro Aéyo ExTTwWONS.

Mera my urroypagr ng Tapotoas EvpBaons, o MicBwric A/ Kat Kae Zupodwric
Sev propel va 1e8si U6 tov dyiego 4 Eupeco édeyxo EEvou KpGrouc ro Ooi Sev eivar
kpdrog peAog 1n¢ Eupwraixric Evwong, 4 umd tov Gueco ff Eypeco EAcyyo toAity
réToiou Kpdrous Kwpic Inv mponyodwevn Eykpion rou YwoupyiKod LupRoudiou
aUppwva YE tig Sicrd€er¢ Kat 1h Siadikacia wou opiZovrat oto Gpepo 4, Tap. 3, rou
Népou wept YopoyovavepdKwy. Kard Tapéxkhon omré otolddiore Sidragy r0u
wapdvtog Ap®pou 21, tuxdv TrapaPacn rwv Giardfewv tou mapévrog ApOpou 21,3
6a Exel we uuvéneia my Exirtwon TaUug¢ MigSwr] ard dA ia OKandc Tou Tou
amoppéouv amd Mm ZpPRacy KardmW oyErK¢ amégaong rou YroupyKod
LupRoudiou,

KaGe Sagopa verafd rou ExpioSwr Kai rou Micdwir} we pos Thy EWeAEUGN A Ox
oTroiousifrore yeyovér0¢ tou, OUppwva pe vo ApSpo 21.2 ba wapeixe tov
Expio8wr 10 Sikafwpa va KnpUger to MisGwr éxrrw70 Tuy SiKaiwydtuV TOU
OULPWVA HE THY Wapdypago 8 if, avdAoya Ye mV Tephrrwon, TV Tapaypapo 9 Tou
Ap§pou 10 tou Népou wepi YSpayovavOpakwv, Ga wpérel va emiAGErat Ee Siartyoia
obuusva pe TO ADGpo 23.

Ze vepirrwon Karayyedicg tHG. Wapotoag EupBauons awd ov Exyicdwry,
Tepparera Gueoa n 1oxd¢ SAWV Twv TEpatépw SiKaKWEGrWY Ka) UTrOXpEdoEwy
Kd@e Mépouc ye TI¢ CKdAOUGES EEaIpECEIC:

(a) ng Srardgeig «twv §=Apopwv 1.4, 3.4, 63, 83 gwo Kat 88
(oupmepthapBavopévou), 9.1, 9.2, 12.1, 15.4, 19.15 éwo Kat 49.24
(GuprrepiapBavopévou), 20.1 (8), 23.1 Ewe Kal 23.8 (cupTEepiAayBavouévou)
23.10, 28, 30 kai 34 Tapapévouv oe 10x Kar peTd Inv Karayyedia, Kat

(8) Karayyedia Sev evnpedZer 1a Sixondpara tou éxei Gepehidoe Kade Mépog
Kara (nv nuepounvia Katayyshiag.

AP@PO 22
A®EPETFYOTHTA TOY MIZOQTH

Le wepintwon mou Kara 1H StdpKeia thc wapodcag LdpBaons:
7004 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

(8B) 0 MicQwriii¢ mpofei ae exywpqen wpog 6pEAOC TV THGTOTEV TOU onuaviKkad
glaxdy TOU GTOIXsiwy' Hh av opicbEl TUVOKOG | AVayKAOTIKOG

Tov ‘MioOuTH TPO 1pIavia (30) Epyctiwy Hpepov, va. oNAWOEL. OT! 0. Mia6usii¢
exTArTel THY SiKaiwparwv Tou UTT6 TV Trapotica ShuBaon Kat ou n wapodoa
S0pBuon AGeErat i

22.2 Av aio ipOowiro oioVEFTOTE LuppOOwit] GuvIpéger Kcroto amd 14 yeyovGra Tou
TEpIYpaPoviat OTHV Tapaypago 22.1, o Micéwriic dev 6a eknitrel Tw Sikaiwpdatwy
Tou WO THV TapOKo LWBaON GAAG KAGE LuppoBWr¢ GE GXEIN pie TOY OTO!O Exel
evéA@er TéTeIo yeyovdc Ga Exel Thy, UTOXpéWIGN, av auIs awaNNGsi ard tov
Exyio9wr, va EKXUIPTCEI A ver perapipdoe! GEA TO TOOOTTS OULETOXIC TOU OTN
LUpPaon atoug vidAouTOUG Fupicowréc, QVGAGYIKG TrPCG Ta TrocoaTa ToUG Kal Ta
evorroyeivavia HEpy Oa AGBouv ra OMAN TOU EkxwPNGévtog WooOGTON Kar Oa
evddvoviar amré KoIvod Kal €1¢ OAOKANPOV yicl TIC avIfaTOIXES UTrOXPEDOEIS.

APOPO 23
AIEYGETHEH ANOKAEIETIKOY EMMEIPOTNQMONA KAI EMAYZH AIADOPON

23.1 Onou otnv wapodoa LbpBaon opera Gtr oTroiadr nore Siapopa yETags Twv Mepwv
A peiagd rou Expio@urq Kat KaBe Evyproowr i omroibfiTroTe Gouvapia | arotuxia
€k fiépoug fv Mepiv “t ‘Ueraéd tou Exuoswn{ Kar Kae “ZoypcOw1 va
cULpwvToUV CE OXéON HE OTTLOSIToTE CYA (Nn «Ara~popty), 64 WapanépTrErat
yia SteusetHoN G€ ATIOKAEIOTIKG Epeipoyvaipove, 1oyGouv Ta akdAouea, exTd¢ av Ta
Mépn A 0 ExproOwrt¢ Kar Ka8€ ZuLLICOWI}G oULPwvrcoUV SIApopETIKG:

(a) O AroxhelouKds Epreipoyvovag emiAéyetal até Tov Expiodur oGp@wva
ye 1a Apepa 2.1 Kar 2.2 rou'Mposdpixod Aiardyparoc evréc Bexarrévie (15)
NUEPOACYIAXwY NHEp@V (q «flepfoSog EmAoyrgy) airé my uTTOBoAr
éyypagns Yvwororroinans and Mépog («o Artavn) mpo¢g to aMAo Mépcc («a
ArrodéktNS») TS TPSBEGHS TOU Va-TropaMépwEer Arapopa yia dievGEron oe
Avoxheronké Eurreipoyv®ueva Kal ginv otroia wporeivel tov AtroKAgiorixé
Epneipoyv@pova. :

(8) Me my emiAoyr) tou Atrokheronikod EpTreipoyvunuova otipgwva HE TIC WE vw
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7005

”)

©)

©

Siarageic rou wapdviag ApOpou, o ExpioGwitg UTOXpEodial va YwworToTTOIcE
apéows grov AtrokAeioTikd Eprreipoyvmpova On emid€xOnxe atrd ta Mépn Kat
va tou Cqticel va SnAwoel edv emBupel Kat Sdvata va arrodexdei sf Gxt TO
Siopioys rou evidg wévre (5) nMepodoyiaxwvy npepwav (alepiodog
Arrodoxii¢n). Liny wepintwon wou o ArroxAcioriKd¢. Epmeipoyvaovac autdc
efte dey eriBupei cite aduvarel va arodexGel to Sopioys rou ff Sev atrodeyOei

_ Gutév evtég mg CMepiddou = ArroSoxtig¢_ «= (9 KATTOKAEIGHEVOG
Eprreipoyv@povagn), Tote 0 ExyicOwr¢ emAéyer evoAAaKtikd AToKAsionKo
Eytrepoyvpova evrdg évte (5) nuEpoAoyiaKwv quepdv aid mm Ag mS
Nepidd5ou Arrodoyic.

Fpoxeévou va GeuGernbef  Aiapopa and tov AroKAeotKd
EpmeipoyvGpova, KdGe Mépoc vrroxpeotiat va umoBdhet oe autév EvTOG
ipidvia (30) nyepodoyiakiiy qyepiv («Mepiodog YrroBoArc») ard thv
airodoxy Tou diopioHoU rou Airoxhionkod Epmtetpoyvapova mpo¢ apgdrepa
ia Mépn:

(i) TEPrypAgH Ing Alawapde,
(i) ShAwaR mA¢ BéaNg Tou, Kar
(iii) Kae éyypaypo TOU UTTOCTApICE! H/Kal SikaioAoyet m Géon Tou.

O AmokhcioniK6¢ Eptreipoyv@povag Sivarar, Kara inv atrdAuT SiakpuiKl, rou
euxéped, vo AdBel UTPd YA TOU OTTOIGd {Tore CUpTTARPwWLATIKH TANPOGOPia TOU
uTroBdAAErat até Kae Mépoc H/Kal oTro!aSrrroTe GAAa BiadikaoTiKd Gépara, 1a
owoia dev pyqpovedovrat pntti¢ avo tapdév.

Ol Spor avapopdc Bde! twv otroiwy o Atoxkcionxdg Epteipoyvmpovac
Emyeipel va SlEUeETAGE! [Ia Alagopa GULPavobvrat amd KoIVes amd ra Mépq.
Ta kpirfipia Suvdper tw oTroiwy o AiroKAEioriKéc Epreipoyvipiwy KaraAnye
oTHV aTdPaGl Tou EyTiTToUv avoTApa GTO TrAGiaIo THv épwv avapapdac, UTTO
TAY mpotmdédcon Gu oe Tepimwon UA eEMiteusng oUPPUWviac . Tw
LupPahropévwv Mepiv w¢ mpo¢g toug époug avagopdc, o AmokAsionké¢
Epmreipoyvapovacg uroxpecdrat va s€eidoe! toug dépoug avagopdac tou
mpoteivet ExaoTo Mépog Kal va arroganile; 0 idiog (ané~aon ny oTraia Efvat
Seopeurix Evavir rw EupBaddouévwv Mepdv). O ArroKheroTiKO¢
Eprreipoyvpovac atropasitet eyypaows Kat etdotrori ta MEpn oYErIKG pe THY
amréqaor} 10u.

Me iv efaipeon twv Tepmi@cewy amding i Wpddnhou o@dAyatoc, 1
amrépaon tou Atoxhziorixod Ejnreipoyvpova evar opiatiki} Kat SeoueuTiKr}
évavil Twy LuuBaAAopévwwy Mepwdv Kar AapPdverat evtég rpidvia (30)
Hyiepodoyiaxwv Hpepav YeTa ty AWEN ing Nepiddou YroBoAjc. H atrégaon
Tou AtroxhelotikoG Epmeipoyvwpova Stvaral va raparrezgbef of Siaitncia
péow Tpocguys emf vopKod Kar 6x emi ampayyanKOG. Zntiyaroc.
Exxpepatons m¢ Exdoon¢ arégaane eni tag Siagopdc aré tov AtroxAgioTikd
Epreipoyvm@pova, n LdpPaon dev avaoréAderar Kat o Mic@wirig Exet to
7006 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

OiKaiwLaskaETYUTOXpéwor).va;cuvexioet ETI: EKTEMEON STW Ep YAOWV.. 1FOU
TPOBAETE! 7 Z0 Ban,

To Wcipdv APBpo Ewa
“KIB: “Cave va
Eutreipoywwpovacg.

a)

(n) Ta eons avo) ANH, Tou Air KeiGucod Eymeowdovoc “eTiPapivouv
lwOTo0d TOV Expo rh Kal ¥O MiG@W TI. KAGE Mépo¢ Ba ETIBapiVErcH He-ta
iKa ToUsEEOSa yrovmnVarposroiydoia: tou UAiKOG Kai iG Tg Tapouatdceig tou
Gtov AroxAcionké Epmreipoyv@pova,

(6) Kae Mépog umoxpeodrat va Evepyel evAoyc, kal va CuvepydZeTat KAAOTTIOTE ya
Tay wWAApN eappoyr OAwy Tw diatdgewv rou wapdvtog ApSpou Kar dev: 8a
TpoBalver oe oToadjmore WpdEy WOU Ga popoGce va buoxepavel 1: va
TrapEepTrodicel tov ArroKAcronik6:EpTreipoyvwplova va KaTaAN get ce crrd~aon.

@ = =mnv Tre piirrwiéin Tou 0 Exyio@wti\¢ aduvatei va biopice: AmoKAsiotiKé
Eptreipoyvapova (if, Kata —tepfriwon, aviikatactdtn == AtroKAeionikod
Eptreipoyvispova) evidg mg. TmpoBherrépevng ard 10 tapov Apbpo
Trposeopiac, réTe'0 MicBwri}¢ Sikciodrat. va Tapartépper 1 oXeTIK Siagopa,
AUPIOBATHON, Hataimon.ce ae POUL PWVEE HE TG AKOAOUDEG-BiaTaéeIg TOU
Trapovto¢-ApSpou:

23.2 Oroiadrfrrore Siagopa, aypIoBy f ofl emaimon.evetpera, ms, foe ox€on ye Inv
Trapotca FUpBaon, | omoiddhrrote Tapdpaon, karayyeAia ff axupérnta mg Z6uBaon¢
ff peTags Twv Mepwy, kat n ovrofa:

(@) Sev raparéptrera orgy Kpion tou ATroKAcioTIKOU Eutteipoyvpova Katd to
Ap8po 23.1, ff

(8) éxel saparreppeei otov AtrokAeiotiKé Eptreipoyv®pova, tou orrofou A
amdgaon exkadeiral emi vouIKOG CyTHYATOG,

(y) omy. wEpiitrwon tou o Expio8wri¢ Sev éxsr diopics: ArroKAsiomKé
Eureipoyvwuova (ij, Kate “epirrwion, avikaraorarn, AtroKAgioT1k6
Epreipoyvispova) “ evté¢ tng) TpoBAewdyevng ard to Tapdv Apepo
TpoGeopiac,

Od emAUETE OpIgiKe ye Siaitqoia,
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7007

23.3

23.6

23.7

23.8

23.10

24.4

24.2

24.3

Ng Ora HieEaywyrg Ag Siaimjoiac opiferat n ACrva, EAAdSa.

O apieysg Ww Sandy opizerat Ge rpEIG, SiopiCovral cUuPUA PE TiC SiaTéEEIG TNS
Trapaypapoy 13 tou Apepou 10 rou Nopou trepi YSpoyovavepdkwy.

H Siaimoia biefayerar oGtpwva pe roug Kavévec Aiatinofag tou AreOvodc Eprropikod
EmipeAninpiou (Omw¢ exdctore 10xXYouv) otov Babys Tou o1 ev A6yW Kavévec Sev
OUyKpOtovIa HE Fig diaTdgeIg mG MapodGag LGyPaans f/Kar mc EAARVIKI}C
Nopoéeciac. Le nepittrwon ovyxpouane réroiou eiSouc, uTepioxdouv o1 Siatdéeig IC
qrapotioas ZtiyBaons Kal rou EAAqviKod Sikafou,

H yAtaca die€aywyr¢ ing Siang Siadicaciac eivar q eAAqvixiy, ExT6¢ Edv ra Mépn
cup Pwvijgouy Siagoperika,

H andpacn tng wAsiounpiag tw dianntwv eival opioTIKA Kat SeopeuTK yict ta MEpn,
n Se oxeTikA StatinriKh atrégaon eivat opiomKA Kal Seopeuriki. Amé@acn yt 1)
diKaotKk§ avayvwpion f, Kata Wepitriwoy, mv exrédeon mC diatnnKrS aT6aoNs,
Hiropel va exdo0el ard orroioSATrore SixagTHipio.

Mia 600 Sidompa Gapxel ovoiadirote SiarquKh Siadiacia, avacréMoviai oF
Tposeapies wou ridevien pos wKavorroinon amd ra Mépn ff exeives o1 cUpPatiKés
uTroxpewdaeig SuvGuer tg wapotoag EGpPaan¢ ot owoies croTeAoUV 10 aytIKEipEvo
ing Ev Adyw Siainciac, yia tepiodo fan pe mv iepiodo. m¢ Siairnaiac,

Exkpeyobons m¢ emiAuong mn¢ diapopds ané roug Srannyréc, Sev avacréAderal
trapodoa Z6uBaan Kar o Mioewri¢ éxel To SiKaiwya Kat Inv uUToXpéWon va auVvEXicE!
nV ExTéeon Tw Epyaoiwy Tou WHOBAETE! A LUpBoon, ektdg av o1 ev Adyw Epyacies
CATTOTEAQUY TO GUYKEKPIHEVO AVTIKEMJEVO TG Sapopac .

Tia roug oKoi@obs tou twapévrog ApSpou SieuKpiiZeral ou oTroiadrrote Siapopa
Hera€d rou Expic6wry Kai omroioubrfwore LuppioOurh, obpowva ue INV Trapotoa
X6yBaon 6a Gewpeita wavrore Sagopa yEeraes rou. Exproswri} Kat rou Mio@wrh} Kat
oTolddiTrore Wapato) réroiag Siagopd¢ atov ATroKAgionkd Epyteipoyv@pova tf
ge Siatrjoia abppwva HE To Tapév Apépo Ga SewpEitar mavroTe Tapatoptrey
Siapopac peTags tov Expio@ure] Kat toy Mio8wri}.

APOPO 24
EKTEAEEH THE EYMBAZHE - XPONOE

Ta Mépn KatapdAkouv KdGe Suvary mpooTdGera yi THY EKTTAPWOR 40U GKOTIO TNS
LopuBaans. 7

Ta Mépn ogetAouv va cuvepydCovral appoyiKd Kat pe WvEspC KOA rioing pe oxoTré
my €yKalpn Kal arroteAgoparik, EiteugA TwV oKoTTv mG E6pBaonés, mewviac
THaTG rc Siara€eic Hg.

O xpévac Eival ovaidoug onuagiag yia toug oKoTroUs IHS TapoGas LépPaons.
7008

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

25.4

+ Me, TY: ET,

APQPO 25 oad

EPTOAABOI, YNEPTONABOT, {IPOZAMIKO KAI EKTIAIAEYSH

Er). Tw, akdhoudwy diardfewv-Tov tapdvT0s-ApspoU,. 0. Miosutri¢
SiKaiouial.va xenoiworroiet EpyoAdBous KGL auToiuTTEpyOAGBoUG. yia-THV-EKTEAEON THE
Owitic. UITOXPEOUTAVa.VITORGAe! CToy.EkyioSwrh.avitypaga Kae
ivAIyE, ff, TOuG, ePYOAGBOUG, (OULATEPAGHBavONEVWVettov; LUyyEVDv
~ TO"BaoRS tou

+O, Mig@eris UTTOXPEOUTA! ve, Cro de THY. Teonyobpeyn, -Eyypagn, cuvaiveon., rou

Expic8or| arpy the odvayn omrolacdrirore-oUpBaon¢ yia~-thy. Tdpoxayaduv Kat
UZEKTOC CITONG TEDITIWGEIG OTTO U::

isn @ oyendouev a aeipes " uBdoEwv)
¢ Aiyotépec arr TevTaKOoIEG XINGBEG EuNS

(€500.000),

(8) Kara to Z1adi0 Experddrevone, j ouLBaon (4 oxenZopeves veipéc oupBdoewv)
avapéverai” va mrepiAapBaver Sairdves Mydtepeg amd eva exatoppipio
Trevraxdaneg xidicibeg eupw (1.590.000).

Zany wepitrwoy trou o Exwicdwrii¢ Sev Exel SwoEI 1 Guvaiveor| tou evrd¢ SeKxamévre
(15) Hpepodoyrakday Hyepiy card inv nuepounvia uTTOBOArS, 1 EV Ady OUvaiveon
Bewpsirar Om Eyer Soe. O ExpioOurtig dikaredrar va apvasel thy Guvatvecn Tou
{ldvov egdgov Sdvaia va TapoUCIdcE! eWapKwd¢ ToUAdXIoTOV Eva aaTd foUG
qrapakdtw Adyous:

|. To oupBarixé ripnua diagéper cquavixd and Tap6poleg cupPaoEIS

Ii, To avricupPadopevo pépoc dev Siadére! Texvikh cptreipia va ekteAgoel TIC
UTIOXPEDOEIC TOV, i]

(IL -H okovopiKi KatdoTaon, rou avricupBahAdpEvou HEpoUG cUPPwWVa-pE TIC MO
wpocpares diaGEoIpEG . o1KovOpIKEs §— KaTGOTAEIC amodeixviouv 61
kaSiotarat averrapKés Va EKTEAECE! TIC UTTOXPEWGEIC TOU ini

Ol avwrépw SiardEeig tou Tapdvi0g Apspou 28.2-dev epappdZovral aTo HéTpo Trou
Qc. TrapEpTrddav to MoOwr} awd rm Aryin Kae arrapafinrou Kal KatdAAnAou pétpou
yl Thy Tpcotaaia ing Zwijc, tg vyeiac, 10 TEpIPAAAoVTOS Kat TNS qepiouoiag ce
Tepirrwon ékTaKtng avdyKng (GupTEpAayBavopévng exterapévng “Tupkaylds,
éxpnéng, Siapporis Yépoyovavapdkwv ff SodiopOopdc, TEPIGTATIKMV Trou
TEpiAapPévouy dvaro Ff GoBapr TwhatiKK BABB epyaTopévwy, EpyoAgBwv Ff
Tpltwy, tf GoBapr Gapia wepiouoiac, arrepyniv Kar e€eyépoewy, f] exxévwons Tou
TPCOWTIKON).

Kara tapéxkiion tov diaTdgewy Tou Apspou 2! © Micdurj¢, ava wdoa onypry

era THY Hpepopnvic Evaptng loxtoc, 6a péne: va uTroBGMel arov Ekpwc8wri 11
xareuBuviipies ypappéc Ket SiadiKagiés Tou Sérouy ty éyKpian wou cararreftar

EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7009

25.3

26.41

26.2

26.3

TIpOKEILEVOU o MicOwrrf¢ va CUVaITE! CULRdoEIG TPOTGEas ayARdV Kc UTTHPECIOV
yia Epyaates Merpedaiou,

O Mobwri¢, 01 EpyoAGBor kat TuX6v UTTEpyOAGBol autod, Sixaiodviat va aTracxoAoUV
ahdodard tposwmKxd omnv EAAGSa ya Hg Epyacies Metpskaiou. O Miabusri¢
umoxpeostal (Kal pepvd Wore Kai of UTTEpYOAGBo! Tou aUTdG aTracXoAE va
CULPOPPHVovIal GYETIKG) Va, TpONPa Gedvrw< Kat tPoHKévrwe uTTNpEcies, UAIKG,
e€oTAGy6, ayakWolpa Kat Aonrd aya8a wou irpoépxoyrat a6 mv EAAdSa Kal Tov
EOX, epdoov n ny, 9 WoIdtHIa, o Xp6vog Tapadoon¢ Kay ot Aortrof 6por auTeDy Efvar
GUYKPITIOl PE TOUS 6poUG Trou TPCT HEpOVTAl HiEBvidc,

Yr) THY ETTIQUADEN Tov mpodwosésewy Kai TW aTTaITI{Gewy TAg Mapaypdyou F TOU
Ap8pou 6 tou Néjlou trepi YSpoyovavOpakwy, o ExpiOwn{¢ Ga uTrooTHpIZel AEG TG
uTOBANGEfoES até Yo Micéwrt} amioeic evwtiov twy apuddiwv apxwy yia my
an6ktnjon adelWv Eidddou, Tapapoviic, KUKAO@opiag Kal Epydciag oTnV EAAdSa yi
To aGvoAo rou addodorrod TMpoowMKksU Tou avagéperal ornv Tponyotpevn
Tapaypago, Kabw¢ Kat yid To HEAN TwWV OlKOyEVEIWV TOUG, EKTO¢ AV GuVTpEXoUV Adyo!
EOVIKIIC ff GNdaIa¢ ao~aAEiag Kat TAENG.

O MiaOwiii¢ urroxpeorat KaGE E10 va ExTralBevel ong eykCaoTdoEIC TOU nyesaTré
TEXVIKO KG! ETOINLOVIKS TPCCWITIKO GE aPIO"S Kat yia TétoIG XpovIKa Siaorrparc
Tou 8a Ka8opiototv pe Arépaoq rou Yroupyot Kata uc Siaté€eig Tou ApSpou 6,
tap. 10, tou Néyou tepf YSpoyovavOpdxwv. Ta oxenkd €€0da extraidevong tou
emiBapbvouv 10 MioBwrij Sev Sdvaviai va uTrepfaivouv ta cuPWyNBévra ECo5a TWV
UToxpemoewy extraidevong Tou Mic®wrri, dmw>¢ opiZoviai oto Ap8po 15.3 in¢
Tapadoag LyPaonc.

APOPO 26
ANQTEPA BIA

Aduvayia f Kaductépnon tou ExpicOwr| 1 tov Mis@wr otnv exwAipwon
oTOaGbiftrore OULPaTIKHG UTOXPEWONS Sev GewpEfal WapdBaoy INS LUpPaan¢ Kai
Sev yewd Kavéva SiKaiwya i agiwon Kor tou GAAoU ZuyBaAAoyévau Mépous
epsgov H aduvapia f KaBvoTépHON ogElherai Ge Avwrtépa Bia ff ce auvéreies Trou
anoppéouv amé aur.

«Avwtépa Bio» onpafver oroiodifmore yeyoveg ou Sev urdkeirai orov etAoyo
édeyXo 10U Mépoug trou emKaAgirar 611 emnpecoOnke awd to yeyovéc auré Kai 10
omoio Sev TPOKAMENKE a6 fH ato omoio Sev ouvételve auté To Mépoc xal
TepihapBdvet, evoeiKtikd GAAG 6X1 WeplopiotiKG, Beopqvies, EMSnpies, cElouowc,
Trupkayiéc, mANL pec, expriéeic, amepyies, avramepyiec, moAéyoug Kar KatdoTaon

* rohétiou, emravacrdoeic, Kovwvikég avatapaxéc, efeyépoelc, o1doels Kal TAGES HS

Kupépvnons m¢ EdAdac Fh OOIAGGrfTroTe aAAOdamTig KUBEpvnoNs. H Avwrépa Bia
Sev SikaroAoye! inv Tapahenpyn KatTaBoAr¢ oTroioUdrTote OpEAdpEVoU KaTa THY
Trapoton Trogot Kat EAAEIW KeEpahaiwy Sev cuvIcTa Avwrépa Bia.

Edv, wo atroréAcopa yeyovdto¢ Avwiépac Biag, site o Exjiodwitri¢ cite 0 Mic@wiis
TapeptradiZera omy extékcon Tw UTOXpEWaEwv ioU | OINV GoKNON TwWV
7010

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

26.4

26.5

26.6

27.2

Sikaiwpatwy Tou. Suvaper mg Wwapovaagy LopPaSNE\n eKvEACOn’ orfdiaodijrore
uTroxpéwdyge tf N~ Goknony ontciouditrore -dikaidpatds Guvauer ihG~ Hapotoag
XUpBaon¢ ea ava TeAAeTaKatt To Erpo KaTaTO*OITOIO 1O°OXETIKO: MEGoc Siyerar
amr 10 ev: HOY yeyovdgrAvarépac Bia: Kar KOT 76 oder WOU GUTS Bicipket, KB

2E TEPfTTWON Averfpa Bias} 16-MEpogsroOirofo WapELirdZerar-oTHV-eKiéAEcn THV

OT Gdknon Tw

UmOXpewoedy s Tous GuVduED<rNgx TMapONEdE “TU PAG TS:
SixawwpyGTwv Tou Suveyer mg wapodcac LOUBAGHE OTOKPESTIAIVa” WwuotoTror
apéows mm pian tag Avwrépag Biag xa tav TmOaye SidpKeia TIg GTO étepo Mépoc,

Edy, ouveneia ysyovdrog Avwrépag Blac, avactakoiiv’ot Epyasieg Merpedaiou t/Kar
GAG oupBarika Sikaxdpora Kal cuLPanKés urroxpEediGEig: SOVEqIEr Tile Tapodoag yia
Gidotpa HeyaAGTEpo TWV dddEKa (12) Mnveo, Ta Mépn ai VIUQVTaL YI vol
ULI TOOUV fx THY KaTayyenia 7 ms mrapouc a¢ LUpBacns.
LE Tephrrwor} eiteuery “oupiees ered § jw Mepav EVISG TrepiC ou SMBEeKa
(42) “Mavibv “Gird “thy nuepounvia mrapehevon¢ mH trpoavaipe pOEiGaG trepiddou
SwWSexa’ (12) Mave, o ExjucbuTh¢ FO “Mic6MTC Sivatar vd EMdWoE! oTo ETEpO
Mépog ywwctorrdinar KatieayyeAlcic Ng Wapodoag LGpBacne, 4 o1roia iGErai Ge sys
€€t (6) Mijvec peta my nyepounvia ewidoar¢ WG.

Ta Mépn oupgwvotv eidikorepa 611 o€ TEPiTTwWoN TOU, OUVETrEfa SikaouKis Satayr¢
| orroldrrote Sikaonki¢ ardgacng cmoKAEIoTKG KOI [dvo cE oxéon ye
LuyKaradeon, Sicikorrotv ‘or Epyaoiec Merpedatou, To yeyovég auré @a onrotedct
yeyovds Avuitépag Biag Kat of SiaTdeig Tou trapévres ApOpou 26 Ba eapydgoviai
avdakoya, ve THY Efaipean iG SwEeKGunvAC YooviKns TrepIdSou Trou avanpéperat Gro
Apepo 26.5 q orroia Ga emrexteivercu O€ XpOvIKH] TEpfodo Eikoo1 Tegodpwy (24) pnw.

APOPO 27
ANAETONH TOY ETAAIOY EPEYNON

Ze wepitrTwon Tou OTroIaOHTOTE KPOVIKH OTIYpA KATA 10 E1G510 Epeuvwv o Mic8wrti¢
emdupel va Siegdye! Spaoimpidmy7a arrapaltnm yia tov extékcon rw Epyaowy
Mertpedatoy kay tv Trpnon rou Erjo1ou Npoypdyyiarog Epyaousy AVAGOPIKG HE TO
oroio cmransitar ZuyxaTdBeon, Tore N oxen Andvinon Tpémel va exdiderar evr6c
WS WpoPAerrdpevng Kard mv soappootéd Noyo@Ecia Tposeopiac fi, oe TEpTTwoN
Tou n Noyoseofa Sev mpoPhéwer oXenkr Tpodeopia, Evrd¢ TNS TrPOBECHIAs Trou
TpOBAETIE: TO ApBpO 4 TOU Néyou 2690/199$ (KwOiKag AroiknriKi}¢ Aradikaciag wn
cMpoprerépevy MpoSeopiay). Me my emevAragn twv diardfewy twv Apepwv 27.8
. ONY wephitwon wou n Andvinon dev exGoGef evrd¢ mg MpoPAemOpevng
Npo8eopiac, Tre o MicBwri¢ éxer Sikalwua, ye TAY Tapékeuon Inc ev Adyw
Tpoteopiag, va Kotvorroijasi éyypagn yvwotoroinen arov  Expic@crr
EVNLEPWVOVTAG Stl F MpoPAcirépyevn Mposcapia exer rapéhGet (fj «vwororroinon
Napéhevons Mpopaerouevng Npoteopiacy).

Me inv wapcdoB amé ov Exproswr} mo Mvworomeinang Mapseuang
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7011

27.3

27.4

27.6

28.1

NpoBherdpevng Npo@ecpiac, fexiva tepiodog Gexamévie (15) nyepodoyiakdv
NUEpwV Kara 1 SiGpKeia 1¢. oTOiAG oO ExpoOwrr¢ Kao MioBwri¢ Ga mpéret ver
ouvepyaotoby = KaTaBGAAoviag «Kae Suvati] = mpoomdeeia TpoKeipévou vat
e€acpaNicouy tv Ekdoan Arravinang (n «Mepfobog Euvepyaciagn).

AV, HE ThV Trapéheuan Tn¢ Nepiddou Luvepyaciac, o ExpioOwrij¢ Kat o Micdutii¢ dev
emmdXouv va efao@adicouv mv éxSoon Atrévinong, téTe a6 THY NHEPO_NVia ExEivg
© xpdvoc eKrékcong TwY UTTOXPEWOEWY avapopIKa HE TI¢ OTOies amaretral A

“LuykardGeon avacréAAeral pe GueoH 1oXG yExpr mv éxdSoon mg oxXETIKIG Atravrnon¢

(q «Mepiodo¢ AvagtoArjcn).

Kard 1m Sidpxeia mo Mepiddou AvacroArc, o Mic®wiig Kat o Expic@wri¢
KaTaBGhAouv Kd8e Suvard mpoondGera, mpoKeipévou va efacpaNioouv tqv Exdoon
Tg oxerixrig Atravinans.

H Mepiodo¢ AvactoAis Atyet mv nuepoynvia Kata thy orrola exdiSetat A Atdavinon
Kal arré tv NHEpopNvia exeivy o1 ErnpeaTépevec umroxpewaei¢ Tou Mic@wrt} 1iBevrat
€k vEOu OE IGXG Kal exteAOtivral OTN SiGpxeia 7g UTTOAOITTNG fin AfEaoac irepid5ou 19¢
axerixic Déonc, n orroia 6a waparelverar avahoya. Kapia didraén rou waodvtoc
Ap8pou 27.5 dev atepei ard to MioBwr ta dikalpard tou va ouvexigel oinv
ETroyEvN Oaon fh va HeWwoel TH GUVONKH TEPiodo oTrOIGGdH Tore emrépevng ddan, A
Tou Backed Zradiou Epeuviov f rou Eradiou ExpierdAkevong , oGp@wva pe 10UG
6poug tng Tapovcas ZGuPRaons.

O Mic@wrig dev éxet Sikafwya va ouvrdger Tvwororroinan MapéAevons
Mpopaerropevng¢ NpoBeopiag av dev Exe vioPAndei MpoorKouca Aiton.
«Mpocrkousa Altnon» mpayyaroroisitar Stay n aitnon yi TV atdéxtnon
Luykaradeon¢s efval airé KaOe drown oAoKANnPwHEVH Kara TUTO Kat ouoia, Kal
oGy@wvn Le IRV Egappooréa Nopodecia.

Aiton yia Cuykatdseon Sewpelta Mpoorjkouca Alton yia Toug oKotovc t¢
mapovoag Gp"Bacn¢ epdcov n orKefa Kpank Apx Sev Exel eyypaqus
cupBouedoe! Siapoperikd to MicOwri péxpr ryv TapéAcuon ™m¢ MpoBAeropevng
Npo@eopiac.

APOPO 28
TNOQETONOIHEEIE ~ ANTIKAHTOZ

Exré¢ av Ghw¢ mpoBAétetal otnv Wapatca EGyuBaon, Kade ywwororroinon Suvdaper
Ing Wapodoas LUpBaons uToxpeodrar:

(@) va Trpayparorrolital eyypaquc,
(8B) va cuvidocetat oTny ayyAiKi f oTnv EAANVIKH yA@ood, Kal

(y) va Tapadisera tpoowmikd Hf pe CUoTHLEVN ETOTOAN PE TPOTTANPWLEVA TEAN
(f pe die8v4 uTINpEcia TaxupErapopwv E~doov TpdKEITAI ya ATrOCTOAH GTO
e€wrepiko), f} pEow mAcopoioruttiag atig aKdAouGES BievUvaeic:
7012

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

Ta rov Expro@wrt}:
Yiroupyeio MepiBahkovioc, Evépysiag Kat KAparikiigAMayrg:

Youn: Fevixi Ppaypateia Evépyeiag , AievGuvon Merpedaikn¢ Modmm«sc
Acuxpdpog Mecoyeiwy 119 , 10192 A@riva, EAACc.

Yardy K. Asavaciou Zayaporrunou

ThAcopooumia: 210 6969034

Tia to Miodary:

EAAnvixd Merpédcna AE. Xeiappag 8a, 151 25 Mapodor, EMdSa

Yow: Fidvyn Cpnyopiou, Av. TeviKkod AcuBuvrA “Epeuvag & Mapaywytic
YSpoyovavepakwy

ThAcopowwrutic:+30.219 6302994

Koworoinan: SoiBag Lupewyidng

Mra To Mio8wtty:

Edison International SpA 31, Foro Buonaparte, 20121, MiAdvo, itaAia
Yrrdyn: AlevBuvth} Epeuviay

TnAtoporutia: + 39 02 6222 7041

Koworoinon: Edison SpA

Pia ro Mia8wrr:

Petroceitic Resources PLC, 3rd Floor, 8 Waterloo Place, London SW1Y 4BE,
UK

Yrréwn : Peter Shiner Country Manager, Italy/ Exploration Manager, ftaly &
Mediterranean,

ThAcopoiotutia: +39 0668213236

Koworroinon: Petroceltic ftalla S.r.1., Via £.Q. Visconti 20, Int. 5, Pap, ItaNia

EdAciwe: amédeiene mponyobpevns wapakaBic, Kai ye mv emipdrAagy rou Ap8pou
28.3 kai 28.4, KGB ywwororroinay sews

rai bobeiod Key WapaANPBeiod:

(a) dtav Tapabfosrar teoswimKa xat ‘roxsiowe Kard mv smiSoon mg ath
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7013

28.3

28.4

28.5

SiedGuvon rou opiZetat avwiépw,

(8) 6tav atrooréAAerot pe ouoTnévA ETMOTOAH YE TpPOTANPWHEeva TEAR
.(c€aipoupévou rou aepotropixod raxudpopeiou), 6Go (2) Epydoiwes Hyépec
HETG INV ATTOGTOAR INC,

(y) étav atrootéAAeral pe aeporropiké taxudpopeio, mévie (5) Epydoipes Hyépec
HET HV ATTOGTOAR TNC,

(6) dtav amooréAAetat pe Ste8vi} urrnpecia taxuperagopwv, wévie (5) Epydowpes
Hype apérou n uTnpecia taxupetapopwv mapaAdBet ty yvwotorroinon até
TOV atrooToA€a, Kal

(©) 6tav amooréAderar pow TAcopoIoTUTTIaG, KAT I OTIY[I TNS aTTOGTOANS
(abppwva LE THV avapopa atroaTOANS até ty GUCKEUF THAcOLOIoTUTTIaG aTré
INV oTroia aTrooTaASNKE | YvwoTOTOINGN).

Etv wepintrwon tou n wapadaBy fn teKpaipdpevy. tapadaBr yvwororroinons
onpeidvetar mpiv amr6 ng 09:00 t.u. (ot xWpa TrapaAaBric) oe Epydoipn Hpépa, 7
yvwotorrainon Gewpeital 61 trapaAapBaverat onc 09:00 1.1. (oT XHpa TapadaBiic)
Inv (dia Nyépa, Kat OTA TEPiATWON TOU f EIKAZOLEVA TapaAGB OnpEtMverat peta 11¢
5:00 pu. (oT Xwpa TWapadaBic) Ge Epydoin Hpépa oe quépa wou Sev efvar
Epyaoin Hpépa, n yvwororoinan Sewpeira: 611 TapadapyPavetar otc 09:00 Tr.y.
(otn xwpa TapadaB¢) tay erdpevn Epydorn Huépa.

O1 diarakeig wrepi r¢ tekpaipdpevng ewidoans ato ApSpo 28.2 dev epapydgovrai GE
YvWwoToToNfoelG Tou KoivoTroIodvrat PéoW TNAEOLOIOTUTIIAG OTHV TWepitTTWON TOU,
TpIV TH ONY KATG THV oToia ce SiagopEnki MEpittwon nN yvworoToinon 6a
Bewpelto emdoGeiod abpowva pe to ev A6yw ApSpo, o TapaAr ns evnpEeptvet tov
arrootoléa 61 4 Yvwaotorroinon Exel WapaAnPee! ae pop~A Tou dev efvar evdidKpiTh
amré oroiadirore ougiaarixi] Tux (Kal av, O& aUTHV THY TEPiTTWon, EldorTralEi TOV
amoorohéa péow THAEPwvoU ff NAEKTPOVIKHG ETOTOATC, aTrooTéAAEl ertion¢
emiBePafwon péow mAEopLorotutiag evidc SUO wpdv).

Pia tv amddeiq mg eridoong, apxei va aroderxGei ou:

(a) © @GKeAo¢ Trou eptreptelxe 1 yvworoTroinon arreusuvdtav OTN Sievduvan ToU
avrictorxou Mépous é1rw¢ opiferai oto ApSpo 28.1 (r| 6tTrW¢ GAAWC emdiderat

_ ard 10 ev Adyw MEpog GULUVG HE INV TApdypago 6) Kat GI TapaddEnke eit
omy ev Moy dieGOuvon ite omny empédeia Twv TaXvSpoutkwy apxdv w>
Tapddoon wo ovoTHYEevN TaXVSPOPIKH ETIGTOAH YE TpoTANPwpEva TEAN, WS
EMoToAy HE avagopa trapakaBiic, f wo emotoA amooraAcion pe dieOvA
umrnpedia taxupetapopwy, f

(8) Ywwatorroinon pEeTaBiBGotNke OASKANPN HEU THAEopOIOTUTTIAG TOV api6p6
TNAEopoIOTUTTIAG TOU GXETIKOT MEpous StrwW¢ aUTd¢ opifetal oto ApEpo 28.1 (Gl
OTTWG GAAwS ETdiSetat ard 10 ev hoy MEpog Guypuva pE To ApOpo 28.6)
(6g aTrodetkvGerar amd MY auT6pATh avapopa TAR poUG Tapd5oanc).
7014

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

HuEp@v
yia. inv

UVGHEr Tg WapoUGaG LUEBAGHC GEV Cewpeirar

TOGTEAAE TAL,» HOWO,. MEW; -EMHOTOANG,, .NAEKTPOVIKOU

‘omy enidoon

28.10 KGGE LuppoOwri¢ cuppwvel avéxKAnta He Tov Ekyig@wr él KGOE ArKaoTIKd
‘Eyypapo emdiderd Kara mpoorjKkevra Kar éyKupO 1p610 avapopikd pe oTrolecSrfiroTe.
AlcdikaGies ye eEni50Gn Gtov OpioGévia -avifkAnTo auTOU. Tia tousoKoToUs mo
trapotod¢- rapaypd@ou:

(a) H EMpvikd Merpédaia AE. diopiZer we avrikAnto auto avapopikd pe
orroleadrfrrore Atadixaotec:

GeodwMpa Narradnunipiou, Aikny6po, Neopdrou Aovka ap. 1, 106 74 A@riva,
EAAGSa

© —H Edison International SpA GiopiZet_ we avrikAnro aurod avapopiKa pe
omroreoSr more Atadikaalec:

KLC Arxnyopikr Eraipefa, YynAdvrou 2, 106 75, Aériva, EAAGSa
Yrréyn: k. AAéfavdpou Toipiyou

® H_ Petroceltic Resources PLC diopifet we avrikAnto auToU avapopiKa pE
omroleodr Tore Atadixaoiec:

Aixnyoptxh Ercupia Naptrodkng MapaBéAnc-NikoAaiing kar Zuvepyarec,
Baaidicong Logiag ap 25, 10674 Adijva, EAAGSa

Yrr6wn: x. Aewvida MapapéAn,

Ze mepitrwon LeraBiPaon¢ dikcwydrwv. cUppwva pe to Ap8po 20 m¢. mapodcag
IspBaone, o avrikAntoc tou MicGwrr Baoet rou Tapdvrog Apepou Gewpsita om eivat
0 aviikAntog KaGevég amd toug eKéoToTe Luppicbwréc péxpi THY avaKAnon
Trapafinon aurod,

28.11 Kae Luppioewri¢ ouppwvel pe Tov Expicwii va diatapet to diopiopyd tou
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7015

28.12

28.13

28.14

28.15

28.16

28.17

aviikA{rou tou (Kal KBE avikaTaoTdrn avTiKAdToU Tov SiopiZerar chuguwva pe 10
Ap@po 28.42) Kal va fv avaKahsl To Giopiclid Tou avrikAtirou LExp! Va Siopiorel pe
Eykupo 1pdro 0 avnkatacrding auTod KaGid¢ Kor On Oa ExEr KOWOrTONGE Grov
Ekno6w1i} 10 Svopa Kai 1) cevuven tov avrikataordi avriKArrou.

Le wepintwon Tou. 0 aviikAntoc. Tou. avagépera ato ApBpo 28.11 (| tuxdv
avIKaragraing avitkAnioU rou Siopferar oUuquwva pe to Tapdv Apepo 28.12)
Tradoet avd Waa cry va evepyei UTS aUTHY TAY 1H:THTA Yia OTTALIOVOTOTE ASYO, 0
evrohéag Tou diopiger aviikaraaramn avrikAnto pe Sieseuvon enidoang eyypaowv omy
EAAdéa Kal yvwortoroiel crov ExyioQwrr to dvoya Kal 1H SiesOuven roy
avnkaragtdty aviKAjrou. Emy mepintwon wou o LuypioBwrig dev Siopiost
avnkaraardiy aviikknro A Sev yvwotorronjoe otov Exwio@ur To évopa Kat 1
SievOuven avnkaractdty aviKAfrou dirw¢ opi~el 10 wapdv ApOpo 28.12, 0
Exposutiig exer Sikaiwpa, ye iy eridoon yvworotoinong ctov aserotvia
Zuppia@wr}, va S1opicst o Wig aviikaraorath avtikAnto TeoKeyévou va evepyel vio
Aoyapiciapys rou aBerodviog Lup Gewr|. O aderby . Cupmoduri¢ emBaptverar HE
6ha sat Ef0Sa TG AviIKaTGoTaaNS Tou avnKAITOU Trou diopifEr _o Expicdwrig urd
UTES TIE TEPIOTGCEIC.

Kade Luppioswiti¢ dbvarat, pe mv eiiSoon ywwaroroinang TouAGxIoTOy wévIE (8)
Epydoipuv Huepwv orov Expia8ur}, va GAAGEe! 1 SiesOuvaT Tou avikAiiau rou (4
aviiKaTaotaty autos wou bioperai cUpPwva pe To Apapo 28.12) pe GAAM dievauven
orny EAAdaa.

KdGe AikaoiKs Eyypapo mou emdiSerar avppwva ye to wapév Ap8po emonuaiverat
wg amrevQuvdyevo uTréyn TOU avtioTOIXOU GVvTKN|toU Kal corooTéAAETat om
OreGSuvan rou ApEpoU 28.9 } om SeGGUVON Trou ywwotaTrOIEfrat OUpPuUva PE TA
ApOpa 28.11, 28.12 f 28.13 (avadoya pe TOV TrEpittwon).

KaGe Atkaonké Eyypago Tou emianyaiverar we aneu8uvdpevo unépn rou
aviforeixou avuKAqrou Kai gin SiedOuven rou ApSpou 28.9 A aq Sied@uvon wou
ywwororroreita cdppwva pe ra ApOpa 28.11, 28.12 4 28.13 (avddoya pe mv
TEpiTTwWEN) GULPWVA PE To ApGpo 28.14 Sewpeftai 611 EMBIEral EyKUPWC EPSOOV:

(a) wapadiSeta orny ev Adyw Seveuvon dtoxeipus,

(B) egdcov arrooréAAcrar we mpwing raEq¢ Kataywpiopévn Tapddoon Wf pe
GuoTNHEN ETMOTOAH OTNV Ev Ady SiedGuvan, dbo (2) Epydoieg Hpépec pera
THY NuEpopnvia atroctoAtc.

Ka@e Luppio@wri¢ amooréAhe péow taxvdponeiou ctov Exwoswi) aviiypago
oroloudAtrore AikaotiKod Eyypdgou wou emdide (fj emdiGerar yia Aoyapiaoyé rou)
oe avrikAnTo aby pwva pe To wapdv Ap8po (arn Sieseuvan tou ApOpou 28.1 ff 28.6
(xara Tepitrwon), adAG o€ Kapia mepittwon n aduvapia | KaBuUotépnan ornv
EKA pwON Tg Tapotrdvw utroxpéwans Sev Siyst tny cyxupdinra mo etioans
Aixaonkwy Eyypapwv odp@wva pe 10 Ap6po 28.14.

Kade Lupprodwrrig ouppevel 611 4 uN WwotoToinag ce aurév TAG EMidoonNs a6 TOV
avtikAqro Wf GAANS Siadikaciag, fn YA Wapddcon aveypagou AikactKoU Eyypapou
7016

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

28.18,

29:2

30.1

30.2

30.4

“Ms cite

Tou ‘Tou-embideiar, Sev. Giyer-mv-eyKupsrTa mG ev OY emcee 4 oneeun ner
(eva ony ev ov Pato"

Kaulia, ‘audraén, Ty. Apopuw 28, 10:€w¢-28.17, dev emnped@et 10. dixaiwpa. erldoong
Aikaotikdv Eyypagwy pe GAAov rpéiro rou 0 vopos emitpétrel.

APOPO 29
TPONMONOIHEEIE THEZYMBAZHE

Of 6por mS L6pBaong Sbvavra va tpororoinBouv Ovo pE éyypagn oupgwvia
HETAEC: Tw MEP dv: Kap oTOIaSHTrOTETPOTFOT OM OT|-THV: Opww THE GATOKTAAOYG [ovo

Kay KoivoBouho | HE Tv efafpeon -OTTOIGGOH wore

“APorroiroingng G10 Apapo 135: WE GuVETEIa ‘Onolagdrirore perapipaonc OiKaiwpaToS

‘Qlovorirare: Soppsou © ‘Oi fTroTE® dhAayig ‘CFOS PSSiwito TOU
Evrohoddyou; WOU... 6a.croKToGve 1loXG? GUL Puva pis TOUG..6podG tHG-Trapodoag

ZOuBaon¢ Kal Tou Néuou epi neon akwv.

rou Mis8uTi}, O14 srpodeopice exithipwonc TW UITOXPEWUEWV TOU MicBwrA
HTropowv va TapaTaBobv pe éyypagn cuvaiveon Tou Exyioewni}, ye efaipcon ita
TpoBEopies Tov ooiwv oF wapardeeig pudyifovict eidIKG ard To Novo JTepi
Yodpoyovavepdkiiv.

APOPO 30
E®APMOETEO AIKAIO

H rrapotoa: Liyupaon: umeypden otnv-eAAnviKi) Kal omnV ayyAIKi, yAWood. Ze
TrepirTwon aouppwviag HETAgs Twv KEILEveV, aWMoTEpA Ia KEfyEva OTAV EAAVIKI Kal
OTNV GYYAK) atroTeAotiv avuKéipevo avapopdc mpoKerévou va cae or
auepronuiec, Uepioset« watdao 7 EAAAVIRG, KEipEVvo,

H tapotoa Zoypaon diétrerai ard Kai eppinvederar oOpwva YE TO EAANVIKO'Ofkalo.

Kapia didragy 1¢ rapodoac SGyRaons wapeKkAivel, fh Ga atrartHel amré'to-Anysaio
“VO TOpEKKAWvEl, OT6oTrOIADITOTE aTrainonsyTO“tIg EuUVeKeg INGiEVvwons,

OupTEpIAGUBAVOLEVWV, .TTPOG aTrOMuYH  ay@IBOALV, oTToIaGdrToTE... amraftnons
omroioudAmore Néuou t¢ Eupwrraiktig Evwong wou SeomiZerai ur6 11g LuvOrjKes mS
“Evwoanc.

Le TEPITTWON Tou OTOIAGdToTE TpoTrOTrOiqoN, aTdkKKion, s€afpeon r TpoGappLOyA
amy EAAnvik NopoGecia ou Geomierai amd mv tapotoa obuBaon xKpiverar
avricuvrayyanky §, HE TOV Em@UAGEN Tou ApOpou 30.3, pn ovpBar| pe Karola
amaitnon umd tig LuvOrKeg mo ‘Evwon¢ oupmepiAauBavopévwy, m1po¢g airopuyi
apeIBodwdv, oTolaoSATOTE awraltnon¢ oTroioudrTote Népou tng Eupwrraikti¢
‘Evwong 1a Mépn, Sairpayparedovia pia tpotromoinon oray wapotoa LépRaon, ye
oxkorré va emivyxdverar pia icod0vapya heioupyiki 8€on.

To Anpdcio Gev euBtvera: évavn tou Mio@wi av omciad:\ore tpotrotroinan,
amroKMian, e€aipeon | wpocapyoy omy EAAnvixt] Nopodecia trou OeomiZeral ard
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7017

32.4

32.2

31.4

31.2

THY Tapotoa cbuBaan Kpiverci aviouvTaypariKh fh, We TAV EM@AGEN Tou Apopou
30.3, | oULBaT pe KcroIa amaimon Kar Tig XuvOiKes mo Evwong
oupTrepiAguBavopévwy, TPCC aTopuyH] aygPOAKV, oWOMOd{Trote coraitgonc
omrcioudifrore Népou 7¢ Eupwrraikrig Evwons trou ScomiZerar urd rig ZuvOrKes ™<S
“Evwone.

APOPO 34
AIADOPA

H wapodoa LupPaon arorede Ka! TEpiéxel 10 OUVOAD TWY CULQUVIV Kar puOpLicEwY
yEeTagd twv Mepwiv wo mpog 1a SiakapBavopeva Béyata Kc, EPscov Gey opiferat
Siapopenkd Gro wapsy, até mv Hpepounvia ‘EvapEn¢ loxvog mg uiTEepiaxter Kau
AviikaGIoTd KAGE GAAN CUNY FH PUOLION [ETAEG tw Mepidy F orroroudrtrote ef
autwv w¢ Tpo¢ ta BEpara trou amroTeAOUv 10 avriKeiLievo auriig.

Ze wepitttwan obyKooueNs ff douppwviag peragd tou KuploU adparog 11¢ Tapodoac
LOyuPaan¢ Kar owotoudrrove ek Twv Napaprnparwy aur, umeptoxtouv. at diarGeeiG
Tou TEPIEXOVTA GTO KUPIO GUA TAS LUBaons.

Exré¢ edv 4 rapodca LuyuBacn patis¢ mpoPAérel Sia@operiKd, ta SiKaKspara Kar 14
Héoa Evvoyng mpootacias mou mepexovrat GTy ZupBaon sivar cwpeuTKa Kar Sev
amoKAsiouv dikaipara kai péou Ewojing Weoctaoiac Tou WPOBAEWE! O NOpOS.

APOPO 32
HMEPOMHNIA ENAP=HE IEXYOX THE ZYMBAZHE

H rapodea LbpBaon uTéKeror oe KUpwon aid Yo EAAQViKé KovoBotAto. H
nuepounvia wou q LOyBaon Snpoorederar omy Enfonun E@npepiia m¢
Kufepvijoews pera mv Kipwong mG a6 To EAANVIK6 KoiveBotdo aa eivat n
Hyepounvia Evapéng toxtog aur.

Ané tv Hyepounvia Evapgng loxtoc, 1 wapotca FupPaon 8a diétera Tpwrictw
amé 11g dtardeig tou KypwrKkod tC Vé—oU, 0 oTrofoc, wo EIdIKIC pices, Ba
uTepioxvel, He mV EMpUAGEN Tw SiaTdEewv rou Atkaiou tn¢ Eupwrraiki¢ Evwon¢
Trou €xouv Gyeon epapyoyt.
7018

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

2E THETOZH TON ANOTEPQ

O Exitodwric Kat 0 MigSwiij¢ unéypapay.t LGpPaoy Sia tv vopipwy exnpoodmuy TOUG
Kard thy nyEepopqvia trou avagéeperai omy apyy 1H.

Tia tov EKMIZOQTH:,

Ma tov MIZ@QTH:

Nat tv EAAnvixa NerpéAcia ALE.

lmdwng Kwortdmouhos, Aieu@ivwy LGpPovdog

fia mv Edison International SpA

Nicola Monti, Managing Director

Tia thy Petroceltic Resources PLC

Peter Shiner, Country Manager, italy/ Expioration Manager, Italy & Mediterranean
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7019

NAPAPTHMA A

ETOIXEIQAH OP@OFONIA NOY EYNIETOYN TH EYMBATIKH MEPIOXH

20/37,144S - 20/38,11S - 20/38, 12S- 20/38,23S - 20/38,24 S -20/38,34S - 20/38,35S,
20/38,36S - 20/38,46S - 20/38,47S - 20/38,48S - 20/38,58S - 20/38 59S - 20/38,60S -
20/38,70S - 20/38,70L (Nr\oo¢ AtoK6c)-20/38,71S- 20/38,728-21/37,133S-21/37,134S-
21/38,1S - 21/38,2S-21/38,13S- 21/38,14S-21/38,25S-21/38,26S-21/38,37S- 21/38,49S -
21/38,61S - 21/38,61L (cupTreprAapBavopévu Twv Bpayovnoidwv pe tyv efaipeon ta¢
Nijoou Netaddc).

NAPAPTHMA B

XAPTHE EYMBATIKHE NEPIOXHE

‘gia: veticen' long snil Wt in deyenatl dt basic: reclengnine 1 eonel gi
7020

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

(Om Eniipsdeerasé, aio Trap

.()

o)

Gil)

(@)

10)

On. 6peg.. «Aoyiortixiy ce AeSouvAcupévyy Baon» Trapoucidter ra
arrortehéopicara Tov ouvahhaydy kat dour YEyOVOTWV KAI TEPIOTdGEWY
GIOUG* CiKGVOUIKOEE THpoug KAI OTIC GmaITAEIC pla OlKoVopKrG
ovrdmrag ‘Kata ig TEpiddoug oN¢ oTOleG ONpEIVovTaI Ta ev Adyus
cro reAéopcerar, akdya Kal av oi TpoKUHTOUGES EIGpOES ETPNTwV Kat 1
WAnpwEes mpaylictomoiodvral oe Siapoperixt wepiodo.

«EupBaTikaé . Efoday onyafvouv ia ‘Efoda ‘Epeuvac, “Efoda
ExperaAdeuonc, Actroupyikd “E€oba, Egoda Yirnpeoubv, xadti¢ Kar to
Fevikd Kar AtoiKknuKd Efoda, dtrw¢ aura opifovrat aviotoiyws ota
Kepcaaia 2.4 éEwo 2.5 (GuptrepiAaLBavopévou) tou tapdvrog
Napaprivaroc:

«YMK6» — onyaiver pnxavipata, efoTrAicL6 Kal TpoyNEleg = Trou
aTOKTwVIGt Kal XpnoOTOIOUVIG: KaTa mm SidpKEIa wv Epyaouy
Metpedaiou. ©

«Ennio Araxwpiopod» cnpaiver‘toonuefo tou. Tpétet-va opioet atré
Ta HEpn oto Npdypapyipa Avarrrugng kai Mapaywyric.

«Ero¢» onpaivel mv Tepiodo twv dw5eKa pqvidv wou Eexiva mv 1”
lavouapiou Kat Afyel inv 31" AckepBpiou Kat «Tpinvo» onyatver tyv
Trepiodo Tpkdv ouvexduevwv pNvddv trou €exivd thy Tew nuépa tou
lavouapiou, ArrpiAfou, loudfou 1} OxtwBpiou,  GAAEG Téroleg TrepIddoug
SwOeKa Kar tpidv ENVaV, avtiotorxa, GWG Ba CULPWViGoUV EyyPaQUS
1a MEpn.

1.2 Andshoeic Tou Tpére! va UTOBGAAOVIAt ard Tov MigBwrf}

Evidc e€fivia (60) npepohoyiakwv nuepwy ad may Hyepopnvia Evapgsn¢
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7021

loyvoc, 0 MiaBwri¢ ogeivcl va UTTOBGAE! Tov Expio8wT! Kai va cUgATHCEL
padi Tou Ta KUpia onpEla tn TEdtaONS TOU WC ITPOG 10 AoyIoTIKS GxEoIO,
Ta MPOGpEva AoyIoTIKG PiIBAfa Kal TIC AoyioTIKE KaTaoTdEIG, 1a oTroia Ba
wpémet va eival ouppdva pe ta yeviKd awodeKrd Kal avayvwpiopéver
hoylonika TrPSTUTTA Kal LE TIG GUVAAGEIS TPAKTIKES TNS SieBvoS Plounxaviag
tetpeAaiou.

(i) Evré¢ evewrivia (80) npepoAoyiakwy qpepdy and THV’ TapakapA Twv
avwrépw, o Expic@wrri¢ Ga tpérel cite va cup pwveCE! HE THY TPdTaON
ee va Cntijoer my avaBewpnon mc. Evtéc exatév oyd6vra (180)
Nuepodoyiakwv nuepdv ard my Hyepoynvia ‘Evap—ng loxdoc, o
Mio@wrif¢ Kal o ExpioOwtii¢g Oa tpéte: va cuppwvrjcouv WE TpoG Ta
KOpia onpEla Tou AoyioTIKOU oxXEdiou, Twv TnPOLPEVvwv BIBAIWV KAI TW
hoyiotik@v KaTaoTdcewy, Tou Ga arreikoviZouv ™m Baon Tou AoyiotiKOU
oyediou Kal Twv biadixacimy mou Ba avartux@ov Kai 6a
XpnoiporroinGoby Kara tm EtpBaon. Kar’ apxfiv, Oda ta PIBAla Kat oF
KaTaordaels Tnpouvrat Pace! AoyiotiKi¢ oe AeSouAcupévn Bon.

(ii) Meta 19 Cupewvia aurA, o MigGurtri¢ ogeiAer apEAAnt va Katapticel Kat va
qapadwoer orov Expio8wrr éyypaen Kai Aetrtopepr) wepiypagy tm

Biadikaciag eni mm Bdoet mg cULPwvNbEioug WpdtaoNs, n oToia Oa *

viodernGei amd Tov ExyioOwrr| avagopikd pe 1h Aoylotikd Siadixacia, mv
KaTaxwpion oroixeiwv, Kadw@¢ Kal va erimpéper cTov ExpoOwr va
eferdoei 1a eyxeipidia tou Mic8wr Kal va emBewprjoet Tig SiadiKkaciec tou
hpovvrat kal Ga e€axohouBobv va Tnpovrat GUpPwva pE Th ZGUBaon.

(B) O1 Hagopeg uTToPodge ff SnAwoeIg wou tpoBhérovial ato qapév mpéel va
TMpayparoTroodvrat aid tov EvroAo56xXo yia Aoyapiaopé tou Mic8wri}.

(y) Mépav tv dowv opifovrat avutépw, 0 MicOurtti¢ uTTOBGAAE! TOV Expio@u ti 11¢
axéhoudeg TaktKés AoyloTIKEs BNAWOEIG WG MPO TI¢ Epyaoies Merpedciou,
KaGepia amré TI¢. oTroleg Ga Trpérel va KataptiZeral XwpIoTd Kai WE avapopd OE
KaGepia Mepioxr| Epeuvac Kat Mepioxt| Experdddcuong éiw¢ aurtéc exdorore
opiZovrat cupuva HE TH LUpBaon.

(@) AfAwon ExperadAevong (BA. Kepaaato 5)

@ — AffAwan Agiag ExperaAheuong (BA. Kegaaato 6)
(i) AfjfAwon Eodduv Kar Aatravisy (BA. KepaAato 7)
(ii) AffAwon TediKt] Katéotaon (BA. Kepdaato 8)
(iv) AffAwon Mpodrodoylop0d (BA. Kepadaio 9).

(©) Ode oF exBéoeIg Kal SHAdoEIG cuvIGcoovIA OpPwva HE TH LdpBaon, mv
eAAnvikt] Nopo8ecia Kat obpqwva pe TIC d1aTaers 1G tapaypdgou 1.2(a)(ii) rou
trapéviog Kepahafou ff, av Sev uTapxouv oxerikéc GiardEeic, OOpPWVA HE TH
cuvijan mpaKnkr TH¢ SeGvot¢ Blounxaviag rreTpeAaiou,
7022

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

4.3... [Abou kar Movadeg Mérpnonene::

()

(B),

®)

O1 Aoydpiaopoi mpotvrat
1m LUUPaon XpnotwotroroUVviat WovadEs TOU fieTPIKOU GudTH aro? Kar Bapéha. H
yAWGoasou. Oct Kondiporroieiraioa (var rl eAANVIRA: Kal yaYYAIKi}. Flapddo trou
af KAU .01 :YAMOCES, -TroUN Opie
lea} é IoGwTS. wirdpéet ya

NY. Taposoa. Aoyio ky “AlGixacia:erOiKetd- var unveumapeel “KEPSOG- Fh
li Mpog S@peAdog rou GAdou.

Ghia Tou Expic@wry 1 tou

guvahhdyuaroc; Onhadi. ong nepitidcers-61rou-n i@onpla Tou: XpnoiploToreirat
YiGeTN. HETATPOTIA THV:EFS5wv f, EodS WY. oe Eup, .WOLIG LA OTO:0TTO{O Thpobvrar
Ol KaTaaTdostc, Sieupfpst.crrd THY icoTiPia wou 19 xGel. Kaie-V: TANPLOLA feinv
elorrpagn Tw ev Adyw efddwv f exddwv, avrigrorxa), ro ev. Ady képdoc hn ev
Ady Cnc Oa motdvercn Hh Bx xpEsdvercu oToUG Aoyapiaoyot¢g trou
WwpoBAérrovrai arré 1 L6UBaon,

XPEWOEIG Kal TOTMaEIG Tou oxETIZovrai pe éEoba Kat EgOda CE vopiopara tépav
TOU VopiopaTo¢ oro oTroie TAPOVIaI Ta PIBNa petarpérrovrat ce eupw oOUpwva
HE TV 10XUouGa Ioonpia Tou EEvou vopiopatos XonoIPOTOIWVTAC TIC péoec mye¢
ayopag Kai MHANGNS OTrwWS EKdiSovral awd mv Eupwiraikr KevrpiKh Tpamretcr
kara Mv nilepoynvia Kara tv owola Tpaypiaiowoieiral ro E050 4 10 £0060.
ESexwpioré apxefo Oa Tpére! vat THPE!TAN aTT6 TO MicBwri yia TI¢ 1aoTIpieES Trou
XPNSILoTOIOGvral GE KAGE LETATpOTH.

1.4 MAnpwpés

1.5

(a) Odeg oF WAnpwHeC peTAgI wv Mepwv Oa payyatotroiovral, eKTd¢ av
ouppwvnsei Kan Siapopenks, Ge Eup Kar pou tpdrreac Trou opiZeral a6

®)

7)

KaGE BikaiodXo MEpoc.

Me tv empvdagn twv diardfewv mg LbyBaon¢, of wAnpwpés bdpou
Ejoodiparog ord to Mio®wrh fV/Kal Ka8e Luppiodwi| Ga Tpayparotorouvrar
obUwva HE TIC MPOBAETPOpEvEs -DiadiKaales tg EAANVIKI|S VoUOSEGTac,

‘Oha ta opethopeva Trood LeTags twv Mepwv duvduet ing Tapotoas ZhuRaon¢
Kara Th didpKeia oTroloUSAwore HyEpoAayiaKod Mavdc, Sa eival Toxogdpa wo
Tpog KaGe yépa KaBuoTEpHaNG TAnpwyr TOUS Kara TO pTVva auUTOV, YE TOKO
Tou avaroxiZerai GE NuEproia.BGon Kai Ye eTHcIO emTOKIO foo PE 70 ETITOKIO
umepnuepiag Tou exdorore opiveral amd my Tpdtre@a Tyg EAAGGOS.

XUVETH OKOVOLIKA Glaxeipion
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 7023

(a) O Miodwrii¢ opetter Ka8’ GAn In OidpKeia va mpei auatnpd oikovopikKd Kal
Sayeipionkd pNXavioyd ed€yxou yia to obvoAO twy E€ddwv ta oncia
TpayparoTroir oUpewva pe 7) LGpBaon.

(8) Mépav twv 6owv opiJoviar avwiépw, o Mis@wri¢ opeika: va povtifer Wate TH
TpayparotaoGpeva and aurév £05 atpqwva pE th LUpRaon:

(i) va eival orapatiqra Kai oXEtikd He rou oKoTFOUS m¢ LUpRaons:

(i) va Trpayparotroiotvial He aviaywvidtiket¢ 6poug GUUPWVa HE Tic OpBé>
TrpaKuKés TPO LNGEIdv- :

(ii)va KataBdAAovtal cra WPdowTa ata oTroia apElAovIa GULPWVE LE TIC
opdés toaxrikés extapfeucnc.

() Kavéva €€050 |) Satdvn tov tpayyatoroici o Mia6wtii¢ wépav tw
TIPOBAETOPEVWV ATIC Tapaypapouc (a) Kai (8) Toy Tapdvto¢ Sev agaipeira KAI
Sev exWitrel ya TOUG oKOTTAUG ING PopodAoyiac Eioodrpartes, Micbupdrwv A
GANS PopOAOYIKS EMBGpuVaNS KATA rQv.Tapodoa ZbuBacn.

1.6  Alkanpara EXéyXou kal EmiGeWpyong rou Anysoioy
@

() OO Expic@osti¢ SKaiodra va Gievepyel pe SixG tou é€0da, Edeyxo wv
doyapiaapav Kai Twy oTOIXEiwV Tou MioGwr| tou tpobvral SuvduE! TOU
Wapdvtos we Tpog KdbE Eros, péoa oe didotnWa SUo (2) Erdév aid to
téhog Exaotou. Erouc. Fywororoinon otoiaodritote €dipeong otoug
Aoyapiaopous roy Miodwrif yia OTro10SAwote Erog mpétret va uTOBGAAE TAL
gto Mio8ur péoa oe SidotHYa TpIwy (3) Erdv amd 1 AEN tou ev A6yw
“Erouc.

(i) ~~ Ma toug okorrods tou Edéyxou, o1 Eheyxtés (0! Orrofot SiopiZovia! até tov
Expic6wrh) dikaiodvral va egerdZouv Kai va BeRanwvouv, oe evAoyo
XPOVO, SAE Tig XPEWOEIC Ka Tg MoTWoEIC Trou xEriovral pe Tig Epyacies
Merpedaiou Otrw¢ Ta AoyioniKd BiBAia, AoylotiKés eyypapéc, apyeia UAIKOV
Kal aTroBeydTWv, Tapactarkd TAnPwHdVv, . pIoBoAGyIa, TMLOAdyIA,
OUpBGoEIC, Ka KdGE GAAO Eyypago, aAAnAoypagia tf oToIXElo aTrapaiinTo
yid rov EAcyXo Ka! INV TMOTETTOIRAN Tw XPEWGEWV Kal Tv TIGTwOEWY.

(ii) Emnthéov, oF eheykrég Ga Sikaiodvral, avagopiKd Ye Tov Tapatravw
éheyXO, Va_EMOKETTOVIA! KAI va EMOEwWPOdV, Ge EUADYO XPsvo, SAG Ta
epyordéid, epyootdoia, eyKaraoTdseic, awo@rKec Kal ypayeia rou
Mio6uth, Ta omoia dyeca fi Eypeca efumnperotv ri¢ Epyaoies
Merpedaiou, KaGi¢ Kal vo EemloKentovrar 7o atracxoAOGHEvo PE TG
epyadies auTéc Trpocwinik6.

(B) Me inv empuAagy Tw dictakewv mg Tapaypagou 1.6(a), 0 MioSwrri¢ mpi oThv
EdAdda kat Gére1 OTK SiGGeon Tou ExpicOwr} Kat tou EAeyKTH] Tou 0 Mioewrii¢
7024

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

2.2

(8)
7)

(6)

©.

@

om

“abies

IVaPEPOMIAL,-OTNV sy Adyw

jarorrorouvran
Karavéiovra

7 OF OTToIES
, A oTrdia

TanaioV 0 Vel EGisansTOTOYPAQIKEC,
6 KA THY Eppinveta

eaipuatkéc, Yewxnpikéc,
OU Netes Kal | oe1oyakes é VEG KCI He Tes kat

opdfe vewipoeuy Tupnvehngfa | kau i yewrpriceuy vepou-

Epyarixd,. .UAkel .. Ka....UTmpeaieg .trou xpnotororjonkery yia. ty Sravoigy
YEwrpIijoewy YE oKOTIS TV avakdhuWn véwy Korraopatwy YSpoyovavOpdKwv ff
HE Kod Thy airoTipnaN mg Extaong Twv Konaoparwv YSpoyovavepaKwy trou
ExoUV HON avaKahupoEl, ‘LE “TV WpodT68EGN Ott of yewrprioeic autéc dv Exouv
odoKAPWOEF WE THY TpOuT6OEGH oT1 Ot yewrprioe¢ auté¢ Sev éxouv
oAoKAN|p WOKE We Yew rprceig tapaywyi °

Eykaraordceic trou Xpnoiporoiotvrar amoKkAionkKad yia mv uTrooTHpi—n Twv
oKoTHiY - QUTOV,. “iTEepIAGLBavopeviov’ “TaV ‘odtW TpdoBaons Kal Twv
st yoneoeey veeskovniov Kal | YeWpuoIKiY TWANPOPopitov-

tp eens Waste Big

‘Avahoyla TOU. ouvéhou Tw E€65wv-¥ tn peciwv- tous karavéyovsat otig Epyaaie
“Epeuvac, o€ iodtiun Gon Tou Og cup PwveElTarpEeTags. rou*EKiIGBwTH Kal Tou
Mio8wrr}.

Avahoyia tou ovvohou Tw. PEVIKOV -KaL-AlOIKATIKOVAEESSwv ou -kaTavépEerat
omc Epyaotec Epeuvac.Bdoet mpopAemopévou TpodoAoyropou, daTravidv Trou
UTFOKEIVTOL, CE-avaTIpOGApHOYA Pace! wv TPAyHaTIKwY datravdv KaTG,1o TEAOG
TOU GXETIKOU HyepodoyraxoErous:

Orforcadiirbre"AAEG. Barives rou mpayyaroronankay’ Kard THY avagiitnon

“YopoyovavepaKuwy mpv ore nv Evapén mS eqrropixtis EkpeTaAAeuans Kat dev
kaXbrrovrat a6 ony, FépGypago 2.3.

“eeoba EExeréAhevon voowvral oi GuEcEeg Kcr konaveprideioes euyecee Samdve¢ tou
Tpayparoronrjenkav “Kard «TV avdaTuEN IHG < WapaywyiKi¢ == iKavérnTas
YopoyovavOpaxwy oF pia Mepioxi ExperdAevons, kat ouptrepthapiBavouy:
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7025

2.3

(@) — Opvén yewtprcewy o1 oTroleg CAoKANOtaVoVTG wE TAPAYWYIKES YEewTPrGEIG KCI
Opu—n yewtpr\cewy. pe oKoTTé mv Tapaywyr} ev6c Kordaparog
Yépoyovavepdkwy, Sn avaxadupGévros, eite ol yEwrprjaeic auTéc Eivar Gyovec
efte WapaywyiKec:

(@) OdckAfpwon yewtpioewy He my syKaTdotasn pdvin¢ swAVwons A
e€otrhicpod 1] Kat! GAAO TpOtro, HETG TH YEWTPNON, PE OkoTO va Kataorei SuvatH
1 Xofhon ng YEdIPNNS we yEwrpnon¢ wapaywync-

(y) Ta €€05a-eyKaTaotaoewv rou rérrou emyeiproewy, SWS cival or aywyol Tou
Bpfoxovia yéoa awd to Enyelo Alaxwpicpod, o1 aywyoi pors, ot povdde
Trapaywyl¢ xal emefepyaciac, o efotropd¢ Kepadtv gpedtwv, o uTdyEIOG
eforMauds, Ta evigxupéva guotipara avaxionc, of OaAdoores TAaTPdpLEC, OF
EYKATAOTGGE!KS ATOOKEUaN TreIpEeAaiou, 01 oraOpoi Kat Ol aTTORAGPES EfaywYrc,
Ta AyiGvia Kal Ol trapE@epetc eyKaTaordoEIg Kai ot od0/ TAdOBaoNns yIa
Spaotnpidmres wapaywyri¢-

(©) Mayavodoyixés pedéteg kat oxédia yer eyKATagTdaeIg TOV Td EIXeipiGEwv
KqgW¢ Kal atrapalintes Epeuves Kar peAdétE yia Iq Sievepyeia tng MNE-

(©) Avahoyia toy Guvédou Toy E€dSwv Yirnpeoxiy rou Katavépoviai o1ig Epyacieg
ExperdAacuane, o€ icdtipn Baon trou 6a cuy@wvetral perage rou ExpioOwr} Kat
Tou Mic6ustj-

(ot) Avahoyia twv Tevixtay Kat Aloikntikiov E€6dwv mou Katavépovrat ong Epyacies
Experdddcyong Bdoei wpoPBAemouévou mpoUmcAoyiopoU Satravwv trou
UTPKEIviat GE AVaTTPOGAPHOYH PAGE! Tw TpayyaTiKwy Sarravwv KATG To TEAOG
Tou OXETIKOU Ezouc:

(©  Ka®e GAA SaTrdvy, peTaei GMwv, ouptreprkapBavopévwv Skwy Twy E—dSwWV
trou oyerifovrar pe tov éheyXo TwWV TrEpiBAAAOVTIKWV rAapaLEtpwy Tou
Tpaypyarowornenke Katd inv avamiuEN mo iKavéTHrag Wapaywyrc wv
Y6poyovavOpdkwy mpiv amr Hv EvapEn INS epTropiKsig EkyeTGAAEuaNs Kat dev
KaAUTrTErar and thy Tapdypago 2.3,

Aetroupyika E§oda vootvrat of Satdves tou mpayparotroiodvtat pera thy Evap—n 19¢
euTropikiig EKpetGAkevons (Efaipoupévwy Twv TepimmceWY Tw duAwy E&ddwVv
ye@rpnons dotw¢o .aurd avagépoviar tropaKdrw) Kar = my. -trapaywyr
YépoyovavOpdxwv. Kal ™m AeiToupyia ouvapay eyKaraoTdoewv. EvdeKnkd Kat dx!
TeplopiaiKd, Ta AcitoupyiKa Efoda rrepiAayBavouv acwpata éf05a yedtpnongs érrw¢
é€05a jicdodooiac, avahdoiya efSn, uAKa Kal unpEecies mou dev EXouv
evarropévouca afia Kat Tou Satraveviar oN yewTPNIKES EPYaCies IG OXETIKEC HE TH
didvoién mV EKBGOUVoN, ppecrasy Hapaywyic, efte ra éo5a avid
TrpayyaroroirjOnxay wpiv efre ped THVv évapEn ts Epopixi¢ expeTaAdevons. Aatdveg
OXETICOUEVES UE TOV EAEYXO TW TrEpiPAAAOVTIKV Trapapétpwv CupTrepiAayBavovrat
eniong. To uirdAonTo twv Fevikdav Kai Atoikntikdy Eg6Swv, Ka8w¢ Kai twy EE6Swv
Yirnpeoidy wou Sev KaravepOnkav ora E€osa Epeuvag ff ora ‘Efoda ExyetGhAeuon¢
karavéuoviat ora Aetroupyikd E€oda.
7026

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

“DAs

jou ic0iedwrKod unxayioHo,
sropbapeon Kal I aagcArias, ouvepyeioy, FRY

Ww PuXaywyixev
‘KoroIpordiodvrar
epihanpavouy

25

@ Oha Ta éfoda ypayelwv Kat “kripiwy,. ypaeiou eykatTdoracng Kal yEeviKd
Sond, Gusaa ff KaravepnOévia Eupesa éf05a wou Tpayparotroii oO
Miodwriic...evidg ing. EXAGSag avapopiKd. pe “ng Epyaoiec Mertpedatiou,
GULTEPIAGHBaVopEviwy;. EVOEIKIIKG, TWV Eef6dwVv SioiKRaNS, AoyiouiKiig | Kat
UTI EOI OXEGEWV-EpyaZopeve.

(8):. Evaw.yevikd.. Kat: Sioikntik6 £030 “tg. emixeipnon¢ yia 1c uTTnpecieg trou
TapaoxXéBHKav arré tov MicBwri} T} yicrAoyapiacps tou exTOg ING EAAGSO¢ yia TH
Staxsipion Twv. Epyaoidy Metpedafou Kai yia tapoyt} oupBouAdy Kat GuvSpopr¢
TIPOOWMKOU,. .-. GupTTEptAduBavopévuny OIKOVOIK@V, VOLIKOV,
XPNHATOOIKOVOPIKGY Kal UTTNPETIV EpYacIaKwY oXéoEwv. To L050 aUTd dev
HTopef va uTTEpBaiver 10° 1606 STIWS curd TMpoddiopierar obpgwva YE TO
Npoedpikd Aiéraypaorn AidiaEn tou wrAogopetrar «Fevixd éEoda Avaddxou oTo
EEWTEPIKOD.

(y) Oda ta Tevika kat Atorkntixé E€oda 8a Karavéyovtai taKknikd, Kare Ta opifopeva
ong evorntes 2.1 (01), 2.2 (1) Kai 2.3 ota EfoSa Epeuvac, Efoda
: Exper evans ka ‘Eloda'Nerfoupyiac.

(©) O1 Biardgec: autod..1ou:kepahaiou Sev enp|edZouv tc «Lwpeurixég LUvoAKEes
Expoéc¢» trou opifovrai ato Apepo 13 Mic@dpara.

: KE@AAAIO 3
KOXTOE, EZOAA, AANANEE KAI MIETOEEIZ TOY MILOQTH

3.1 | ExirimrépevaEgoda Xwpi¢ Neparrépw ‘Eyxpion tou ExyioSwrr}

Me inv em@daagy twv dtatdfewy ing LvpBaonc, o Migwiti¢ Baptveral pe hv
KataBOAd Twv KdTwWOI SaTTAViOV Kat EESSWV OXENKG LE T1¢ Epyaoies Meipedaiou. Ta ev
AGyo) £05 kat of EV Adyw SaTrdvec TagivouoUvTal w¢ Treog THY Mepioys ‘Epeuvac Kat
w¢ Tpog Kaee Feploxh ExperdMeven¢ olpewva pe tous avtioioixoug titAoug tou
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7027

Tpt\patos 2 Kar 6a extritouv and Tov Miobwr} cdpgwva pe tT L6yBaon (yia 10UG
oKkoTrovc Tou uTOACyioyed Tou jroBUpaToG) xwpIg my Tepanépw éyxpion Tou
Exyno8wrq.

@

8)

W

Atxaipata Empdveias

O dpo¢ auré¢ KaAdTrIe! 6Aa Ta Gueoa E£06q Tou. avahoyouv Ginv aréKINGn,
avavéwon fh EYKGTGAEIWN SiKoWpPGTV Eemgdavelag WOU amoxriSqkav Kal
Siamphienxay oe 1oX6 ot LupParixr| Mepioys.

Epyankd kat Luvapéc K6at0¢

() Ta “E€sda yia axa@dpioroyg = piodotg = xa. quspopfobia,
oupTrepiAauBavovévwy Thy Xpnuartikdv tapoxwv-crrotnpidoewv rw
uTaAAfAwy Tou MioGwri trou cmacxoAotvrar deca atig Epyagiec
Metpedalou, avefuprijtus rou rétrou orov oTrolo BpioKovtat of UTFGAANAOL
quTol.

(i) Ta €05a rou MicGusth trou agopotv apyies Kai dbeleg TpogwimKGt Kat
oxeriGovral pe Tous wicBoUC KAI Ta NuEpoufoGia Tou xpewvovTal STW
Tpoavagéeperai ornv Tepimtwon (i) avwrépw.

(ii) Or Gandveg Ho eiopopég rou TpaypcroTreloGvral obppwva YE
EKTIUNOEIS H UTTOYpEWSEIC Trou EMBAAAOVTCH ard thy EAARVIKI} vouoBecia
Kal oF omroleg oxeriZoviat pe ia €€05a ploGdv Ka. ApEpopICSiWwV Tou
Mioswr} dtrw¢ mpoavagéperat oThy Tepirrwon () avwrépw.

fv) Ta svadoya é0da ragidiwv twv vuiaAAjAwy rou MioBwri,
TrepiAGHBavopévwv kat exeivwv Trou ipayparoroijankav yia Tasidia TW
exTraTplopévw UTTOMATAWY Trou Exouv Tapaxwendel GTov MioBustr} Kat 7a
ovoia peel va Eival O10 GUVOAG TOUS GULwva HE TH OUVAEN IpAKTKA
Tou Mioswri}.

(v) - Ol mapoxéc tpo¢g touG epyaZépevouc Tou Micdwrh, o1o Babys Trou
amaoxoAouvrat dyeca onc Epyacies Nerpedaiou péxer rou trocott wou
avtiorolxei O10 40% tou aka@dpiatou pioBod Kal nyEpopioBiou Tou KaGE
epyaCopniévou.

(vi) Av of EpyaZopevor rou MicBwr} arracxoAobvrar Kat Ge Spaornpldtntes
ext6¢ twv Epyaotiv MetpeAaiou ovypwva pe AV Tapotca LGpfaon,
"vo To Wépog twv Efddwv trou oxeriZerai ye thv EKTéAcon Tw Epyacidiv
Fletpedafou otppwva pe mv wapdtca EGyBaon a Karadoyifetar o1G
Epyagiec Netpedatou kat 8a emipepiZerai Bdoet rv PUAAWV spyaowiv wv
epyaopévwv.

Meragope kat diayove
7028 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

Vid iV eKTEAEon

@ Xoets

Epyaoiay Herpenatou, amr6 2uyyevty Emyeipnon, ot xpewaeicg Oa mpéet ver
Ba ovrar ge TMPAYLATIKE KOOT Kat Var giver avraywwiorKEs. Ot xpedaeig
auiéc. ¢ Dev TpENEI “Val UrtepBaivouy. 1i¢ mo EUvoiKES INES Trou Xpedver n
Zuyyevric Emyeipnon Oe Tpitoug ya qrapopoies umnpecieg urd
apo 1005 6pous Kal mpoimoséaeic oe GMEc cuvaAdayés. O MiaButi\<c,
EQOOOV To arralrTioel 0 EKUIGBwri¢, TpOcdiopICer to Gipos wy xpedoewy
auiwv wou arroreAoUy KaTaveynévn avaAoyia twv datravdy yic yevixa
AKG, Siaxeipion, TeXvikd-KOH-GAAG sKOOTN TwWV Luyyeviv Emixeipricewy,
KGB Kal-TO: GOS, TOU AMOTEAE! 10. UEGO KOOTOG TAPOXNG TwWV GXETIKwV
Umpeciiv. Egdcov xpiverar amapaitnro, amodetknixd otoixefa rou
agopouy o1n Bao Tw Tiudiv TOU ypEtiVOvTEI Efvar Suvardy va ZnINBOGV
“ai6"roug edeyktés Ing LUyyevouc Emixefpnong. O Micdwrric (kabi¢ Kai 7
E ls Emyefonon aurod)* avayéverar va Sicrinpef Eyypaga Kat
airodeikiKaotorxela kal VOL EXE! THpAGEl Ic TooT|KOUGEC He0d0Aayies |
‘TPOKEIEVOU va uiroomnpiger trv «apyt| Twv iawv cmrooTdoewv» (arm's
* length prindiple)” twv ouvaAAaywv-"auitoy, Omw¢ arraiteftal até mv
“EAANVIKH VoHOoBEaia Tept EvOoOIMKi{¢ THoASYNONS | THV oIKEla KElevn,
vopo8ecia ce dAkEc Treploxés Sikciodociac.

(e) YMK6
(i) Tevixad

“Kate To iéipo Trou efvar MpAKTIKI? BuvaTd Ka! CULV je ToUC KaVvévEC
CITOTEAEOPATIKAG Kal OIKOVOLIKAG AeiToupyiac, o Micdui¢ 8a ayopdaZet Kat
Gq TpoyNnsetiel yic xpijon ong Epyacies NetpsAatou pdve 70 UAIKO EKeivo
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7029

jou sival avayKaio ato evkdywo wpoBAendpeva pEAAOV, Ev Oc
arropetyerai n cucoWpeusn WAEovdtovros UAIKON,

ii)

Eyydnon toirmrag YAKou

Ye wepiirtwon EAaTIwyariKod UAIKOU f eLoAGPOU, TUX6v atroKaTdotaon
you EAaBE o Mic8wrj¢ a6 Toug mpopnGeutéc, roug KaragKEUacTES A
Toug aviirpecwmous Tous 6a mMaTwveta: Groug Kata th LUpBaon
TPOBAETIOpHEVOUG Acyapiacpouc.

i)
A)

@)

Agia YAxod troy Xpetiveran oroug Aoyapiacpod¢

Me thy efalpeon mg weptirtwong (B) TrapaKdrw, To vAIKS Tou
ayopaosnke até tov Mia@wr} yia xpron onig Epyagies Netpedaiou
Ga ExTipGrar WE TPO THV akia Tou Pavel ING TVOAOYIAKAS THFG TOU,
apaipoupévwv wv TuxX6v exTTTcewy AdyW oUvaAAaYGV Ff AdYW
TANOWHHE OF LETPATa (EQdo0v UTTapxOUV) , THV GYOIBWY ayopd¢
Kal TpourGelag Ka TpooTiBepévwy tTwv e€6dwv vatAou Kat
cmrooToArg psTagU Tou onpeiou tooufAsiag Kal rou cnpeiou
aiooresic, tov vadAou péxp! tou Aipévog wpoopiopod, m>¢
ATPGNONG, TWV Popwy, Tw TEAWVEIGKUV SAOYOV, Tw TrPOgeviKay
TEADY, TWV AOITTOV XYpEWEWY EIGayopévoU VAIKOU Kal, O7OTE cival
eMikTd, Twv Satravwiv xXEIpPiGYOd Ka pETapopaG até To oNpEio
eioaywyr¢ HéXp! THY aTroeiKn A to Epyotdéio, Kat ta E€eda yia to
uAIK6 aur Sev trpéme: va uTTepBaivouv ta 1cxGovra yia tig ayopes
Tou WpaypaToToiosviar otpgwva ye mV apyq av fowy
OTOOTAGEWV aTHV EhEGBEN ayopd.

Ta YNKG tou ayopdZoviat amé Euyyevelg Emyxeipioeic Sa
Xpedsvovtat Pagel Toy TG KaTwrépw:

(aa) Kawotpio YAKé (Karnyopiag «A») @a exripdrat w¢ mpo¢g TAV
agia Tou Pace mNG TPEXOVAC SieBvoUs THETIC, N OTO!a Sev
Trpémei va utepBalver tov toxvouca Ty yia ouviGEIS
Trapopos ouvaddayés Bdost m¢o apxi¢ wv fowv
aTroatdcewv omy EAcUGEpn ayopd (KGS oXETIKA TEKNpIWoN
Trpémet va tpet tig aratroec tng EhAnvixtig vopodeciag
EVOOOHIAKHS TIVOAGYNONGS, fH TAV 1oxGouca KEiLevn VopoPEcia
Ge GAAEC TIEPIOXEC Sikalodooias).

(BB) Metaxeipiopévo YAO (Karnyopiag «B» Kat «f»), 10 oTrofo
Bplokerar o& KaAr Kal XPHoioTONjoHIN KaTdotacn Kai TO
omroio eivat KaTGAAnAO va EavaxpnoipoTransel xwpig va
Xpelderal eMoxeur, 6a Tagivopefra omy Katnyopia «By» Kat
8a atronpdra: oro ePdourivra wévie (75%) Tog EKatd 1¢
tpéxouoas aéfac Kaivoupiou YAIKOU KaTd TV UTOTTapaypampo
(aq) avurtépw.
7030

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

is)

wy)

ody KGANG TOIT NTAG peETayeIpIoHEVO UAIKO- «By Karnyopiac,

6 trou Litto per va.

tiv KatiYopia «B»  o1n
ov Bpiokeidi o€ avakoyia pe

(€2) YMK6.10- o1Fof0. arrattef K6oTN avéyepans Oa ypecivern BaoEr
TOU KaTGMNAOU TodCOTON wo mpog mV KaTHyopia civ
onoia uTTayETal oUUPUVA LE Ig Wapaypapous (ad) Ew (63)
avwrépw eri mg tpéxouous uric KataKxtpwons -Kaivotpiou
UAKO KaTa THY UTToTTapaypa~o (aa) avwrépw.

(oT01T) Orav 1 Xprjon UAIKOU Efvar pOOWw~IVA KaI“n XPron, TOU aTg
Epyaoiéc Herpedaiou Sev ‘SixaioAoyet inv éxtrrwon THyNhG ita
umomdpaypdpou’ (yy) avwiépw, Téie 10 UMKO auTO 8a
amronmparar ewf Bacews hn o1ofa Oa Exel WE atroréAcGpa TV
Kadap Xpéwor wv ‘Kara TH XopyBaon Aoyapiaopdav
avahoya'pie inv défa m¢ TpoogepGEloac uTpEoiac.

Ze wepfittwon Tou YAKG;dev Eival SiGGEcipo TpPOS cAToKTRON OTIC
oMINES TOU, TPOBAETrovTaY-OTHV Wapaypao. (A) 1 (B)avwrépw Adyw
Yeyovorog Tou Epmitrret.0to..7ed{o, tou: opiopod. Ing «Avwrépag
Biac» .1ou ApSpou-26,. 0, Micouric SGvatar va emMBAAAEL EUAoYES
Xpedosig avapopiKd pe TIC Epyaoies Merpedaiou, yia 0
airairodyevo YNKG GTO KéoTOS TroU*trpayyaToToNOnKe ard tov
MioSwri yia ThV TpouAGEIa TOU YAKoU aurod TpoKeipévou va To
KaTaGTGE! KaTahAnAG : yia xprion “Kal va 10” Heragéper oT
LupBariesl Mepioxy.

(01) Mio8Wpara, Aaopoi Kat Aorméc ErriBaptvaeig

Oha 1a picbwpara, dpol,..daqpos, €fo5a, 1éAn, elogapéc, Kar Aoméc
EmiBapbvoElc oO ooie¢ emBGAAOVTA ad tov ExpiaBwr} oxenKd pe Tc
Epyaciec Merpedaiou Kar KataBGAAovrai dueoa A éypeoa air rov Mio8wri,
EKT6¢ Tou dpou Eicodjparog tou Mic@wr Kal wou emiBGAAovrat Tov
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7031

©

(ny

®

@

(a)

MiaOwi dtrw¢ TrpoBAErEl Ta ApOpo 14 4G Tapodcac LUpBaon¢, KaGwW¢ Kar
Ghor gdpar WAnpwreo! ToU oxECovral pe TO EIGdSHA fH ra KépdN TOU
Motu}.

Agoddion Kai Znpieg

Aagdotpa kot E€0d5a aopakiong wou wpoKUtrouv urd TOV 6po St, Edv
aogamon auth avarebel ev OAW Hf Ev Leper of Luyyevr] Emxeionon, ta
Tpoavapepopeva aopaNorpa Kai €€oda Ga ekrifttouv p6vo YEéXp! rou GNEfou
Tou 10X8el yid aviayavionKes agpadiotixés ercipgieg Tou dev eival Luyyevei¢
Emixeprjozic. Epdocoy amatretrat, otorxerd mou arodetxvdouv ty Baan Tw
TUG ypEWoNS fTopotv va TpacKOpIaToUV GrouG cAEyKTEG TG Luyyevotic
Emixefonans, Ka8d¢ kor 1a TpoGbaKwpEeva Siavéciwa cuvoTeuTIKa Eyypaya
6mw¢ mMpoBAeTovral aid mv EAAnVIKH voySOecia epi evdoopiAiKiv
cuvahhayiv. rf GAAN OXeIKt «Kefuevg vopobeoia ce dAAEC TrEployéS
SikaoSociag, Gww¢ mpoBAérerar ornv Trapdypapo 3.1.5(i1) rou mapévi0g
KegaArafou. “E€0da xat Cnpieg trou emépxovia we ouvétreia yeyOvorwv Kai oTO
Badd wou aura dev KaAUTTovial amré aopahea Kata mv LOuRaon extitrouv
Kaa tv LGpPaon exto¢ av ta £E05a aura TpOKAFOkav ciroKAEIOTIKa cnTd
SOA0 ff auEAEtA Tou Mro8wr}.

Nowixd Ef0da

Oha ta Ef0da kai dec of Satrdvec avtidixiag Kai VOLIKWV f cUVapwv
umnpeciav wou Kpivovial amapaimnreg sf oKGémpes yia my améxtnon,
Tehe10TTOMNON, Siatipnen Kai wpactagia m¢ LypParKr}¢ Nepioxic, Kai yia TV
umepdomian f my éyepon aywydy rf yqvGcewv Trou agopouy orn LupBatixe)
Aepox Kata ondiacSitor agiwon¢g pitrou n omoia amoppéer amd
SpaotnprdmrEe¢ Suvdyet m¢ L6yBaoNe, | 1a Wood 1a o1roia KataBAKOnKav yia
VouiKés utInpeaies arrapaimres | oKémEC ya THY WpoctaGia tou KoIVoU
GULGEPOVIOG TOU Expio@wrt} Kal 1oU MioGwri, exmfttouy. Oray wapéxovtat
vouikés utmnpeaies amd eupiaBouc ff taKrikd mpoogAnpBévtes SiknyGpoug Tou
Miodwrr ff Zuyyeved¢ Emixeipnoqc autod ei wayia avnpic@ia, q oXETIKA
avipiciia 6a TepidapBdveral avii tn¢ Tapoboag uirovapaypdgou, atic
TEPITITGIGEIG Tw UTToTTapAypdewy 3.1(B) rf 3.1(6) avwrépw, KaTa TepitTtiwoN.

“Efoda extraidevong —

‘Ohec o1 euhoyec Satravec Kat éE05a ora ola UTOBGAAETAI 0 Micawri¢ yia
ekTrofSeucn TPOGWTTIKOY OITW¢ OpiTETaI GTO ApBpo 25.5 hg LdpyRaons.

Feviké kat AtorkqTikd Efo6a 7

Ta éo5a Tou TWeprypagovial amv uUTToEvéTnTA 2.5(a) Kal n xpPEWOH TOU
Treprypagerar OTNV UTroEVoTATA 2.5(8).

Ta é€0da eyKaTddenyn¢ Kal wadong Aeioupyiac, cupeptAapBavopévwv
TANPWHOV EKTaKTWV cITrOSEpATIKHY STrWC TPOBATOVIAL oTNV Tapaypage 2(/)
7032

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

3.2

3.3

3.4

Kal omy Trapaypago 3 tou Ap8pou 10 tou Néyou Trepi YSpoyovavepdkwv kai
910 ApEpo 8.6 tn¢ Mapodcac ZUpuBans.

(IB) To Kéot0¢ amoypagrig oupWva pe hv Trapdypapo 4.2 tou mapdvtoc
Napaptiyatos Fr.

Extrimréyeva Efoda povo pe Nponyobpevn Evyypagn Eyxpion rou Expio6wrr
(@) Npopréeres trou TANPwENKaV OE HEadZovtec atré To MicBwrr}
(B) Awpegc xan eicpopéc

(y) Aarrdvn yi Epeuva Kai avarrtuEn Kalvoupiou €§OTTMOYOU, UKOU Kal TEXVIKWV
HEBOSwv TrpoKEIPEVOU Va XPNaIpOTrOINBowv oth avazrmMon, avaTTTUEN Kal
Trapaywyr} YSpoyovavepdkwyv.

O Miowrii¢ opeivei va tnpel Eyypagn Kal eowrEpiKa EVyKEKpILEVN TOAITIKH TrpOWNOEIIV
kal ouvageic Siadikagies (oUppWva pE TIC op8éc TpaKtikés TpounBEldv) Kata Th
GuvAOn Siefaywyr} Twv EmXElpuaTiKwv Tou Spaotnpiorjtwv, avagpopikd YE Thv ayopa
uTMpecibv, UAIKiv, KAT. H ev Ady TIOAITIKH TrPOLNGEIwV yvwoToTroIeftal GTOV
Exyiodustr] evtdc tpidvta (30) nuepwv anré Tnv Hyepounvia Evapéng loxtoc. Pia kaee
K60T0¢ Tou avapéperal otI¢ Tapaypd@ouc 3.1 Kal 3.2 Tou Trapévrog Kepadaiou, o
Ekpicw trig ptropel va Cntioe otoyeia OXENIKd YE THY THpHON tn¢ EyKEKpINévNS
TOAITIKHS TPOUNBEIwV Tou Mic@wrH} Kata THv avddeon Twv Satravibv auriv.

“E€0da yn Exmmtéyeva Suvaper 1¢ ZGuBaonc
(a) NpayparotroinGévra E050 Trpiv até Tv HyEepounvia Evapeng loxtioc.

(B) Kéotog mpowwenong twArcewv Ydpoyovavepdkwv  peTapopdc
Ydpoyovavépakwy Trépav tou Enyeiou Alaxwpicpou.

(y) To KéoTo¢ tng Eyyuntixtig EmiotoAri¢ Trou Trapéxetal GUpPwva PE THY Tapovca
LopBaon (kaBw¢ Kat KaBE GAAO TroG6 TOU Samravienke ce atrofnpimoeic
AvapopiKG HE Th UN EKTTAFPWON TW GULBATIKiV UTOXPEWOoEWV).

(8) Kéoto¢g diarmoiag Kar tou avesaprnrou EUTEIPOYVHOVa OXETIKG YE KGOE
diapopd trou mydZei a6 ty ZdyBaon.

(©) AvtaAAdypata§ (avrdAAayya uTroypagri¢ Kal «Trapaywyric) Kal dédpoc
Eigodrpatog Ka@w¢ Kai KGBE GAAOS Popo TANPwIEOS Bae! TOU EIGOdTyaTOG
Kal Tw KEpdWVv TOU MiddwrtH.

(oT) Mpdotipa kai TomwiKés pritpes TAnpwréa CUPWwVvA LE aTré6paon appodiwv
uTmnpeowdv Tou EAAnviKoU Anuogiou.

@ Ta €€0da tou tpayparoroijOnkav mépav twv e€ddwv Trou oxeriZeral We ™m
OUVETH O1KOVOUIKH SiaxEipion urd HV Ewvoid Tou IN¢ EvéTNTas 1.5 Tou TrapdévTo¢

Napaprruaroc.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7033

3.6

37

(nm) Ta €€05a tou wpoKAHankay ard G6A0 4 apEédsia Tou MigBwri}.

(8) Ta {08a trou Exouv wpaypartotroinGel xwpi¢ mm! GuyKaTsBeon A éyKpion Tou
Expic@wrti og wepntticeig mou q Ev AdyW oUyKaTGGeon Hh EyKpIoN Eivar
Tpoontartobpevy Strws TPOBAETrE! | Wapdypagos 3.2 tou Wapdvtoc Kepadaiou.

@)  Efoda wou Sev wepikapBavoviai ce Kapia amd rig WapaypGpoug 3.1 4 3.2 rou
wapdvre¢ Kepadaioy, pe my empvdagy twv diatagewv ls Tapaypdpou 3.5 rou
wapévtos Kepadaiou.

Aovna 06a Kai Sarrdveg

Ta Aoira é€05a Kar o1 Aoité Sarrdvec wou Sev kakbrrrovies OdtE EtEraZoviaa amd Tig
Giardéers rou Wapdvtog KepaAciou 3 xar wou weayparoTootvial a6 Tov Mogwir
adupwva ye m1 diardéeig ig LUpBaon¢ yice mv aiatroduevn Kal wpoorKoUTa
exTédeon twv Epyaciiv Metpedafou, exnitrrouv yévo pe tv TponyoUyevn Eyypagn
éyxplon Tou Exyio8wr}.

Hictuon Suvaper mg LépRaon¢

Ta xa@apd éooda twv KdTwOl GuVaMayv Ba inOTHVOVIa! CTOUG Aoyapiacpos
Suvapel mg LéyBaonc:

(@) Kd6e acgddon f amaitnon cyenKd ye Epyacieg Merpedaiou tj oxenkd pe Kae
TEpIoUGIAKO OToIXEio 10 OTOIO YPEWENKE GtOUG KaTa 1H EbuBacn Acyapiacyouc,
Epdoov ot epyacies fh Ta Tepiovoiaxd aroixeia eixav acpaNoGel Kal ta
aopdhiatpa efyav ypewGel atoug Kara 7 LUuBacn Acyapiacvods.

(B) ‘Eoodo to owoio elompaxanxe ard sEwrepiKode wapdyovtes yia mm xpron
akiviiwy | MeplouciakWV oTolxeiwv Trou xpEwENKay GrOUG KaTa mm LopBaon
hoyapiacpovc¢ a0 Pass rou 1a oXetikd Ef0Ga xpewOnkav Kata rov TpdTTO
aurév.

(¥) KaGe Aoyionxr taxtoroinan mou edjpSn and ro Micewr mpoepxopevn até
wpopnGeurés f KaTaGKeUGoTES H TOU aviiTpoadToUG aUTuV OXETIKa HE
EAQTTWHATKG UAIKG, TO KOOTOS Tou oTTofou Eixe xpEWOEF Tponyoupevea amd 10
Mig®8wrf| Tous Kata Ty LGpBaon Aoyapiaspotc.

(3) Mic@dpata, emorpopés Xpnparkdéy tood@v Kal Aonrég ToTdoEIG TOU
elompaxSnxay ams 10 M:o@uit) Kar trou avagépoviai ge xpediasig Tou éyivav
OTOUG KaTG 1] LOuBaon Aoyapiacyotic, efcupoupEvwn twv emdiKac@évtwy oro
MicBwri Suvayer Giairytik¢ §=amrdgacns =f anégacng § ave§dpinrou
EP TEIPOYVMPova Trou avapépovral ary Tapaypag@o 3.36) avwiépui.

(6) O1 peg ot ooieg XpswOnkay apyiKd oTouC xard m1) LipBasn Aoyapiaspous yi
UAIKG atroypagis ta omoia oty ouvéxeia c€iyxSnouv ad my EAAdda xwpi¢ va
Exouv xpnoipotoinGel atig Epyaoies Merpekaiou.

Aumhég Xpedasic kai Mionboess
7034

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

4A

4.2

43

54

_Trepiougiaké o1gixela, 0 Migeu,

» Mevtiyve emipbhatn, TUXdv. avTIBETISG., HIGIGENS .GTAY- TApOsoA:-AoyIgTIKA Aadikacia,

arpd6eaq thoy Mepdiv etvdi Sti dev 8a uirdpéer Kaa SMA XOeWaTP TE TioTwWON oTOV

Epyaoies Teipedovou obpisaova ‘fie The ouvFen Tp CKTIKr mé Bieevous “Biopinyaviers,
rreipedatou yia SoaowploMnies Epevvac Kal Tapaywyrs.

KIVATG replouataKaroTolyeia Kaif Gopa KaBE TeVTE 6) Erm ava@opiKa pie va akivara
1g, oGFIAEL va MpoBalvel oe cmreypeen, Ing, kara, rn

KAO Exploouris Sikaiovra va xargourstra xara “inv Saaypaon ‘aurt, e} Wiodeoras
oeiaer va Dieunoivicer aac nC, aPXEC “BdGeE! TwV orrofwy yiveTal arroripinon mS
aiag tw TEpiOUTIAKiY OTCIXElwv KaTa THY CArOYpar,

Ee wepintway exxdpnons dikaieopdtav oOppwva HE 1 LbpBaon, propel va yiver
eldikh} aTroypagr] anré jov MicBwrr| Kal Tuxév Tuppicowi} pera amd alton tou
exdoxéwe umd rov 6po 61 1a OXETIKG EF0da Ba Papvouv Tov exdoxéa.

KE@AAAIO 5
AHAQEH EKMETAAAEYZHE

Me tv évapény mg Epropixiic ExperaAkcuons a6 rh LupBariKh Mepioxr, 0 MioBurts
uTroBaMel oTov Expio8wrr aUpgWva E To ApOpo 17 IM¢ qrapotoag LopBacn¢,
Tolunvidies Andwazic ExperdrAguons (n «AAwOT ExperddAcuons») o10v Expio@w ri
(EPIEXOUY TIC aKOAOUGEC wAnpogopics ce oxéon. ye.;Kade Tepioxr

(a) my mocérnra ToU Tapaxeévros Ka Aracweévtog Apyou MerpeAatou-
(B)" THY Trogétnra Tou MapaxSevTog Ket Aiaowdévros Pucikod Aepiou:
(y) 116 rogérmEs Twy Napaxeeviwv Kar Aagwdéviwv Napanpoloviwv-

(8) Tig TOTSTHTES THY YSpoyovavepekwy ot OTIOIES XORGINOTFOIAENKAY Yict 5
cuvéxion TwY Epyaciay yedrpnans Kal Tapaywy4¢ Kai yi TV avTANon Tou
~Tpoiéviog LExpI rou ONpefou'eioTHeoNs GTO Kofaopa yic. arro@iKevgn:

(©) ng Toad iNTEG tou avagheyévTOG PuaIkOU
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7035

5,2

6.41

6.2

(01) To péye8og uTTapXOvIwy atTo@epatwv YSpoyovavepdKwy arnv apxt] rou ev Adyw
Hyepodoyiakou Tpiprivou- Kal:

(2) to péye8oc uTTapx6viwv aTroepdtwy YSpoyovavOpakwyv oro téAo¢ Tou ev Adyw
HuepoAoyiaxod Tpiprivou.

H AfjAwon Expetaddeuons yia iv Mpdtn Nepiodo Kat Ka6e nuEepodoyiaxod Tpiprjvou
emetic avapopKad pe KaGe prva Oa uTroBGAAerar orov. Exyic6wt} péoa oe
Sexatéooepi¢ (14) nyépes amd to TéAo¢. Ing WepIddou autc, avGAoya pe my
TEpiTtwan, Tbpwva pe TO Ap8po 13.7 mN¢ TapotGag ZupRacns.

KE®@AAAIO 6
AHAQEH ASIAL EKMETAAAEYEHE

a toug oxotrodcg rou ApOpou 13 m¢ L6yRaonc, O Micewrr¢ opefvel va KaTapriZer
ShAWoN ou avaypdge! toug uTMoAoyiopod¢ m¢ afiag wv trapay6éviwy Kal
SiaoweéviIwy YSpoyovavepdkwv Kard m™m SidpKeia Kae Hyepodoyiakod Tpiprivou
GXENIKG pe KG0E Mepioxt ExperaAdeuonc. H AnAwon aur 6a pete! va mepléxe! T1¢
e€f\¢ WAnpopopies we tpog Kae Meproxi ExyetadAsuonc:

(@) Tic emneuxOeiceg amd To MicBwrt} woodmntes Kal TéG amd TWAKGCEIG
Ydpoyovavepdkwy Ge tpirous Kata 1 SidpKeia Tou oXEKOU Tpiprvou.-

(B) Tig emteuySeioeg amé to Micdwth toodtntes Kal mpé¢ a6 MWAroEIG CE
Tpdcwira wépav a6 avefdptnroug Ipitoug KaTd tm SidpKeia tou ayeTiKod
Tpiurivou.

(y) Tig Toodmntec atroBepatwv Yopoyovavepakwy Kartd to réA0¢ ToU TponyoupEvou
Tpiytivou.

(©) Tig woodrnteg atTroBepdrwy YSpoyovavApdkwv Kard 10 TékoG TOU TpEXOVTOG
Tpiprvou.

(€) FUnpogopiesg SiaBEoIPEs GTO MicGwrt}, EPdaov eivai aXEtIKéG yIa TOUG OKOTTOUC
tou Ap8pou 13 tH¢ ZGpBaonc, avagopiKa pE rI¢ TIHES YSpoyovavepdxwv Tou
Trapaxénxav amd tig KUpIOTEpEs XWPEC Tapaywyric Kal EEaywyri¢ TerpEedaiou,
OUPTIEPIAGUBAVOLEVWV TW GULBATIKMV TIHWV, EKTTIMCEWV KOI UTEPTIUQUGTOV,
KaGw>¢ Kat TMV Tou emttedxOnkav otic ayopéc Gyeang wapddoonc (spot
markets).

(01) To wos Kat Tov uTTOAOYIOHG Twy Kata TO HyEpodoyiaKé Tpinvo wAnpwiéwy
MioQwpdtwv obp@wva pe to ApSpo 13.

H Kardoraan Agiag ExyetahAevons Kade Tpiptivou Oa uTroRGAAErat Gtov Expio8wrr} To
apyérepo Evav (1) Mijva amré ro tékog tou HuepoAoyiaKol Tpiprivou aurou.
7036

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

7.2

8.4

8.2

8.3

Lupeunkég damrdveg Kar EFOOa yia to GxETIRS Tos.

Tig To wHdopates aipopherroyevec yia ro TEAgg TOU OXETIKO ‘Erous.cwpeutixéc
Samavec.

cewv TOU mpoiToAoyIo}

(8) Tig atroxAioei¢ peragi TON TrpoB, ‘i
Tpdcectroy TPOBAEWEWY KAI TIC E&NYT}GEIG Wo TOG UG aTTOKNaEIC auTéc.

H Kardoraon Ecddwv kat Aawavav KéOe Tpipivou uTropaAAetal orov Exyicbwr} 10
apydiepo évav (1) Mijva até to réh0¢ tou Tpipivou autad.

__, KE@AAAIO 8.
OPIETIKHLETHEIA AHAQZH

O MioBwrri¢ opeidel va KaTaprifer pia Opiouxr Enjoi AfAwon yia Kd8e Nepioxi}
Exuerdddevong. H AijAwon aur mpérel va mepitxet mig mAnpoepieg trou
WpopAérrovrar airé TH ArAwon-Experardgvans, tv ArjAwon Agiag ExuetaAAeuong Kat
Thy Afdwon Eoddwy kai Aanayiov GAA Ga Baoiera ong Wpaypanxég woosinres
YSpoyovavepakwv Tou Trapaxnkav kat ata €€05a trou weayparorrarjOnkav.

Bdoe m¢ Ariiéuong auriic ‘Ba yivov

Y orroieadifroie avaykdles avaipoodpyoyés
onig ouvaAAayéc Trou TrPOBAENO uBaor Sere

Boon,”

HOpioneg’ “Erjora Agawon «G6e HepodoViakod ‘Erauc” viroBdAAera orov
Exyio6wrr} yéoa ce trposecpia spicy (3) Mnveiv ard 10 TéAOG EvOC EKGoTOU Erouc.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 7037

KE@AAAIO 9
AHAQEH NPOYMOAOTIEMOY

O Mic®uri¢ uToXpeourat va KarapriZer Ero Mpdypappa Epyaciay Kai Mpoiirrohoyioyd,
6mw¢ opifezai oro ApSpo 5 me LopPaon¢ oe ox€on YE KAGE Meployt| ‘Epeuvac xan Kae
Fepioxi| ExperadAcuang. Le aurév Ca wpéwe va yiverat Sidxpton petag E€Gdwv ‘Epeuvac,
E€dwv Exyetdddeuons Kat Efddwy Aeroupyiac kat va eugavidovral ta aKOAquGa:

(@) Or TrpoBheiropevec Samtdvec xat Ta TEOBAETPOpeva Eoba yia ro HyepoAoyiaKé ErauG
obp@wVa LE TN LHpPaon-

(B) ‘Evag Nivakag pe 1a onpavriKdrepa empépousg KovGAIa Tw E€6bwv Expetdddcuons
yla ro Huepodoyiaxé Erog aurd.

(y) O1 owpeuTiKes SaTIaveg Kal Ta OwpEUiKa éoosa péxpI To TEAOG TOU TrpONnyouLévoU
Hutepodoyiaxod Erous. ‘

KE®AAAIO 10
ANAOEQPHEH AOPIETIKHE AIAAIKAZIAS

O1 diarager¢ Ing apovong AoyiotiKyg Atadixaciag Sdvatat va tpoToTOInsodv KaréTv
ouppuviag peTags tou Micdwri} Kai TOU Expig@wr}. Or tporrorroiroeic Ga yivovta eyypapus
Kai Ga avarpépouv mv NUEpOLAvia KaTE THV oTTOid o1 TPOTrOTION}GEIK Ba TEBOUY GE ION.

TIAPAPTHMA A
AITHEH LYNAINEZHE FIA OPYEH TEQTPHEHE

(1) O Mio@wrtij¢ uTroxpeodtal, pry amd HV 6pUgN o7roldedrjrore Epeuvynkiis Pedtpnons
ft Cemtpnons Atrorfunong, va uroBade orov Expiodwrt:

(a) rouddxiotov Ipeig (3) Mrives mew arré Tr Sidvoign Epeuynrixtig Pewtpnonc Kar

(8) rouAdyiarov etd (7) nuEpoAoyiakés nEpEC mplv até Bidvoign Fedrpnons
Amotipqons,

aitnan yia tm xopiynon suvaiveons yia dpugn.

’
(2) Haitnon ya 1h xoprynan ouvaiveons yia 6pugq wpérer va wepihauBavel Aerrropepetes
emi Twv akoAadGwv:

(Q) IN ToTT0Beoia TN¢ yedtpnons, oupTrepiapBavopévwv:
(0) TMV YEWYPAPIKWV GUVTETAYEVWV TTAGTOUS Kal LUI}KOUG*

(ii) 10 Gyog ané Thy EMpavera TOU EbdpoUG
7038

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

@)

TOU uydperpou: thel
Tou 1Upyou Tou

TS rmposronagtae TOU scott yer: “OULTTEPIAGLBaVOpEVwWV Tw EEG
oTorxelwv SVOEKTIKOS kai xtopic va eninpedterca n vewikOrnret TOV
‘Civcipepapievin“: ire
(i) Tou axediou tou xthpou yerpnong, 10 owoio ea TeoodiopiGet mH
: xoipodéinan tou Vewipuiraved kat" Tou e€OTTAlGfiod TOU, TI¢ Sefapevéc
Kaucipwv, ric Se€apevég Picunxavixod vepod yewrpnoncs, Tous
AMOONKEUTIKOUG YUpOUG AdomN|G kal rowéviou, ta nupipaxa ppayparcr,
TOUG SioKOUG TEPIOVAAOYIIG AGOIGV Kat TO TUXd6V avayKala expr KTIKe
(ii) Tuv pebdiwv Trou 8a. XpPNoIWoTONBoUV ya mY KaTaTOAEUNON TNS

putavong Kal BAGBHG TOU TrepIBGAAOVTOG AGUBaveévwvV uTTréyA TWV
YEWTPIGEWY IpOPedoiag vEpet, Twv ToTaywy, wv Sagdv, wv
YEWPYIKOY ExIdoEwy, m¢ GAIEUTIKAG OpaotnpIdtnTas Kar TwWV KTIpiCV Tou
Bploxovrat kovid otAV ToTrOGEaia mg yewrpnanc

(iii) TwV peGddwv Tou Ba XONoPoTIOMOONY yIa THY aTTé6BeGn twv AupdTw,
Otrws evar q Gxonoin Adomy, Tav Spuppatwy mg yewipnons Kal ta
QTroppiyara: KATAUGLOU .Twv-KaTaAULaiwV Tou TpoowTMKoG, Ta oTrofa
BpicKovral cto xWpo tou envio TS yewrpnons

aparetag, Trou oxeriGoyrar He TV TIPOETOIHGGIA you
xSpou vesorpnong 6Trw Td Wepiypagovrar oTov Kad biKel ‘Aawpaouc
Alpaxnik¢ 10 ‘AyyAiRow Wotitodrou Merpehafou («MAINs) oe
oupiovoninet: dhho KGa6KAr AO KOoIKE

(iv) Twy TpopU) faa

(v) TWV EPEUVLDV TOU yépou 01 oTroieg ENoavidouv MIGaVdmTEG UTTGPEEWC
puorkod agpiou'ce pIKO6 BGB0¢"

(vi) Tw oxediwy atoKaTdotaons Tou xWPou PETG THY EYKATGAEpH, TAS
yedtenonc:

(vil) wv wpotimotécewy apaheiag, Dialtepa Tw AeTTopepery Mepipecéng,
ppodenons, Tupivaxwy Ppaypyarwv, Taypov Kai aywyod KavoTHpa,
Tpcsdorainnkwiy onidrwv, emKivouvwy meploxidv, dTwW¢ cuUTég
TEPIYpaMovTal GTOUS KAIGAANAOUE KUDIKES Epyaciag Tou INAIT, pwwy,
TEplopiapmv mpdcPaons, ShAweng Emokeriwv, Weploxwv dieu
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7039

@)

4)

emBaAAetal 1 Xpfon uTTOSHdTwWV GopaAeiag 1 Kpavn acpaheiag Kal
TEplOXOV OTroU EmMTpeTETa TO KaTTVIGHIA-

(y) Tw HeOGdwv TrPSANWNGS EKPAEEw, PE avapopd atic:

a

)
ii)
(iv)

(xi)
(xii)

avapevopeves méoelG,

Th Sidragn Tou avieKNKTIKOU [NXavioyOU aopaneiag

Soxpdv aviexpNnKTiKoG pHXavicHou dapddeiac, EAEyXOUC Kat Siarprgelc,
AemrTopepeles tng Sidragng Kal SoKipés avroxeg Tg KEMAATC YeWTpNANS,
doKIes avToxt¢ ory Spacq mg GWARVWENS

PaABide¢ TroAAaTrAOG otpayyaNopoN, ovat nya OTPAYYGAIGLOU porj¢ Kar
adpavorrainans Kat diadikaoieg SoKINwv,

Bradikcoles ehéyyou oupPavrwy awdrounc pETaBoAc mN¢ Taxdintas
diapyons

Biabixagies SoKiywdv Porc,

Siadikagieg aviperdmans eiopor¢ aepiou,
Hiadixagies atroudvwans m> yewrpnonc,
Biadixagies avdayeons mg Spuén¢

Biadixagies adpavorroinang mn¢ yewrpnong

(6) Tou oxEdiaypapypatos tg yewrpnonc’

(©) TwV YewAoyIKiv, YEWPUTIKY Kal NXAVIKOV TpoBAEwewv yia Ty yewtpnon’ Kat

(a1) axédi0 agloAdynong Starpneéviwv oxnHaTIOLwv.

Exr6¢ edv GAAWS TrPOBAETrETAl OE Kétroia Z6pBaon Evoroinons, kapia yedtpnon Sev
Gat Siavoiyetai Ge onyEto trou améxei Mydtepo atré 400 pépa amré 1a pia mS TEpIOXNS
Qdeiag, OTE Oa aWoOKAivel Wore To KaTdTATO onpelo tg  o1odrmote Tyra TOU
Siaperprparos yedtpnons va arréxel Mydtepo a6 400 pérpa amré thv Trepioxh adefac.

E10 mapéov Napdpmpa, «E6puBaon Evorroinonc» onpyaiver obpBaon wou éxet
cuvagbei ovpipwva pe To Apspo 5 Tapdypago 15 rou Nowpou trepi YSpoyovavpdkwv.
7040

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

aspakion«y obuBaor Ba KaAGIrTEN:

@
ACTOS srreprousiaKv oronela Vlas 600 -Xpevikd aidornua -XPHGILOToIOGvrat nite
aa, os Epyaotes Meipedatou,... sav

(8) Kae ai@vidia Kay
TH exTéAcon Twv
~~ HTroper var Gewpndody. uTEseUVaL.:

Asia Zqpfa Tepiousiac, GwariK BAGBH A Edvarog qpirou mpoounrou eu
mpoKchena Kata TV eKTEAcon tw Epyacidy fetpedaiou yi thv omroia Tropes! va
eubivovrar o Mis8ari¢ fo Ex jucdurr4c, Ayia thy o1ofa jnropei o MicSwrii¢ va
evOUvETal va carognyKicel rov Expicewri}-

() ue darrdvec yi INV aTopakpuvon Epentivy Kal yia TI¢ epyaotes KaBapicyod KaTémiv
ATUXAUGTOS KaTd INV eKréh€on,. rwv Epyaorby MeipeAatou, «at

©) INV euedvA You MiceWif Yia KéGE cwpaTIK BACB Twv EpyaCoHévwy Tou Tov
atracxohobvra onc Epyaaies Netpedaiou.

MAPAPTHMA ET
YMOAEIPMA TPANEZIKHE EPPYHEHE

[tdtre¢/ quepoynvia Exdoons] 7
Aurf 1 8yYUnTiKA, EmOTOAR (a «Eyyunn«h, EmoroArn) Trapéxeral ard tv parce qq
«Tpdriegan) oto Yrroupyeio MepiBdAAovroc, Evépyeiag '& KAiarikiig AAAayiig 1¢ EAANVIKIC
Anuexpatiag avapopid He TAV oduBaon HioBwionc pe NHEpopqVia fe] @ «EouBaoy
Mig8wong¢») perags tou Ytroupysfou MepiBddAovros, Evépyeiac & KAtpiarikt¢ AMMayiic TS
EAAnvikii¢ Anuokpariag (0 «<ExpioBarri}ga) koi TwV [6] (aTr6 Kovod o «Mio8wth}>¢»).

Exro¢ edv GAhw¢ opitsrai, 01 Spor pe KegaAaia Trou XpyoiporroiMbvral Kal dev opifovrar oTV
maoodoa Tpanevixh Eyynon 8a éxouv ro vonua wou toug arrobldera oro KepcAato Tw
Opioywv ing Ldppaons MicBwens.

ENEIAH

(A) Auvaper tng LUpBaong MloBwon¢ peraes rou Expio@wrn Kal TOU Mic®win © MicBwrric
utroxpeotirat:
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7041

qi)

Va ektéAct 10 «Mipoypapypa EAGXiorey Epyaoitv» véxpr tH AEN ing [Npwing
dang), Adtepn¢ ddonc] [Tpimn¢ donc) eqekiicg «Odany) [m¢ Napdraan¢
Tou Zradiou Epeuviay] (eeéiig n «Mapéracn rou Lrad{ou Epeuviovy)] dws
opifetai cto Ap@po 3 ing LOuRacns, Kat

va KaAUTTE INV «<Yrroxpéwon EAGXIoTHS Aandvng» dmw¢ opiferar oto
Apdpo 3 rng LUpBaons

Nevin ddon [8 exaroppdpia eupvs]

Acuiepn don [12 exatopptpia cup) efov 10 uTEpBAAAOV TroOGd and HV
Yiroxpéwon Eddxtoms Aardvng ing Mews dong, to orrofo avnotolyel oth
diagopa petagd tac Npaypyanks Aawavag wg Newing ddong Kai tn¢
Yrroxypéwong EAAyiotng Aatrdvng ing Mpwrne daong ]

Tpitn Odon [12 exatouppia cupm lov to uTTepBGAAOV TrOGs Trou IpOKGaTTEL
am6 THY G8poion myg Yrroxpéwon Eddxtotng Acravng mn¢ Mewtyg Kat m¢
Aettepng Gong, 10 owoia aviaroIXe! or Siapopd peTa—G m¢ NpayparKric
Acirévng wv mponyotpevwy Ddacewv Kal 10 -G8poioya mo Ywoxpéwans
Ekayicins Aarrdyng mg Mpdtys xa mg Aediepng dons }

Naparacy tou Lradiou Epsuvibv: [To 1006 trou avniotoryel orn Siapopd, EPdcov
vpioraral, yeTagU rou ioaod mmo MpayparKric Aawdavag twv mponyouyevuy
ddoewy Kai rou TOGeU TAC Yroxpéwons EAdxiomns Aamavng Kate ty AtfEn rou
Baoixod Sradiou Epeuvidv drrwe¢ opiZetal oro ApBpo 3.9.

(B) Ma to oxowd mg LGpRaong Kai amd mv EvapEn tng [Mpding ddanc)
[Acdrepn¢ ddong] [Tpitng Padang] (Napdtaons rou Lradiou Epeuviay] amé tov
Ekpicdwih Wpo¢ rov MioBwri, n Tpdweta Sid rou tapdviog cupPwvel
avéckAnra Kat aveTigdAakra va Xopnyrioel Inv mapatoa Tpategixr Eyyinon
umép Tou Exyio6wr umd roug époug Kal mpottredéceig mou opifovrar
KaTWTEPW.

H TPANEZA AIA TOY MAPONTOE EITYATAI TA ESHE:

1.

H TpdrreZa 516 rou wapévroc eyyudral On pera thy TrapadaBr Eyypagns atraitnang Tou
ExpioOwr (geti¢ n «Arraitnon») umoyeypayyévn¢ até vopipa e&oucrodotnpyévo
EkTITPOOWTTO TOU Ekpio@wr, Strou 8a SnAdvetat Ou:

@

8)

W)

0 MicBwri¢ Sev KGAUE TO CUVOAIKS TOS THE OxETIKIIG YoxpEwans EAdxiotns
Aatravng Stw¢ opiferar oto Appo 3 iN LbyBaons, mposdiopiZovtacg nv
OXETIKI TEpioGo Kar toga

To 1oG6 INC GXETIKHG Npaypankrs Aaravng-

én Kaid ouvéneia, ¢ Mic8wuj¢ éxer Kataarel ur6xpeo¢ TPO KaTABoA Wodoe
foou pe 1 Siapopd petags m¢ Yroxpéwons Eddxtomn¢ Aarravng tou onusiou (a)
avwtépw Kat rau Gwoug tg TrpaypatiKti¢ Gomrdvng tou onyeiou (B) avwrépw
Kau,
7042

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

©) 6110 Moswrig Sey:éxet KaTaBdhE! oTov Expio@wrrj 1006 foo pe 1 Siagopd trou
avapéperqi oro, onueio (y) avwiépw,

1) Tpdmrefa Ga KataBdhe otov Expio6wi, otoug Giadéyouc, toug amodéKre¢
ustaBiBaans f:t0uG-exdoyei¢ Tou, 10. TPOBAETPOpEVO- THY. Tapaypago 1(y) avwrépw
O06, UTTG.10UG dpouG Kal Tig MpoliTTObECEIC Trou. opiZovrat KATWIEPW.

PUL avi evId¢
rpidmv (3 ) Epyaoijwv Hpepay A@nvav and my nuepoynvia wapadaBii¢ mm¢ Atraimjanc
you Exyiosuri,. xwplg- dikafwyua cupyngiopod, trapaKpdtnons. f,-Evoraonc, Ye
KaTdGeon Ge TpaTEZIKO Aoyapiaopd,trou. 0 Exuio6unic 6a opices orny Atraitnan. A¢
nuepounvia, wapaaaBrig tm¢. Amaimong 6a iva n nepopnvia wapcdaBrg m¢
GuoTHEevgs EmiotoAs amd tnv Tpdiela, 6TwWS auth aTroderkvUETat ard TH OXETIKH
airdédetg wapaAapi¢ raxudpopixig appayidacg. inv wapoGoa mapaypapo, w¢
«Epyaaiin Hpépa AGnvav» voeita nuépa wépav LaBBdrou Kai KupiaKris, Kata mv
oTroia ot tpdmreles Agitoupyouv yia yevikés tparedikég epyacies otny AOriva, omny
EAAGOct.

H evddvn ing Tpdirefac Suvdpes tng Tapodoag trepiopiferai inv KaTaBoAH ToGoU Tou
Sev Oa utrepRafver ro 1rood Tou Taparieerar oTny mapaypago (A) tou Mpooriou
avwrépw yia thv faviiotaixotoa ddan], [Napdaracne rou Zradiou Epeuvedv].

(a) To 1006 To orofo evOtveral n TpdeZa va KaTapdAe oUpPwva YE INV Trapodca
Tpametix Eyynon 6a pemverar KaGe Hyepodoyiaxd Tpiunvo Kata to mood IHC
Apaypankic Aatrdvng wou mpayparoroiet o Micdwiji¢ Kata 1m SidpKeia autii¢ m¢
TrepidGou, yia inv orrofa n TodmeZa Ga AGE! yvworotroiqan amd tov Exyio8wr}. H
pEfwon aur Oa toXGel amr6 THY NHEpopNvia TrapaAaBiic aug TAG yYwoTOTrOinENs até
thy Tpdrreva.

(8) Mpoxeévou va dieuKoAuvOel n pEiwon TOU ToGo yia To oTrolo Oa EUBUVETAI
Tpdmefa xara my evwoia m¢ Trapaypapou (a) avwrépw, n Tpdmega padi pe m
yvwororoinan mpérel va AGBet:

@ — EmBePafwon a6 tov Expic@wrr| tou trogod m¢ yelwons, Kal

(ii) emBeBaiwon aid Tov Expio8wr oXETIKG Ye TO avasewpnyévo Wood yia To
orrofo eu@iverat y TpdireZa va KaTOBGAE! OUwva LE THY TrapoGa Tparrecixh
Eyydnon.

(y) Tuyév Tapaitnon tou MioSwit} amd ta Sixardpard tou emf rou ouvGdou A THNMPATOG
TAG LupParixr¢-Nepioxii¢ ce kapia wepirtwon Sev amaAkdooel hv Tpdmega amd i¢
uToxpewioels mn SuvdyE! mC Trapovoas LE THY Efaipeon O11, OT Tepitrtwan trou To
qroad m¢ Yroxpéwong Ehdxiotng Aarravng, orw¢ opiera oro (A) yict Thy KaTaBoAn,
Tou orofou o MioBurTi{¢ sivat Ff propel va KaTaoTel UTOXpEOS, KaTaBANGEl OAT XEPWE
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7043

TpIV IV Tapafinon, CULOWVA YE ToUC dpouG 1oU ApEpou 6.1(¥) TNS LHpBaons, 4
evGvn mg Tpdrefac, kata inv éwoia mo Prirpa¢g tou Ap@pou 2, mepiopiferat
avrfatoiya.

H wapovoa Tparevix EyyOnon wou exdiderat Kard my avwiépw nyepopnvia tierat
GE LOX a6 THY NHEPOLNVia TrapaAaBii¢ am. hv TpdmeZa PeBaiwong uToypageicas
a6 Tov Expio@wrH pe rv orroia aurég dnAdvet Oui (i) | Lp Bacon Exe! kupweei ard ro
EMnviké KorvoBouAto (To1 6t1 n Hpepoynvia Evapéns loxvog éxer Sn ewéAOel), (ii) iv
mpwin pyépa mc, [Aettepnc], [Tpitnc] Oaon¢g cdpqwva pe tyv yvwororoinon tou
Mic@wr Tou mpopAétrEtat Oro ApSpo [2,1 BI, [2,4,v] m¢ LOuBaong, (iii) o Expicewrii¢
éxel Xopnyroel Karémv attjcews tou Mic@wi| Mapdracn rou Sradiou Epeuviiv
oUpPwva LE 1 LopBaon.

Atrayopederal n Tapaxwpnon, exxWpnon A yEtaBipagn tg TparreZixig Eyydnong oe
orolodiwore wpdowiro wépav rou ExpioOwr} kato ExpioOwri¢ de Sdévatat va
exxwprfoel f va petaBiBdcer mnv Tearredik Eyydqon oe orroiodrtrote GhAo Wpdowtre
EKTOG av AGBel THY TponyoGLEvN éyypagn Guvaiveon Tou MicBwr{ Kat Ing TpdmeZac.

H euGdvn tng Tedrregag Suvapel 1n¢ Wupodoug eyyUnans dev wepiopiferar, e€aAciperat,
1 GAAwS Tw ETTNpEaletTar aTrd:

(Q) — omroradifrore pGgn, TapaAciyn, | yeyovdc wou Oa e€dAEIpE rf Oat ETTNPEAZE THV
evduvn mg Tedrrefag edv frav mpwrogeldérng Kai 6xI eyyuNTAS | UTFOXpEOS
aurotnpiwons, Hh

(8) oTro1aSrrrore TPGEN | TrapaAeiyn oToIoustf rote tpoodTrou nN oTrofa, EAAEWEt
™|S Wapoticag didragn¢, Ga amdAdaove mv Tpamrefa fh Ga Tepldpe 1 Ga
e€GAeipe tv evsbvn TN¢ UTS mv TrapOvad Eyynon.

H trapotoa TpareZixh EyyGnon 8a Angel tv quEepoynvia:

(a) mg OAoGXEPOUS KaTABOANs ard. mv TpdtrEZa SAWV TW TrOOWY Trou EyyUdTaI Nn
trapotoa, i

(B) sms Trapakapric amé nv TpdireZa yvworomoinons amé tov Expio@wr, omv
otroia SnAwverat 11 TO Gyo mG NpaypanKii¢ Aandvng toobrai 1 uTEpRaivel To
road mg Edaxiotns Ytroxpewnixri¢ Aatravng

(Y) Thy 120" npépa card ty AMEN Ing [Fpusrn¢ dong], [Aedtepng Paonc], [Teitn¢
donc] [Mapdracn¢ Zradiou Epeuvav], ye tv emipddagy twv ToowWv ta orroia
Tpétel va KaTAaBANBoGv amd Inv TpdreZa ouppdva HE Atraitnon. wou éyive
obugwva pe 600 opiovrat avwiépw omnv Trapotioa.

(8) tv 60" pépa pera thv nuEpoynvia exddaews mn¢ Tpamedixti¢ Eyyonons, of
Tepitriwon wou dev éxet wapadneei amd tv Tpdmefa-n yvworortroinen m¢
Pritpag (i), HE TAY OTrOia SnAwveTat 611 Nn LGpyRaon Exe KupwWOE! and To EAAQVIKS
KarvoBodAo, .
7044

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

Omold. EK .TWV avUTEpU NHEPOLVIY ETTEABEL VUspitepa,-YETa-AnV mapékevon mS
omoiag YE mV EmptAdagn m¢ Wapaypapou' (y) avwrépw, n Tpdrea Sev Oa exer
omoadifirore euG6vn amré Thv Tapotod Tpaveziki Eyyinon.

9. Kd@e yvwororolnon. n ooia.-atratefral va Wapéxerat ard to Mic@wr Kai Tov
ExyioOwth odppwvarpe oUG. 6poug NG. Fpametixig Eyyonong wpéret va uToypdgerat
a6 Vopipa efouctoSornpévo-ekirpdowTo tou MiaSum Kantou. Expio8wr aviiotoixa.

10, KdGe atrafingn;<BeBaiwon Kai.ywworordinon; mpére ver arooréAAETat oTnv TpdmeZa
giv opiZopevny akdAouby SieGOuvon:

Ll

11.. H TpdteZa-.did. rou Tapdviog -trapatteftar -pytérg KG .avEKKAT IWS -d116 Ta? FUXV
- Oikai para. trou eyefpovrat ciré 14 ApOpa'852, 853, 855, 856, 857, 862,-863,-864,.866,
867 Kal 868-10U. EAAnVIKOUsAaTiKoU"Kidikai M6 GAAO “SikalwpA. apgioBiTNONS
Atraitnong Tov. Kowvorroiitat oUppva.pEer tig. Sendkers.1ng wapodoag: Tpcaredixrc
Eyydnong 1 KdGe:Ghho Sikaiwpa mou tux6v Exel va corairicer cord-rov Expiodwr (1
OTOOOHWOTE. EUTHIOTEULATOSGXO | avTITPdGWTO yia AoyapIaoyd: Tou): var KivNGeEt
evavilov Ff va aoKicEl OTOIOdi}TOTE GAAG SiKaiwpa A a€iwon yia KaTaBOAK, KaTa TOU
MicOw7h, f omoIoudifrore X6pptcOwT| Fy KGOE GAAoU mpoourTou wpotod eyeipel
agiaeig évavirring TpdrreZac urd inv wapodad TparredixiEyyinan, Kai 6a mpérer va
“karapaAer QHEAAATE TO 1OG6 Trou agiivEl oO ExpioBurtc.

12, Harapodoa TparreZixr Eyyinon diérerat ard To eAANViK6 Ofkaio Kal Ka8e Siagopa Trou
mpoKdtret am6é tv tapotoa Tparrevixt| EyyGnon 8a emiAderca cmd 1a Sikaorrpia tw
Adnviav.»

B. Ztnv ayyAikh yAw@ooa:

“This Agreement is entered into in Athens on the 14” of May 2014
between:
(1) The Hellenic Republic, duly represented herein by the Minister of Environment, Energy

and Climate Change, exercising its rights over Hydrocarbons under Article 2.1 of the
Hydrocarbons Law, hereinafter referred to as the "Lessor";

and

(2) Hellenic Petroleum S.A. incorporated under the laws of Greece with registered
numbers 02443/006/B/86/0023 and 000296601000 whose registered office is at 8A
Chimarras Street, 15125 Maroussi, Greece and tax registration number 094049864;

(3) EDISON INTERNATIONAL S.p.A, a company incorporated in Italy with registered
number in the Milan Registry of Companies n.08526690154 and having its registered
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7045

office at. Foro Buonaparte 31, Milano 20121, Italy; and tax registration number in
Greece $97476523 and

(4) Petroceltic Resources PLC (formerly Meirose Resources PLC) a company registered,
incorporated and existing under the laws of England and Wales (registration number
3210072), having its registered office at 3rd Floor, 8 Waterloo Place, London SW1Y
ABE and tax registration number in Greece 997476572

hereinafter each one referred fo as the “Co-Lessee” and collectively referred to as the
"Lessee".

PREAMBLE

WHEREAS the discovery and production of Hydrocarbons is of importance fo-the economic
development of Greece and the Lessor desires that the requisite operations should be carried
out in accordance with Law 2289/1995 (Government -Gazette A’ 27/08.02.1995), titled
"prospecting, exploration and exploitation of hydrocarbons and other provisions" and with
Presidential. Decree No.t27/96 (Government Gazette A' 92/29.5,1996), titled “Lease terms of
the right for exploration and exploitation of hydrocarbons”, as well as any other relevant
legistation,

WHEREAS the interests of the Greek economy and those of the Lessor require that the
Petroleum Operations should be carried out both with diligence and in accordance with Good
Oilfield Practices and the Lessee states that it possesses the technical, financial and
administrative ability to successfully conduct.with diligence the operations described in this
Agreement,. and that it desires to cooperate with the Lessor with a view to assisting it to
promote the production of Hydrocarbons in Greece, thereby contributing to the general
economic development of the country.

WHEREAS the Court of Audit has issued the Act of V Judicial Section No 147/2014 in respect
of this Agreement.

NOW THEREFORE
in the light of the foregoing, the Parties mutually covenant and agree as follows:
DEFINITIONS

Unless the context otherwise requires, the following words and phrases have the meanings
hereinafter assigned to them:

“Actual Expenditure” has the meaning assigned to it in Article 3.9.

"Affiliate Enterprise" means in refation to the Lessee or in relation to any Co-Lessee, a
company or other legal entity, or a natural person which is, directly or indirectly Controlled by
the Lesgeé or any Co-Lessee and any company or another legal entity or person: which
Controls or is Controlled, directly or indirectly, by a company or a fegal entity or a natural
person which Controls or is Controlled by the Lessee or any Co-Lessee,

“Agreement” means this lease agreement including the Annexes.
7046

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

“Annual Work Programme and Budget" has the meaning assigied to ‘it in-Article 5.1.

“Appraisal-Programme't means.a:programme, following:a Discovery of Hydrocarbons in the
Contract“Area; to: delineaté-the:Hydrocarbons Reservéir.to which: that Discovery: relates .in
terms of thickness and: lateral .extént. and:‘to: estimate thé quantity .of . recoverable
Hydrocarbons therein. Such a Programme may include a seismic survey or App. isal Wells
drilled toa a depth sufficient to peiidiraie the Hydfocait Reservoir baing’ appraise : of Bath.

“Appraisal Well" means a well drilled in the course of carrying out‘an‘Appraisal'Progratime:

"Associated. Natural:Gas":means. Natural-Gas whicly exists in’a Hydrocarbons: Reservoirin
solution. with: Crude:Oil, .or-asscommonly, known gas-cap.gas which-overties.or is.in:contact
with Crude Oil.

“Bank Guarantee" n means a ‘payment guarantee by a first class bank lawfully operating i in the
European: Union=with: a:branch-or’established correspondént banking: relationship»with:ar first
class‘ bank in’ Athens, :acceptablesto the-LeSsor}-substantially.in 'the-form set out in-AnnexE,
The Bank Guarantee shall take effect on the Effective Date and should be delivered tothe
Lessor at the latest five (5) days before the date on which this Agreement is ratified by the
State Parliament as the same will be notified in writing by the Minister at least 15 days before
thé ratification date.

“Business Day" means a day (other than a Saturday or Sunday) on which banks generaly
are open for business in Athens, Greece.

“By-Products” has the meaning assigned to it in paragraph 2 of article 1 the Hydrocarbons
Caw. He : : ; ae a
“Calendar Quarter" means a period of three (3) consecutive Months commencing on any of

1 January, 1 April, 1 July and 1 October in any Calendar Year and includes the period from
the Effective Date to the commencement of the next Calendar Quarter and “Quarterly” shall

be construed accordingly.

“Calendar Year" means a period of twelve (12) Months beginning on the first (1st) day of
January and ending on the thirty-first (34st) day of the following December.

“Consent” means all such licenses and permits required to be obtained from any
Governmental Authority by the Lessee.

“Contract Area" means, on the Effective Date, the area described in Annex A and.shown on
the map in Annex B and, thereafter, that area as it may have been reduced from time to time
by relinquishmént or surrender in accordance with the terms and conditions of this

Agreement.
"Control" means, a holding of:

(b) at least thirty percent (30%) of the voting share capital of a company or
enterprise; or

(c) the right, according to specific provisions, to appoint the management of a
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7047

company or enterprise.

For the purposes of Article 20 of this Agreement and paragraph 5 of Article 7 of the
Hydrocarbons Law, “Control” is understood to mean a holding in excess of fifty percent
(50%) of share capital and "Controlled™ shail be construed accordingly.

- “Crude Oj!" means crude mineral oil, asphalt, ozokerite and ail kinds of Hydrocarbons and
bitumens in solid and liquid form, whether in their natural state or obtained from Natural Gas
by condensation or extraction.

“Data” means all field data in relation to the Contract Area, including geological, geophysical,
geochemical, petrophysica!, drilling, engineering and production measurements and
navigation tapes, magnetic tapes, cores, cuttings and weli-logs in whatever form the same
are produced and maintained by the Lessee during the Petroleum Operations.

“Development and Production Programme” means a programme prepared by the Lessee
and submitted to the Lessor pursuant (o the Presidential Decree and Article 7.6 of this
Agreement.

"Discovery" means the first Hydrocarbons encountered by drilling a structure where the
Hydrocarbons are recoverable at the surface in a flow measurable by generally accepted
international petroleum indusiry testing methods.

"Dollars" and "$" denote the lawfu! currency of the United States of America.

“EEA" means the European Economic Area created by the Agreement on the European
Economic Area signed in Porto on 2 May 1992, as amended by the Protocol signed in
Brussels on 17 March 1993.

“Effective Date" means the date set by Article 32.
"EIS" means the environmental impact study as provided for in the Environmental Laws.

“Elementary Block" shall have_the meaning assigned to it under Ministerial Decision
11/6/12657/30.06.1995 (Government Gazette Vol. B No. 615/1995).

“Environmental Laws" means the iegistation applicable in Greece regarding environmental
matters.

“Euro”, "EUR" and "€" means the lawful currency of the member states of the European
Union that adopt the single currency.

“Exploitation Area means an area constituting or forming part of the Contract Area
delineated, following a commercially exploitable Discovery under the provisions of paragraph
(a) of Article 7.6 of this Agreement.

"Exploitation Operations” means operations pursuant to a Development and Produciion
Programme to develop a Discovery and to carry on Hydrocarbon Exploitation.

“Exploitation Stage" means the period described in Article 8.1 of this Agreement.
7048

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

“Exploration Area" means the Contract Area held at any time by the:l.essee :during the
Exploration Stage that does not include any part of the Contract aie walch constitutes an

Exploitation Aréa.

“Exploration Operations" means operations conducted for the” purpose of Hydrdcatbon
Exploration and ingludes operations conducted for the purpose of carrying out_an Appraisal
Programme.

“Exploration Stage" means the period described it Aiticle 2 of this Agréeinent.

or an accumulation of Hydrodarboris whdse éxisténce’ af that'tinie was unproven By

“First Phase" means the first a of the Basic Exploration Stage described in Article 2. 1@)
‘Of this Agréément:

: pete os aegeraettetaniey
"Good Oilfield Practices" means all those things that are generally accepted in. the
international pétroleuin industry as good; safé, ecdifomical and éfficiént int @Ploring for and
producing Hydrocarbons.

“Governmental Authority” means any authority exercising legislative, regulatory “or
administrative state functions on behalf of the State. c

"Hydrocarbons" has the meaning assigned to it in paragraph 1 of article 1 of the
Hydrocarbons Law.

“Hydrocarbons Exploitation" has the meaning assigned to it in paragraph 5 of article 1. of
the Hydrocarbons.Law,

“Hydrocarbons Exploration” has the meaning assigned to it in paragraph 4 of article 1 of
thie ‘Hydrocarbons Law.

“Hydrocarbons Law" means Law No. 2289/95 entitled "prospecting, expiration and
exploitation of Hydrocarbons and other provisidns” as in force.

“Hydrocarbons easrinide means a discrete oadeey of Hydrocarbons ir in the subsoil.
“Independent Third Party" has the meaning “assigned to it in paragraph 10 of article 1 the
Hydrocarbons Law.

“Law’ means any law, rule, regulation, decree, statute, order, enactment,:act or resolution of
a Governmental Authority having effect within the State.

“Minimum Expenditure. Obligation" means the amounts set out at the end of, respectively
ihe First Phase, the Second Phase and the Third Phase in Article 3 (Lessee’s Exploration
Work Commitments).

“Minimum Work Programme” means the work to be performed in, respectively, the First
Phase, the Second Phase and the Third Phase, pursuant to Article 3 (Lessee’s Exploration
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7049

Work Commitment).

"Minister means the Minister of Environment, Energy and Climate Change of Greece.

“Month" means a calendar month.

“Natural Gas" means Hydrocarbons in gaseous form including, but not limited to, wet mineral
gas, dry mineral gas, casing head gas and residue gas remaining after the extraction or
separation of liquid and Hydrocarbons from wet gas and other valuable non Hydrocarbon gas.

“Operator” means the entity designated as the ‘Operator’ under a joint operating agreement
or other similar document te be concluded by the Co-Lessees, being the party that
implements the coilective will of the Co-Lessees and is responsible for the day-to-day
operations. The Co-Lessees hereby designate as “Operator Hellenic Petroleum S.A.

“Party" means either the Lessor or the Lessee and “Parties means the Lessor and the
Lessee unless in either case this Agreement provides otherwise.

“Petroleum Operations" means Exploration Operaticns or Exploitation Operations.

“Phase” means any, or all, of the First Phase, the Second Phase or the Third Phase, as the
context requires,

“Presidential Decree" means the Presidential Decree No.127/1996 entitled "Lease terms of
the right for exploration and expioitation of Hydrocarbons",

"Proceedings" means any suit, action or proceedings arising out of, or in connection with
this Agreement;

“Produced and Saved" means produced in an Exploitation Area but does not include
Hydrocarbons used in the course of production or fost, other than Hydrocarbons lost by
reason of the negligence of the Lessee or the Lessee's failure to observe Good Oilfield

Practices.
“Proper Application” has the meaning assigned to it in Article 27.6.

“Proprietary Data” means any interpretative and derivative data, including intemal
memoranda, reports, analyses, interpretations and evaluations prepared by the Lessee’ in
respect of the Petroleum Operations.

“Response” means a written notification from a relevant Governmental Authority to the
Lessee, that a Proper Application for a Consent.is approved or rejected, with or without
conditions.

“Second Phase” means the second phase of the Basic Exploration Stage described in
Article 2.1(a) of this Agreement.

“Service Document" means a writ, application, claim, summons, petition, order, award,
judgment or other document relating to any Proceedings.

"Sole Expert’ means a member from:
7050

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

(d) the Energy Institute of London;

(@) the American Petroleum Institute: or
(f) the French Institute. of Petroleum (IFP Energies nouvelles),

provided that if there is a conflict of intérests with all of the aforementioned institutes, the
Lessor shall be entitled to appoint ai indepefident, reputable petrolcuny institute of another
member state of the.European Union in which Hydrocarbons.are, produced.

“State” of "Greece" néans tid Hellenie Ro publ

“State Data” means any and all geological, geophysical, drilling, well production data, well
locati on Taps and other information figld or Wevéloped by the Lessor ix any forth iirelation to
the Contract Area as well as any ‘data acquired” and/or produced under the non exclusive
marine seismic data: Acqtiisition and Sérvices Goniméndéd sn the Beth of October 2012 in any
form in relation to the Contract Area.

"Third Phase" means the third phase of the Basic Exploration Stage described in Article
2.1(a) of this Agreement.

INTERPRETATION

in this Agreement, subject to any express contrary indication:

(a) any reference to an AitiGle’ shall be ‘constitied’ as a’ reference to am article of this
Agreement and any reference to an Anriex shall be to an annexure to this Agréement;

(b)- any reference-to-a person shall-be construed-as including:

i) any person, firm, company, Governmental Authority, corporation, society, trust,
foundation, government, state or agency of a state or any association or
partnership (in each case whether or not having separate ‘legal personality) of
two or more of these;

(i) a reference to the successors, permitted transferees and permitted assignees of
any of the persons referred to in sub-paragraph (i) above; ;

(c) any reference to this Agreement or any other agreement or documient shall be
construed as a reference to that agreement or document as it may have been, or may
from time to time be, amended, varied, novated, replaced or supplemented;

(d) any reference to a Law shall be construed as a reference to it as it may have been, or
may from time to time be (with or without modification) amended or re-enacted and any
subordinate legislation made, or thing done, or may from time to time be done.

(e) capitalised terms used in this Agreement shall have the meaning ascribed to them in
the Definitions section or elsewhere in the Agreement.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7051

1.4

1.2

1.5

1.6

ARTICLE 1
SCOPE OF THE AGREEMENT

This Agreement is a lease agreement pursuant to which, in accordance with
paragraph 10 of article 2 of the Hydrocarbons Law, the State as the Lessor grants to
the Lessee in accordance with the terms and conditions hereof, exclusive rights to
carry on Petrofeum Operations in the Contract Area.

The Lessee undertakes in accordance with the terms and conditions set out herein to
at all times conduct Petroleum Operations in the Contract Area in accordance with the
Law,

The cost and tisk of carrying on Petroleum Operations shall be borne exclusively by
the Lessee and the Lessee will have no right to recover such costs, or any part
thereof, from the Lessor except as hereinafter provided in this Agreement.

Each Co-Lessee shalt

(a) be jointly and severally liable in respect of the Lessee's and the other Co-
Lessees’ obligations arising under this Agreement against the Lessor and

(b) hold an undivided interest.in ail of the nghts under this Agreement as per
Article 1.5

For the purposes of this Agreement, any reference to the term “Joint Venture” in the
Hydrocarbons Law means the contractual co-operation of the Co-Lessees under a
joint operating agreement, without creating or implying or having the intention to
create any, de jure or de facto partnership. or entity with or without a separate legal
personality.

The interest of each Co-Lessee in this Agreement is as of the Effective Date as
follows:

Hellenic Petroleum S.A, 33 1/3%
Edison international S.p.A. 33 1/3%
Petroceltic Resources PLC 33 1/3 %

The Lessor and the Lessee hereby expressly and unconditionally agree and. accept
that:

(a) any contract to which the Lessor is not a contracting party,-which contains
terms or provisions defining the relations between the Lessee -and/or the Co-
Lessees and/or third parties shall not create any claim against the Lessor or
amend this Agreement or regulate this Agreement in a different way;

(b) any contract to which the Lessee or each Co-Lessee is not a contracting party,
which contains terms or provisions defining the relations between the Lessor
and third parties shall not create any claim against the Lessor or amend this
7052 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

Agreéinent orregulate this Adreeriént in’a different way;--:

(c) the terms and provisions of the afore-mentioned contracts cannot be used as
“a meahs’ of interpréting this Agreement nor may:then be consideréd to prevail
in‘any way éither in part or in‘whole, overihis Agreement;

24 For a Basic Exploration Stage

(a) Subject as hereinafter provided, the basic exploration stage:.(the "Basic
Exploration Stage") shall subsist for eight 8 years. For the purposes of this
Article and’ Arlicle 3, the Exploration Stage is divided’ into consecutive
exploration Phasés defined for the Contract Area as follows:

First Phase: 3 years
Second Phase: 7 2 years
Third Phase: 3 years

Where the Lessee has, during the First Phase, fulfilled its Minimum Work
Programme and Minimum Expenditure Obligation relating to that Phase in
accordance with Article 3 it may, by giving notice to the Lessor, continue its
Exploration Operations during the Second Ph. and shall thereupon assume
e Second. Bhase discharge, its Mi imu Work Programme and

ett ty
ion relating to that phase set out in Article 3;

(0)

(c) Where the Lessee has, durifig the Second Phase, fulfilled its: Minimum Work
Programme and ‘Minimum Expenditure Obligation relating to that Phase in
accordance with Article 3 it may, ‘by giving notice to the Lessor, continue its
Exploration Operations during the Third Phase and shall thereupon’ assume
and during the Third Phase discharge its Minimum Work Programme and
Minimum Expenditure Obligation relating to that phase set out in Article 3;

In the event that before the end of the-First Phase or, as the case-may be
before the end of the Second Phase the Lessee has not given to the Lessor
notice pursuant to Article 2.1(b) or, as the case may be, Article 2.1(c), the
rights and obligations of the Lessee in respect of the Contract Area shall
cease and, subject always to the obligations of the Lessee in respect of

@
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 7053

fiabilities which have accrued under this Agreement, shall be deemed to have
been terminated. ;

(e) Upon the Lessee’s duly justified and reasonable request, in order to provide
the Lessee with sufficient time (o drill and/or test a weil and fo enable the
Lessee to make 2 decision whether to commit fo the next Phase (other than a
Third Phase) in accordance with Article 2.{(b) and (c) above, a current Phase
may be extended by a period up te six (6) Months, provided that the well is the
subject of the Minimum Work Obligation and has been spudded prior to the
end of the said Phase. If required, and upon the Lessee's duly Justified and
reasonable request, the Phase may be further extended for a reasonable time
period.

() In the event that a current Phase (other than a Third Phase) is extended
pursuant fo Article 0 the amount of fime by which the current Phase is
extended shall be deducted from the period of time defined for the subsequent
Phase

2.2 For an Exploration Stage Extension

(a) The Lessee may, in accordance with the provisions of paragraph 3 of article 5
of the Hydrocarbons Law apply for an exploration stage extension (an
“Exploration Stage Extension").

0)

It is understood and agreed beiween the Parties that a requirement for
additional time to complete an Appraisal Programme, or where additional
reserves must be located before a commercial deposit can be established, to
undertake further exploration drilling, or to establish a market for Natural Gas,
is a requirement falling within the scope of subparagraph (b) of paragraph 3 of
article 5 of the Hydrocarbons Law.

if an Exploration Stage Extension is granted pursuant to patagraph 3 of article
§ of the Hydrocarbons Law, the Lessee shall provide to the Lessor a Bank
Guarantee on the first day of the Exploration Stage Extension for the full
amount, if any, of the shortfall being the difference between the Minimum
Expenditure Obligation at the end of the Basic Exploration Stage and the
Lessee’s Actual Expenditure during that stage, as defined in Article.3.9. Such
Bank Guarantee will replace any existing current Bank Guarantee already
provided under this Agreement. in the event that there is no such shortfall, the
Lessor shail return any Bank Guarantee provided pursuant fo the above
promptly upon the commencement of the Exploration Stage Extension.

(©)

2.3 For a Special Exploration Stage Extension

(a) Pursuant to paragraph 4 of article 5 of the Hydrocarbons Law a Special
Exploration Stage Extension aot exceeding eight (8) years, may be granted to
the Lessee following its submission of a relevant application by resolution of
the Council of Ministers cn the recommendation of the Minister. Additional
7054 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

lution of the Council of
Agreement, an

“Agtéement’shall-be amended accordingly.

(b) ‘in a case wherevthe Lessee:has made:

(i) _a Discovery in the Contract Area of non-associated,gas or a Discovery of
a Hydrocarbon$ ReServoirwhich* cannot be’ exploited! ‘commercially
“without ithe exploit:

ucture, for the. disposal
f ysical and: financial
problems associ ated vith the development ofa deposit located in deep.water.

ARTICLE 3
LESSEE’S EXPLORATION WORK COMMITMENTS

3.1 “la-discharge of its’ obli ut Petroleum Operations in the Contract Area, the
* Lessde'shalt dorminencd' Explorati it’ Operations Wwithir? six (6) "Months ‘of thé" Effective
Date and shall carry out the work and spend not less than the sums Specified in Article

3.2.

3.2 For the purpose of this Article; the Minimum Work Programme to be performed, and the
Minimum Expenditure Obligations of the Lessee for each Phase of the Basic
Exploration Stage, as described i in Article 2, shall be as follows:

Minimum Work : Phase1 » ‘Phase 2 Phase 3

Programme
4 Year |. Year2| Ye-|-Year4 | Year 5-| Year6 |-Year7 | Year 8

tet oe hae § dings oe Pt oe

a Firm

Seismic Reprocessing of 1500 } Re-evaluation of | Reévaliiation of seismic
km of existing data | seismic data data

and acquisition.3D. 800°
sq. km and 2D 300 kn
.fegional lines,

Other Work modelling, | Structural Structural modelling,
ical studies | modelling, pétrophysical and
petrophysical gedchemical analysis etc.
and
geochemical
analysis etc.
| Drilling Twell 4 well
Minimum €8 million €12 million €12 million
Expenditure

Obligation

EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7055

Contingent SH
Seismic Reprocessing of | Reprocessing of Reprocessing of seismic
Bees existing seismic data seismic data data a
Drilling 1 well, depending on] 1 well, | 1 well, depending on G&G
G&G studies . and | depending _ on | studies and seismic data
seismic data G&G studies
and seismic
data

3.3 Subject to Article 3.4, (he Minimum Expenditure Obligations set forth in Article 3.2 shall

3.4

3.5

3.6

not, in respect of any Phase, be satisfied unless during that Phase the total Actual
Expenditure attributable to the work for that Phase equals or exceeds the amount of
the Minimum Expenditure Obligation for that Phase provided, however, that if, in any
Phase, the Lessee has to the reasonable satisfaction of the Lessor carried out the
Minimum Work Programme for that Phase the Minimum Expenditure Obligation,
notwithstanding any shortfall, shall be deemed for that Phase to have been satisfied.

Where the Actua! Expenditure incurred by the Lessee during a Phase exceeds the
Minimum Expenditure Obligation for that Phase, the amount of such excess shall be
carried forward and credited against the Minimum Expenditure Obfigation in the next
succeeding Phase; provided, however that nothing in this provision shall be construed
as extinguishing, postponing or modifying any obligation of the Lessee to drill an
Exploration Well pursuant to this Article

An Exploration Well drilled by the Lessee in accordance with Good Oilfield Practices
shall be treated as discharging the obligation of the Lessee to drill an Exploration Welt
under this Article if:

(a) it has been drilled to a depth of the shallower of 3,200 metres cr 300 metres in
the carbonate sequence below the Neogene sediments or Oligocene flysch; or

©

before reaching such depth, the basement is encountered in the ‘said. well
below which the geological structure does not have the properties necessary
for accumulation of Hydrocarbons in commercial quantities; or

()

insurmountable technical problems which cannot be overcome applying the
standards of Good Oilfield Practices not caused or aggravated by the Lessee
are encountered at a lesser depth in the said well which make further drilling
impractical; or si

(d) the well encounters significantly productive horizons,

No Appraisal Well, no seismic survey carried out pursuant to. an Appraisal Programme,
and-no expenditure incurred in carrying out such Appraisal Programme shall be treated

.as discharging or contributing to the discharge of the Minimum Work Programme or

Minimum Expenditure Obligations.

The Lessee shall five (5) days before the date on which this Agreement is ratified and, if
the Lessee has given notices to the Lessor under Article 2.1(b) or Article 2.1(¢), on the
first day of the Second Phase ox the first day of the Third Phase, respectively, provide,
@ Bank Guarantee in respect of the Minimum Expenditure Obligation (less any amount
7056

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

3:8

3.9

3.10

credited in accordance with Article 3.4) for the relevant Phase. Theramount-of the Bank
Guarantee given pursuant to this Atticle shall be reduced at the end of every Calendar
Quarter by an amount equal to the A tual enditure incurred by the Lessee during
that Calendar Quarter,-In order to fi e reduction of the Bank Guarantee given
pursuant to this Article 3.7, thé Lessee shall “pro to the Lessor a signed written
notice. outining () taof.the reduction: of, the .,Bank. Guarant 28. (ii) the
tee. The

end of the ena Calendar Guartee sign and release such notice to the Bank and
(unless:Lessee's nélicé is‘contestédiby the essor-within the’saine’period) in the event
that the Lessor fails to sign and release such notice, the amount of the Bank Guarantee
shall nevertheless be deéméd ta bs reduced by th ‘

notice.

Subjéct’to Aitiole
the Lésseé dui p
to Auticle 3.4) does not equal or exceed the Minimum Expenditure Obligation for that
Phase,.the. Bank Guarantee shall provide. for,the payment, thereunder, to the Lessor of
the full amount of the shortfall

For the purpose of this Agreement; “Actual Expenditure" means, expenditure. incurred
by the Lessee, during a particular Phase of. the Basic, Exploration Stage, being:

(a) expenditure solely and directly attributable to the activities of the Minimum
Work Programme for: that particular Phase, as described in Article 3.2 and
General-and. Administrative..Costs.as.defined.in. 2.5(a).and/or.2.5(b) of Annex
C allocated to such activities; and

under the condition that the Minit imum Work Programme of that Phase has
been performed, all © ‘expenditure inet (either betére or after such
performance) for Exploration. Op tions in the approved Annual Work
Programmes. and Budgets for that Phase and the General and Administrative
Costs as defined in 2.5(a) ene 2.50) of Annex C allocated to such

©

The Lessee shall maintain accurate records and.accounts -of all Actual Expenditure
and, with regard to the General and Administrative Costs (as defined in Section 2.5(a)
and/or 2.5(b) of Annex C) ‘shall maintain all documents, including invoices, records and
time sheets. In order to verify that Actual Expenditure is. comprised only of amounts that
are required to perform the respective Exploration Operations of a particular Phase, the
Lessor shall be entitled, subject to Article 19.13(a), to conduct an audit in-accordance

with Section 1.6 of Annex C.

in respect of that area relinquished or’surrendered under Article 6, the Lessee shall, in
accordance with practices customary in the international petroléum-industry, within six
(6) Months from the date of termination of any Phase of the Exploration Stage, remove
the installations used, plug and abandon all wells and restore ‘the environment to its
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7057

44

4.2

43

44

45

46

original condition.

ARTICLE 4
TECHNICAL ADVISORY COMMITTEE

The Lessor and the Lessee shail within five (5) calendar days of the Effective Date
establish a committee to be known as the Technical Advisory Committee, which shall
consist of -

(a) a chairperson and two other persens appointed by the Lessor: and
(b) three other persons appointed by the Lessee.

Either the Lessor or the Lessee may appoint by notice in writing any person
respectively appointed by them to act in the place of any member of the Technical
Advisory Committee during his absence or incapacity to act as a member of the
Technical Advisory Committee.

When such aliernate member acis in the place of any member, he shall have the
powers and perform the duties of such member.

Without prejudice to the rights and obligations of the Lessee in relation to the
management of its operation, the functions of the Technical Advisory Committee shall
be -

(a) save where a proposed Annual Work Programme and. Budget is deemed to
have been approved by the Lessor pursuant to the Presidential Decree and
Article 5 of this Agreement, to review the Annual Work~ Programme and
Budget submitted by the Lessee and consider proposals for the revision of
Specific features thereof submitted by the Lessor;

(b) to review any Appraisal Programme submitted in accordance with Article 7.3
of this Agreement by the Lessee to the Lessor; and
(©) to review any Development and Production Programme submitted in

accordance with Article 7.6 of this Agreement by the Lessee to the Lessor in
connection with a Discovery of commercially exploitable Hydrocarbons. -

All meetings of the Technical Advisory Committee shall be held at such places, whether
within or, with the prior approval in writing of the Lessor, outside Greece, and at such
times, but not less than one meeting during each quarter, as may be determined
unanimously by its members.

In addition to the scheduled meetings of the Technical Advisory Committee, either the
Lessor or the Lessee shali have the right to convene a meeting of the Technical
Advisory Committee within Greece in the event of an emergency or extraordinary
situation by giving not {ess than three (3) calendar days written notice to each of the
members of the Technical Advisory Committee.
7058

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

47

48

4.9

4.10

5.1

5.2

5.3

Five: meinbérs‘of the- Technical Advisory Cominittee‘ shall’ forma" quoreenr: fora’ ie
of the committee.

The Lessor and the Lessee shall each have the right to call any. expert.to.any. meeting
of the Technical Advisory Committee to advise the committee on any matter of a
technical nature requiring: expeit advice.

All decisions of the Technical Advisory Committee shall be by unanimous vote of the
\Metiiberspresentat-a' meeting thereor anid together forming: ‘a Quorn: * * cat

meeting where the matter was: consideréd. if the Paities fail to reach unanianity within
thirty (30) calendar days of such referral, the matter shall be referred to a Sole Expert
for final determination in accordancé’ Wi le 23. Provided however that in the case
ofan’ Annual Work’ Programnie and’ Bu get’ “submitted by ‘ihe ‘Ledsée prior to a
Discovery by the Lessee, the proposals of the Lessee, set out in the Annual Work
Programme and Budget, shall be deemed to have been accepted by the Technical
Advisory Committee so long as those proposals have been devised.in conformity with
Article 5 and are consistent with. and-areintended:to enable the Lessee to perform its
Minimum Work Programme and Minimum:Expenditure Obligations undér Article 3.

“ARTICLES

(60) Business Days of the Effective Date the U ssee Shall submit a ptogrammé for the
remainider of thé ttirrént Caléndar @ar)."

Within. one (1) Month of its submission, the:Lessor may ask for clarifications in relation
to the Annual Work Programme: and: Budget and: put forward proposals for
consideration by the Technical Advisory Committee for the:revision of specific features
thereof relating to the nature and cost of the works and operations. If the Lessor does
not put forward any such proposals within the prescfibed tine period, the Annual Work
Programme and Budget shall be deemed to have béen approved bythe Lessor.

Each Annual Work Programme and Budget and any revision or amendment thereof
shall be consistent with the requirements of the Minimum Work Programme and
Minimum Expenditure Obligation for the relevant Phase.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7059

5.4

5.5

5.6

6.1

If the Lessee and Lessor fail to reach agreement on proposed revisions to the. Annual
Work Programme and Budget within ten (10) Business Days of the meeting scheduled
to consider the matter(s) in issue, then such matter(s) shall be referred to a Sole Expert
for determination.

The Lessor shall have the right to monitor the performance of the Annual Work
Programme and Budget.

In the event that extraordinary circumstances arise that are not provided for in the
Annual Work Programme and require immediate action, the Lessee may take all proper
steps for the achievement of the objectives of the Agreement.-Any resulting costs shall
be included in the expenses referred to in section 3.1 of Annex C. The Lessor shall be
forthwith notified of all modifications referred to above.

ARTICLE 6
SURRENDER DURING THE EXPLORATION PERIOD - RELINQUISHMENT.

Surrender

(a). Subject to the provisions of.this Article, prior.to the end of the Exploration
Stage, the Lessee may, by written notice which becomes effective thirty (30)
Business Days. after it has been served on the Lessor, surrender its
exploration rights over the entire Contract Area or a part thereof consisting of
one or more contiguous Elementary Blocks.

(b) In the event that the.Lessee ‘desires to surrender its rights to conduct
Petroleum Operations in the entire Contract Area without having fulfilled all of
its Minimum Work Programme and Minimum Expenditure Obligations under
Article 3.2 (or such work and expenditure obligations as may be agreed
between the Lessee and the Lessor for any Exploration Stage Exténsion or
Special Exploration Stage Extension) ("Additional Expenditure
Obligations"), the Lessee’shall pay to the Lessor, prior to or on the effective

_ date of any surrender, a sum equal to the amount to be the difference of the
Actual Expenditure attributable to the Minimum Work Programme in that
Phase or extension period and the Minimum Experiditure Obligation during
such Phase or the minimum expenditure agreed by the Parties with regard to
such extension period. The. Lessor shall, in procuring satisfaction of such
payment, be entitled to invoke any amount outstanding under the relevant
Bank Guarantee. :

(©) The Lessee may surrender its rights, free of all obligations, at the end of any
Phasé if it has fulfilled all of its ‘contractual obligations under this Agreement
(including its work and Minimum Expenditure Obligations) up to the end of that
Phase.

Without prejudice to its-other liabilities and obligations under this Agreement,
the Lessee's surrender shalt not give rise to any claim by it against the Lessor

@
7060 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

in costs or damages.

6.2 a ea

@ “Where the Lessee has, prior, to the end of 1e. First. Phase, given to the Lessor

iis

‘Area on the ae Dat

() V Where the Lessee has prior to the end of the “Second ‘Bhiage of the Basic

Exploration Stage; given to the Lessor. notice under Article 2. 1c) the Lessee

te shaihbefore*commencement of:the Third Phase relinquish.a portion. or.portions

ofthe !Coritract Area .(providing:;they» comptise-“a number of contiguous

Elementary"Blocks) ‘so: that: the:Contract. Area: rétained:is’not moresthan fifty
per:cent.(50%) of the:GontractArea on the Effective Date.

(c) When ‘the ‘Exploration Stage Ge omes to. er a acc rdance with Article 2, the
ht he entire Contract Area. held by him save for any area
ant to Atti le 7 has become an Exploitation Area.

and constitute not more’than two ‘nor: ‘contiguous areas.

6.3 Clean-up

Prior to surrender or relinquishment. of the’Contract-Area or any. part of it, the Lessee
shall; : .

(a) in accordance. with. practices:customary in-the international. petroleum industry
, perform any necessary clean-up activities including. removal. of any. facilities
and equipment installed by the Lessee, in order to restore such area as nearly
as possiblé'to’the 6riginal'condition that existed’ o ‘on thie! Effective Date;

“(b) fulfil its obligations under Articles 9.1 and 9.2; and

(c) take action necessary to prevent hazards to environment, human life or
property. aan
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7061

7A

7.2

73

74

75

ARTICLE 7
DISCOVERY: EXPLOITATION STAGE

Where the Lessee makes a Discovery of Hydrocarbons in the Contract Area it shall
inform the Lessor immediately by notice in writing and, as soon as practicable
thereafter, cause any tests, if such tests are required, to be made in connection with the
Discovery in order to determine the extent to which the Discovery merits appraisal. The
results from those tests together with a technical evaluation thereof shall be submitted
to the Lessor as soon as the tests and technical evaluation have been completed.

Where the Lessee makes a discovery of any mineral, in the Contract Area which is not
a Hydrocarbon, it shall inform the-Lessor immediately by notice in writing.

Save in the event that the Lessee informs the Lessor when test results are submitted
that the Discovery does not merit appraisal, or does not merit appraisal until further
exploration drilling has taken place in the Contract Area, the Lessee shall, when the
tests referred to in Article 7.1 are completed, prepare and submit to the Lessor for
approval an Appraisal Programme relating to the Discovery. Within two (2) Months from
the date on which the Appraisal Programme is submitted to the Lessor, the Lessor will
approve the Appraisal Programme unless, after its review by the Technical Advisory
Committee, the’ Lessor détermines that the Appraisal Programme will not satisfy the
requirements of Article 7.5(a) to (e). In that event, if the Lessor and the Lessee are
unable to agree appropriate changes to the Appraisal Programme, the matter or
matters in dispute will be referred to a Sole Expert for determination in accordance with
Article 23.

When an Appraisal Programme has been completed, the Lessee will inform the Lessor
by a notice in writing whether the Discovery is commercially exploitable and the
determination of the Lessee in that regard shall be conclusive.

A notice in writing under Article 7.4 shall be accompanied by a. report on the Discovery
containing particulars of:

(a) the chemical composition, physical and thermodynamic properties and quality
of Hydrocarbons discovered;

(b) the thickness and extent of the production strata;

(c) petrophysical properties of the Hydrocarbons Reservoir formations,

(d) the Hydrocarbons Reservoir's productivity indices for the wells tested at

various rates of flow; a
(e) permeability and porosity of the Hydrocarbons Reservoir formation;
() estimate of the production capacity of the Hydrocarbons Reservoir;

(g) feasibility studies and technical and economic evaluations carried out by or for
the Lessee in relation to the Discovery;
7062 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

(h) evaluation of the Hydrocarbons Reservoir and adjoining:areas; and

(i) “additional geological. data: and’.other relevant information relating to the

y aeiosai tHe Exploitation Area in respect
of the: Discovery, so,as.to.include.in.a single, area, so far as the boundaries of

notice was given under Article 7A, together with a reasonable margin
Suifourding: thé. periphery-of:that afea:.In tlie event that the Lessor and the
Lessee aréuiiablé*withir sixty (60) calendar days from the date of the notice
under Article 7:4-to- agreé«on “the: boundaries of the Exploitation Area the
Lessor or the Lessee may refer the matter for determination by a Sole Expert

)

ion 1 Progfainme shall be’ consistent with the requirements of the
Presidential “Decrée, be prepared’ on sound engineering and economic
principles in accordance’ with Good Oilfield Practices and be designed, to
ensure:

() “the maximuth egonomic’ recovery of Hydrocarbons by the efficient,
beneficial and timely usé of ‘the Hydrocarbon resources of the
Exploitation Area;

(ii) adequate measurés for the protection of the environment in conformity
with accepted standards prevailing in the international petroleum
industry, and taking account of the. particular characteristics of the
Contract Area.

Without prejudice. to the generality of the requirements set out in Article 7.6(b)
the Development and Production Programme will contain the following
particulars:

(

2

@ feasible alternatives for the development and production of the
Discovery, including the method for disposal of associated gas;

(i) proposals relating to the spacing, drilling and completion of production
“and | injection wells, the production and storage installations and
transport and delivery facilities required-for the production, storage and
transport of Hydrocarbons. The proposals will include the following
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7063

LT

information:-

(A) estimated number of production and injection wells;

(8) (b)particulars of production equipment and storage facilities;

(C) particulars of feasible alternatives for transportation of the

Hydrocarbons including pipelines;

(0) particulars of installations and other technical
required or the operations:

(1) the production profiles for Crude Oil and Natural Gas
from the Hydrocarbons Reservoirs;

(2) specific steps which the Lessee proposes to take during
production to prevent pollution and to restore the
environment when the Exploitation Stage terminates;

(3) cost estimates of capital and recurrent expenditures;

(4) economic feasibility studies carried out by or for the
Lessee in respect of the Discovery taking into account
the location, the water ‘depth (where applicable),
meteorological conditions, cost estimates, the price of
Hydrocarbons and any other relevant data; and
evaluations thereof,

(S) proposals (if any) relating to the establishment of
processing facilities and processing of Hydrocarbons in
Greece;

(®) safety measures be adopted in the course of the
Exploitation Operations including measures to deal with
emergencies;

(7) estimate of the time required to complete each phase of

the Development and Production Programme; and

(8) the delivery point for the delivery of the Lessor's In-Kind

Royalty.

At or before the time the Development and Production Programme is submitted to the
Lessor the Lessee, if so requested by the Lessor and in addition:to the EIS prepared in
accordance with Article 12, will make available to the Lessor an environmental impact
study prepared by a third party (approved by the Lessor) with expertise in the field of
international environmental studies, for the purpose of assessing the effects of the
proposed development on the environment, including its effect on human beings, wild
life and marine life in and around the Contract Area. This EIS shall, as a minimum
address the matters referred to in Article 12.6.
7064

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

7:8° “Within‘two~ (2) Monthsstiom the daté’ on. which: the: Development: and Production

Programme was submitted to the Lessor, the Lessor will approve the Development and
Production Programme unless, after its review by the Technical Advisory Commitiee,

‘that’ the ‘Developri and Product in Prograrnme does not

' the’ Loser ‘de

Article 23.

7.9 ‘The opinidn of the Sole Expert ‘stall be Binaing off the parties witit thé effet that!

ie" SOleVEXPei sopiiién’ thatthe Development and Production
Programmesubmitted bythe kessee meets the. requirement of:Article 7.6 (b),
the ‘Development’ dnd Production Programme shall ‘be deemed-to have been
approved’ by.the:Lessor;

(b) if the Sole Expert is of, the spinion that the Deyelopment and Production
Programme does not meet the requirements of Article 7.6(b), the Lessee shall,
not later than sixty (60) calendar days from.the date on which the Sole Expert
has given-:his opinion, either re-submit-the Development and Production
Programme amended:to take account of the opinion. of the Sole Expert or
surrender. the Exploitation ‘Area; and

(c) where the Lessee has re-submitted the Development and Production

Programme, amended as aforesaid, the Development and Production
Programme;-as‘so amended;;shall-be: deemed to-have-been approved by the
Lessor within five (5) Business Days of its receipt by the Lessor.

ARTICLE 8
DURATION AND EXPIRATION OF THE EXPLOITATION PERIOD

8.1 Subject to the possibility of 4n exténgion purstiant to paragraph ‘13 of aiticle 5 of the

Hydrocarbons Law, the duration-of the Exploitation ‘Stage foreachExploitation Area
shall be twenty five (25) years from the date on which a notice was given by the Lessee
to the Lessor under Article 7.4 (twenty five (25) plus two (2) extensions of five (5) years
each).

8.2 The Léssee may at any time unconditionally surrender 100% of its exploitation rights

over any one (1) or more or over all of the Exploitation Areas created under the terms Of
Article 7.6, by serving notice to the Lessor (90) calendar days in advance. Such
surrender shall not entitle the Lessee to any claim whatsoever against the Lessor in
respect of costs or damages. Surrender by the Lessee of less than 100% of its
exploitation rights in one (1) or more or in all of the above Areas or surrender with
coliditions sliall Tiot be permitted, ‘but nothing in this paragraph “shall be read or
construed as prohibiting a.Co-Lessee from withdrawing from this Agreement provided
that its rights and obligations under this Agreement are assumed by the remaining Co-
Lessees (or by a third party) according to Article 20 of this Agreement.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 7065

8.3 Upon the expiration of the Exploitation Stage in any Exploitation Area the same shall
revert, free and clear, to the State, 7

(a) The use of real property, which has been acquired pursuant to the provision of
paragraphs 1 to 4, inclusive, of article 6 of the Hydrocarbons Law and paragraphs
1 to 5, inclusive, of article 11 of the same Law, and the ownership of moveable
property, the value of which has been fully depreciated, shall be turned over to
{he Lessor ipso jure without the payment of any consideration.

(b) Real property which has not been acquired pursuant to the provision of
paragraphs 1 to 4, inclusive, of article 6 of the Hydrocarbons Law and paragraphs
1 to 5, inclusive of article 11 of the same Law and movable property, the value of
which has not been fully depreciated shall be transferred to the Lessor at a fair
market value taking account of the condition of the assets and making allowance
for depreciation already recovered hereunder. In the event that an agreement
cannot be reached on a fair market value the matter shall be referred for
determination to a Sole Expert under Article 23.

(©) In respect of the assets acquired by the Lessor under this Article, the Lessor shall
bear no responsibility whatsoever to the lenders of the Lessee for any of the
Lessee's debis and the Lessee hereby indemnifies and holds harmless the
Lessor against any claims by its lenders. In the event that security has been
granted in favour of any such lender the Lessee is obliged to release the security
before the property reverts to the State.

8.4 Unless the Lessor states otherwise not !ater than ten (10) Months prior to the expiration
of the Exploitation Stage the Lessee shail be obliged to:

(a) plug al! producing wells and known water zones:
(b) remove all installations;

(© ‘estore the environment in accordance with the proposals set out in the
Development and Production Programme, the EIS and any further
environmental impact study prepared pursuant to Article 12, and in
accordance with Environmental Laws.

8.5 A committee shall be formed in accordance with the provisions of paragraph 1 of Article
8 of the Presidential Decree for the monitoring and coordination of work to ensure the
fulfillment of the Lessee's obligations under paragraphs (b) and (6) of Article 8.4 (‘The
Committee for the Removal and Disposai of the Installations"). This Committee
Shall comprise three (3) members. One member shal! be appointed by the Lessor, one
by the Lessee and the third member, who shall be the chairman of the Committee, shall
be appointed by the two already appointed members, jointly. This third member shall be
selected from persons who are independent of the Lessor and the Lessee and have
experience on matters of Good Oilfield Practices in the international petroleum industry.
If the two members fail to appoint thé third member of such Committee within thirty (30)
calendar days of their appointment, the Lessor or the Lessee shall be entitled to
7066

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

8.6

8.7

8.8

request the selection and the appointment of the third member by. the-Sole:Expert.

(a) The time when the Committee for the Removal and Disposal of the Installations
shall be empowered to act shall’bé'détermined by the mutual agreement of the
‘Lessorand thé Lessee Which’ Shall bé reached upon the conimencement’ofthe
Exploitation Stage. arnt -

“Shall examine*all tectini¢al; legal; -enVironmental:.aiid fiscal

(b) This Cori

matters rélated to the removal of the installations and may, at its discretion,
request the assistance of specialists on such subjects.”

Stage’ open sHiar adh it in a batik of banks lawfully He in Greece in
accordance with. the provisions.of Article 8.2 of the Presidential Decree. During: the

funds, plus any interest thereon, shall be developed to be the Lessee's 5 special reserve
for the fulfillment of its ‘obligations: to rémove* the: installations. The procedure and all

“7élevant: details for these périodic deéposits:shall. be mutually agreed upon the

commencement of the production. If no.agreement-is reached, the matters in issue
shall be referred to the Sole Expert for final determination.

(a) The time when’the special reserve shall.be used as well. as ‘the necessary
amounts and he. time-when. the: Lessee: shall deposit-them, shall:be determined
by decision‘of the Committee for the Removal and Disposal of-the Installations.

(b) The accumulated reserve, without the relevant interest, shall be debited to the
Lessee's Income and Expenditure Account.

The obligations to remove installations may be suspended following the consent of the
Minister for whatever ‘period of time: the existence: of such installations. is considered
necessary for the performance. of the-Lessee's operations in the.same or in another
Contract Area, in accordance with the provisions and the procedure laid down in
paragraph 4 of Article 10 of the Hydrocarbons Law.

The provisions of Article 8.4 shall apply mutatis mutandis where the Lessee is declared
to have forfeited. pursuant: to~paragraphs~ 8. to» 14-.-(inclusive)ofArticle 10 of the
Hydrocarbons Law or where the Lessee surrenders its exploitation rights pursuant to
paragraph 14: of Article 5 thé Same Law. and Article 8.2. The provisions of Articles 8.6
and 8.7 shall, also apply, mutatis mutandis, if the Committee for the Removal and
Disposition of Installations has not been established, where such forfeiture or surrender
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7067

has taken place.

ARTICLE 9

CONDUCT OF PETRGLEUM OPERATIONS IN THE CONTRACT AREA ~ OBLIGATIONS

9.1

9.2

OF TH LESSEE
The Lessee will carry out Petroleum Operations in the Contract Area:
(a) in accordance with:

() the Hydrocarbons:Law and other applicable provisions of the Law, including
but not limited to regulations made under paragraph 1 of articie 12A of the
Hydrocarbons Law:

(ii) the Presidential Decree, which in accordance with paragraph 29 of article 2 of
the Hydrocarbons Law, is applicable to this Lease Agreement;

(b) diligently, in accordance with Good Oilfield Practices, and in a safe workmanlike
manner and, in respect of Petroleum Operations in any Exploitation Area, in

compliance with the Development and Production Programme for that area.

Without prejudice to the generality of the. foregoing, the Lessee, in accordance witir
such regulations as may be prescribed from time to time, will:

(a) take all measures to contro! the flow and fo prevent loss in any form or waste of
Hydrocarbons above or under the ground during drilling, producing, gathering,
distributing or storage. operations;

(b) take whatever practical measures aré necessary to prevent any injurious ingress
of water or damage of any kind to. any Hydrocarbon-bearing formation which may
be encountered while drilling operations are in progress, or upon abandonment of
any well and shall carefully locate and preserve any fresh water sources
discovered in the course of such operations;

(c) _ take all precautions against fire and any unwarranted wasting of Hydrocarbons or
water;

@) upon completion of the drilling of a well, inform the Lessor when the well will be
tested and the production rate ascertained;

(e) except in instances where multiple producing formations in the’same well can be
produced economically only through a single tubing string, refrain from: producing
Hydrocarbon from muitiple oil carrying zones through one string of tubing at the
same. time, except with the prior written approval of the Lessor,

(9) if the Lessor, acting reasonably, has determined that works or installations
erected by the Lessee may endanger the physical saféty of third parties or their
property or cause poliution or other environmental’ damage*harmful to people,
animals or vegetation, take, as may be required by thé Lessor,’ remedial
7068

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

6.3

9.4

9.5

measures and repair-damage to.the environment;

(@) effect and maintain for Petroleum Operations insurance coverage of the type, and
in such , amount,..as, is. customary. .in,.the international petroleum, industry in
accordance with Good Oilfield Practices, and, on. i

place: “THe said’ insurance*tshall;> withoutsprejudice™:to sthe-generality““of the
foregoing coverthose matters: déScribed inAnie) &

(hy. req uire. its con!

, Such. amount...as

{) indemnify, defend and hold the Lessor harmless against claims, losses and
damages of any nature whatsoever;-including, without imitation, claims for loss
or damage to property, injury: oF death: to: persons.or damage to thesenvironment
cause by or resulting from Petroleum. Operations conducted by or on behalf of
the Lessee, provided that the Lessee shall not be held responsible to tie Lessor
under this provision for diy toss; claih, damage or injuly cased by or resulting
from any negli ‘action-or wilful misconduct-of personnel employed by the
Lessor or from action done at the direction of the Lessor.

The Lessee shal! promptly tiotify thé’ LeSsor of any SeridUS éVénts within the Contract,
Area or of any serious damage to ttié istallatioris capable Grimpeding thé performance
of the Annual Work Programme and Budget. If acts or omissions on the part of the
Lessee its agents or servants, involve liability, of the, Lessor towards third parties, it shall
indémnify and held harmless the Lessor th espect of all Such liability.

The Lessee shall, Before drilling any Exptoration Well or Appraisal Well:

(a) notify the Minister and also in the case of an offshore. area; the. Ministers of
National Defence and of Mercantile Marine:

(i) at least three (3) Months before the spudding of an Exploration Welland
(i) atleast one (1).week before. the spudding of an Appraisal Well; and

6) submit to the Lessor an application for consent to drill as set forth in Annex D:
(i) at least three (3) Months before the spudding of an Expioration‘Well: and
(ii) at least one (1) week before thé spudding of an Appraisal Well.

Where the Lessee has, for the purpose of implementing a Development and Production
Programme relating to one or more Exploitation Areas, constructed one or more
pipeline(s), the Lessee shall on the application of the Lessor and subject to available
capacity, in respect of which the Lessee shall have priority, make its pipeline available
to transport the Hydrocarbons of the Lessor or of Independent Third Parties, The
aforementioned Hydrocarbons shall be transported by the Lessee on reasonable terms
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7069

2.6

and conditions and where agreement on such terms cannot be reached by the Lessee
and the Lessor, or as the case may be, the Lessee and an Independent Third Party
within one ‘hundred and twenty (120) calendar days of the commencement of
discussions, the issue or issues in dispute shall be referred to an Sole Expert for
determination under Article 23

‘Three (3) Months before the beginning of each Calendar Year, the Lessee shall submit
to the Lessor a statement showing the anticipated production of Hydrocarbons and By-
Product(s) for the following Calendar Year and their expected values. Three (3) Months
Prior to the anticipated commencement of first regular production of the Hydrocarbons
and By-Products, the Lessee shall submit a similar statement covering the period to the
end of the then current Calendar Year,

ARTICLE 10

CONDUCT OF PERTOLEUM OPERATIONS IN THE CONTRACT AREA ~ RIGHTS OF THE

10.4

10.2

10.5

10.6

LESSEE

The Lessee shall have the exclusive right to carry out Exploration and Exploitation
Operations in the Contract Area and the management and control of such operations.

Subject to the provisions relating to the safety of instalatioris, representatives of the
Lessee, its personnel, and the personne! of its contractors and of their sub-
contractors may enter the Contract Area and have free access to all installations of
the Lessee,

Subject to the provisions relating to joint title where royalties are taken in kind as set
out in Article 13, and Hydrocarbons Produced and Saved pursuant fo a test as
provided for in Article 7.1 each Co-Lessee, according to its interest in this Agreement,
shall have unencumbered title at the wellhead to all Hydrocarbons Produced and
Saved in the Contract Area.

The Lessee, its contractors and their sub-contractors shail be entitled to freely re-
export any items they import into the country.

The Lessee shall be entitled to sell, within or outside the country, equipment, as well
as materials resulting from the dismantling of installations no longer in use by
notifying the Lessor within three (3) Months of the objects to be- sold and the prices
thereof.

No Governmental Authority shall grant to any third party any Hydrocarbons
prospecting license in the Contract ‘Area (or any part of it) to collect seismic and other
data with the view fo assessing its oil and.gas potential without. the prior written
consent.of the Lessee.
7070

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

Rye ARTICLEA tos
UNITIZATION,

141.1. Iva: Hydrocarbons: Reservoir: extends :beyond :the ‘limits;of: the,Contract.-Area, of the
~* LéSsee-into the:contract aréa of another lessee; upon the-invitation of the Minister the
teSsee: stall .dointly:-with:thie lessee: ofthe adjoining:contract.area),prepare:and submit

to the-Ministérswithin:thie: time: specified/by: the: Minister: avunitizationprogramme of
exploration and exploitation of the Hydrocarbons Reservoir,.::fesuch:.a_ unitization

i the appli icable titettamie, the Minister shall prepare

HB8886 into ‘an’ area Where the Minister has the” éXcliisive "Tighis of exploration and
exploitation, “Upén. invitation by’ the’ Minister, the Lessee" shall “prepare a joint
develdpment plan’ for the exploration and exploitation of the Hydrocarbons Reservoir.
Following the submission of a joint development plan the Lessor shall proceed in
accordance with the provisions of paragraph 15 of Article 5 of the Hydrocarbons Law.

11.3 As from the date when thie Minister invites the’ Lessee to-prepare’a unitization program
in’ accordance with Article 11.1, or'ajoint'dévelépment plan in accordance with Article
11.2, the time limits set for the fulfilment by the Lessee of its ‘coritractual obligations
shall be suspended. only insofar as.the obligations are solely, and directly related to
tion process described in this Article 11.

matters arising under the un!

ARTICLE 12
-ENVIRONMENTAL PROTECTION

12.1 All terms in this Article 12 will be considered accor ing to the legislation in force, unless
otherwise provided-herein.

122 The Lessee shall:

(a) conduct all Petroleum Operations in a manner which. will assure the protection of
environment in accordance with Good Oilfield Practices;

(b) carry-out all Petroleum Operations in full compliance with: a
@ the Environmental Laws;
(ii) the approved Strategic Environmental Assessment (SEA)

(ii) the Terms of Environment (ToE) resulting from the relevant Environmental
Impact Assessment (EIA) ; and

(iv) any additional Environmental Action Plan (EAP),
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7071

12.3

12.4

125

pursuant to this Article and Good Cilfield Practices, while ensuring that such
operations are properly monitored; z

(c) employ appropriate techniques in accordance with Good Oilfield Practices, for
preventing any environmental damage that might be caused by the Petroleum
Operations, and for minimizing the environmental impacts of the Petroleum
Operations within the Contract Area and in adjoining or neighbouring or more
distant areas;

(d) properly and timely implement any Laws in force regarding the safety of
Hydrocarbons exploration and production activities during the period of Petroleum
Operations;

(e) procure that the documentation on environmental compliance in conducting
Petroleum Operations, such as SEA, ToE or EAPs and associated documents are
made available to its employees and to its contractors and their subcontractors to
develop adequate and proper awareness of the measures and methods of
environmental protection to be used in conducting Petroleum Operations; and

(ensure that any agreement between the Lessee and its contractors and their sub-
contractors relating to the Petroleum Operations shall include the terms as set out
in this Article 12.1 and any established measures and methods ‘for the
implementation of the Lessee’s obligations in relation to the environment under
this Agreement.

The Lessee undertakes for the purposes of this Agreement to take all necessary and
adequate steps:

(a) to fully and timely fulfill al requirements of applicable Environmental Laws;

(b) to prevent environmental damage to the Contract Area and neighbouring or more
distant areas being caused by Petroleum Operations.

if the Lessor has on reasonable grounds reason to believe that any works or
installations erected by the Lessee or any operations carried out by the Lessee are
endangering or may endanger persons or any properly of any other person or are
causing pollution or are harming wildlife or the environment to a degree which the
Lessor deems unacceptable, the Lessee may take remedial measures within such
reasonable period as may be determined by the Lessor and may répair any damage to
the environment, the costs of such remedial action to be borne by the Lessee. If the
Lessor deems it necessary, it may require the Lessee to discontinue Petroleum
Operations in whole or in part until the Lessee has taken such remedial measures or
has repaired any damage.

The measures and methods to be applied by the Lessee for the purposes of complying
with the terms of this Article 12 shall be determined in timely consultation and agreed
with the Lessor prior to the commencement of the relevant Petroleum Operations
and/or associated works and whenever there is a significant change in the scope or
7072

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

ig out Petroleum: Operations; the Lessee’ shall takeintoaccount Good
Ollfielé Practices, as well'ds the relevant’ ai Of the: TOE.

12.6. Pursuant, to “Attigle 42. 20), ih essee , Shall prepare  subeit to..the. competent
goveramental, . authority, an, Environmental impact -Study..(EIS) .for..the..relevant

~, Retroleum. Operations. in.respect of which.an. BIA, precedure.is.required.. The. EIS shall,
asa MipIMUM Ee ccryeesetes

(a) fully comply with the requirements of the EIA legislation in’ force:

(b) meet the requirements and guidelines, out by SEA; and

(c)_ be prepared by a third part idequate expertise in the field of environmental
studies, which will be appointed by the Lessee to work, on its behalf. ;

12.7 Each-project, work; activity oF other part'of the Petraletii Operations a is’subject
tovan EIA, shall'commenée only” after'the ToE'tiavé been approved: *

12.8 Any modification, expansion, improvement or modernization of a project, work, activity
or any other part of the Petroleum Operations with approvéd ToE: requires coimpliance
with the relevant provisions of EIA legislations. The same ap ies for the renewal (time

. nision) of the Tok decision. ;

12.9 Incase of activities for which an EIA is not mancato: but nevertheless it is reasonably
ice expected ‘that’some minor environmental impacts m: y occur, as in particular for the
‘ an 1 EAP, to determine, assess and

with Good Oilfield Practices.

12.10 The EAP shall be submitted to the Lessor for review and must be complied with by the
Lessee. ©

sul brnitted
16d in that
ig: Annual

etc.) ae major hazard iMariagement plans.

.
12.13 |n the event of any emergency or accident arising fromm Petroleum Operations affecting

the environment, the Lessee shall immediately notify the Lessor, giving details of the
incident and immediately implement the relevant contingency plan. In déaling with any
emergency or accident affecting th ifiefit, tlie Lessée shall at “Alltim’s take
such action as is prudent and necessary in. accordance with the Environmental Laws
and Good Oilfield Practices in the circumstances.

{2.14 The Lessee shall not be liable for any environmental condition or damage existing in
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7073

13.4

the Contract Area prior to the commencement of the Lessee’s operation therein and
nothing in this Agreement shail be construed to hold the Lessee liable in relation to any
such pre-existing environmental condition or damage. For this purpose, a baseline
report shall be prepared by the Lessee, to detail the condilion of the environmental
parameters and resources at the time prior to operation commencement. The baseline
report shall be submitted for review to the Lessor. if there are no objections from the
Lessor within twenty (20) Business Days of submission of such report, the report shail
be deemed accepted.

ARTICLE 13
ROYALTIES

Jn accordance with the Presidential Decree, the Lessee shall pay to the Lessor a
Royalty on all Hydrocarbons and By-Products Produced and Saved in the Contact
Area. The Royaity shall be caiculated and payable in accordance with the provisions of
this Article 13.

For the purposes of this Article 13:

“Actual tn-Kind Royalty" means, in respect of the First Period or any subsequent
Calendar Quarter, the In-Kind Royaity determined in accordance with Article 13.5.(b).

“Actual Production" means, in respect of the First Period or any subsequent Calendar
Quarter, the total quantity of Hydrocarbons and By-Products Produced and Saved from
the Contract Area during that First Period or that Calendar Quarter, as the case may
be, as set out in a statement prepared by the Lessee. in accordance with Article 13.7
and section 5 of Annex C (the “Exploitation Statement’),

“Cash Royalty" means any Royalty the Lessor elects to take in cash in accordance
with Article 13.3.

“Cash Royalty Calculation Date” means each of the following dates: ()) in respect of
the First Period, and in respect of each subsequent Calendar Quarter, that date which
is thirly (30) calendar days after the commencement of the next Calendar Quarter; and
(ii) the date of termination. of this Agreement.

“Cash Royalty Payment Date” means each of the following dates: (i) in respect of the
First Period, and in respect of each subsequent Calendar Quarter, that date which is
forty five (45) calendar days after the commencement of the next Calendar Quarter,
and (ji) the date of termination of this Agreement.

“Cumulative Gross Inflows” means in respect of the First Period or any subsequent
Calendar Quarter the cumulative gross value of:

(i) Hydrocarbons and. By-Products Produced and Saved (as determined under
the provisions of Article 16) from the Contract Area;

(i) sales of assets acquired for use in connection or associated with Petroleum
7074

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

“Ci

Operations: ‘and. eee

(ii) the net proceeds of the transactions described in paragraph 3.6 of Annex C,
anyother income in-connection or“associated. with:Petroleunt. Operations
including, but not limited to, tariff incomé. derived. from-the construction and
operation of pipelines to convey, each Co- Lessee’s Hydrocarbons and By-

jay‘ of that First
Period or subsequent. Calendar Quarter, as the case may be. For the
purposes; ofthis ‘definition,; gross:value means the: eduction
of any Royalty, taxes, duties, or, other. fiscal impos lions, transportation,
handling, agency or aay other costs or expenses of any nature whatsoever,

“Cumulative Total outflows" means, s, for the First Period and ail subsequent Galendar

“Quarters, the cumulative: stim of all-Exploration Costs, Exploitation Costs, Operating

Costs and other deductible costs referred to in Section 3 of Annex C for all-periods from
the Effective Date up to and including the last day of that First Period and each
subsequent Calendar Quarter, as the case may be.

“Estimated In-Kind Royalty" means in respect of the First Period or any subsequent
Calendar Quartét, thé éStimate of the In-Kind Royalty for such period; as ‘determined in
accordance with Article 13.5.(a).

“Estimated In-Kind Royalty Calétlation Date” means each of the following dates: (i)
in respect of the First Period, such date (as agreed between the Parties) which is at
least two (2) Months. prior to the estimated date of first commercial production; and (ii)
in respect of each-subsequent Calendar Quarter, such date (as agreed between the
Parties) which is at least two (2) Months prior to the first day of that Calendar Quarter.

“Estimated Production” means in respect of the First Peri d..2 and each subsequent
Calendar.Quarter, the Lessee's, estimate of the total, quantity of, the Hydrocaibons and
By-products, to, be. Produced, id: Saved, from. the.Contr

“Estimated R Factor" means in respect of: (i) the First Pétiod and the téxt Calendar
‘Quditer, the Léssee's estimate of What the R Factor will be for each’such period; (ii) the
seéond Calendar Quarter after the First Period, the R Factor for the First ‘Period; and
(ii) eadh subsequent Calendar Quarter, the R Factor for that Calendar Quarter which
immediately préceded the immediately preceding Calendar Quarter.

“Estimated Royalty Percentage” means, in respect of the First Period and in respect
of each subsequent Calendar Quarter, the Royalty Percentage for such period

red By FOtérenod to thie Estimated’ R Factor for'trat period?

“First Period” means, that period from the date of the notice sent by the Lessee to the
Lessor in accordance with. Article 7.4 informing the Lessor that a Discovery is
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7075

13.2

13.3

commercially exploitable up to the commencement of that Calendar Quarter which
immediately succeeds the date of first commercial praduction.

“In - Kind Royalty" means any Royalty the Lessor is deemed to-elect to take in - kind
in accordance with Article 13.3.

“In - Kind Royalty Calculation Date” means each of the following dates: (j) in respect
of the First Period and each subSequént Calendar Quarter that date which is thirty (30)
calendar days afler the commencement of the next Calendar Quarter; and (ji) the date
of termination of this Agreement;

“Royalty Percentage” means, in respect of the First Period and in respect of each
subsequent Calendar Quarter, that percentage, calculated by reference to the R
Factor, such that, if the R Facior in respect-of such period is:

(a) lower than or equal to 0.5, the Royalty Percentage shall be 2%;

(b) higher than 0.5, but lower than or equal to 1.0, the Royalty Percentage shall be
5%

(oc) higher than 1.0, but lower than or equal to 1.5, the Royalty Percentage shall be
10%: : :

(@ _ higher than 1.5, but lower than or equa! to 2.0, the Royalty Percentage shall be
15%;

(e) higher than 2.0, the Royalty Percentage shall be 20%.

“R Factor” means, in. respect of the First Period and in respect of each subsequent
Calendar Quarter, the product of: () Cumulative Gross Inflows for the First Period or
that Calendar Quarter, as the case may be, divided by (i) Cumulative Total Outflows
for the First Period or that Calendar Quarter, as the case may be.

Regarding the calculation of the R factor: () Any amounts deposited in the special
reserve for decommissioning or removal of installations and the rectification of the
Contract Area (‘Abandonment’) and if applicable; the total amount of actual:expenses
for Abandonment work not covered by the special reserve are considered and shall be
treated as deductible costs. (ii) All cosis and expenses, in relation to the loans to
finance the Petroleum Operations, including but not fimited to, interest and firiance
charges incurred by each Co-Lessee are not considered a deductible cost. (ii)
Royalties are included .in the denominator (Cumulative Total Outflows) of the R factor.

The Royalty to be paid by the Lessee to the Lessor shall be calculated as a percentage
of the Hydrocarbons and By-Products Produced and: Saved from thé Contract Area in
respect of the First Period and each subsequent Calendar Quarter in accordance with
the following provisions of this Article 13. .

The Lessor may elect, in its absolute discretion, to take its Royalty in-kind (“In-Kind
Royalty"}, or in cash ("Cash Royalty") or in a combination of both in respect of any
7076 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

Calendar Year. If the-Lessor-wishes totake:allor part of the-Royalty as a,Cash Royalty
the Lessor shall advise the Lessee of its intention in writing not less than ninety (90)
calendar days before ‘the com*miencéinént of each Caléndar’Yéar (or for the first
Calend ae in nen Hydrocal bons are produced, at least two (2) Months prior to the

13.4 it respect of any Calendar Year, the e Lessor elects to 0 take any part of its Royalty as a
Cash Royalty; the followiig*provisions shall apply:

(a); The Cash-Royalty. (if-any)-in. respect of-the First Period and.each subsequent
+, Calendar.-Quarter shall:be-calculated on.the, Cash Royalty..Calculation Date in
respect of, the,First PReriod.or that.subsequent Calendar. Quarter, as the case may

be, and shall be paid by the Lessee to the Lessor on the Cash Royalty Payment

Of the’ First Period of that Subsequent Calendar Quarter, as the

* Date in’respe
case may'bé. *
(b) On the Cash Royalty Calculation Date in respect of the First Period and on the
* Cash Royalty Calciilation Date in respect of each subsequent Calendar Quarter,
the Lessee shill déterinine the amotint of the Cash Royalty for such period by:

(i) determining*thé R‘Factor and then'the’Royalty Perceritage in-respect of the
First Period ‘or that’stibsequént Caléndar Quartér, af tHié dase may be;
“site
(ii) multiplying the eaten Percentage determined in esas with Article
Prodtiction® fee Fi {'Petiod ofthat Calendar

i Giarter, asthe: case way be;

ii) multiplying ‘the amount determined in accordance with Article 13.4.(b) (ii) by a
percentage which is equal to the percentage of the Royalty for that Calendar
Yéar for'which' thie Léssor‘has elected to take- Cash‘Réyalty’ in accordance
with“Article 13.3; ahd a

(iv) caleulating the cash. ‘value of the amount détermined in accordance with
Article 13.4.(b) in-accordance with Article 16 (Valuation of Hydrocarbons).

13.5 If, in respect of any Calendar Year, the Lessor is deemed to elect to take any part of
its Royalty as an In-Kind Royalty, the following provisions shall apply:

(a) On the Estimated In-Kind Royalty Calculation Date in respect of the First Period
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7077

(b)

©

and each subsequent Calendar. Quarter, the Lessee shalt:

@ determine the amount of the Estimated In-Kind Royalty by:

(A) determining the Estimated R Factor and then the Estimated Royalty
Percentage for the First Period or that Calendar Quarter, as the case
may be;

(8) multiplying the Estimated Royalty Percentage determined in
accordance with Article 13.5,(a)(i)(A) by the Estimated Production for
the First Period or that Calendar Quarter, as the case may be; and

(C) multiplying. the amount determined in accordance with Article
13.5.(a)(i)(B) above by a percentage which is equai to the percentage
of the Royalty for that Calendar Year which the Lessor is deemed to
have elected to take in-kind in accordance with Article 13.3; and

(ii) with the Lessor, prepare a programme pursuant to which the Lessor shall
fake delivery of such Estimated (n-Kind Royalty during such period, and the
Lessee shall be obliged to deliver the “Estimated In-Kind Royalty in
accordance with the agreed. programme at the delivery point agreed between
the Parties in the Development and Production Programme.

On the In-Kind Royaity Calculation Date in respect of the First Period and
each subsequent Calendar Quarter the Lessee shall determine the amount of
the In-Kind Royaity by:

0) determining the R Factor and then the Royalty Percentage for the First
Period orthat Calendar Quarter, as ihe case may be;

(i) multiplying the Royalty Percentage determined in accordance with Article
13.5.(b)() above by ‘the Actual Production for the First Period or that
Calendar Quarter, as the case may be; and

(ii) ~~ multiplying fhe amount determined i in accordance with Article 13.5.(b)(i)
by a percentage which is equal to the percentage of the Royalty for that
Calendar Year which the Lessor is deeméd to have eléctéd to take in kind in
accordance with Article: 13.3;

if the Estimated In-Kind Royalty for the First Period or any subsequent Calendar
Quarter is less than or greater than the Actual In-Kind Royalty for the same
period, then an appropriate adjustment stiall be made to future In-Kind Royalties
or Cash Royalties to be delivered or paid: by.the.Lessee to the Lessor in‘order to
correct. any such. difference according to the, provisions: of article .2.3(0) of the
Presidential Decree.

13.6 Ifa Cash Royalty shall become due to the Lessor, each Co-Lessee, according to its
interest in this Agreement, shall acquire ownership of the extracted Hydrocarbons by
acquiring possession thereof at the wellhead. If.an In-Kind Royalty shall become due to
7078 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

the Lessor, thé Liessor-and éach'Co-Leésse6, according to-its' intérest;shall’become, as
_ from the time of the extraction of the Hydrocarbons until delivery or the royalty to the

13.7 Within fourteen’ (14) calendar days of thesénd “or the First’ Peifodsatic ie" ndsof each
“subsequent ‘Calendar Qirarterette ée “shall. submit? tothe Lessor sa “statement
stiPe| od or that Cale jar mberaeat as the case

\e- Lesser's la-
kind Royalty up, {0 the re delivery point agreed, between he R. Ai sin the Development
-and. Production. Programme and..the Lessor shall bear. allt Ks, costs and. expenses
beyond that delivery point,

13.9. Subject to the provisions of this Article concerning the Lessor's tight to take an In-Kind
Royally, each Co-Lessee shall be entitled to export freely the Hydrocarbons and By-
Products produced,

12.10 Without prejudice to the provisions of Article 4.4 and notwithstanding anything to the
i 2ymeént dué to the Lessor under this Artiéie 13 shall be

ARTICLE 14

The tax regime of this Agréemént is exclusively governed by the provisions of the:present
Article, and, with the exceptionvof paragraph ‘5’of'article 8 and Paragraphs 10-and11:of. article
Sf LAW:2289/1995 the provisions ofvaiticlés'87andi9 of: Law-2289/1995'(Official: Government
Gazette Vol..-A’ 27) do not'apply.

n a ita rate of twenty per cent
(20%) and ‘0: a reaio of five per cent (6%), without any additionat
ordinary or extraordin: contribution, ‘duty or other encumbrance of any kind, in favour

2of the State or any third party. The tax Shall be imposed on the net taxable income
earned by each Co-Lessee’s contractual operations, as determined by the provisions of
this article of this Agreement. Each Co-Lessee will be jointly and severally liable for the
fncome tax due bythe remaining Co-l.essees: The imposition of this tax.exhausts the
income tax obligations of each .-Co- Lessee: as well as its
shareholders/partners/members; with-fespect to the-profits resulting from-its-contractual
operations. The assessed tax is payable in one payment. Notwithstanding the
provisions of the Income Tax’ Code and tie Taxation Procedures Code, “each Co-
Lessee shail be exempted from the obligation of advance payment of income tax for the

EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7079

14.2

14.3

14.4

14.5

tax corresponding to income arising from its contractual operations.

All the works, the purchases of fixed assets and the ofher expenses which are required
for the fulfillment of the purposes of the present Agreement as stipulated in detail in
paragraph 7 of the present Article are carried out by the Operator in its name on behalf
of the Co-Lessees. The Operator concludes the required contracts, receives the
relevant invoices in accordance with the tax legislation as in force and records them in
its books separately per each exploration or expicitation area. The Operator issues a
monthly clearance document until the 15th day of the following month allocating the
above expenses to each Co-Lessee in accordance with the percentage that each Co-
Lessee holds in-the present Agreement. VAT, where applicable, is passed on to each
Co-Lessee through. the clearance document. The clearance document which
constitutes a record to be used for the accounting entries in the books of the Co-
Lessees and the Operator, is accompanied by copies of the relevant records, by which
the initial entries in the books of the Operator have been made. In case the Operator is
one of the Co-Lessees the allocation concerns the remaining Co-Lessees. The
amounts feceived by the Operator from the Co-Lessees for covering the expenses of
the Operator do not constitute gross revenues of the Operator for the purposes of this
Article and for income tax purposes. In addition to the expenses which are allocated to
each Co-Lessee as above, each Co-Lessee shall have the” tight fo deduct expenses
stipulated in paragraph.7 of the present Article and carried out by the Co-Lessee itseif.

Each Co-Lessee shall maintain books and records that fully reflect its transactions,

according to tax legislation and the accounting standards that are prescribed under

Greek legislation, and in which it shall maintain’ separate income and expenditure
accounts for each exploration or exploitation area.

The amounts that are recorded as income and expenses in the accounts specified in
the preceding paragraph, shall be determined in paragraphs 6, 7 and 8 of this article.
Specifically with regard to licenses that fall within the provisions of Law 2289/1995, up
to fifty per cenit (50%) of the expenses of exploration operations in one Contract Area
may be included in the expenses of another Contract area for which the Lessee or each
Co-Lessee hoids an exploitation license according to the provisions of Law 2289/1995
and has commenced the production of hydrocarbons. Such a transfer of expenses is
realized, in the case of each Co-Lessee, in accordance with its participation percentage
in the present Agreement.-Both exploration operations expenditures and the related
depreciations of this category are accounted for in separate accounts in the books of
each Co-Lessee. Net: taxable income shall be.the difference resulting between. the
amounts credited as incoviie and the amounts debited as expenses, as such amounts
are showrrin the consolidated account for the entire contract area.

For the. purposes -of determining each Co-Lessee's annual taxable income, the
pérmissible depreciation level of the value of the expenses. incurred for exploration and
the. exploitation infrastructure and the remaining fixed assets, including expenses
incurred prior to the. production of hydrocarbons and expenses of the first
establishment, recorded in’ the income and expenditure account in accordance with
paragraph 9, is-equai to fifty percent. (50 %) of the value of the annually Produced and
7080

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

‘Saved Hydrocarbons. and -By-products:-Any: depreciation taking’place in accordance
with the above, may not exceed the: experises: inctitred» for expleration and the
acquisi on value 7 ine assets to pe depreciated. ne. value of the annually rodced

14:6 T

io) the prodéeds of the Sale’ of assets to’this éxtent that Such proceeds exceed the
“acquisition value’ thereof and; i te’ case oF fixed , to the extent that
such proceeds exceed the value thereof not yet depreciated; and

(d) any other income connected with the contractual operations or, deriving from
the transportation of products through the Lessee’s pipelines on behalf of
independent. third patties, .within the country and within. areas defined by
paragraph 1 of article 148 of the Mining Code or resulting from the receipt of
any insurance or. other. ere teaien

In the event that any of the above revenues are derived by the Operator in the name
and on. behalf of the Co-Lessees such revenues will be allocated to the Co-Lessees by
application of paragraph 2.

14.7 The income and expenditure account of each exploration or exploitation area is debited
with the following:

(a) the expenses | that are incurred for the exploration, the exploitation
infrastructure an the, other: fixed assets, including » enses incurred, prior to
the commencement of. ‘the, exploitation of hydro rons, as, well as the
expenses of the first establishment, which are calculated in accordance with

paragraph 5 of this article;

current production expenses, and particularly the expenses incurred for
materials, supplies or energy used or consumed, salaries and related

expenses and-expenses incurred for services provided by third parties;

(b)

general expenses: incurred in the country for the Co-Lessee’s contractual
operations, including specifically expenses for salaries, rental costs for fixed
and movable assets and insurance premiums;

©)

amounts for salaries of, managers or employees: of the Co-t -Lessee’ 's offices
abroad and for general administrative expenses of such offices ‘according to
the services provided by them relating to the contractual operations. Such
amounts shall not exceed a percentage of the corresponding expenses

d)
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7081

incurred in Greece, as determined by .P.D. 127/29.05.1996 (Official
Government Gazette Vol. A’ 92);

(©) amounts of interest on joans and other bank charges incurred for the purpose
of securing financing or enabling each Co-Lessee to obtain credit in any other
manner for the performance of the contractual operations, with the exception
of exploration operations and the delineation of deposits. The following
interest charges shail be excluded: 1) the amounts by which the interest paid
exceeds a reasonable interest rate according to the amm’s length principle; 2)
the amounts by which the revenues from the production of hydrocarbons are
used to finance capital investments in fixed development assets during the
production;

(f) amounts for bad debt provisions according to the provisions of the Income Tax
Code as well as any compensation paid for damages caused to third parties;

(g) the noa-depreciated value of destroyed or abandoned assets;

(h

any other current. expense or loss relating to the contractual operations,
provided that such expense or foss shall be deductible from the gross income
in accordance with the general income tax provisions;

@ any amount deposited in a special account held with one or more banks
lawfully operating in Greece, which shall be used for the satisfaction of the
Lessee's obligations relating to the termination of the exploitation. The amount
accumulated shail appear in a reserve account and, any amount not used
shall be taxed upon the termination of exploitation:

@) any amount of the Royaity te be paid in cash or in kind, as determined in
accordance with Article 13 of this Agreement.

14.8 Revenues and expenses that cannot be attributed exclusively to a specific exploitation
atea are apportioned between all of the exploitation areas of the contract area, as more
particularly prescribed by P.D. 127/29,05.1996 (Official Government Gazette Vol, A’
92),

14.9 The value of the hydrocarbons and their by-products is determined in accordance with
article 16 of this Agreement.

14.10 Losses incurred in respect of a particular Exploitation Area prior to the commencement
of any exploitable production shall be carried forward without any restrictions for such
period. From. the. commencement of any exploitable production and thereafter, the
general income tax provisions shail apply in relation-to the carrying forward of losses.

14.11 In the event of a suspension of exploitable production in accordance with article 26 of
this Agreement, the suspension period shall not be taken into account for the purposes
of calculating ihe time period for which the transfer right of taxable losses applies in
accordance with the general income tax provisions.
7082 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

14.12 The actions of: thé grarit” OF hydr carbon exploration ‘dhd--éxploitation ‘fights to the
Lessee in accordance with this merit, this {ransféroF fights by éach Co-Lessee
pursuant to agreements concluded in n acoordince with paragraphs 4 to 8 7 article 7 of

Lessee with iinet and i contractors with subcontractors. ihe lease, the granting
or the: acquisition in. any; other.manner. of the..uise. of property, in,accordance with the
provisions of.this, Agreement: shall-be objectively exompt.from any. general or special,
ordinary or extraordinary tax,,.duty,, statis dues... ordinary or extraordinary

ing from:-the first
éntscorelided in

i OF the” nglits' ‘of adh “Co-Vessee: pursuant? tor-agre
accordance with paragraphs 4 to 8 of article 7 of Law 2289/1995"and-Article:20 of this
Agreement ee is one during 3 a period of six (6) ae from ime come eneenet

does not exceed the ve agregate amount of eaienté made ty such person for the
implementation of the contractual operations against the proportion transferred,

14.13 The loan or credit agreements granted to each Co-Lessee by banks or financial
institutions or legal entities of any nature foreign or domestic, in order for the
contractual operations for hydrocarbons exploration and exploitation to be pérformed,
the interest accrued and its payment, as well as the payments (cash calls) paid by each
Co-Lessee to the Operator shall be objectively exempt.fram any general or special,
ordinary or. extraordinary, tax, duty, stamp-duty, dues, ordinary or extraordinary
contribution and deduction and are generally exempted from any financial charge in
favour of the State and any third party, save for the contribution of Law 128/75. Interest
accrued on the aforementioned loan and credit agreements are not exempt from
income-tax. With respect to VAT, the provisions of the- VAT Code (Law 2859/2000), as

in forée, shall‘ apply.
44.14 The above provisions shall apply notwithstanding the provisions of the, Income Tax

Code (Law 4172/2013 (Official Government Gazette Vol. A’ 167), which shall apply only
with respect to issues that are not addressed-by this article.

14.15 The Code on taxation of inheritance, donations, gifts inter vivos and lottery gains, as
ratified by the first article of Law.2961/2001. (Official Government Gazette A’ 226) shall

apply in the event that the conditions for its application are met.

ARTICLE 15
FEES AND BONUSES

45.1 The Lessee shall pay the following surface fees:

(a) ten (10) Euros per square kilometer of the Contract Area annually during the
Exploration Stage (First Phase);
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 7083

(b) fifteen (15) Euros per square kilometer of the Contract Area annually during
the the Exploration Stage (Second Phase);

(c) twenty (20) Euros per square kilometer of the Contract Area annually during
the Exploration Stage (Third Phase) and any extension thereof as provided for
in Article 2.3;

(d) in addition to fees paid in respect of paragraphs (a), (b) and (c) above, two
hundred (209) Euros per square kilometer of the Exploitation Area annually
during all Phases of the Exploitation Stage.

For the Calendar Year in which this Agreement is executed, the surface fee set forth in
paragraph (a) above shall be calculated pro-rata from the Effective Date through to
December 31* of said Calendar Year, and shall be paid within thirty (30) calendar days
after the Effective Date.

For succeeding Calendar Years, the surface fees set forth in paragraphs (a), (6) and ()
above shail be paid in advance, thirty (30) calendar days before the beginning of each
Calendar Year.

For the Calendar Year in which the Explcitation Period commences with regard to the
Contract Area, the surface fee set forth in paragraph (d) above shall be calculated pro-
rata from the date the Expioitation Period commences through to December 34st of
said Calendar Year.

For succeeding Calendar Years the surface fees set forth in paragraph (d) above shall
be paid-in advance, thirty (30) calendar days before the beginning of each Calendar
Year.

Surface fees shail be calculated based on the surface of the Contract Area and, where
applicable, of the Expioitation Areas held by the Lessee on the date of payment of said
surface rentals. In the event of surface relinquishment during a Calendar Year or in the
event of Force Majeure, the Lessee shail have no right to be reimbursed for any
sutface fees already paid.

15.2 The Lessee shall pay the following amounts as bonus:

{a) one million one hundred thousand Euros (€1,100,000) as a signature bonus
within thirty (30) calendar days after the Effective Date;

(b) one million Euros (€1,000,060) Euros after the total average daily production
from Contract Area first reaches five thousand (5,000) barrels of oil per
calendar day or equivalent for a period of sixty (60) consecutive calendar
days;

(c) two milion Euros (€2,000,000) after the total average daily production from
Contract Area first reaches ten thousand. (10,000) barrels of oit per calendar
day or equivalent for a periad of sixty (60) consecutive calendar days;
7084 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

(qd) four million Euros (€4,000;006) ‘afteF the total average daily production from
Contract Area’ first?réaches® twenty-five’ thousand (25000) barrels of oil per
calendar day or equivalent for a period of sixty (60) consecutive calendar

days.

Natural Gas shall be taken into account for purposes of determining the total average
daily production from the Contract Area under Article 15.2 (b) to (d) and ‘Article 15.30)
by, convertingdaily.. Natural: Gas; delivered: into,.equivalent barrels..of daily Crude Oil
production insagcordance. with the following formula:

MSCF x H x 0.167 = equivatent barrels of Crude Oil
where

MSGF = one thousand Standard Cubic Feet of Gas.

H= the number of million British Thermal Units (BTU's per MSCF).

Such payments‘shall be made within’ thirty (30) calendar days following the last day of
the respectivé sixty (60) calendar day’ period.

The surface fees and bonuses required under this Article shall not be included in the
Cumulative Total Outflows for the purposes of calculating the Royalty under Article 13.

15.3 The Lessee shall‘also coritriblte to the trainirig and improving’of the ‘professional skills
of the local staff in accordance with the-provisions of the Hydrocarboris Law and a plan
established ‘in’ agreement with thé Minister at the end of each Caléndar Year. For that

purpose:

(a) during the Exploration Stage, the Lessee shall spend on said plan or, at the
Minister's election, plage at the.disposal. of the Minister for.implementing said
plan, a minimum amount of eighty thousand Euros (€80,000) per Calendar
‘Year. ~

. (b).from _the..date, thatthe Lessee declares..a Discovery, to, be commercially
der Article 7.4, said amount. shall be increased to ninety
thousand Euros (€90,000) per Calendar Year

(c) from.the. date that the. Lessee reaches an average, daily production from the
Contract Area.-of, one thousand (1,000).barrels. of gil per calendar day or
equivalent, -said amount shall be increased to one hundred thousand Euros
(€100,000) per Calendar Year.

15.4 All payments from the Lessee to the Lessor under this Agreement shall be made free of
any deduction including, without limitation, any deduction by way of claim, counterclaim
or set off.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 7085

ARTICLE 16
VALUATION OF HYDROCARBONS

Taking into account the provisions of the Presidential Decree, the value of Hydrocarbons and
By-Products shall be determined as follows:

16.1 For Crude Oil

(a) In the case of Arm's Length Sales (as defined. herein below) of Crude Oil by
the Lessee to Independent Third Parties: the price shall be the price free on
board at the piace of loading, ("FOB Greece Point of Delivery") actually
realised by the Lessee provided thatit is true and reasonable. A price shall be
considered reasonable if it does not unduly differ from the official selling price,
fixed from time to time by the major crude off exporting countries for Crude Oit
closest in quality to that produced and sold by the Lessee, after adjustment of
such price to allow for variations - in specific gravity, sulphur content,
transportation costs and terms of sale (the “Official Price"). In the event of
Cost Insurance Freight (CIF) sales appropriate deductions shall be made for
applicable insurance and freight charges to calculate the FOB Greece Point of
Delivery price.

()

(i) in the case of sales by the Lessee to Affiliate Enterprises and in the case of
quantities retained by the Lessee for its own refining cr use, and of, Crude Oil
received in kind by the Lessor; the average weighted price, free on board at
the place of loading, in each Calendar Quarter, as established by Arm's
Length Sales of similar kinds of Crude Oil effected during such quarter fram
the production of the Contract Area:by the Lessee fo Independent Third
Parties and by the Lessor to third parties

(i) ff, during any Calendar Quarter, no Arm's Length Sales of any kind of Crude
Oil have been made by the Lessee to independent Third Parties, nor by the
Lessor to third parties, other than states and legal entities, directly or
indirectly Controlled by (he State or other states price shall be the Official
Price. ~

(©) In the event that, for the purposes of paragraph (a) and (b) of this Article 16.1
the Parties cannot ascertain the Official Price ofthe Crude. Oil produced and
sold then the price shall-be as determined in accordance with paragraph (e) of
this Article 16.1 for Crude Oil which, at. {he time of calculation, is being freely
and actively traded in the intemational market and has similar characteristics
(such as, by way of example only, specific gravity and sulphur content) to the
Crude Oil in respect of which<the price is being determined (the “Marker
Crude"). The FOB selling price for the Marker Crude shall be ascertained
from Platts Crude Oil Market Wire daily publication (“Platts”).

(@ In the event the Parties fail to agree upon the identity of the Marker Crude,
7086

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

Article 16.3 shall apply.

»-The price, for the purposes-of paragraph (c) .of-this:Article 16.1 shall be the
arithnetic “average: of the-high:and-low FOB: prices»per-barret of the Marker
Crude as published. by Platts for each of the preceding:five:(6) consecutive

~Business.. Days, after. adjustment:of suchuprices..to..allow: for variations in
qualitys:transportation-costs,-delivery time, paymentsterms, the market area in

(2)

other contract terms to ihe extént knowa and Othe félevant’ ate = UiRore the
catculation for the average price includes a weekend or a day upon which
Plaits is not publishéd, then fhe. last published price shall be applied for the

()_ The; FOB prices, referred to_in, paragraph, (2), of this Article 16.1 shall not
include, official sales prices set by governmental “authorities or other prices
established in government tr ‘ansactions, exchanged, barter, spot s sales,
restricted or distress transactions, any other transactions which are associated
with specsiai financial or-commercial considerations or other dispositions not

consistent with:prevailing market prices for similarCrude Oil.

in the event, that,Platts ceases, to be published for a period of thirty (30)
consecutive Business Days, the Pafties shall agree on an alternative daily
publication of similar nature.and stature used in the international petroleum
industry. If the Parties. cannot, agree.on the. identity of an alternative daily
publication as aféresaid, Articlé 16.3 shall apply.

@

For the purposes of this Article; the expression "Arm's Length Sales” means
sales entered. into between a willing seller and a willing, purchaser on
commercial terms reflecting curren jons and excludes
exchanges, barter, ‘restricted or distress transac ions or any other transaction
which is associated with.special financial or commercial considerations.

(h)

46. 2 For Natural Gas Condondats and otfiér Hydrocarbons and By: Products. nas

(a) In the case of Hydrocarbons and By-Products, other than Crude Oil, sold by
the Lessee, the price shall-be the actual selling price realised by the Lessee
provided that it is (rue-and reasonable. A price shall be considered reasonable
if it takes account of prices current from time to time on the international
market, the -particular characteristics’ of the .product, and the price of
alternative fuels inthe place to which the gas is delivered.

())..In the case of Hydrocarbons and By-Products, other than Crude Oil, retained
by the Lessee for its own use or rece ed in kind by the Lessor, the
be agreed by both the Lessor and the ‘Lessee, account being taken of the
price referred to in the preceding paragraph (a).

EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7087

16.3

16.4

17.3

17.4

18.4

Final Determination

In the event of any difference, dispute or failure to agree between the Lessor
and the Lessee about the value or price of any Hydrocarbons or.the manner in
which such value or price is to be determined, in. accordance with the
provisions of this Article, the matter or matters in issue shall be subject to final
determination by the Sole Expert in accordance with Article 23,

For the purposes of this Articie, any reference to the Lessee shall be deemed to be a
reference to the Lessee or any Co-Lessee,

ARTICLE 17
MEASUREMENT OF HYDROCARBONS AND BY-PRODUCTS

The Lessee, using intemational standard measurement methods, shall measure all
Hydrocarbons extracted at their place of extraction and shall also measure all
Hydrocarbons and By-Products Prodused and Saved pursuant to Article 17.2.

Representatives of the Lessor shail have the right to be present at and observe such
measurement and to examine and test whatever appliances are used. if upon such
examination or testing any appliance shail be found to be out of order or defective in
any way the Lessor may require that the same be put in order or replaced by the
Lessee, and if any such request is not complied with in a reasonable time specified
by the Lessor, the Lessor may cause the said appliance to be put.in order or replaced
and may recover from the Lessee the cost.of so doing.

\f upon examination by the Lessor, as aforesaid, any error or defect is discovered in
an appliance, such error or defect shall be deemed to have existed for three Months
prior to its ‘Discovery or from the-date of the last examination and testing, which ever
fast occurred and quantities shall be adjusted accordingly.

If the Lessee desires to effect modifications to the measuring instrumenis, it shall give
teasonable advance notice to the Lessor to enable the tatters representatives to
attend the modifications.

ARTICLE 18
SATISFACTION OF DOMESTIC REQUIREMENTS

Pursuant to paragraph 1 of article 7 of the Hydrocarbons Law, in case of war, danger of
war or any other state of emergency, the Lessee shall, upon request by the State, seil
to the latter all or a specified portion of its share of the production of Hydrocarbons and
By-Products from the Exploitation Area, provided that, if, immediately prior to the
exercise of the above entitlement there are several exploitation areas in the same
Contract Area-or another areas in Greece, the Lessee’s contribution pursuant to such
request shall be apportioned on a pro rata basis among the lessees of the relevant

areas.
7088

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

48.2" The price’ charged for thie quaitities' of Hydrocarbons-and By-Products ‘sold to the State

pursuant to Article 17.4, shall be the price fixed forthe Hydrocarbons and-By- Products
received in kind by the Lessor, in accordance with Article 16.

it, in the case of Crude Oil, the price taken is the average iene priced under Article
46. 1(b) then, Bending the “determination of such’} price, paymient for the quantities sold
fo the State during each Calendar Quarter shall’ be provisionally “Based on the
corresponding, average...wel hted ..p ing,,.quatter, any , resulting
differences a accra after determination of the definitive average ae price.

RECORDS, REPORTS AND DATA'INSPECTIONS
The Lessee shall, as specified in the present Article:

(a). keep. cuireat,. complete. and- accuraie: records. in the State of all-Petroleum
Operations and its activities in the Contract Area;

(b) permit the Lessor's representatives to inspect the Petroleum Operations and
the records kept according to paragraph (a) above;

(©) .submit.to the Lessor all, Data, as.required pursuant to paragraph, 10 of Article
7 of the Hydrocarbons Law, and

(d)_maintain, the Proprietary. Data in Greece and ensure that, the Lessor has
unrestricted access to such data, as required pursuant to paragraph 10 of
Article 7 of the Hydrocarbons Law.

The following reports and data shall be supplied to the Lessor without delay upon being
drawn.up.or.obtained:

(a) copies of geological surveys with supporting material, accompanied by the

-(b) copies: of geophysical surveys with. supporting material, as well as.copies of
recorded seismic magnetic tapes; and interpretation reports,

(in the case of drilling, daily.reports while drilling is in progress and copies of
records containing full particulars of;

(i) the drilling, operations, deepening, testing, plugging and abandonment of
wells;

(iii) the strata and subsoil through which wells are drilled;
(iv) the casing inserted in wells and any alteration in such casing; and

(v) any formation water, other minerals as per Article 7.2, or dangerous

substances encountered;
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7089

19.3

19.5

19.6

19.7

19.8

{c) copies of.records on production tests carried out, as well as any survey relating to
the initial production of each well;

(d) copies of all analysis reports of core samples and sampling procedure followed

(e) copies of any other technical reports which may be drawn up regarding the
Petroleum Operations; and

(daily production reports and all relevant information related to production.

The Lessee shall, without delay after their execution, submit (in hard or electronic copy)
to the Lessor copies of all contracts entered into by it with suppliers (including Affiliate
Enterprises), contractors and sub contractors and others with respect to Petroleum
Operations. The Lessor may ask for clarification of the terms and prices of these
contracts.

The Lessee shali submit to the Lessor detailed quarterly and annual financial and
technical reports of its activities under the Agreement. Quarterly reperts shall be
submitted within one (1) Month of the expiration of each Calendar Quarter and the
annual report within three (3) Months of the end of each Calendar Year.

Within three (3) Months of the end of the Calendar Year in question - unless a shorter
period is provided for lodging the tax return under paragraph 5 of Aiticle 8 of the
Hydrocarbons Law, in which case this shorter period shall also apply - the Lessee shall
submit to the Lessor copies of income and expenditure accounts according to Annex C.

The Lessee shall submit representative sampies of drilling cores and. cuttings taken
from each well, as well as samples of production fluids. Upon. the- expiration of this
Agreement, samples of drilling cores and cuttings remaining in the possession of the
Lessee shall pe delivered up to the Lessor.

The Lessor warrants that it has title to all State Data and grants to the Lessee an
unconditional, royalty free, licence only for those State Data held or developed by the
Lessor until the Effective Date (excluding any data acquired and/or produced under the
non-exclusive marine seismic data acquisition and services commenced on the 26" of
October 2012) valid for the duration of this Agreement to access retain and use such
data for the purposes of conducting the Petroleum Operations. The Lessor shall have
tille to all Data and grants the Lessee an unconditional royalty free licence valid for the
duration of this Agreement to access, retain and use such data for:the purposes of
conducting the Petroleum Operations. Such licences shail-be exctusive in respect of
State Data and Data relating to all parts of the Contract Area which have not been
relinquished or surrendered by the Lessee and non-exclusive for the areas relinquished
or surrendered by the Lessee during the term of this Agreement. Notwithstanding the
above, the Lessor shall keep State Data in relation to the Contract Area confidential but
shall be entitled fo disclose such data for purposes of promoting tenders with respect to
exploration and exploitation of hydrocarbons in adjacent areas,

The Lessor acknowledges the proprietary rights of the Lessee in the Proprietary Data,
7090 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

i denit-Sbientific and academic institutions Toe scientific
purposes, specific parts of ihe ‘path if this an ‘be ‘done’ without detiiment to the

Lessee's interests, .

19.13 The Lessor.and its representath

(a) ‘shal have fights ta:

(i) aécess ‘the Contract: Aréa“at‘all:reasonable.times ‘and:reasonable intervals
and with reasonable, pridr writlei-notiGe.to te: késsee, at. {lieir. own risk (save
where injury or damage results from the gross negligence or willful
iniséonduct of thié Less 8) 4

Ai) ce all assets, records, Data and Propritary Data owned or maintained
plating!tOi Cee ee aun provided: thatsthe:Lessor and

Operations which results from such use, The Foe and | its representatives shall
bé given reasonable. assistance by-the Lessee ate such functions;.and the Lessee
shail‘ afford to the Lessor and its rep ies and priviléges
afforded to its own personnel in the field, including the use of available office

space and housing free of charge.

19.14 Except as provided in Articles 19.12, 19.15 to 19.20, for the term of this Agreement, all
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7091

Data acquired by the Lessee in the course of this Agreement shali be kept confidential
and not reproduced or disclosed to third parties by either Party fo this Agreement
without the prior written consent of the other party. The Lessee shall treat all State Data
as confidential and shall not have any rights over the aforementioned data other than
the rights of Article 19.7.

49.15 The Lessor shall keep Data confidential and shall not reproduce or disclose such, data
{o third parties without the prior written consent of the Lessee. Notwithstanding the
foregoing the Lessor shall be entitled to reproduce or disclose to third parties Data that
relate exclusively to any part of the Contract Area that is relinquished or surrendered by
the Lessee in accordance with this Agreement.

19.16 All Proprietary Data shail be kept confidential and not reproduced or disclosed to third
parties by the Lessor without the prior written consent of the Lessee, Notwithstanding
the foregoing the Lessor shall be entitled to reproduce or disclose Proprietary Data to
third parties at fhe expiry of a period of five (5) years from the termination of this
Agreement or from the relinquishment of any part of the Contract Area only for these
Proprietary Data which correspond to the area of relinquishment.

19.17 The provisions of Articie 19.14 and 19.15 shall not prevent disclosure by:

(a) the Lessee to the government of the place of ifs incorporation or of any other
jurisdiction in which it operates or any department, agency or instrumentality
thereof if required by the law in that jurisdiction or to recognised stock
exchanges on which shares of the Lessee or its Affiliate Enterprises are
traded if required by law or rules thereof;

(b) the Lessee to an Affiliate Enterprise or to its contractors or their
subcontractors or to their professional advisors, financial institutions or
insurance companies if they consider it reasonably necessary for the purposes

of conducting Petroleum Operations;

(© the Lessee to bona fide prospective assignees of an interest in this
Agreement, a corporation with which the Lessee or any Affiliate Enterprise is
conducting bona fide negotiations directed towards a merger or consolidation
or disposal of its share capital, upon fifteen (15) calendar days prior written
Notice to the Lessor, identifying the parties to which disclosure will be made;
provided, however, that the Lessor may veto any. such disclosure where a
party to which such disclosure is proposed is in bona fide discussions with the
Lessor regarding rights to conduct Petroleum Operations in the State or for
reasons of nafional security;

the Lessee to any party with whom the Lessee is directed by the Lessor to
enter into a unitisation programme in accordance with Article 11;

gd)

)

the Lessor to any Governmental Authority, financial institution or person acting
as a consultant or professional adviser to the State; .
7092

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

<(fpthe:kessorand:the:Kessee:to: atbitrators ‘and:Sole?| Experts sepointed pursuant

Gomes part
levant Party
fore. the. Effective Date or

therefrom, provided: a A ys that any proprie' ry. tecl slegy" SOx “disclosed cto; the Lessor
shail be. kept, confidential by the Lessor. until such time. as, the. technology, involved
ceases to be proprictaty to the disclosing Paity,

19:21 For the purposes of this Article; aiiy réfetence'to'the “Lessee” shall be deeinéd to be a
reference to the Lessee or any Co-Lessee :

. ew ARTICLE-20 2
TRANSFER AND ASSIGNMENT OF RIGHTS AND ‘OBLIGATIONS

20.1 Subject to the provisions of paragraph 2 of’article 4 ofthe Hydrocarbons‘Law and in
accordance with the provisions and the procedure laid down in paragraphs 4, 5 and 6 of
article 7 of the same Law:

(a) The Lessee may transfer in wholé’o part its contractual rights and obligations

to, an. Independénit Third

guard 's own interests.

The: cojisent of the Lessor described above shall aiso:be réquiréd'Wheiéver any
interest in an Affiliate Enterprise which controls; directly 6r indirectly, the Lessee
is to be transferred such as to cause a change in Conirol of tie Lessee and the
Lessee, when- seeking such consent, shall provide adequate. information
concerning corporate structure, capital ownership Control and management.

(b) Subject to the provisions of paragraph 2 of article 4 of the Hydrocarbons Law,
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7093

and in accordance with the provisions and the procedure laid down in paragraph
5 of article 7 of the same Law, the Lessee shail be entitled upon obtaining the
prior written consent of the Lessor and approval by the Minister, to transfer, in
whole or in pact, its rights and obligations under the Agreement to an Affiliate
Enterprise, provided that the Lessee shall continue to be, vis-a-vis the Lessor
jointly and severally responsible with the transferee Affiliate Enterprise, for the
performance of alt obligations under the Agreement. The grant of this consent
may only be. refused on the grounds of paragraph 2 of article 4 of the
Hydrocarbons Law or if the Affiliate Enterprise does not meet the criteria referred
to in paragraph 18 of article 2 of the Hydrocarbon Law.

(©) Any Co-Lessee shall be entitled to transfer all or part of its contractual rights and
obligations under this Agreement to any other Co-Lessee at the time of such
transfer, following the written consent of the Lessor and approval by the Minister,

20.2 Any transfers of rights and obligations by the Lessee under this Agreement shall only

20.3

20.4

21.1

become effective with regard to the Lessor as of the date of service upon it of certified
copies of the deed of assignment or any ciher transfer document. if such transfer
takes place during the Exploration Stage or the Special Expioration Stage Extension
{as the case may be), the Bank Guarantee of Article 3.7, as reduced from time to
time, shail remain valid, binding and enforceable at all times or is appropriately
replaced, (if needed).

No transfer of the operatorship shall be permitted without the prior written consent of
the Lessor, which consent shall not be withheld except for reasons of the financial
and technical capabilities of the proposed Operator.

For the purposes of this Article, any reference to the “Lessee” shall be deemed to be
a reference to the Lessee or any Co-Lessee.

ARTICLE 21
VIOLATIONS, LESSEE'S FORFEITURE

If the Lessee and/or any Co-Lessee is.in default of any of its obligations under the
Agreement, the Lessor may give written notice of such default to the Lessee within six
(6) Months from the date on which it first became aware of such default and shall, in
such notice, invite the Lessee to remedy it and to keep the Lessor harmless from any
loss or damage caused thereby. If the Lessee fails.to remedy its default, or if no
amicable settlement is reached between the Parties (each within the following ninety
(90) calendar days from the date of service of such notice), the Lessor may terminate
this Agreeinent by further notice to the Lessee.

The Lessor covenants that the right to declare that the Lessee has forfeited its rights
under this Agreement conferred on the Lessor by the Hydrocarbons Law in the
circumstances set out in paragraphs 8 and 9 of article 10 of the Hydrocarbons Law will
not be exercised by the Lessor unless:-
7094 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

may not
member

state without the prior approval of the Council of Ministers in accordance ‘with the
he. procedure, laid down.’ in. paragraph .3 of article 4. of the.
Law, omitting pany: of the

has o¢ourred
lare that the
Lessee has forfeited its rights pursuant to paragraph 8 or, as the case | fay be,
paragraph 9 of article 10 of the Puaioset Aone Law shall be settled by arbitration
alee to 22.2.

(b), termination. does not affect the accrued tights, of.each Party at the date of

termination.

EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7095

ARTICLE 22
INSOLVENCY OF THE LESSEE

22.1 \f at any time during the term of this Agreement:

(a) any corporate action, legal proceedings, procedure or other step including

without limitation the commencement of a meeting, making of an application,
presentation of a petition, the passing of any resolution and/or the making of
order occurs and as a result, an order is made or a resolution is passed by a
court of competent jurisdiction dissolving, liquidating or winding up (or an
analogous procedure) the affairs of the Lessee by reason of the Lessee’s
insolvency or the inability of the Lessee to meet its payment obligations as they
arise in the ordinary course of business; or

(b} the Lessee makes an assignment for the benefit of its creditors of any

substantial part of its assets or a receiver or manager of the Lessee is
appointed under a debt instrument or simitar security interest,

the Lessor may by thirly (30) Business Days notice in writing'to the Lessee declare
that the rights of the Lessee under this Agreement are forfeited and this Agreement is
terminated.

22.2 ifin respect of any Co-Lessee an event occurs of the kind described in paragraph 22.1
the rights of the Lessee under this Agreement shall not be liable to forfeiture but any
Co-Lessee in respect of whom any such event has occurred shall if so required by the
Lessor, promptly assign or transfer its interest in the Agreement to the remaining Go-
Lessees, pro rata to their interest and the remaining Co-Lessees shall enjoy the benefit
of the interest so assigned or transferred and be lable jointly and severally for the

corresponding obligations.

ARTICLE 23
SOLE EXPERT DETERMINATION AND SETTLEMENT OF DISPUTES

23.1 Where it is stipulated in this Agreement. that any difference between the Parties or
between the Lessor and any Co-Lessee or any inability or failure by the Parties or by
the Lessor and any Co-Lessee to agree on any matter (a "Dispute") shall be referred
for determination to a Sole Expert, uniess the Parties or the Lessor and any Co-Lessee
agree otherwise the following shall apply:

(a)

()

The Sole Expert shall be selected by the Lessor in accordance-with articles 2.1
and 2.2 of the Presidential Decree within fifteen (15) calendar days (the
“Election Period") from submission of a written notification by a Party (the
“Initiating Party") to the other Party (the "Receiving Party") of its intention to
refer a Dispute for determination to a Sole Expert and nominating the Sole
Expert.

Upon a Sole Expert being selected under the foregoing provisions of this Article,
7096

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

(c)

d)

@

“the: Léssorshall: forthwith notify:this: Sole: Expert-of its:selection:by:the Parties. and
shall request it < state within five (5) calendar days (the “Acceptatice Period")

thirty ‘Boy’ “Galehder days (the
ions Period") .following the Sole. Expeit's. acceptance. of appoifitinent

(i) a statement of its position; and

(il). -.any.documenis. supporting and / or justifying its. position.

The Sole Expert may, in its absolute discretion, consider any additional
information submitted:by cither Party and / or any other procedural matters not
specifically addressed herein.

The terms of reference upon which the Sole Expert shall seek«'to resolve a
Dispute shail be mutually agreed Aideibaal the dn The Parameters within

reference, the Sole Expert shall consider the terms of reference proposed, by both
Parties and decide upon its own (to which the Parties shall be bound). The Sole
Expert shall make its determination in writing. and notify the Parties. of such
determination.

Save in the event:of fraud.or-manifest error, the Sole: Expert's determination shall
be conclusive and binding on the Parties and shall be delivered within thirty (30)

ere

fons: "Period:

‘of the Agréeniént’arid the Lessée shall'have' thé ‘ight and
the obligation to continue operations under the Agreemeiit.

if thie Sole Expert ‘dies or becomes unwilling of iicdpable of acting, or does not
deliver the determination within the time required by this clauSe’then:

(i) the Lessor and the Lessee shall promptly select a replacement Sole Expert;
a : ni eo sueeearreaaal

(i) this Article shall apply to the new Sole Expert as if he were the first Sole
Expert appointed.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7097

23.

ne

23.3

23.4

23.5

23.8

(g) The language to be used for the purposes of the Sole Expert determination shall
be English.

(nh) The costs of engaging the Sele Expert shall be borne equally by the Lessor and
the Lessee, Each Party shall bear its own costs in preparing any materials for and
making its presentations to, the Sole Expert.

@ Each Party shall act reasonably and co-operate in good faith to give full effect to
all the provisions of this clause and shail do nothing to hinder or prevent the
Sole Expert from reaching his determination.

0) If the Lessor fails to appoint a Sole Expert (or, as the case may be a replacement
Sole Expert) within the time limits prescribed by this Article, then the Lessee
shall be entitled to refer the relevant dispute, controversy or claim to arbitration in
accordance with the following provisions of this Article,

Any dispute, controversy or claim arising out of or relating to this Agreement, or breach,
termination or invalidity thereof between the Parties, or between the Lessor and any
Co-Lessee.

(a) _ is not to be referred for determination by a Sole Expert under Article 23.7; or

(b) has been referred to the Sole Expert whose decision is appealed on a point of
law, or

(c) if the Lessor has not appointed a Sole Expert (or, as the case may be, a
replacement Sole Expert) within the tine limits prescribed by this Article.

shall be finally settled by arbitration.
The place of arbitration shall be Athens, Greece.

The number of arbitrators shal{ be three; they shall be appointed in accordance with the
provisions of paragraph 13 of article 10 of the Hydrocarbons Law.

The arbitration shall be conducted in accordance with the Rules of Arbitration of ihe
international Chamber of Commerce (in force from time to time), to the extent that there
is no conflict between any of those Rules and the provisions of this Agreement and/or
the Greek Law. in the event of any such conflict, the provisions of this Agreement and
Greek Law shall prevail.

The language to be used in the arbitral proceedings shail be Greek unless the Parties

agree otherwise.

A decision of the majority of the arbitrators shall be final and binding upon the Parties
and the award rendered shall be final and conclusive, Judgment ofi the award rendered
may be entered in any court for a juridical acceptance and for enforcement, as the case

may be.

During the period of any arbitration the time limits set for the fulfilment by either Party or
7098

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

this;Agreement-which.are.-the..subject.of such
actime ‘periods equivalent:tosthéxperodadf such

“arbitrations

23. 9 Pending resolution of the dispute by the panel of arbitrators, there will bern no ‘Suspension

of the Adgiéemient: “and the: Léssee-shall: havesthes rightyand:the obligation to continue
Operations under the Agreement, unléss those operations are‘the’specific subject-of the
dispute,

PERFORMANCE GF THE AGREEMENT — TIME

24.1. The: Parties. shall-do everything:necessary:so as to accomplish the objectives of the

Agreement.

24.2. The Paities ‘agree'to cooperate: harmoniously and-in a.spirit of good faith, with.a view to
the: achievement}. as, promptly” ahd:.as:efficiently.as possible, of the objectives of the
Agreement, in.strict.conformity with: all its. provisions.

24.3 Time is of essence in this Agreement.

“ARTICLE '25°
"CONTRACTORS, ‘SUB: CONTRACTORS; ‘PERSONNEL AND’ TRAINING

25.1 Subject to the following provisions of this article, the Lessee shall.be. entitled to employ

contractors and the latter shall be entitled to employ sub-contractors for the
Gréeinetit? The Lessee i$ obliged to SUbitiit tothe LEssoratcopy Or
éontrastors" (including with Affiliate “Eniterprises)

with Article 19.3,

25.2 The Lessee. shall: obtain the Lessor's.prior written. consent before entering contracts for
goods and services for Petroleum Operations except where:

(a) _ in-the Exploration Stage, the contract (or related series of contracts) is expected
to involve expenditure of less than five hundred thousand (500.000) Euro
(€500.000) ; or

(b) _In,the- Exploitation Stage, the contract (or related series of contracts) is expected
to involve expenditure of less than one and a half million Euro (€1.500.000).
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7099

ff the Lessor has not provided its consent within fifteen. (15) Calendar Oays from the
day of submission, such consent shall be deemed to have been granted, The Lessor
shail be entitled to withhold its consent only if it can sufficiently demonstrate at least
one of the follwing reasons:

1. the contractual consideration substantially diverges from comparable
contracts; _

i. the counterparty does not have the technical experience to perform its
obligations thereunder, or

(ll. the financial condition of the counterparly according the most recent
financial statements available proves it is inadequate to perform its
obligations thereunder.

The foregoing provisions of this Article 25.2 do act apply to the extent they would
hinder the Lessee from taking all necessary and proper measures for the protection of
life, heaith, the environment and property if there is an emergency (including a
significant fire, explosion, Hydrocarbon release or sabotage; incident involving loss of
fife, serious injury to an employee, contractor or third party,-or serious property
damage; strikes and riots; or evacuation of personnel)

Notwithstanding the provisions of Article 25.2, the Lessee shail, at any time after the
Effective Date, submit to the Lessor its guidelines and procedures that govern the
approval.that is required for the Lessee to enter into contracts for goods and services
for Petroleum Operations, 7

25.3 The Lessee, its contractors and any sub-contractors employed by the Lessee, shall be

25.4

25.5

entitled to employ foreign personnel in Greece for Petroleum Operations. The Lessee
shall (and shall procure that its subcontractors shall) give due and proper consideration
to preferring Greek and EEA sourced services, materials, equiprnent, consumables and
other goods when their price, quality, time of delivery and other terms are comparabie
to those available internationally,

Subject to the conditions and requirements of paragraph 9 of article 6 of the
Hydrocarbons Law, the Lessor will support all applications by the Lessee to the
competent authorities for permits for entry, residence, movement and work in Greece
for all foreign personnel referred to in the preceding paragraph and to the members of
their family, unless there exist reasons pertaining. to national or public security and
order.

The Lessee shall be obliged each year to train at its installations Jocal technical and
scientific personnel in such numbers and for such periods of time as shail be stipulated
by resolution of the Minister in accordance with the provisions of paragraph 10 of article
6 of the Hydrocarbons Law. Casts associated with such training incurred by the Lessee
shail not exceed the agreed costs of Lessee's training obligations, as these are set for
in Article 6 of this Agreement.
7100

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

26.1

26.2

26.4

265

26.6

ARTICLE 26
FORCE MAJEURE

Failure or delay to perform any of their contractual obligations by either the Lessor or
Lessee, shall not be regarded as a breach of the Agreement and shall not give rise to
any right or claim ‘by either Party against the other if such failure or delay is due to
Force Majeure or to consequences arising therefrom,

“Force’Majeure" means. any..event beyond, the reasonable control of the Parly
claiming to-be affected by it and noi caused-or contributed to. by such Party and shall
include, but shall not be limited to, acts of God, epidemics, earthquakes, fires, floods,
explosions,:strikes, lockouts, wars.and state. of war, revolutions, civil commotions,
insurrections, mutinies and acts of the State or of any foreign government. Force
Majeure shail not excuse ‘the failure to pay any sum when due hereunder and a tack
of funds shall not constitute Force Majeure.

If as a result of an event of Force Majeure either the Lessor or the Lessee is
prevented from performing its obligations or exercising its rights under this
Agreement, the performance of any obligation or the exercise of any right under this
Agreement shall be suspended to the extent to which the relevant Party is affected by
the said event of Force Majeure and during such time as it lasts and for such

‘reasonable additional time thereafter as might be required for normal resumption of

the Petroleum Operations and/or other contractual obligations

In the event of Force Majeure, the Party prevented from performing its obligations or
exercising its rights under the Agreement shail immediately give to the other Party
notice of the nature of the Force Majeure and its probable duration

if as a result of an event of Force Majeure Petroleum Operations and/or other
contractual tights and obligations hereunder are suspended for more than twelve (12)
Months, the Parties shall meet to discuss in good faith the continuance or termination
of this Agreement. If no agreement can be reached by the Parties within twelve (12)
Months from the date of the expiry of the aforementioned twelve (12) Month
Suspension period, the Lessor or the Lessee may give to the other notice of
termination of this Agreement which notice shali become effective six (® Months
following the date of service of such notice,

The Parties agree in particular that in the event that, as a result of a court order or
any judicial decision exclusively in respect to a Consent the Exploration Operations
are interrupted, such incident shall constitute a Force Majeure event and the
provisions of this Article 26 shail apply accordingly, save that the twelve (12) month
suspension time period of Article 26.5 shall be extended up to a period of twenty-four

(24) months.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7101

27.1

27.2

27.4

27.5

27.6

207

ARTICLE 27
SUSPENSION OF THE EXPLORATION STAGE

If at any time the Lessee wishes to conduct an activity necessary for the performance
of Petrcleum Operations and satisfaction of the Annual Work Programme in respect
of which a Consent is required, then a Response must be issued within the time Simit
prescribed under the applicable Law or, where a Law does not prescribe a time limit,
within the time limit prescribed by Article 4 of Law 2690/1999 (Administrative
Procedure Code) (the “Prescribed Time Limit’). Subject to the provisions of Article
27.6, if a Response is not issued within the Prescribed Time Limit, then the Lessee
may, upon expiry of such period, provide the Lessor with notice in writing that the
Prescribed Time Limit has expired (a “Prescribed Time Limit Expiry Notice”).

Upon receipt by the Lessor of a Prescribed Time Limit Expiry Notice there shall
commence a period of fifteen (15) calendar days during which the Lessor and the
Lessee shail cooperate using their best endeavours to procure the issuance of a
Response (the “Cooperation Period’).

If upon the expiry date of the Cooperation Period the Lessor and Lessee have failed
to procure the issuance of a Response, then on and from such date the time for
performance of the obligations in respect of which the Consent is required shall be
suspended immediately pending issuance of a Response (the “Suspension Period").

During the Suspension Period the Lessee and the Lessor.shall use their best
endeavours to procure a Response.

A Suspension Period shall terminate on-the-date when a Response is issued:and on
and from that date the affected obligations of the Lessee shall resume. and shall be
carried out in the remaining unexpired period af the relevant Phase, which shail be
extended accordingly Nothing in this Article 27.5 shall deprive the Lessee of its rights
to proceed to the next Phase or reduce the overall period of any subsequent Phase,
or the Exploration Stage or the Exploitation Stage, in accordance with the terms of
this Agreement.

The Lessee shall not be entitled to issue 2 Prescribed Time Limit Expiry Notice if a
Proper Application has. not been made. A “Proper Application” is made if the
application for Consent is in all respects complete in form and substance, and in
accordance with Law.

An application for Consent shall be déemed to be a Proper Application. for the
purposes of this Agreement if the relevant Governmental Authority has not otherwise
advised the Lessee in writing by the expiry of the Prescribed Time Limit. «
7102 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

ARTICLE 28
NOTIFICATIONS- AGENT FOR SERVICE

28.1 Unless otherwise provided in this Agreement, all notices given under this Agreement
shall be:

(a) in writing;
(b) in English or Greek; and

(c) delivered personally or by pre-paid recorded delivery: (or international courier if
overseas) or by fax addressed as follows

If to the Lessor:
Ministry of Environment, Energy & Climate Change
Attention: General Secretariat for Energy
Petroleum Policy Directorate
119 Messogeion Avenue, 101 92, Athens, Greece
Mr Athanasios Zacharopoulos

Tel/Fax: +30 210 6969312 Fax: +30 210 6969034

If to. the Lessee:
Hellenic Petroleum S.A. 8A Chimarras str., 15125 Maroussi Athens Greece

Attention: Yannis Grigoriou, D. General Director Exploration & Production of
Hydrocarbons Division

Fax: +30 210 630299
With a copy to: Foivos Simeonodis
If to the Lessee:

Edison International SpA 31, Foro Buonaparte, 20121, Milan,
Italy

Attention: Exploration Director

Fax: +39 02 6222 7041

With a copy to: Edison SpA
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7103

28.2

28.3

28.4

28.5

If to the Lessee:

Petroceltic Rescurces PLC, 3rd Floor, 8 Waterloo Place, London SW{Y 4BE,
UK

Attention: Peter Shiner, Country Manager, Italy/ Exploration Manager, Italy &
Mediterranean

Fax: +39 0668213236

With a copy to: Petroceltic Italia S.r., Via E.Q. Visconti 20, int. 5, 00193 Rome,
italy

In the absence of evidence of earlier receipt, and subject to Article 28.3 and 28.4, a
notice shall be deemed given and received:

(a) if delivered personally by hand, when left at the address referred to above;

(b) if sent by pre-paid recorded delivery (except air mail), wo (2). Business Days
after posting it; 2

(©) if sent by airmail, five (5) Business Days after posting it;

(d) if sent by international courier, five (5) Business Days after it is collected by
such courier from the sender; and

(e) if sent by facsimile, at the time of transmission (as per a transmission report
from the machine from which the facsimile was sent).

If receipt or deemed receipt of a notice occurs before 9am (in the country of receipt)
on a Business Day, the notice shall be deemed to have been received at 9am (in the
country of receipt) on that day, and if deemed receipt occurs after 5pm (in the country
of receipt) on a Business Day, or on a day which is not a Business Day, the notice
shall be deemed to have been received at 9am (in the country of receipt) on the next
Business Day.

The deemed service provisions in Article 28.2 shall not apply to a notice served by

- fax, if, before the time at which the notice would otherwise be deemed fo have been

served pursuant to that Article, the recipient informs the sender that the notice has
been received in a form which is unclear in any material respect (and, if it so informs
the sender by telephone or email, it also despatches a confirmatory facsimile within
two hours).

In proving service, it shall be sufficient to prove that:

(a) the envelope containing the notice was addressed to the address of the
relevant Party set out in Article 28.1 (or as otherwise notified by that Party
pursuant to paragraph 6) and delivered either to that address or into the
custody of the postal authorities as a pre-paid recorded delivery, registered
post letter or letter sent by international courier; or
7104

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

(by Lies" Wastransiittéed in full-by facsimile to ‘the*féicsimnile nufhber 6f‘the

Es Ss Pelevalit* Pally Set out idle: 28:4 (OAS OtHetWisé ‘Adtifiéd*by:that Party
‘pursuant to"Articlé 28: 6) co evidenced*by' a machine Geierated confirmation
Offullfeceiptyy: ~~" . :

28.6 A eae may byt notice of at least five (5) Business : Days to the nee "Party change

(and ‘itiay be nidé by email.
28.9 Articles 28.1 to 28.8 (inclusive) do not apply to the service of any Service Documents.

28.10 EachCo-Lessee irrevocably agrees with the-Lessor that any’Service Doctiment may.
be sufficiently and effectively served on. it in connection with any-Proceedings by
service on its process agent. For the purposes of this paragraph:

(a) --Hellenic. Petroleum S.A. ed as its procés$ agefit in cditiection with
Proceedings:

Theodora Papadimitriou, advocate, Neophytou Douka str. no 1, 106 74 Athens,
Greece

(b) Edison International SpA appoints as its process agent in connection with
Proceedings:

KLC Law Firm, Ypsilantou str. no 2, 106 75, Athens, Greece.
Attention: Mr, Alexandros Tsirigos i

(©) Petroceltic Resources PLC appoints as 4 process agent in Gonnection with
‘Procesdings: *

Pamboukis, Maravelis, Nikolaidis & Associates Law Firm, Vasilissis‘Sdphias no
25 106 74 Athens, Greece.

Attention: Leonidas Maravelis

In the event of a transfer of rights» in accordance with Article 20 of this
Agreement, the. process agent of the Lessee pursuant to this Article. shall be
deemed to be the process agent of each of the Co-Lessee from time to time until

revocation or resignation.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7105

28.11

28.12

28.13

28.14

28.15

28.16

28.17

28.18

Each Co-Lessee agrees with the Lessor to maintain the appointment of its process
agent (and any replacement process agent appointed pursuant to Article 28.12) and it
shall not withdraw. the appointment of any such process agent until its replacement
shall have been validly appointed and it shall have given the Lessor notice of the
name and address of the replacement process agent.

If the process. agent referred to in Article 28.11 (or any replacement process agent
appointed pursuant to this Article 28.12) at any time ceases for any reason to act as
such, his appointor shall appoint a replacement process agent with an address for
service in Greece, and shall give the Lessor notice of the name and address of the
replacement process agent. !f a Co-Lessee fails to appoint a replacement process
agent or give the Lessor notice of the name and address of a replacement process
agent as required by this Article 28.12, the Lessor shall be entitled by notice to the
defaulting Co-Lessee to appoint such a replacement process agent to act on the
defaulting Lessee's behalf. The defaulting Co-Lessee shall bear all the costs and
expenses of replacement process agent appointed by the Lessor in these
circumstances.

Each Co-Lessee may, by notice of at least five (5) Business Days to the Lessor,
change the address of its process agent (or any replacement process agent
appointed pursuant to Article 28.12) to another address in Greece.

Any Service Document served pursuant to this Article shail be marked for. the
attention of the relevant process agent and addressed to the address set out in Article
28.9 or to the address notified pursuant to Articles 28.11, 28.12 or 28.13 (as the case
may be).

Any Service Document marked for the attention of the relevant process agent and
addressed to the address set out in Article 28.9 or to the address notified pursuant to
Articles 28.11, 28.12 or 28.13 (as the case may be) pursuant to Article 28.14 shall be
deemed to have been duly served if:

(a) left at such address by hand, when it is left; or

(b) sent by first class pre-recorded delivery or registered post to such address,
{wo (2) Business Days after the date of posting.

Each Co-Lessee shall send by post to'the Lessor a copy of any Service Document
served by it (or on its behaif) on a process agent pursuant to this Article (to the
address set out in Article 28.1 or 28.6 (a the case may be), but no failure or delay in
doing so shall prejudice the effectiveness of service of the Service Document in
accordance with Article 28,14.

Each Co-Lessee agrees that failure by any process agent to give notice of any
process to it, or to give.a copy of any.Service Document served on it, shall not impair
the validity of such service or of any Legal Proceedings based on that process.

Nothing contained in Articles 28.10 to 28.17 affects the right to serve a Service
7106 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

Nicola Monti, Managing Director

Petroceltic Resources PLC

Peter Shiner, Country Manager, Italy/ Exploration Manager, Italy & Mediterranean

EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 7107

ANNEX A
ELEMENTARY GRID CELLS CONSTITUTING THE CONTRACT AREA

20/37,144S - 20/38,11S - 20/38, 12S- 20/38,23S - 20/38,24 S -20/38,34S - 20/38,35S,
20/38,36S - 20/38,46S - 20/38,47S - 20/38,48S - 20/38,58S - 20/38,59S - 20/38,60S -
20/38,70S - 20/38,701 (Atokos Island)-20/38,71S- 20/38,72S-21/37,1338-21/37,134S-
21/38,1S - 21/38,28-21/38,13S- 21/38,14S-21/38,25S-21/38,26S-21/38,37S- 21/38,498 -
21/38,61S - 21/38,61L (Including Isiets except Petalas Island),

ANNEX B

MAP OF CONTRACT AREA

Fale retinas dt reliant oe
7108

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

29.1

30.2

30.3

30.5

Document in another manner permitted by law.
ARTICLE 29
MODIFICATIONS:OF THE AGREEMENT

ly be modified. by. written agreement between
[only be £ffective upon ratification by

The terms. of this Agreement, may. «
the, Parties and any amendment of
the State Parliament with the exception. of any amendment to Article 1.5 effected asa
result of any transfer of interest by any Co-Lessee, or transfer of operatorship, which
will be effective:in -accordance:.with: ‘the: provisions of .this Agreement and the
Hydrocarbons Law.

Upon application by the Lessee, time limits for the fulfilment of Lessee's obligations
may be extended with-the-written-consent of the Lessor, except for time limits the
extensions of which are specifically regulated by. the Hydrocarbons Law.

ARTICLE 30
APPLICABLE LAW

This Agreement has been executed in Greek and in English. In case of
discrepancies between the texts, both the English and Greek texts shall be referred to
in an attempt to resolve ambiguities but the Greek text shall prevail.

This Agreement shall be governed by,.and construed in accordance with, Greek Law.

No provision of this Agreement derogates, or shall require the State to derogate, from
any requirement under the Community Treaties, including, for the avoidance of doubt,
any requirement of any European Union law made under the Community Treaties.

if any amendment, deviation, exemption or adjustment to Greek Law made by this
Agreement is found to be unconstitutional, or, notwithstanding Article 30.3, to be
inconsistent with a requirement under the Community Treaties including, for the
avoidance of doubt, any requirement: of ahy European’ Unioti law tmhade’under the
Community Treaties, the Parties shall negotiate an amendment to this Agreement,
with the intention that a functionally equivalent position is achieved.

The State shall not be liable to the Lessee if any amendment, deviation, exemption or
adjustment to Greek Law made by this Agreement is found to be unconstitutional, or,
notwithstanding Clause 30.3, to be inconsistent with a requirement under the
Community Treaties including, for the avoidance of doubt, any requirement of any
European Union law made under the Community Treaties.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7109

31.1

©
i

924

ARTICLE 31
MISCELLANEOUS

This Agreement represents and contains the entire understanding and arrangement
of the Parties in relation to the matters dealt with herein and, unless otherwise
specified herein, supersedes and replaces from the Effective Date any other
understandings and arrangements between the Parties or any of them relating to
such matters. ;

In the event of any conflict or inconsistency arising between the main body of this
Agreement and any of the Annexes, the provision contained in the main body of this
Agreement shall prevail.

Except where this Agreement expressly provides to the contrary, the rights and
rernedies contained in this Agreement are cumulative and not exclusive of tights and
remedies provided by Law.

ARTICLE 32
EFFECTIVE DATE OF AGREEMENT

This Agreement shall be subject te ratification by the Hellenic Parlianient. The date on
which the Agreement is published in the Official Government Gazette following its
fatification by the State Parliament shall be its Effective Date,

As of the Effective Date, this Agreement shall be governed primarily by the provisions
of the ratifying law, which, as of special nature, shail prevail, subject to the provisions of
the European Union Law, having difect effect.

IN WITNESS WHEREOF

The Lessor and the Lessee have signed the Agreement through their authorized
representative (s) on the above mentioned date,

For the LESSOR:

Yannis Maniatis, Minister of Environment, Energy & Climate Change

For the LESSEE:

Helienic Petroleum S.A.
7110

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

This Annex is attached to and mad
and Lessee. :

1.1 Definitions

(a)

0)

ANNEXG

ACCOUNTING. PROCEDURE

art of this Lease Agreément between the Lessor

SECTION‘
GENERAL: PROVISIONS

For. the purposes, of this Accounting Procedure, the terms used herein which
¥ are, defined.in the, Agreement.shail, have the.same,meaning when used in this
Accounting Procedure,

In addition in this Arinex:

10)

wi)

(ii)

(iy)

Ww)

“Accrual Accounting" depicts the effects of transactions and other
events and circutvistarices on a reporting entity's economic resources
and claims if the periods in which those effects ‘occur, even if the
resulting.cash receipts.and payments occur in a different period.

"Contract Costs" means Exploration Costs, Exploitation Costs,
Operating Costs, Service Costs, and General and Administrative
Costs, a8 sich” OSts are respectively défiriéd in Sections 2.1 to 2.5
(inclusive) of this Annex:

“Material” means machinery, equipment and supplies acquired and
held for use in the conduct of the Petroleum Operations.

“Separation Point" means the point to be defined between the parties
in the Development and Production Programme.

“Year" means a period of twelve months starting with 1 January and
ending with 31 Decernber -and "Quarter" méans a period of three
consecutive months starting with the first day of January, April, July or
October, or such other periods of twelve and three months,
respectively, as the Parties may agree in writing.

4.2 Statements required to be submitted by the Lessee

(a)

@

Within sixty (60) calendar days of the Effective Date, the Lessee shall
submit to and discuss with the Lessor a proposed outline of chart of
accounts;* operating records. and reports, which.-outline shall be in
accordance with generally accepted and recognized accounting
systems and consistent with normal practice of the international
petroleum industry.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7111

(b}

©

@)

Gi) Within ninety (80) calendar days of receiving the above submission, the
Lessor shall either indicate approval of the proposal or request
revisions to the proposal. Within one hundred and eighty (180)
calendar days after the Effective Date of the Agreement, the Lessee
and the Lessor shall agree on the outline of chart of accounts,
operating records and reports which shall describe the basis of the
accounting system and procedures to be developed and used under
the Agreement. In principle, all books and records must be kept based
on Accrual Accounting.

(ii) Feilowing such agreement, the Lessee shall expeditiously prepare and
provide the Lessor with a wrilten detailed description of the procedure
based on the agreed outline, to be adopted by the Lessee related to
the accounting, recording functions, and allow the Lessor to the
examine the Lessee's manuals and to review procedures which are,
and shail be, observed under the Agreement.

The various submissions or statements provided in this Annex shail be
delivered by the Operator acting on behalf of the Lessee.

Without limitation {to the foregcing, the Lessee shall submit to the Lessor, the
following regular statements relating to the Petroleum Operations, each of
which shali be compiled separately by reference to each Exploration Area
and Exploitation Area as so designated from time to time pursuant to the
Agreement-

0) Exploitation Statement (see Section 5)

i) Vaiue of Exploitation Statement (see Section. 6)

(ii) Statement of income and Expenditure (see Section 7)
(iv) Final End of Year Statement (see Section 8)

(v) Budget Statement (see Section 9).

Al reports and ‘statements shall be prepared in accordance with the
Agreement, the Law, and following the provisions of paragraph 1.2(a){ii) of
this Section or where there are no relevant provisions in either of these, in
accordance with normal practice of the international petroleum industry.

1.3. Language and Unils of Account

@)

Accounts shall be maintained in Euro. Metric units and barrels shall be
employed for measurements required under the Agreement. The language
employed. shall be Greek. and English. While such currency, language and
units of measurement shall prevail in the event of coriflict or inconsistency,
the Lessee shall also maintain accounts and records in. other currencies,
languages and units of measurement where the Lessee considers. it
administratively necessary or desirable.
7112

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

(b)

©

It is the intent of this Accounting Procedure that neither. the: Lessor nor the
Lessee should experience-an exchange gain or loss at the expense of, or to
the benefit of, the other. However, should there be any realized ‘gain or loss
from..exchange of currency (j.e..where, the rate of. exchange used for the
conversion.of.expenses or, sevenues into Euro, which is the currency in which
the statements are.maintained differs from the rate used upon payment or
receipt, of those;.expenses. or-revenugs. respectively), this will be credited or
charged to:the-accounts under the Agreement.

Debits and credits relating to expenses and reventiéS in currencies other than
the, currency in which. the books. are. maintained Shall be converted in Euro at
the applicable rate of exchange of the foreign currency using the average of
the official. buying. Ind: SelliAg, rates ‘as issued 6 he ‘European Céntral Bank
set,on the, day, the expense. of the revenue is. curred. A separate record
shail be kept by { the Lessee. of the exchange rates used i in each conversion.

14. Payments

(a)

(b)

©

All payments bétwéen thé Partiés shall, uniéss otherwise agreed, be Euros in
and through a bank designated by each recéiving Party.

Subject to the provisions of the Agreement, payments of Income Tax by the
Lessee and/or each Co-Lessee shall be made in accordance with appropriate
procedures contained in the laws of Greece.

All sums due by one Party-to-the other under the Agreement during any
Calendar:‘month“shall; ‘for each day: such ‘sums-.are overdue during such
month, bear interest compounded. daily at an annual rate equal to the
overdue interest rate as determined at the time by the Bank of Greece.

1.5 Prudent Financial Management

@)

(by

©

The Léssee shall-at. all times maintain a financial and budgetary. control
mechanism over all Costs incurred by it. pursuant to the Agreement.

‘Without limitation tothe foregoing,the:'essee: shall ensure. that.all--costs

incurred by it pursuant in the. Agreement shall be:
(i) necessary for and incidental to the purposes.of the Agreement;

(ii) Incurred on competitive terms in accordance with sound procurement
practice;

(iii) disbursed to the persons to whom due in accordance with the sound
disbursement practice.

No costs or expenditure incurred by the Lessee other than in accordance with
paragraphs (a) and (b) hereof shall be deductible or allowable for the
purposes of Income Tax, Royalty or other fiscal impost under the Agreement.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7113

46

Audit and Inspection Rights of the State

(a)

(b)

() The Lessor, at its own cost, shall have the right to cause Lessee's
accounts and records maintained hereunder with respect to each Year
to be audited within two (2) Years from the end of each such Year.
Notice of any exception to the Lessee’s accounts of any Year must be
submitted to the Lessee within three (3) Years from the end of such
Year.

(i) For purposes of auditing, the auditors (te be nominated by the Lessor)
may examine and verify, at reasonable times all charges and credits
relating to the Petroleum Operations such as books of account,
accounting entries, material records and inventories, vouchers,
payrolis, invoices, contracts and any-other documents, correspondence
and records necessary to audit and verify the charges and credits.

(ii) Furthermore, the auditors shall have the right in connection with such
audit to visit and inspect at reascnable times all sites, plants, facilities,
warehouses and offices of the Lessee directly or indirectly serving the
Petroleum Operations and to visit personnel associated with those
operations.

Without prejudice to the provisions of sub-section 1.6(a), the Lessee shall
maintain in Greece and make available for inspection by the Lessor and by
the auditor nominated by the Lessor, all documents referred to in that
subsection for five (5) Years following their date of issue.

SECTION 2

CLASSIFICATION, DEFINITION AND ALLOCATION OF COSTS ANO EXPENDITURES

All expenditures relating to the Petroleum Operations which are incurred in accordance with
the provisions of the Agreement shall be classified, defined and allocated in relation to the
Exploration Area and to.each Exploitation Area as follows:

24

Exploration Costs are direct and allocated indirect expenditures incurred in the search
for Hydrocarbons in an area which is or was, at the time when such costs were
incurred, the Exploration Area including:

(a)

(6)
()

Geophysical, geochemical, paleontological, geological, topographical,
environmental and seismic surveys and studies and their interpretation.

Core hole drilling and water well drilling,

Labour, materials and services used in drilting wells with the object of finding
new Hydrocarbons Reservoirs or for the purpose of appraising the extent of
Hydrocarbons Reservoirs already discovered provided such wells are not
7114

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

completed as-producing wells.

(a, Fasies us ‘ ci in p 28 5 ne lu : tas a

(f) . -Aspottion ofall: Geheral-and-Administrative Costs allocated to the Exploration
Operations based-or? projected budget expenditures, subject to adjustment on
the basis is of aa expenditure at the end of the Year concerned.

(a) ‘Any: sother. expenditures: incurred: in the.search. for; Hydrocarhons. p prior to the
commencement of commercial exploitation:.and_ not:.covered. under sub--
section.2:32:.. 0. + ‘

Exploitation Costs are direct and allocated indirect, pendivires ingurre in the
development of Hydrocarbons production capacity from an Exploitation Area,
including:

(a) Drilling wells which are completed as producing wells and drilling wells for
purposes of producing a Hydrocarbons Reservoir already discovered,
whether such wells are dry or producing.

(b)  Campieting weils. by, way, of,installation of casing or equipment or otherwise
after a well fas been drilled for the purpose of bringing the well into use as a
producing well,

(c) _ The costs of field facilities, such as pipelines inside of the Separation Point,
flow lines, production and treatment units, wellhead equipment, subsurface
equipment, enhanced recovery systems, offshore piatforms, petroleum
storage facilities, export terminals and piers, harbours and related facilities,
and access roads for production activities.

(d) Engineering and design studies for field facilities and’necessary surveys-and

(e) A portion of Service Costs allocated to the Exploitation Operations on an
equitable basis in a manner to be agreed between the Lessor and the
Lessee.

() A portion of General afd Administrative Costs allocated to the Exploitation
Operations based on projected budget expenditures subject to adjustment
based on actual expenditures at the end of the Year concerned.

@) Any, other expenditure, amongst other, including all costs related to the

: monitoring. of ‘environmental parameters, incurred in the development of

Hydrocarbons production capacity prior to the commencement of commercial
exploitation and not covered under sub-section 2.3,
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7115

24

34

Operating Costs are expenditures incurred after the start. of commercial exploitation
(except in the case of intangible diilling costs as hereinafter mentioned) in the
production of Hydrocarbons and operation of related facilities: Without limitation,
Operating Costs include intangible drilling. costs which -are incurred in the drilling
operations related to the drilling or deepening of producing wells, whether incurred
before or after the commencement of commercial explcitation. All costs related to the
monitoring of environmental parameters are also included. The balance cf General and
Administrative Costs and Service Costs not allocated to Exploration Cosis or
Exploitation Costs shall be allocated to Operating Costs. oe

Service Costs are direct and indirect expenditures in support of the Petroleum
Operations including warehouses, piers, marine vessels, vehicles, motorised rolling
equipment, aircraft, fire and security stations, workshops, water and sewage plants,
power plants, housing, community and recreational facilities and furniture, tools and
equipment used in these activities. Service Costs in any Year shall include the total
costs incurred in such’ Year to purchase and/or construct said facilities as well as the
annual costs to maintain and operate the same. All Service Costs shall be regularly
allocated as specified in sub-sections 2.1 (e), 2.2 (e) and 2.3 to Exploration Costs,
Exploitation Cosis and Operating Costs.

Generali and Administrative Costs are:

(a) All office, field office, any reasonable Operators fee and general
administrative, direct or allocated indirect costs incurred by the Lessee within
Greece in respect of Petroleum Operations, including but not limited to
supervisory, accounting and employee relations services.

(b) .. An ovérhead charge for services rendered by or on behalf of the Lessee
outside Greece for managing the Petroleum Operations and for staff advice
and assistance including financial, legal, accounting and employee relations
services. Such overhead charge shail be jimited to the maximum provided in
the Presidential Decree under the Clause headed “Lessee's Overheads
Expenses Abroad”.

(c) All General and Administrative Costs shall be regularly allocated as specified
in subsections 2.1(f), 2.2() and 2.3 to Exploration Costs, Exploitation Costs
and Operating Costs;

(@) The provisions of this section do not have any effect in the “Cumulative Total
Outflows” defined in Article 13 Royalties.

SECTION 3
COSTS, EXPENSES, EXPENDITURES AND CREDITS OF THE LESSEE

Costs Deductible Without Further Approval of the Lessor
7116

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

Subject to the provisions of the Agreement, the-Lessee in bear and ae the tate

-@

()

@

each Explottation Area under the
{ible by the Lessee under the

an Fees :

This covers. all, diceotieosts, attributable..to. the; acquisition, renewal or
relinquishment of surface rights acquired and..maintained in force for the
Contract Area.

Labour atid Associated'L.abour Costs

(i), Costs:relating.to salaries and, wages. includingybonuses of the Lessee’s

-employees directly. engaged: the Petroleum. Operations, irrespective
of the location. of.st h employees. “a

diy The essee's cosis regarding holiday and vacation, applicable to the
chargeable under (i) above.

salarie: anid wag

(iii) _ Expenses or coftributions made pursuant to assessments or
obligations: imposed’ under-tie laws of Gréece.which are applicable to
othe kessée's cost of Salaries and ae Chargeable under (i) above

(iv) Reasonable travel expenses , of employees ofthe Lessee, including
ic of..the. jexpatriate employees assigned to the
Lessee, all of which shall_be in accordance with the Lessee's normal

practice.

(v)  Empléyee ‘benefits of employees of the Lessée, to the extent directly
involved in the Petroleum Operations, for an amount, of up,to 40% of
the salary and wages of each employee. oe

(vi) If the employees of the Lessee are also engaged in activities other than
the Petroleum Operations under this Contract, only the portion of the
cost which relatés to thé peiformahcé’ of the Petroleum Operations
under thé Contract’ shall be allocated fo these Petroleum Operations
and will’ be apportioned ona ‘ttie-sheet basis, Transportation and

accommodation

Transportation and accommodation

The reasonable cost of transpoitation arid accommodation of employees and
contractéts ‘arid“the costof*trafispoftation of equipment, materials and
supplies that is necessary for the conduct of the Petroleum Operations. ~

Charges for Services
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7117

iC)

i)

Third Party Contracts

The actual costs of contracts for technical and other services entered
into by the Lessee for the Petroleum Operations, made with third
parties other than Affiliate Enterprises, are deductible, provided that the
prices paid by the Lessee are not substantially higher than those
generally charged by other international or domestic suppliers for
comparable work and services, and that the contracts were entered
into following procedures which are in line with the precurement policy
of the Lessee, as submitted to the Lessor under paragraph 3.3 of this
Section.

Affiliate Enterprises

In the case of services rendered to the Petroleum Operations by an
Affiliate Enterprises, the charges shall be based on actual costs and be
competitive. The charges shall be no higher than the most favorable
prices charged by the Affiliate Enterprise to third parties for comparable
services under sirnilar terns and conditions elsewhere. The Lessee
shall, if requested by the Lessor, specify the amount of any such
charges which represent an ‘allocated proportion of the general
material, management, technical and other costs of the Affiliate
Enterprise, and the amount which is the direct cost of providing the
services concerned. If necessary, evidence regarding the basis of
prices charged may be obtained from the auditors of the Affiliate
Enterprise, It is expected that the Lessee (and its Affiliate Enterprise)
will maintain documentation .and evidence; and have followed
appropriate. methodologies.to support the “arm's length principle” of
these transactions, as required by the Greek transfer pricing law or the
applicable relevant taw in force in other jurisdictions.

(e) Material

0)

di)

(i)

General

So far as is practicable and consistent with efficient and economical
operation, only such material shall be purchased or furnished by the
Lessee for use in the Petroleum Operations as may be required for use
in the reasonably foreseeable future and the accumulation of surplus
stocks will be avoided to the extent reasonably practicable.

Warranty of Material

In case of defective material or equipment, any adjustment received by
the Lessee from the suppliers, manufacturers or their agents will be
credited to the accounts urider the Agreement.

Value of Material Charged in the Accounts
7118

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

(A) Except-as otherwise provided in (B) below, material purchased

by the’ Léssee:for-use inthe Petroleum Operations shall be
Valiied"to°include invoice price less trade and cash discounts (if
any), purchase-and:procurement fees plus freight and forwarding
cliarges bétween point-of'supply and point of shipment, freight to
port of deéStination; ifisurahce, taxes, customs duties, consular
fees, other items chargeable against imported material and,
where ‘practicable, handing and ‘transportation expenses from

(B) Materials purchased from.Affiliate-Enterprises shall be charged

at the following: prices:

(aa) New Material (Condition:"A‘) shall be’ valued at the current
international price which should not exceed the price
prevailing in arms-length transactions on the open market
(any evidence should be as required by the Greek transfer
pricing law, or the applicable relevant law in other
jurisdictions).

(bb) Used Material (Conditions "B" and “C") which is in sound
and serviceable condition and is suitable for reuse without
reconditioning shall be classified as Condition "B" and
priced, at seventy five percent (75%) of the current price of
new, materials defined in (aa) above.

(cc) Material which cannot be classified as Condition "B" but
which after reconditionifig will be further serviceable for
orig al furiction’ as good’ ‘sééorid-hard ‘material Condition
B, or is Serviceablé for drigifial function but substantially
not suitable for reconditidring, "shall be classified as
“Condition “C* and pricéd at’ fifty percent (60%) of the
current price of new material'as' defined in (aa) above. The
cost of reconditioning shall be charged to the
reconditioned niaterial; (provided that the Condition "C"
material valle’ plus the’ cost of reconditioning does not
excéed the Valué of Condition "B" miatétial.

(dd) Material which cannot be classified as Condition "B" or
Condition "C" shall be priced at a value commensurate

with its use,

(ee) Matérial involwng Stection Costs "shall"be charged at the
applicable condition percentage pursuant to paragraphs
(aa) to (dd) above of the current knocked" down price of
new material as defined in (aa) above.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7119

@

(hy

(ff) When the use of material is temporary and its service to
the Petroleum Operations does not justify the reduction in
price as provided fer in (cc) hereof, such material shall be
priced on a basis that will result in net charge to the
Accounts under the Agreement consistent with-the value
of the service rendered.

(C) Whenever Material is not readily obtainable at prices specified at
(A) or (B) as a result of an event falling within the definition of
“Force Majeure” in Article 26, the Lessee may levy reasonably
incurred charges in connection with Petroleum Operations for
the required Material at the Lessee’s actual cost incurred in
procuring such Material and making, it suitable for use and
moving it to the Area.

Rentals, Duties and Other Assessments.

All rentals, taxes, levies, charges, fees, contributions and any other
assessments and charges levied by the Lessor in connection with the
Petroleum Operations and paid directly or indireciiy by the Lessee olher than
Income Tax and imposed on the Lessee as specified in Article 14 of the
Agreement, as well as any other taxes payable in respect of the income or
profits of the Lessee.

Insurance and Losses

Insurance premia and costs incurred for insurance provided that if such
insurance is wholly or parily placed with an Affiliate Enterprise such premia
and costs shall be deductible only to the extent generally charged by
Competitive insurance companies other than Affiliate Enterprises. If
necessary, evidence regarding the basis of prices charged may be obtained
from the auditors of the Affiliate Enterprise and the expected available
supporting documentation is that prescribed by the Greek transfer pricing law
or other applicable relevant law in other jurisdictions, as described in
paragraph 3.1.d(ii) of this Section. Costs and ‘losses incued as a
consequence of events which are, and in so far as, not made good by
insurance obtained under the Agreement are Deductible under ‘the
Agreement unless such costs have resulted solely from an act of willful
misconduct or negligence of the Lessee.

Legal Expenses

All-costs and expenses of litigation and legal or related services.necessary or
expedient for the procuting, perfecting, retention and protection of the
Canfract Area, or in defending or prosecuting lawsuits involving the Contract
‘Area or any third party claim arising out of activities under the Agreement, or
sums paid in’ respect of legal services necessary, or expedient for the
protection of joint interest of the Lessor and the Lessee are deductible. Where
7120

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

3.2

3.3

3.4

legal services are‘rendéted in sich matters by salaried or regularly retained
lawyets Of the Lessee’ or-an‘ Affiliate Enterprise, such compensation will be
included instead under sub-section 3.1(b) or 3.1(d) above, as applicable.

(@) Training Costs

AllsféaSonable ‘costsand.expenses' incurred: by the Lessee in training of
personnel as required under Article 25:5.ofthe Agreement-or otherwise.

(8 Gerieral:and Administrative Costs

The costs described in subsection 2.5(a) and the charge ‘described in sub-
Section2.5(b):

(Kk) Abandotiment and decommissioning costs, including special reserve
paynients as:provided in-paragraph.2()) and:paragraph:3. of Article 10 of the
Hydrocarbons law and Article 86 of this Agreement.

0) The costs of taking inventory in accordance with Section 4.2 of this-Annex C:
Costs Deductibie only. with Prior Approval in Writing ofthe Lessor
(a) Commission paid to intermediaries by the Lessee

(b) Donations and contributions
(c). Expenditure on research into and development, of new equipment, “material
and techniques for use in searching for, developing and producing

Hydrocarbons.

It is expected that the Lessee maintains a written and internally approved procurement
policy and relevant procedures, (following, sound procurement practice) in the normal
course of, its business, relating, to, the purche se of services and materials. This
procurement policy shall be communicated to the ‘Lessor within thinly (30) days from the
Effective Date. For any of the costs mentioned in paragraph 3.1 and 3.2 of this Section,
the Lessor-can require. evidence:that the approved procurement policy. of the Lessee

was followed while awarding these costs.
Costs not Deductible under the Agreement
(a) Costs incurred before the Effective Date.

(b) Hydrocarbons marketing or transportation costs of Hydrocarbons beyond the
Separation Point.

(c) The costs of any Bank Guarantee given under this Agreement (and any other
amounts spent on indemnities with regard to the non-fulfillment of contractual
obligations).

() Costs of arbitration and the independent expert in respect of any dispute
under the Agreement.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

(ce) Bonuses (signature and productions bonuses) and Income Tax as well as any
other taxes payable in respect of the income or, profits of the Lessee,

() Fines and penalties payable in accordance with the decision of the
responsible Greek authorities.

(g) Costs incurred. other than in accordance with prudent financial management
in accordance with Section 1.5 of this Annex.

(h) Costs incurred as a result of the willful misconduct or gross negligence of the
Lessee.

() Costs incurred without the consent or approval of the Lessor where such
consent or approval is required as described in paragraph 3.2 of this Section.

q) Cosis which are not included either in paragraph 3.1 or 3.2 of this Section,
subject to the provisions of paragraph 3.5 of this Section.

3.5 Other Costs and Expenses

Other casts and expenses not covered or deait with in the provisions of this Section 3
and which are incurred by the Lessee in accordance with the provisions of the
Agreement for the necessary and proper cenduct of the Petroleum Operations are
deductible only with the prior approval in writing by the Lessor.

3.6 Credit under the Agreement

The net proceeds of the following transactions shall be credited to the accounts under
the Agreement:

(a) Any insurance or claim in connection with. the Petroleum ‘Operations or. any

assets charged to the accounts under the Agreement when such operations or

“assets were insured and the premium charged to the accounts under the
Agreement.

(b) Revenue received from outsiders for the use of property or assets charged to the
accounts under the Agreement to the extent that the relevant costs were so
charged.

(c) Any adjustment received by the Lessee from the suppliers or manufacturers or
their agents in connection with a defective material the cost of which was
previously charged by the Lessee to the accounts under the Agreement.

(d) Rentals, refunds or other credits received by the Lessee which apply to any
Bd “charge. which has been made to the accounts under the Agreement, but
excluding any award granted to the LesSee under arbitration or independent

expert proceedings reférred to in sub-section 3,3(d) above.

(e) _ The prices originally charged to the Accounts under the Agreement for inventory
materials subsequently exported from Greece without being used in the
Petraleum Operations.
7122

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

3.7

AA

AQ

4.3

5.4

Duplication. of Charges and:Credits

Notwithstanding. any. provision. to thegcontrary. in this Accounting. Procedure,..it is the
intention of the Parties that there. shall be no duplication of charges or credits to the
Account under Agreement.

SECTIONS,
RECORD.AND.VALUATION:OF:ASSETS

The, Lessee.-shall. maintain-detailed-records in-relation;.to. each. Exploitation: Area of
property.-in..use.for: the .Petroleum. Opetations. in,,a¢cerdance.-with, normal practice in
exploration:and-production.activities of:the international, petroleum.industry.

At reasonable intervals but at least once a Year with respect to movable assets and
once every, five (6) Years;with-respect.to immovable assets, inventories of the property
under the Agreement: shall-be.taken, by the Lessee,-The-Lessee. shall give.the Lessor at
least thirty (30) calendar days written notice of its intention to take such inventory and
the Lessor shail Nave the tight to Be répreséntéd wiien “such ‘inventory is taken. The
Lessee will clearly state ‘thé’ principles upon which valuation of the inventory has been
based.

When an assignment of rights under the Agreement takes place, a special inventory
may be taken iby the Lessee and any Co-Lessee at the request of the assignee
provided that the costs of such inventory are borne by the assignee.

SECTION 5
EXPLOITATION STATEMENT

Upon commencement‘of Commercial Exploitation from the Contract Area, the ‘Lessee
shall submit to the Lessor, in accordance with Article 17 of this Agreement, a quarterly
exploitation statement (the “Exploitation Statement) showing the following

(a) The quantity of Crude Oil Produced and Saved;
(b) The quantity of Natural Gas Produced and Saved;
(©) The quantity of By Products‘Prodti¢ed: dnd*Savéed;

(@) The quantities of Hydrocarbons used for the purposes of carrying on drilling and
production opérations and pumping-to field storage;

.(@) The quantities of Natural Gas flared;

() The size of Hydrocarbon stocks held at the beginning of that Calendar Quarter;
and
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7123

5.2

64

6.2

7a

(g) The size of Hydrocarbon stocks heid at the end of that Calendar Quarter.

The Exploitation Statement for the First Period and each Calendar Quarter thereafter in

respect of each Month shall be submitted to the Lessor within fourteen (14) days after _

the end of such period, as the case may be, as per Article 13.7 of this Agreement.

SECTION
VALUE OF EXPLOITATION STATEMENT

The Lessee shall for the purposes of Article 13 of the Agreement prepare a statement
providing calculations of the value of Hydrocarbons produced and saved during each
Quarter in relation to each Area. This Statement shall contain the following information
in relation to each Exploitation Area:

(a) The quantities and prices realised by the Lessee as a result of sales of
Hydrocarbons to third parties made during the Quarter in question,

(b) The quantities and the prices realised by the Lessee as a result of sales made
during the Quarter in question, other than to third parties.

(c) The quantity of stocks of Hydrocarbons at the end of the preceding Quarter in
question.

(d) The quantity of stocks of Hydrocarbons at the end of the Quarter in question.

(e) _ Information available to the Lessee, if relevant for the purpose of Article 13 of the
Agreement, concerning the prices of Hydrocarbons produced by the main
petroleum producing and exporting countries including contract prices, discounts
and premia, and prices obtained on the spot markets.

(The amount and calculation of Royalty payable for the Quarter in accordance
with Article 13.

The Value of Exploitation Statement of each Quarter shall be submitted to the Lessor
not later than one (1) Month after the end of such Quarter.

SECTION 7
STATEMENT OF INCOME AND EXPENDITURE

The Lessee shall prepare with respect to each Quarter a Statement of Income and
Expenditure under the Agreement in felation to each Exploitation Area, The Statement
will distinguish between Exploration Costs; Exploitation Costs and Operating Costs and
will identify major items of expenditures within these categories. The Statement will
show the following:

(a) Actual expenditures and receipts for the Quarter in question,
7124

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

72

8.4

8.2

8.3

(b) Cumulative expenditure and recéipts for the Year in question.

(oc) Latest forecast'ctinitl

(d) *- Variations between’ budget forecastand:latést forecast and explanations thereof.

The Statement of {ncome and Expenditure of each Quarter shall be submitted to the
Lesd0f Tio'lalér than one (1) Monthtatter the’ énd of stich Quarter.

SECTION 8
FINAL END-OF-YEAR STATEMENT.

The Lessee’ shall prepare a Final End-of- Year. a
Area. This statement shall contain informa ion’ as provi he €xploitation
Statement, Value. .-of. Exploitation... Statement;,., and... Statement of, Income and
Expenditures but will be based on actual quantities « of bevel produced and

expenses incurred.

Based upon this ‘statement; any adjustmeiits ‘that are’ nécessary. will be made to the
transactions concemed undér the’Agreémeént.

The Final End-of-Year Statement of each Year shall be submitted to the Lessor within
three (3) Months-of the énd of such Year."

‘SECTION 9.5
BUDGET STATEMENT

The Lessee shall prepare the. Annual. Work Programme. and Budget, as contemplated in
Article 5 of the Agreement in relation to each Exploration Area and Exploitation Area. This
shall distinguish between Exploration Costs, oe Costs ‘anid Operating Costs and shall

show the:following:’

(a) Forecast atcha pu Hoceeee for such Year under le es nti

(be) A schedule showing the, most important individual items of Exploitation Costs for
such Year.

(©) Cumulative expenditures and receipts,to the end of the preceding Year.

SECTION 10
REVISION OF ACCOUNTING PROCEDURE

The provisions of this Accounting Procedure may be amended by agreement between the
Lessee and the Lessor, Thé améndments sfiall be made in writing and shall state the date on
which the amendments shall become effective.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7125

(1)

(2)

The Lessee shall, before drilling any Exploration or Appraisal Well, submit to the

ANNEX D

APPLICATION FOR CONSENT TO DRILL

Lessor.

(a)
(b)

at least three (3) Months before the spudding of an Exploration Well; and

at least seven (7) calendar days before the spudding of an Appraisal Well,

an application for consent to drill.

An application for consent to drill shall specify details of :

(a)

(b)

the location of the well, including:
(i) the Greenwich latitude and longitude co-ordinates;

(ii) the ground level elevation;

(iii) in the case of an offshore well, the water depth and an estimate of the
Kelly bushing or derrick floor elevation above sea level, lake surface and

Jake bottom;

(iv) in the case of a deviated hole, the well trajectory, specifying deviation,
measured depth, vertical depth and azimuth of hole location at regular

intervals;

(v) in the case of a vertical hole, the devialion limits at the bottom of the hole

location;

site preparation, including, without limiting the general effect of the foregoing:

(i) the site plan, specifying the location of the rig and its components, fuel
tankage, drillwater tankage, bulk mud and cement storage, firewalls, drip

trays and explosive magazines;

(ii) methods to be adopted to combat pollution and environmental damage
taking into account water wells, rivers, forests, farmland, fishing activity

and buildings in close proximity to the location of the well

(iii) methods to be adopted for the disposal of waste, such as spent mud,

cuttings and camp waste, from the location of the well;

(iv) safety precautions relevant to site preparation as described in the
Institute of Petroleum Code: of Safe Practice or any other appropriate

code
(v) site surveys indicating possibilities of the presence of shallow gas;

(vi) site clean-up plans for after well-abandonment;
7126

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

(3)

@)

(vil) security requirements: specially details of fencing, guard arrangements,
firewalls, flare pit and. ing signs, hazardous areas as specified
in the appropriate IP codes of conduct, lights, access limitations, visitor
reporting; safety-shoés-area, smoking areas and-hard-hat areas; -

(©)

easing seat:tests; Sie it Ett
(vi) choke manifold, choke and kill line, and test procedures;
it (vii) drilling break procedures;

(vill) flow check procedures;

(&) gas shows procedures;
(x) shut-in procedures;

(xi) hang of procedures; and
(xii) well Kill procedures;

(d) the well plan;

) 7 ological, geophysical and engineering prognosis for thé well; and

(f)* 8 formulation-evaluation plan: -

Unless otherwise provided in a unitization agn Y idde
than 400m from a licence area boundary nor shall it be deviated so that its bottom hole
of thie Well bore is closerthait'400m fromthe licénce'afea,

location or any’poi

In this Annex, “Unitization Agreement" means an agreement entered into under
Article 5 paragraph 15 of the Hydrocarbons Law.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7127

ANNEX E
INSURANCES

The Lessee shall issue and maintain insurance for Petroleum Operations, for such amounts
and against such risks as are customarily or prudently insured in the international petroleum
industry which shail cover:

(a) any loss or damage to all installations, equipment and other assets for so long as they
are used in the Petroleum Operations;

(b) sudden and accidental pollution caused in the course of Petroleum Operations for
which the Lessee or the Lessor may be held responsible;

(c) property foss or damage, personal injury or death suffered by any third party in the
course of the Petroleum Operations for which the Lessee or the Lessor may be liable,
or for which the Lessee may be liable to indemnify the Lessor;

(dj) the cost of removing wrecks and cleaning up operations following an accident in the
course of Petroleum Operations; and

(e) the Lessee'’s liability for any injury to its employees engaged in the Petroleum
Operations.

ANNEX F

FORM OF BANK GUARANTEE

[place/date of issuance]

This fetter of guarantee (the “Bank Guarantee”) provided by [BANK] (the “Bank") to the
Ministry of Environment, Energy & Climate Change of the Republic of Greece in relation to
the lease agreement dated [e} (the “Lease Agreement’) eritered into between the Minister of
Environment, Energy & Climate Change of the Hellenic Republic in its capacity as lessor (the
“Lessor’) and [¢] (collectively the “Lessee”).

Unless otherwise defined, capitalised terms used but not-defined in this Bank Guarantee shall
have the meaning ascribed to them in the Lease Agreement,

WHEREAS

(A) Under the Lease Agreement entered into by the Lessor and the Lessee, the Lessee is
required:

() to perform the “Minimum Work Programme’) within the (First Phase] {Second
Phase] [Third Phase] (the “Phase") [Exploration Stage Extension] (the
“Exploration Stage Extension’) as defined in Article 3. of the Agreement; and

(i) to satisfy the “Minimum Expenditure Obligations" as defined in article 3 of the
Agreement
7128

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

ia The Bank will rely upon the Lessof's deniand aiid

First Phase’[8 thillion euros}

of the
ich is the

@®)

the Lessee, the Bank hereby irrevocably and uncondliionly a agrees to enter into this
Bank Guarantee in. favour: of the Lessor on the:terms: and: conditions hereinafter set
forth.

NOW THE BANK HEREBY GUARANTEES AS FOLLOWS:

4. The Bank hereby-guaranteés that after receipt fromthe. Lessor of a written demand
(hereinafter referred to-as:a."Demand’)-signed by a‘duly authorised representative of
the Lessor stating: ‘

(a) _ that.the Lessee has, failed to satisfy the full amount of the relevant Minimum

Expenditure ‘Obligation as provided in Article 3 of the Agreement, specitying the
relevant period and amounts;

ae
Onis Teféred '

(6)'above; and

(d) that the Lessee has failed to pay the Lessor an n amount equal eel the shortfall
reterréd to in 71© above, ieeictt

the-Bank shall pay to the Lessor, its successors, transferees or assignees; the amount
teferred to in paragraph 1(c) above on the terms and conditions hereafter set forth.

ill NOt be obligédsto-vetify. whether
such conditions have been met or whether the factsrmentioned:by.the lessor.are true
and accurate. In the event that the Bank is required to make a payment pursuant to a
Demand in accordance with the terms and conditions of this Bank Guarantee, the Bank

EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO)

7129

will make such payment within three (3) Athens Business Days from the date of receipt
of the Demand, without set-off, withholding or objection, by deposit in a bank account
which will be designated by the Lessor in ifs Demand, The date of receipt of the
Demand wil! be_the date of receipt of the registered letter by the Bank as evidenced by
the relevant postmark. In this paragraph, “Athens Business Day” means a day, other
than a Saturday or Sunday, for which banks are open for genera! banking business in
Athens, Greece.

The Bank's liability hereunder skal! be fimited to paying an amount that shall not
exceed the amount siated in paragraph (A) of the Recital above: for the {applicable
Phase] [Expioration Stage Extension].

(a) The amount that the Bank shall be liable to pay under this Bank Guarantee shall be
reduced every Calendar Quarter by the amount of Actual Expenditure incurred by the
Lessee in such period, of which the Bank shail receive notice from the Lessor. Such
reduction shall take effect as from the date of the receipt of such notice by the Bank.

(b) In order to facilitate the reduction in (he Bank's liability referred to in (a) above tne
Bank must receive, together with the notice:

(i) Confirmation from the Lessor as the amount of reduction; and

(ii) confirmation from the Lessor as to the revised amount that the Bank may be
liable to pay under this Bank Guarantee.

(c) No surrender by the Lessee of its rights over all or any part of the Contract Area
Shall relieve the Bank of any of its obligations hereunder except that if the amount of
the Minimum Expenditure Obligations as defined under A for which the Lessee is or
may become liable is satisfied in full prior to surrender pursuant to the terms of Article
6.1(c) of the Agreement, the Bank's liability pursuant to Clause 2 shall be reduced
accordingly. °

This Bank Guarantee, issued on the date shown above, shall come into effect as from
the date of the receipt by the Bank of a certificate signed by the Lessor stating that (j)
the Agreement has been ratified by the Hellenic Republic (i.e. the Effective Date has
been reached) (il) the first day of the [Second] [Third] Phase according to the
notification of the Lessee provided in Article [2.1.bj [2.1.c] of the Agreement (iii) the
Lessor has granted following thé Lessee’s application for an Exploration Stage
Extension under the Agreement.

The Bank Guarantee may not be revoked, assigned or transferred to any other person
other than the Lessor and the Lessor may not assign or transfer the Bank Guarantee to
any other person unless it receives the prior written consent of the Lessee and the
Bank. ;

The Bank's liability under this Bank Guarantee shall not be reduced, discharged or
otherwise adversely affected by:
7130

E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

11,

(a) any act, omission, matter or thing which would have discharged or affected the
liability of the Sank had it been a principal debter instead of a guarantor or
indemnifier, or

(b) anything done or omitied by any person which, but for this provision, might
operate or exonerate or discharge the Bank or otherwise reduce or extinguish its
liability under this guarantee.

This Bank Guarantee shall expire on the date of:
(a) _ the payment by the Bank in full of all of the amounts-quaranteed hereunder;

(b) the receipt by the Bank of a certificate by the Lessor, whereby the relevant
Actual Expenditure shall equal or exceed the amount of the Minimum
Expenditure Obligation;

(c) the 120th day after the end of the [First Phase] [Second Phase] {Third Phase]
[Exploration Stage Extension], save in regard to any amount that must be paid
by the Bank pursuant to a Demand made as hereinbefore provided,

(gd) the 60th day after the date of issue of the Bank Guarantee, in case of no
certificate as per Clause 5, stating that the Agreement has been ratified by the
Hellenic Republic has been received by the Bank,

whichever is the earliest date, whereafter, subject to (c) above, the Bank shall have-no
liability whatsoever under this Bank Guarantee,

Any notice required to be provided by the Lessce and the Lessor in accordance with
the terms of this Bank Guarantee must be signed by a duly authorised representative of
the Lessee and the Lessor, respectively.

Any demand, certificate and notification must be sent to the Bank at the following
address:

fo]

The Bank hereby expressly and irrevocably waives any rights arising from Articles 852,
853, 855, 856, 857, 862, 863, 864, 866, 867 and 868 of the Greek Civil Code or other
fight to query a Demand given in accordance with this Bank Guarantee or any right it
may have to require the Lessor (or any trustee or agent on its behalf) to proceed
against or enforce any other right or claim for payment against the Lessee, or any Co-
Lessee or any other person, before claiming from the Bank under this Bank Guarantee
and shail forthwith pay the amount claimed by the Lessor,

This Bank Guarantee shall be governed by Greek Law and any dispute arising under this

Bank Guarantee shall be resolved by the courts of Athens”.
EOHMEPIZ TH2 KYBEPNHZEQ (TEYXO MPQTO) 7131

ApOpo devtepo

H toxic Tou Mapdévtoc apxiZet and Tm Snpooievon tou otTnv
Eonuep{da thc KuBepvicewe.

NapayyéAAoue Tn SnYootevon tou napdévtos oT Eqnue-
pida ths KuBepviicews Kal thv exTéAeon Tou wo voyoU Tou
Kpdtous.

A@tva, 2 OxtwBpiou 2014
O MPOEAPOE THE AHMOKPATIAZ
KAPOAOZ FP. NANOYAIAZ

1 ynoyrrot
ANTIMPOEAPOE THE KYBEPNHZHE
KAI YMOYPrOE EZQTEPIKON OIKONOMIKON
EYAITEAOS BENIZEAOZ TKIKAZ XAPAOYBEAHE
EONIKHE AMYNAE EZQTEPIKON

AHMHTPIOZ ABPAMONOYAOZ APIYPHE NTINOMOYAOE

ANANTTYEHE KAI TOAITIEMOY KAI
ANTATONIZTIKOTHTAE, A@AHTIZMOY

NIKOAAOZ-TEOPFIOZ AENAIAZ KONZTANTINOZ TAZOYAAZ

EPTAZIAZ, KOINQNIKHE AZDAAIZHE MEPIBAAAONTOS, ENEPTEIAE KAI
KAI MPONOIAE KAIMATIKHE AMAATHE,
IQANNHE BPOYTZH= IQANNHE MANIATHE

NAYTIAIAE KAI AIFAIOY
MIATIAAHE BAPBITZIQTHE

OewprOnke Kat TEONKE N MeydAn SppayiSa tou Kpdtous.
AOrva, 3 OKtwBpiou 2014

O EMll THE AIKAIOZYNHE YTIOYPrOE
XAPAAAMMOZ AOANAZIOY
7134 E®HMEPIZ THE KYBEPNHZEQ (TEYXOZ NPQTO)

EONIKO TYNOFPA®EIO
E®HMEPIZ THE KYBEPNHZEQZ

TIMH MOAHEZHE OYAAQN THE EOHMEPIAAY THE KYBEPNHZENE

Xe évrummn popyn:
e Ma ta MEK. and 1 gwe 16 oehidec oe 1 € MpocauEavdpevn Kata 0,20 € yia kde erurthgov oKTadEAtdo Hh Ugpog auTOU.

e Ma ta gwtoavtiypapa OEK. o¢ 0,15 € avd oedlSa.
Ze yop@r DVD/CD:

Tebxog Enjoia éxdoan | Townnaia &xoon | Mnviaia éx5oon Tetxoc Enjoi éx5oon | Tpunnaia Boon | Myvaia éxoon,
Ly 150 € 40 € bE AAN. NO€ 30 €
B’ 300 € 80 € 30 € EB. 100 € :
rv 50€ : : AEA. 5€ : :
Y.0.A.A. 50€ : : AA. 200 € : 20€
ry NO€ 30€ : AE.-EMLE. : : 100 €

@ H Tir M@ANONS HeLovwyevwv EK. ce popgn cd-rom ané exetva ou SatiGevtat ce YNPLaKt yopEr Kat péxpl 100 GEAlec, oe 5 €
TipocauEaveyevn Kata 1 € avd 50 oeAiSec,

ETHIE ZYNAPOMEX ©.

Tebxog ‘Evtumn wooo} Tevxog ‘Evtunn yop} Tevxog ‘Evtunn yop}
Ly 225 € ry 160 € AE.-EWLE. 2250 €
B’ 320 € AAN. 160 € AAS. 225 €
v 65 € EB. 65 € AEN. 70€

Y.0.A.A. 65 € AEA. 10€ O.LK.

@ To tevxog AZEN. (évturm yopgn) 6a anootédAetat oe ouvdpopntés Taxvdpoutkd, we Thy emiBdpuvon Tw 70 €, moad To onofo apopa
Ta Taxvdpoukd éE0da.

@ HkataBoAnyivetatoe dds tic Anudotec OKovopikés Yrmpeotec(A.0.Y.). To npwtdturo SimAdturto (Syypago aplOp. newt. 9067/28.2.2005
2n Yrmpeoia Erutpdrou Edeyktikod Zuvedpiou) ye povtida twv evdiagepouevwv, npénet va anooréAAeTat H va KaTaT{eTaL
ato E6viké Tunoypageto (Kanodtotpiou 34, TK. 104 32 Aériva).

@ Snyetwvetat Ott Pwtoavttypaga SindotUnwv, Taxvdpoutkés Emttayés yia tv e&dpAnon tng ouvdpouric, Sev yivovtat Sexta
kal 6a emtotpépovrat.

@ Ol opyaviopot TontKri¢ auTOSioiknong, Ta voulKd Tpdowrta SnLooiou dika‘ou, ta wéAn THG’Evwong ldioxmTdV Huepnotou TUnou
A@nvav Kat Enapxiac, ot ThAcontiKol Kat padiopwvikot oTaspof, n E.ZHEA, Ta TpttoBaeyla ouvdiKaMoTIKd dpyava Kal ot TPL
ToBdOptec enayyehpatikéc evaioeic Sikalovvtat ExTITWONS MevivTA Tol EKaTd (50%) ent THs ETHoIAG cUVdpOLri<.

To m006 unép TAMET. (5% eri tou nooo ouvdpopric), kataBGAAeTat OASKANpO (K.AE. 3512) kat umoAoyiZetat Mp Thy ék-
TTwWon.

@ Imv Taxvdpoutnr ouvdpour tou tevxouc ATEN. dev yivetat éxntwon.

MAnpowopiec yia Snpooisdpata nou kaTaxwpiZovtai ota 0.E.K. oto TNA. 210 5279000.
@wtoavtiypapa mahaiwv 9.E.K.: ThA: 210 8220885.

Ta UAAa Ghwv Twv Teuxdv Thc Epnuepidac thc KuBepvicewe diatidevtai Swpedv oe nAekTpOViKh HOpOH
amé Thv loTooeAida Tou E6vikou Turoypageiou (www.et.gr)

Hhextpovikh Ated@uvon; http://www.et.gr - e-mail: webmaster.et@et.gr

Ol YNHPEZIEZ EZYNHPETHZH2 NOAITQN AEITOYPFOYN KAOHMEPINA AMO 08:00 MEXPI 13:30

VOVOUIANUMIUT IT EA

KAMOAIZTPIOY 34 * AGHNA 104 32 * THA. 210 52 79 000 * FAX 210 5221 004

